EXHIBIT 2.1

EXECUTION VERSION
 
 
 
 
 

AGREEMENT AND PLAN OF MERGER
by and among
PINNACLE ENTERTAINMENT, INC.
GAMING AND LEISURE PROPERTIES, INC.
and
GOLD MERGER SUB, LLC
Dated as of July 20, 2015
 
 
 
 
 






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
ARTICLE I THE DISTRIBUTION AND THE MERGER
2


 
 
 
 
 
Section 1.1
The Distribution
2


 
Section 1.2
The Merger
2


 
Section 1.3
Closing
2


 
Section 1.4
Effective Time
3


 
Section 1.5
Effects of the Merger
3


 
Section 1.6
Organizational Documents of the Surviving Company
3


 
Section 1.7
Directors
3


 
Section 1.8
Officers
4


 
 
 
 
ARTICLE II CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES
4


 
 
 
 
 
Section 2.1
Effect on Capital Stock
4


 
Section 2.2
Rights Plan
5


 
Section 2.3
Appointment of Exchange Agent
5


 
Section 2.4
Exchange of Shares
5


 
Section 2.5
Company Long Term Incentive Awards
8


 
Section 2.6
Further Assurances
9


 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
9


 
 
 
 
 
Section 3.1
Qualification, Organization, Subsidiaries, Capitalization
10


 
Section 3.2
Capital Stock
11


 
Section 3.3
Corporate Authority Relative to this Agreement; No Violation
11


 
Section 3.4
Reports and Financial Statements
13


 
Section 3.5
Internal Controls and Procedures
14


 
Section 3.6
No Undisclosed Liabilities
14


 
Section 3.7
Compliance with Law; Permits
14


 
Section 3.8
Environmental Laws and Regulations
15


 
Section 3.9
Employee Benefit Plans
16


 
Section 3.10
Absence of Certain Changes or Events
17


 
Section 3.11
Investigations; Litigation
17


 
Section 3.12
Information Supplied
17


 
Section 3.13
Anti-Bribery
18


 
Section 3.14
Tax Matters
18


 
Section 3.15
Assets and Properties
19


 
Section 3.16
Insurance
20


 
Section 3.17
Opinion of Financial Advisor
20


 
Section 3.18
Material Contracts
20


 
Section 3.19
Finders or Brokers
22


 
Section 3.20
State Takeover Statutes
22


 
Section 3.21
Affiliate Transactions
22


 
Section 3.22
Rights Plan
22




i

--------------------------------------------------------------------------------



 
Section 3.23
No Vote Required to Effect Distribution
23


 
Section 3.24
Company Financing
23


 
Section 3.25
No Additional Representations
24


 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
24


 
 
 
 
 
Section 4.1
Qualification, Organization, Subsidiaries, Capitalization
25


 
Section 4.2
Corporate Authority Relative to this Agreement; No Violation
26


 
Section 4.3
Reports and Financial Statements
27


 
Section 4.4
Internal Controls and Procedures
28


 
Section 4.5
No Undisclosed Liabilities
28


 
Section 4.6
Compliance with Law; Material Contracts
28


 
Section 4.7
Absence of Certain Changes or Events
29


 
Section 4.8
Investigations; Litigation
29


 
Section 4.9
Information Supplied
29


 
Section 4.10
Tax Matters
30


 
Section 4.11
Finders or Brokers
30


 
Section 4.12
Ownership of Company Common Stock
30


 
Section 4.13
Ownership of Certain Equity Interests
30


 
Section 4.14
Vote Required
30


 
Section 4.15
Opinion of Financial Advisor
31


 
Section 4.16
Affiliate Transactions
31


 
Section 4.17
Reorganization
31


 
Section 4.18
Licensability
31


 
Section 4.19
Parent Financing
31


 
Section 4.20
No Additional Representations
33


 
 
 
 
ARTICLE V COVENANTS AND AGREEMENTS
33


 
 
 
 
 
Section 5.1
Conduct of Business
33


 
Section 5.2
Access
37


 
Section 5.3
No Solicitation
38


 
Section 5.4
Filings; Other Actions
41


 
Section 5.5
Regulatory Approvals; Efforts
43


 
Section 5.6
Takeover Statutes
46


 
Section 5.7
Public Announcements
46


 
Section 5.8
Indemnification and Insurance
46


 
Section 5.9
Control of Operations
48


 
Section 5.10
Section 16 Matters
48


 
Section 5.11
Transaction Litigation
49


 
Section 5.12
Reorganization
49


 
Section 5.13
NASDAQ Listing
49


 
Section 5.14
Company Indebtedness
49


 
Section 5.15
Notification of Certain Matters
51


 
Section 5.16
OpCo Spin-Off Agreements
52


 
Section 5.17
Financing
52




ii

--------------------------------------------------------------------------------



 
Section 5.18
Asset Sales
58


 
Section 5.19
Obligations of Merger Sub
59


 
Section 5.20
Master Lease Schedule
59


 
 
 
 
ARTICLE VI CONDITIONS TO THE MERGER
59


 
 
 
 
 
Section 6.1
Conditions to Each Party’s Obligation to Effect the Merger
59


 
Section 6.2
Conditions to Obligation of the Company to Effect the Merger
60


 
Section 6.3
Conditions to Obligation of Parent to Effect the Merger
61


 
Section 6.4
Frustration of Closing Conditions
62


 
 
 
 
ARTICLE VII TERMINATION
62


 
 
 
 
 
Section 7.1
Termination or Abandonment
62


 
Section 7.2
Effect of Termination
63


 
Section 7.3
Termination Fee; Expenses
63


 
 
 
 
ARTICLE VIII MISCELLANEOUS
66


 
 
 
 
 
Section 8.1
No Survival
66


 
Section 8.2
Expenses
66


 
Section 8.3
Counterparts; Effectiveness
66


 
Section 8.4
Governing Law
66


 
Section 8.5
Jurisdiction; Specific Enforcement
67


 
Section 8.6
WAIVER OF JURY TRIAL
68


 
Section 8.7
Notices
68


 
Section 8.8
Assignment; Binding Effect
70


 
Section 8.9
Severability
70


 
Section 8.10
Entire Agreement
70


 
Section 8.11
Amendments; Waivers
70


 
Section 8.12
Headings
70


 
Section 8.13
No Third-Party Beneficiaries; Liability of Financing Sources
70


 
Section 8.14
Interpretation
71


 
Section 8.15
Definitions
71


 
 
 
 
EXHIBITS
 
 
 
 
Exhibit A
Employee Matters Agreement
 
Exhibit B
Master Lease Agreement
 
Exhibit C
Separation and Distribution Agreement
 
Exhibit D
Tax Matters Agreement
 




iii

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 20, 2015,
is by and among Pinnacle Entertainment, Inc., a Delaware corporation (the
“Company” or “Pinnacle”), Gaming and Leisure Properties, Inc., a Pennsylvania
corporation (“Parent”), and Gold Merger Sub, LLC, a Delaware limited liability
company and a direct wholly owned Subsidiary of Parent (“Merger Sub”).
WITNESSETH:
WHEREAS, the parties intend that the Company shall be merged with and into
Merger Sub (the “Merger”), with Merger Sub surviving the Merger as a wholly
owned Subsidiary of Parent;
WHEREAS, it is a condition to the Merger that the Company distribute to the
Company’s stockholders all of the issued and outstanding shares of common stock
of a newly formed corporation (“OpCo”) which shall be a wholly owned subsidiary
of the Company (such distribution referred to as the “Distribution”), in
accordance with the OpCo Spin-Off Agreements (as defined herein);
WHEREAS, the Board of Directors of the Company (the “Company Board of
Directors”) has (i) unanimously determined that it is in the best interests of
its stockholders, and declared it advisable, to enter into this Agreement, (ii)
approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger and
(iii) on the terms and subject to the conditions set forth in this Agreement,
resolved to recommend adoption of this Agreement by the stockholders of the
Company and to submit this Agreement to the stockholders of the Company for
adoption;
WHEREAS, the Board of Directors of Parent (the “Parent Board of Directors”) has
(i) unanimously determined that it is in the best interests of Parent and its
shareholders, and declared it advisable, to enter into this Agreement, (ii)
approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger and
the issuance of shares of Parent Common Stock (as defined in Section 4.1(d)) in
connection with the transactions contemplated by this Agreement (the “Share
Issuance”) and (iii) resolved to recommend the approval by its shareholders of
the Share Issuance and to submit the Share Issuance to the shareholders of
Parent for approval;
WHEREAS, the Board of Directors of Merger Sub has (i) unanimously determined
that it is in the best interest of Merger Sub and its sole stockholder, and
declared it advisable, to enter in this Agreement, (ii) approved the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, including the Merger, and (iii) resolved to
recommend the adoption of this Agreement by the sole stockholder of Merger Sub
and to submit this Agreement to such stockholder for adoption, and Parent, as
the sole stockholder of Merger Sub, has approved the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including the Merger, and adopted this Agreement;
WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to the willingness of the Company to enter into this
Agreement, certain shareholders of Parent are entering into a voting agreement
(the “Voting Agreement”) with the Company pursuant to which such shareholders
have agreed, on the terms and subject to the conditions set forth in the Voting
Agreement, to, among other things, vote all of their shares of Parent Common
Stock in favor of the Share Issuance;

1

--------------------------------------------------------------------------------



WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
will qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and this Agreement is
intended to be and is adopted as a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code; and
WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements set forth herein in
connection with this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent, Merger Sub and the Company agree as follows:


ARTICLE I


THE DISTRIBUTION AND THE MERGER


Section 1.1    The Distribution. Upon the terms and subject to the conditions of
the OpCo Spin-Off Agreements, on the Closing Date but prior to the Effective
Time and subject to the satisfaction or (to the extent permitted by Law) waiver
of the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing; provided that such conditions
are reasonably capable of being satisfied at the Closing), the Company shall
cause to be effected the Distribution and the other transactions contemplated by
the OpCo Spin-Off Agreements, in each case in accordance with the terms of the
OpCo Spin-Off Agreements. Each of the Company and Parent shall cooperate with
each other, and shall cause their respective Affiliates to so cooperate, such
that the Distribution shall be effected on the Closing Date, prior to the
Effective Time, with as short as reasonably possible of a delay between the
consummation of the Distribution and the Effective Time.


Section 1.2    The Merger. At the Effective Time, upon the terms and subject to
the conditions set forth in this Agreement and in accordance with the applicable
provisions of the Delaware General Corporation Law (the “DGCL”) and the Delaware
Limited Liability Company Act (the “DLLCA”), the Company shall be merged with
and into Merger Sub, whereupon the separate corporate existence of the Company
shall cease, and Merger Sub shall continue its existence under Delaware law as
the surviving company in the Merger (the “Surviving Company”) and a wholly owned
Subsidiary of Parent.


Section 1.3    Closing. The closing of the Merger (the “Closing”) shall take
place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New
York, New York at 10:00 a.m., New York City time, on the fifth Business Day
after the satisfaction or waiver (to the extent permitted by applicable Law) of
the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions), or at such other place, date and time as the
Company and Parent may agree in writing; provided, (i) that if the Parent
Marketing Period has not ended at the time of the satisfaction or waiver of all
of the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing; provided, that such conditions
are capable of being satisfied at the Closing), the Closing shall not occur
until the earlier to occur of (a) a date during the Parent Marketing Period
specified by Parent on no less than three (3) Business Days’ prior written
notice to the Company or, if not so specified, on the last day of such Parent
Marketing Period (subject to (x) the satisfaction or waiver of all of the
conditions set forth in Article VI for the Closing as of the date determined
pursuant to this proviso and (y) the right of the Company to extend the Closing
Date pursuant to the succeeding clause (ii)) and (b) the End Date, provided that
in the case of this clause (b), the Parent Marketing Period shall have commenced
as of at least one Business Day prior to the End Date

2

--------------------------------------------------------------------------------



and the Financing Information remains Compliant as of the End Date; and (ii),
that if the Company Marketing Period has not ended at the time of the
satisfaction or waiver of all of the conditions set forth in Article VI (other
than those conditions that by their nature are to be satisfied at the Closing;
provided, that such conditions are capable of being satisfied at the Closing),
the Closing shall not occur until the earlier to occur of (a) a date during the
Company Marketing Period specified by the Company on no less than three (3)
Business Days’ prior written notice to Parent or, if not so specified, on the
last day of such Company Marketing Period (subject to (x) the satisfaction or
waiver of all of the conditions set forth in Article VI for the Closing as of
the date determined pursuant to this proviso and (y) the right of the Parent to
extend the Closing Date pursuant to the preceding clause (i)) and (b) the End
Date, provided that in the case of this clause (b), the Company Marketing Period
shall have commenced as of at least one Business Day prior to the End Date;
provided, further, that in no event shall the Closing occur on or before the
date that is four (4) months from the date of this Agreement. The date on which
the Closing actually occurs is referred to as the “Closing Date.”


Section 1.4    Effective Time. Concurrently with the Closing, the Company and
Merger Sub shall cause to be filed with the Secretary of State of the State of
Delaware a certificate of merger (the “Certificate of Merger”), executed and
filed in accordance with, and containing such information as is required by, the
relevant provisions of the DGCL and the DLLCA in order to effect the Merger. The
Merger shall become effective at such time as the Certificate of Merger has been
filed with the Secretary of State of the State of Delaware or at such other,
later date and time as is agreed between the parties and specified in the
Certificate of Merger in accordance with the relevant provisions of the DGCL and
the DLLCA (such date and time is hereinafter referred to as the “Effective
Time”).


Section 1.5    Effects of the Merger. The effects of the Merger shall be as
provided in this Agreement and in the applicable provisions of the DGCL and the
DLLCA. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all of the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving Company,
and all debts, claims, obligations, liabilities and duties of the Company and
Merger Sub shall become the debts, claims, obligations, liabilities and duties
of the Surviving Company, all as provided under the DGCL and the DLLCA.


Section 1.6    Organizational Documents of the Surviving Company.


(a)At the Effective Time, the certificate of formation of Merger Sub, as in
effect immediately prior to the Effective Time, and subject to Section 5.8,
shall be the certificate of formation of the Surviving Company until thereafter
amended in accordance with the provisions thereof and applicable Law.


(b)At the Effective Time, the limited liability company agreement of Merger Sub,
as in effect immediately prior to the Effective Time, and subject to Section
5.8, shall be the limited liability company agreement of the Surviving Company
until thereafter amended in accordance with the provisions thereof and
applicable Law.


Section 1.7    Directors. The directors of Merger Sub immediately prior to the
Effective Time shall be the initial directors of the Surviving Company and shall
hold office until their respective successors are duly elected and qualified, or
their earlier death, resignation or removal.



3

--------------------------------------------------------------------------------



Section 1.8    Officers. The officers of Merger Sub immediately prior to the
Effective Time shall be the initial officers of the Surviving Company and shall
hold office until their respective successors are duly elected and qualified, or
their earlier death, resignation or removal.




ARTICLE II


CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES


Section 2.1    Effect on Capital Stock.


(a)At the Effective Time, by virtue of the Merger and without any action on the
part of Parent, the Company, Merger Sub or the holder of any shares or
securities of Parent, the Company or Merger Sub:


(i)Conversion of Merger Sub Limited Liability Company Interests. The sole
limited liability company interest of Merger Sub issued and outstanding
immediately prior to the Effective Time shall thereafter remain outstanding as
the sole limited liability company interest of the Surviving Company.


(ii)Cancellation of Certain Stock. Each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time that is owned or held in
treasury by the Company and each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time that is owned by Parent, its
Subsidiaries or Merger Sub shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist (the “Cancelled
Shares”), and no consideration shall be delivered in exchange therefor or in
respect thereof.


(iii)Conversion of Company Common Stock. Subject to the other provisions of this
Article II, each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time, other than any Cancelled Shares, shall
at the Effective Time be converted automatically into and shall thereafter
represent the right to receive 0.85 shares of Parent Common Stock (the “Exchange
Ratio” and together with the cash in lieu of fractional shares of Parent Common
Stock as specified below, the “Merger Consideration”). All of the shares of
Company Common Stock converted into the right to receive the Merger
Consideration pursuant to this Article II shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist as of the Effective
Time, and uncertificated shares of Company Common Stock represented by
book-entry form (“Book-Entry Shares”) and each certificate that, immediately
prior to the Effective Time, represented any such shares of Company Common Stock
(each, a “Certificate”) shall thereafter represent only the right to receive the
Merger Consideration into which the shares of Company Common Stock represented
by such Book-Entry Share or Certificate have been converted pursuant to this
Section 2.1, as well as any dividends or other distributions to which holders of
Company Common Stock become entitled in accordance with Section 2.4(d).


(b)Dissenting Shares. No right to fair value or appraisal or similar rights
shall be available to holders of Company Common Stock with respect to the Merger
or the other transactions contemplated hereby.



4

--------------------------------------------------------------------------------



(c)Certain Adjustments. If, between the date of this Agreement and the Effective
Time (and as permitted by Article V), the outstanding shares of Company Common
Stock or Parent Common Stock shall have been changed into a different number of
shares or a different class of shares by reason of any stock dividend,
subdivision, reorganization, reclassification, recapitalization, stock split,
reverse stock split, combination or exchange of shares, or any similar event
shall have occurred, then the Exchange Ratio shall be equitably adjusted,
without duplication, to proportionally reflect such change; provided that
nothing in this Section 2.1(c) shall be construed to permit the Company to take
any action with respect to its securities that is prohibited by the terms of
this Agreement; provided, further, that (i) nothing in this Section 2.1(c) shall
prohibit any action by the Company or any of its Subsidiaries to be taken
pursuant to the OpCo Spin-Off Agreements and (ii) no adjustment shall be made
pursuant to this Section 2.1(c) as a result of the Distribution or the other
transactions contemplated by the OpCo Spin-Off Agreements.


(d)No Fractional Shares. No fractional shares of Parent Common Stock shall be
issued in the Merger upon the surrender for exchange of Certificates or with
respect to Book-Entry Shares or otherwise, and such fractional share interests
shall not entitle the owner thereof to vote or to any other rights of a
shareholder of Parent. Each holder of Company Common Stock converted pursuant to
the Merger that would otherwise have been entitled to receive a fraction of a
share of Parent Common Stock (after aggregating all shares evidenced by the
Certificates and Book-Entry Shares delivered by such holder) shall receive from
the Exchange Agent, in lieu thereof and upon surrender thereof, a cash payment
(without interest) in an amount representing such holder’s proportionate
interest in the net proceeds from the sale by the Exchange Agent on behalf of
all such holders of Parent Common Stock that would otherwise be issued. Each
holder of a Company Long Term Incentive Award converted pursuant to the Merger
that would otherwise have been entitled to receive a fraction of a share of
Parent Common Stock (after aggregating all shares to be delivered in respect of
Company Long Term Incentive Awards held by such holder) shall receive from the
Surviving Company, in lieu thereof and upon surrender thereof, a cash payment
(without interest) in an amount equal to such fractional part of a share of
Parent Common Stock multiplied by the Parent Common Stock VWAP.


Section 2.2    Rights Plan. Immediately prior to the Effective Time, all issued
and outstanding preferred share purchase rights of the Company (the “Company
Rights”) issued pursuant to the Amended and Restated Rights Agreement dated as
of March 13, 2015 (the “Rights Plan”) between the Company and American Stock
Transfer & Trust Company, LLC will expire in their entirety without any payment
being made in respect thereof in accordance with the Rights Plan Amendment (as
defined in Section 3.22).


Section 2.3    Appointment of Exchange Agent. Prior to Effective Time, Parent
shall appoint a bank or trust company to act as exchange agent (the “Exchange
Agent”), the identity and the terms of appointment of which to be reasonably
acceptable to the Company, for the payment of the Merger Consideration and shall
enter into an agreement relating to the Exchange Agent’s responsibilities with
respect thereto.


Section 2.4    Exchange of Shares.


(a)Deposit of Merger Consideration. Prior to the Effective Time, Parent shall
deposit, or shall cause to be deposited, with the Exchange Agent evidence of
Parent Common Stock in book-entry form (and/or certificates representing such
Parent Common Stock, at Parent’s election) representing the number of shares of
Parent Common Stock sufficient to deliver the aggregate Merger Consideration
(such shares, together with any dividends or distributions with respect thereto,
the “Exchange Fund”).



5

--------------------------------------------------------------------------------



(b)Exchange Procedures. As soon as reasonably practicable after the Effective
Time and in any event within ten (10) Business Days of the Closing Date, Parent
shall cause the Exchange Agent to mail to each holder of record of shares of
Company Common Stock whose shares of Company Common Stock were converted
pursuant to Section 2.1(a)(iii) into the right to receive the Merger
Consideration (A) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates or Book-Entry
Shares shall pass, only upon delivery of the Certificates (or affidavits of loss
in lieu thereof) or Book-Entry Shares, as applicable, to the Exchange Agent and
shall be in such form and have such other provisions as Parent and the Company
may reasonably agree upon prior to the Effective Time) (the “Letter of
Transmittal”) and (B) instructions for use in effecting the surrender of
Certificates or Book-Entry Shares in exchange for the Merger Consideration and
any dividends or other distributions to which such Certificates or Book-Entry
Shares become entitled in accordance with Section 2.4(d).


(c)Surrender of Certificates or Book-Entry Shares. Upon surrender of
Certificates or Book-Entry Shares to the Exchange Agent together with either a
Letter of Transmittal, duly completed and validly executed in accordance with
the instructions thereto, and such other documents as may customarily be
required by the Exchange Agent, the holder of such Certificates or Book-Entry
Shares shall be entitled to receive, within two (2) Business Days following the
later to occur of (i) the Effective Time or (ii) the Exchange Agent’s receipt of
such Certificate (or affidavit of loss in lieu thereof) or Book-Entry Share, in
exchange therefor the Merger Consideration into which the shares represented by
such Certificates or Book-Entry Shares have been converted pursuant to this
Agreement together with any dividends or other distributions to which such
Certificates or Book-Entry Shares become entitled in accordance with Section
2.4(d). In the event of a transfer of ownership of shares of Company Common
Stock that is not registered in the transfer or stock records of the Company,
any cash to be paid upon, or shares of Parent Common Stock to be issued upon,
due surrender of the Certificate or Book-Entry Share formerly representing such
shares of Company Common Stock may be paid or issued, as the case may be, to
such a transferee if such Certificate or Book-Entry Share is presented to the
Exchange Agent, accompanied by all documents required to evidence and effect
such transfer and to evidence that any applicable stock transfer or other
similar Taxes have been paid or are not applicable. No interest shall be paid or
shall accrue on the cash payable upon surrender of any Certificate or Book-Entry
Share. Until surrendered as contemplated by this Section 2.4, each Certificate
and Book-Entry Share shall be deemed at any time after the Effective Time to
represent only the right to receive, upon such surrender, the Merger
Consideration into which the shares represented by such Certificates or
Book-Entry Shares have been converted pursuant to this Agreement, together with
any dividends or other distributions to which such Certificates or Book-Entry
Shares become entitled in accordance with Section 2.4(d).


(d)Treatment of Unexchanged Shares. No dividends or other distributions, if any,
with a record date after the Effective Time with respect to Parent Common Stock,
shall be paid to the holder of any unsurrendered share of Company Common Stock
to be converted into shares of Parent Common Stock pursuant to Section
2.1(a)(iii) until such holder shall surrender such share in accordance with this
Section 2.4. After the surrender in accordance with this Section 2.4 of a share
of Company Common Stock to be converted into shares of Parent Common Stock
pursuant to Section 2.1(a)(iii), the holder thereof shall be entitled to receive
(in addition to the Merger Consideration payable to such holder pursuant to this
Article II) any such dividends or other distributions, without any interest
thereon, which theretofore had become payable with respect to the share of
Parent Common Stock represented by such share of Company Common Stock.


(e)No Further Ownership Rights in Company Common Stock. The shares of Parent
Common Stock delivered and cash paid in accordance with the terms of this
Article II upon conversion of

6

--------------------------------------------------------------------------------



any shares of Company Common Stock shall be deemed to have been delivered and
paid in full satisfaction of all rights pertaining to such shares of Company
Common Stock. From and after the Effective Time, (i) all holders of Certificates
and Book-Entry Shares shall cease to have any rights as stockholders of the
Company other than the right to receive the Merger Consideration into which the
shares represented by such Certificates or Book-Entry Shares have been converted
pursuant to this Agreement upon the surrender of such Certificate or Book-Entry
Share in accordance with Section 2.4(c) (together with any dividends or other
distributions to which such Certificates or Book-Entry Shares become entitled in
accordance with Section 2.4(d)), without interest, and (ii) the stock transfer
books of the Company shall be closed with respect to all shares of Company
Common Stock outstanding immediately prior to the Effective Time. From and after
the Effective Time, the stock transfer books of the Company shall be closed, and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Company of shares of Company Common Stock that were outstanding
immediately prior to the Effective Time. If, after the Effective Time, any
Certificates or Book-Entry Shares formerly representing shares of Company Common
Stock are presented to the Surviving Company, Parent or the Exchange Agent for
any reason, such Certificates or Book-Entry Shares shall be cancelled and
exchanged as provided in this Article II.


(f)Investment of Exchange Fund. The Exchange Agent shall invest any cash
included in the Exchange Fund as directed by Parent; provided, however, that no
such investment or loss thereon shall affect the amounts payable to holders of
Certificates or Book-Entry Shares pursuant to this Article II, and following any
losses from any such investment, Parent shall promptly provide additional funds
to the Exchange Agent for the benefit of the holders of shares of Company Common
Stock at the Effective Time in the amount of such losses, which additional funds
will be deemed to be part of the Exchange Fund. Any interest or other income
resulting from such investments shall be paid to Parent, upon demand.


(g)Termination of Exchange Fund. Any portion of the Exchange Fund (including any
interest or other amounts received with respect thereto) that remains unclaimed
by, or otherwise undistributed to, the holders of Certificates and Book-Entry
Shares for twelve (12) months after the Effective Time shall be delivered to
Parent, upon demand, and any holder of Certificates or Book-Entry Shares who has
not theretofore complied with this Article II shall thereafter look only to
Parent or the Surviving Company (subject to applicable abandoned property,
escheat or other similar Laws), as general creditors thereof, for satisfaction
of its claim for Merger Consideration and any dividends and distributions which
such holder has the right to receive pursuant to this Article II without any
interest thereon.


(h)No Liability. None of Parent, the Company, Merger Sub or the Exchange Agent
shall be liable to any person in respect of any portion of the Exchange Fund or
the Merger Consideration delivered to a public official pursuant to any
applicable abandoned property, escheat or similar Law. Notwithstanding any other
provision of this Agreement, any portion of the Merger Consideration or the cash
to be paid in accordance with this Article II that remains undistributed to the
holders of Certificates and Book-Entry Shares as of the second anniversary of
the Effective Time (or immediately prior to such earlier date on which the
Merger Consideration or such cash would otherwise escheat to or become the
property of any Governmental Entity), shall, to the extent permitted by
applicable Law, become the property of the Surviving Company, free and clear of
all claims or interest of any person previously entitled thereto.


(i)Withholding Rights. Each of the Surviving Company, Parent and the Exchange
Agent (without duplication) shall be entitled to (and, with respect to Company
Long Term Incentive Awards, OpCo, as the agent of the Surviving Company, shall)
deduct and withhold from the consideration

7

--------------------------------------------------------------------------------



otherwise payable to any holder of a Certificate, a Book-Entry Share or a
Company Long Term Incentive Award pursuant to this Agreement such amounts as may
be required to be deducted and withheld with respect to the making of such
payment under applicable Tax Law. Any amounts so deducted and withheld shall be
paid over to the appropriate Taxing Authority shall be treated for all purposes
of this Agreement as having been paid to the holder of the Certificate,
Book-Entry Share or Company Long Term Incentive Award in respect of which such
deduction or withholding was made.


(j)Lost Certificates. If any Certificate shall have been lost, stolen, mutilated
or destroyed, upon the making of an affidavit of that fact by the person
claiming such Certificate to be lost, stolen, mutilated or destroyed and, if
required by Parent or the Exchange Agent, the posting by such person of a bond
in such amount as Parent or the Exchange Agent may determine is reasonably
necessary as indemnity against any claim that may be made against it or the
Surviving Company with respect to such Certificate, the Exchange Agent (or, if
subsequent to the termination of the Exchange Fund and subject to Section
2.4(g), Parent) shall deliver, in exchange for such lost, stolen, mutilated or
destroyed Certificate, the Merger Consideration and any dividends and
distributions deliverable in respect thereof pursuant to this Agreement.


Section 2.5    Company Long Term Incentive Awards.


(a)Adjustment of Company Long Term Incentive Awards in Connection with the
Distribution. Prior to the actions described in this Section 2.5, the Company
Long Term Incentive Awards shall be adjusted in accordance with Section 5 of the
Employee Matters Agreement.


(b)Company Options. Each Adjusted Pinnacle Option, as such term is defined in
the Employee Matters Agreement, whether vested or unvested, that is outstanding
immediately prior to the Effective Time (each, a “Company Option”) shall, as of
the Effective Time, become fully vested and be cancelled and converted into the
right to receive the number of shares of Parent Common Stock (rounded down to
the nearest whole share) equal to the product obtained by multiplying (i) the
Exchange Ratio by (ii) the number of Net Company Shares corresponding to such
Company Option. Any Company Option that has an exercise price per share of
Company Common Stock that is greater than or equal to the Per Share Cash
Consideration shall be cancelled in exchange for no consideration. The Surviving
Company shall transfer, in accordance with the provisions of Section 2.5(f), to
the holders of Company Options the amounts described in this Section 2.5(b). If
any adjustments are made to the Exchange Ratio pursuant to Section 2.1(c), the
parties shall determine in good faith adjustments to the Per Share Cash
Consideration to reflect any such changes; provided that any such adjustments
made to the Per Share Cash Consideration between the date of this Agreement and
the Effective Time shall be made in a manner intended to comply with Section
409A of the Code.


(c)Company RSUs. Each Adjusted Pinnacle RSU, as defined in the Employee Matters
Agreement, that is outstanding immediately prior to the Effective Time (each, a
“Company RSU”) shall, as of the Effective Time, become fully vested (with any
performance-based vesting conditions deemed to be satisfied at “target” (100%))
and shall be cancelled and converted into the right to receive, in respect of
each share of Company Common Stock underlying such Company RSU, the number of
shares of Parent Common Stock (rounded to the nearest whole share) equal to the
Exchange Ratio. The Surviving Company shall transfer, in accordance with the
provisions of Section 2.5(f), to the holders of Company RSUs the amounts
described in this Section 2.5(c).


(d)Company PUAs. Each Adjusted Pinnacle PUA, as defined in the Employee Matters
Agreement, granted pursuant to a Company equity plan, whether vested or
unvested, that is

8

--------------------------------------------------------------------------------



outstanding immediately prior to the Effective Time (each, a “Company PUA”)
shall, as of the Effective Time, become fully vested (with any performance-based
vesting conditions deemed satisfied at “target” (100%) levels) and shall be
cancelled and converted into the right to receive the number of shares of Parent
Common Stock (rounded to the nearest whole share) equal to the aggregate dollar
value of the Company PUA divided by the Parent Common Stock VWAP. The Surviving
Company shall transfer, in accordance with the provisions of Section 2.5(f), to
the holders of Company PUAs the amounts described in this Section 2.5(d).


(e)Certain Tax Considerations. The actions contemplated by this Section 2.5
shall be taken in accordance with Section 409A of the Code.


(f)Company Actions.


(i)Prior to the Effective Time, the Company Board of Directors and/or an
appropriate committee thereof shall adopt resolutions providing for, and take
all other actions necessary to effectuate, (A) the treatment of the Company
Options, Company RSUs and Company PUAs (collectively, the “Company Long Term
Incentive Awards”) as contemplated by this Section 2.5(f) and (B) the
termination of each Company equity plan and each Company Benefit Plan governing
Retained Deferred Equity Awards, as such term is defined in the Employee Matters
Agreement, with respect to any liability related to Retained Deferred Equity
Awards, in each case, effective as of and subject to the occurrence of the
Effective Time.


(ii)On the Closing Date, the Surviving Company shall transfer to OpCo as payment
agent all shares of Parent Common Stock payable pursuant to this Section 2.5.
Upon payment of the shares of Parent Common Stock referred to in the immediately
preceding sentence, neither Parent nor the Surviving Company shall have any
further obligation with respect to the payments contemplated by this Section
2.5.


(iii)OpCo, as the payment agent for the Surviving Company, shall deliver (A) to
the holders of Company Long Term Incentive Awards the shares of Parent Common
Stock referred to in Section 2.5(f)(ii), and (B) to the appropriate Governmental
Entity on behalf of the holders of Company Long Term Incentive Awards any
amounts required to be withheld with respect to the payments contemplated by
this Section 2.5.


Section 2.6    Further Assurances. If at any time before or after the Effective
Time, Parent or the Company reasonably believes or is advised that any further
instruments, deeds, assignments or assurances are reasonably necessary or
desirable to consummate the Merger or to carry out the purposes and intent of
this Agreement at or after the Effective Time, then Parent, Merger Sub, the
Company and the Surviving Company and their respective officers and directors
shall execute and deliver all such proper instruments, deeds, assignments or
assurances and do all other things reasonably necessary or desirable to
consummate the Merger and to carry out the purposes and intent of this
Agreement.




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as expressly provided herein, no representations and warranties are being
made in this Agreement by the Company with respect to the OpCo Business, OpCo
Assets or OpCo Liabilities (as each

9

--------------------------------------------------------------------------------



such term is defined in the Separation and Distribution Agreement), including
with respect to the Company’s Subsidiaries, but solely to the extent that the
matters relating to the OpCo Business, OpCo Assets or OpCo Liabilities with
respect to which the Company would otherwise be making representations and
warranties would not reasonably be expected to adversely affect PropCo or the
Pinnacle Business (as such term is defined in the Separation and Distribution
Agreement) or Parent as the owner and operator thereof following the Effective
Time, in each case in any material respect, and would not reasonably be expected
to prevent, impede or materially delay the consummation of the transactions
contemplated by this Agreement or the OpCo Spin-Off Agreements. Except as
disclosed in the Company SEC Documents filed since January 1, 2014 and prior to
the date hereof (excluding any disclosures set forth in any such Company SEC
Document in any risk factor section, any disclosure in any section relating to
forward-looking statements or any other statements that are non-specific,
predictive or primarily cautionary in nature other than historical facts
included therein), where the relevance of the information as an exception to (or
disclosure for purposes of) a particular representation is reasonably apparent
on the face of such disclosure, or in the disclosure letter delivered by the
Company to Parent immediately prior to the execution of this Agreement (the
“Company Disclosure Letter”) (each section of which qualifies the
correspondingly numbered representation, warranty or covenant if specified
therein and such other representations, warranties or covenants where its
relevance as an exception to (or disclosure for purposes of) such other
representation, warranty or covenant is reasonably apparent on the face of such
disclosure), the Company represents and warrants to Parent and Merger Sub as
follows:
Section 3.1    Qualification, Organization, Subsidiaries, Capitalization.


(a)The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as presently conducted.
 
(b)Each of the Company’s Subsidiaries is a legal entity duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and has all requisite corporate or similar power and authority to
own, lease and operate its properties and assets and to carry on its business as
presently conducted, except where the failure to have such power or authority
has not had or would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. Each of the Company and its
Subsidiaries is duly qualified or licensed, and has all necessary governmental
approvals, to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such approvals, qualification or licensing necessary,
except where the failure to be so duly approved, qualified or licensed and in
good standing has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Each of the
Company and its Subsidiaries (to the extent any such Subsidiary owns a Vessel)
is, and at the Effective Time will be, a citizen of the United States, within
the meaning of 46 U.S.C. §50501, as amended, eligible to own and operate the
Vessels in the coastwise trade of the United States.


(c)The Company has made available prior to the date of this Agreement a true and
complete copy of the Company’s certificate of incorporation and bylaws
(collectively, the “Company Organizational Documents”) and the certificate of
incorporation, certificate of formation, bylaws, limited partnership agreement,
limited liability company agreement or comparable constituent or organizational
documents now in effect for each Subsidiary of the Company that will be a
Subsidiary of PropCo (to the extent such Subsidiary exists as of the date
hereof) immediately after the Distribution, in each case, as amended through the
date hereof.



10

--------------------------------------------------------------------------------





Section 3.2    Capital Stock.


(a)The authorized capital stock of the Company consists of 150,000,000 shares of
common stock, par value $0.10 per share (the “Company Common Stock”), and
250,000 shares of preferred stock, par value $1.00 per share (“Company Preferred
Stock”). As of July 16, 2015, (i) 60,707,435 shares of Company Common Stock were
issued and outstanding (each together with a Company Right) (ii) 6,374,882
shares of Company Common Stock were held in treasury, (iii) no shares of Company
Preferred Stock were issued or outstanding and 100,000 of Company Preferred
Stock were designated as Series A Junior Participating Preferred Stock and were
reserved for issuance under the Rights Plan, (iv) 8,712,277 shares of Company
Common Stock were reserved for issuance under Company equity plans, of which
amount (A) 5,323,864 shares of Company Common Stock are issuable upon the
exercise of outstanding Pinnacle Options, as defined in the Employee Matters
Agreement, and (B) 2,166,353 shares of Company Common Stock are issuable upon
the settlement of outstanding Pinnacle Restricted Stock Units, as defined in the
Employee Matters Agreement (with respect to performance-based awards, assuming
performance is achieved at “target”), and (v) 2,463,200 Performance Units, as
defined in the Employee Matters Agreement, were outstanding, representing an
aggregate dollar value equal to $2,463,200 (assuming any performance-based
vesting conditions are deemed satisfied at “target” (100%) levels).


(b)All outstanding shares of Company Common Stock are, and all shares of Company
Common Stock reserved for issuance with respect to Company Long Term Incentive
Awards, when issued in accordance with the respective terms thereof, will be,
duly authorized, validly issued, fully paid and nonassessable and free of
preemptive rights. All outstanding equity securities of the Company are duly
authorized, validly issued, fully paid and nonassessable and free of preemptive
rights.


(c)Except as set forth in Section 3.2(a) or as expressly provided by the OpCo
Spin-Off Agreements (and other than the Company Rights, the Rights Plan and
shares of Company Common Stock issuable pursuant to the terms of outstanding
Company Long Term Incentive Awards), as of the date hereof, there are no
outstanding subscriptions, options, warrants, calls, convertible securities,
exchangeable securities or other similar rights, agreements or commitments to
which the Company or any of its Subsidiaries is a party (i) obligating the
Company or any of its Subsidiaries to (A) issue, transfer, exchange, sell or
register for sale any shares of capital stock or other equity interests of the
Company or any Subsidiary of the Company or securities convertible into or
exchangeable for such shares or equity interests, (B) grant, extend or enter
into any such subscription, option, warrant, call, convertible securities or
other similar right, agreement or arrangement, (C) redeem or otherwise acquire
any such shares of capital stock or other equity interests, (D) provide a
material amount of funds to, or make any material investment (in the form of a
loan, capital contribution or otherwise) in, any Subsidiary or (E) make any
payment to any person the value of which is derived from or calculated based on
the value of Company Common Stock or Company Preferred Stock, or (ii) granting
any preemptive or antidilutive or similar rights with respect to any security
issued by the Company or its Subsidiaries. No Subsidiary of the Company owns any
shares of capital stock of the Company.


Section 3.3    Corporate Authority Relative to this Agreement; No Violation.


(a)The Company has the requisite corporate power and authority to enter into
this Agreement, the Voting Agreement, the OpCo Spin-Off Agreements and each
other document to be entered into by the Company in connection with the
transactions contemplated hereby and thereby (together with this Agreement, the
“Company Transaction Documents”) and, subject to receipt of approval of this

11

--------------------------------------------------------------------------------



Agreement by holders of at least a majority of the outstanding shares of Company
Common Stock (the “Company Stockholder Approval”) and the occurrence of the
shareholder advisory vote contemplated by Rule 14a-21(c) under the Exchange Act,
regardless of the outcome of such vote (the “Company Stockholder Advisory
Vote”), to consummate the transactions contemplated hereby and thereby. The
execution and delivery by the Company of this Agreement and the Voting Agreement
and the consummation of the transactions contemplated hereby has been, and the
execution and delivery of the other Company Transaction Documents and the
consummation of the transactions contemplated thereby has been or shall be, duly
and validly authorized by the Company Board of Directors and, except for the
Company Stockholder Approval, the occurrence of the Company Stockholder Advisory
Vote and the filing of the Certificate of Merger with the Secretary of State of
Delaware, no other corporate proceedings on the part of the Company or vote of
the Company’s securityholders are necessary to authorize the consummation of the
transactions contemplated hereby. The Company Board of Directors has unanimously
(i) resolved to recommend that the Company’s stockholders adopt this Agreement
(the “Company Recommendation”), (ii) determined that this Agreement and the
Merger are advisable and in the best interests of the Company’s stockholders,
(iii) approved the execution, delivery and performance of this Agreement and the
Merger, and (iv) resolved that the adoption of this Agreement be submitted to a
vote at a meeting of the Company’s stockholders. This Agreement and the Voting
Agreement have been, and the other Company Transaction Documents shall be, duly
and validly executed and delivered by the Company and, assuming each of this
Agreement, the Voting Agreement and the Company Transaction Documents constitute
the legal, valid and binding agreement of the counterparty thereto, this
Agreement and the Voting Agreement constitute, and the Company Transaction
Documents will constitute, legal, valid and binding agreements of the Company
and are enforceable against the Company in accordance with their terms, except
as such enforcement may be subject to the limitation of such enforcement by
(1) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other Laws affecting or relating to
creditors’ rights generally or (2) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law (the “Remedies Exceptions”).


(b)Other than in connection with or in compliance with (i) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware, (ii)
the Exchange Act, (iii) the U.S. Securities Act of 1933, as amended, and the
rules promulgated thereunder (the “Securities Act”), (iv) applicable state
securities, takeover and “blue sky” Laws, (v) the rules and regulations of the
New York Stock Exchange (the “NYSE”), (vi) compliance with and obtaining such
Gaming Approvals as may be required under applicable Gaming Laws, and (vii) such
consents, filings and notifications, including Gaming Approvals, as may be
required to effect the Distribution (collectively, the “Company Approvals”),
and, subject to the accuracy of the representations and warranties of Parent and
Merger Sub in Section 4.2(b), no authorization, consent, order, license, permit
or approval of, or registration, declaration, notice or filing with, any United
States, state of the United States or local, foreign or multi-national
governmental or regulatory agency, commission, court or authority (each, a
“Governmental Entity”) is necessary, under applicable Law, for the consummation
by the Company of the transactions contemplated by this Agreement, except for
such authorizations, consents, orders, licenses, permits, approvals or filings
that are not required to be obtained or made prior to consummation of such
transactions or that, if not obtained or made, would not materially impede or
delay the consummation of the Merger and the other transactions contemplated by
this Agreement and have not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.


(c)The execution and delivery by the Company of this Agreement and the other
Company Transaction Documents does not, and (assuming the Company Approvals are
obtained, the Company Notes are Discharged prior to the Effective Time and the
Company Credit Agreement is

12

--------------------------------------------------------------------------------



terminated and repaid in full prior to the Effective Time) the consummation of
the transactions contemplated hereby and thereby and compliance with the
provisions hereof will not (i) result in any loss, or suspension, limitation or
impairment of any right of the Company or any of its Subsidiaries to own or use
any assets required for the conduct of their business or result in any violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation, first offer, first refusal,
modification or acceleration of any material obligation or to the loss of a
benefit under any loan, guarantee of indebtedness or credit agreement, note,
bond, mortgage, indenture, lease, agreement, contract, instrument, permit,
concession, franchise, right or license binding upon the Company or any of its
Subsidiaries or by which or to which any of their respective properties, rights
or assets are bound or subject, or result in the creation of any liens, claims,
mortgages, encumbrances, pledges, security interests, equities or charges of any
kind (excluding, in each case, transfer restrictions of general applicability
pursuant to any securities Laws) (each, a “Lien”) other than Permitted Liens, in
each case, upon any of the properties or assets of the Company or any of its
Subsidiaries, except for such losses, suspensions, limitations, impairments,
conflicts, violations, defaults, terminations, cancellation, accelerations, or
Liens which have not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (ii)
conflict with or result in any violation of any provision of the certificate of
incorporation or bylaws or other equivalent organizational document, in each
case as amended or restated, of the Company or any of its Subsidiaries or (iii)
conflict with or violate any applicable Laws, except for such conflict or
violation as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.


Section 3.4    Reports and Financial Statements.


(a)The Company and each of its Subsidiaries has filed or furnished all forms,
documents and reports required to be filed or furnished prior to the date hereof
by it with the U.S. Securities and Exchange Commission (the “SEC”) since January
1, 2012 (all such documents and reports filed or furnished by the Company or any
of its Subsidiaries, the “Company SEC Documents”). As of their respective dates
or, if amended, as of the date of the last such amendment, the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), as the case may be, and the applicable rules and
regulations promulgated thereunder, and none of the Company SEC Documents at the
time they were filed or furnished contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the Company’s Subsidiaries is, or
at any time since January 1, 2012 has been, required to file any forms, reports
or other documents with the SEC.


(b)The consolidated financial statements (including all related notes and
schedules) of the Company included in the Company SEC Documents (the “Company
Financial Statements”) at the time they were filed or furnished (i) fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries, as at the respective dates thereof,
and the consolidated results of their operations and their consolidated cash
flows for the respective periods then ended (except, in the case of unaudited
statements, subject to normal year-end audit adjustments, the absence of notes
and to any other adjustments described therein, including in any notes thereto),
(ii) were prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto) and (iii) comply in
all material respects with the applicable accounting requirements and with the
rules and regulations of the SEC, the Exchange Act and the Securities Act.



13

--------------------------------------------------------------------------------



(c)As of the date hereof, there are no outstanding or unresolved comments in any
comment letters of the staff of the SEC received by the Company relating to the
Company SEC Documents. As of the date hereof, none of the Company SEC Documents
is, to the knowledge of the Company, the subject of ongoing SEC review.


(d)Neither the Company nor any of its Subsidiaries is a party to, nor does it
have any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract relating to any
transaction or relationship between or among the Company or one of its
Subsidiaries, on the one hand, and any unconsolidated Affiliate, including any
structured finance, special purpose or limited purpose entity or person, on the
other hand) or any “off-balance sheet arrangements” (as defined in Item 303(a)
of Regulation S-K of the SEC), where the result, purpose or effect of such
Contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Company or any of its Subsidiaries in the Company’s
financial statements or other Company SEC Documents.
   
Section 3.5    Internal Controls and Procedures. The Company has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. The Company’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by the
Company in the reports that it files or furnishes under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such material information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications
required pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act. The
Company’s management has completed an assessment of the effectiveness of the
Company’s internal control over financial reporting in compliance with the
requirements of Section 404 of the Sarbanes-Oxley Act for the year ended
December 31, 2014, and such assessment concluded that such controls were
effective. Based on its most recent evaluation of internal controls over
financial reporting prior to the date hereof, management of the Company has
disclosed to the Company’s auditors and the audit committee of the Company Board
of Directors (i) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting that are
reasonably likely to adversely affect in any material respect the Company’s
ability to report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting, in each case,
that was disclosed to the Company’s auditors or the audit committee of the
Company Board of Directors in connection with its most recent evaluation of
internal controls over financial reporting prior to the date hereof.


Section 3.6    No Undisclosed Liabilities. There are no liabilities or
obligations of the Company or any of its Subsidiaries, whether accrued,
absolute, determined or contingent, except for (i) liabilities or obligations
disclosed, reflected or reserved against in the balance sheets included in the
Company Financial Statements (or in the notes thereto) filed and publicly
available prior to the date of this Agreement, (ii) liabilities or obligations
incurred in accordance with this Agreement and the Company Transaction
Documents, (iii) liabilities or obligations incurred in the ordinary course of
business since December 31, 2014 and (iv) liabilities or obligations that have
not had or would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
  

14

--------------------------------------------------------------------------------



Section 3.7    Compliance with Law; Permits.


(a)Except with respect to Gaming Laws, the Company and its Subsidiaries are in
compliance with, and are not in default under or in violation of, any applicable
federal, state, local or foreign law, statute, ordinance, rule, regulation,
judgment, order, injunction, decree or agency requirement of any Governmental
Entity (collectively, “Laws” and each, a “Law”), except where such
non-compliance, default or violation have not had or would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. The Company and each of its Subsidiaries are in compliance with all
Gaming Laws applicable to them or by which any of their respective properties
are bound, except where any non-compliance would not be material to the Company
and its Subsidiaries, taken as a whole. Since January 1, 2012, neither the
Company nor any of its Subsidiaries has received any written notice or, to the
knowledge of the Company, other communication from any Governmental Entity
regarding any violation of, or failure to comply with, any Law, except where
such violation or failure has not had or would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.


(b)The Company and its Subsidiaries are in possession of all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals, clearances, permissions,
qualifications and registrations and orders of all applicable Governmental
Entities, and all rights under any Company Material Contract with all
Governmental Entities, and have filed all tariffs, reports, notices and other
documents with all Governmental Entities necessary for the Company and its
Subsidiaries to own, lease and operate their properties and assets and to carry
on their businesses as they are now being conducted (the “Company Permits”),
except where the failure to possess or file the Company Permits has not had or
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect. Except as has not had or would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect, all Company Permits are in all respects valid and in full force
and effect and are not subject to any administrative or judicial proceeding that
would reasonably be expected to result in modification, termination or
revocation thereof. Company and each of its Subsidiaries is in material
compliance with the terms and requirements of all Company Permits, except where
such noncompliance has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.


Section 3.8    Environmental Laws and Regulations.
  
(a)The Company, its Subsidiaries and their ownership, occupation and use of any
Real Property are, and have since January 1, 2010 been, in compliance with all
applicable Environmental Laws, except where such noncompliance has not had or
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.


(b)There has been no release or disposal of any Hazardous Material by, at the
direction of, for or on behalf of the Company or any of its Subsidiaries from,
at, on or under any Company Owned Real Property or Company Leased Real Property,
except for such release or disposal of Hazardous Materials has not had or would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.


(c)Neither the Company nor any of its Subsidiaries has received any written
notice of claim, summons, order, direction or other communication relating to
non-compliance with any Environmental Laws or permit issued pursuant to
Environmental Laws from any Governmental Entity or

15

--------------------------------------------------------------------------------



other third party, except with respect to such communications relating to any
such matters as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.


(d)Neither the Company nor any of its Subsidiaries has received written notice
of a pending investigation by a Governmental Entity with respect to any
potential non-compliance with any Environmental Law or permit issued pursuant to
Environmental Laws, except as has not had or would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.


(e)Neither the Company nor any of its Subsidiaries and no Company Owned Real
Property or Company Leased Real Property is subject to any material agreement
with or is subject to any Order by a Governmental Entity with respect to any
Hazardous Material cleanup or violation of Environmental Laws.


(f)The Company and each of its Subsidiaries is in possession of all permits
required pursuant to Environmental Laws necessary to carry on such person’s
business as it is currently being conducted, each such permit is valid and in
full force and effect, neither the Company nor any of its Subsidiaries has
received written notice of any adverse change in the status or terms and
conditions of any such permit and neither the Company nor any of its
Subsidiaries is in violation of any such permit, except for the failure to
possess or comply with any such permit as has not had or would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.


(g)Neither the Company nor any of its Subsidiaries has received any written
notice alleging that it has a liability pursuant to Environmental Laws in
connection with any location where its wastes have come to be disposed, except
as has not had or would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.


(h)To the knowledge of the Company, the Company has provided or made available
to Parent correct and complete copies of all material environmental reports and
studies received by the Company or any of its Subsidiaries since January 1,
2012, with respect to the business or assets of the Company and its Subsidiaries
or any Real Property currently or formerly in the possession or control of the
Company or any of its Subsidiaries related to compliance with Environmental Laws
or the release of Hazardous Materials.
The representations and warranties set forth in this Section 3.8 are the
Company’s sole and exclusive representations and warranties relating to
Environmental Laws, liabilities relating to the release or disposal of Hazardous
Materials, or environmental matters generally.
Section 3.9    Employee Benefit Plans.


(a)No Company Benefit Plan is an employee benefit plan subject to Section 302 or
Title IV of ERISA or Section 412, 430 or 4971 of the Code. None of the Company
or any of its ERISA Affiliates has incurred or is reasonably expected to incur
any Controlled Group Liability that has not been satisfied in full.


(b)Neither the Company, its Subsidiaries nor any of their respective ERISA
Affiliates has, at any time during the preceding six years, contributed to, been
obligated to contribute to or had any liability (including any contingent
liability) with respect to any Multiemployer Plan or a plan that has two

16

--------------------------------------------------------------------------------



or more contributing sponsors, at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA.


(c)Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (alone or in combination with any
other event) result in any “excess parachute payment” (within the meaning of
Section 280G of the Code) becoming due to any current or former employee,
officer, director or consultant of the Company or any of its Subsidiaries.


(d)Section 3.9(d) of the Company Disclosure Letter sets forth a true and
complete list as of July 16, 2015 of (i) the names of the holders of outstanding
Pinnacle equity-based awards (other than vested Company Options) as to which all
services creating the right to such awards (whether paid in cash or property)
have been performed as of a particular taxable year of the Company but which
have not been settled and would not be settled within the two-and-one-half month
period following the end of such taxable year in which the last services
required to earn the award were performed; and (ii) with respect to each such
Person, the number of shares of Company Common Stock underlying such awards.


Section 3.10    Absence of Certain Changes or Events.


(a)From January 1, 2015 through the date of this Agreement, the businesses of
each of Company and its Subsidiaries, as applicable, has been conducted in all
material respects in the ordinary course of business, and none of the Company or
any Subsidiary of the Company has undertaken any action that, if taken during
the period from the date of this Agreement to the Effective Time, would
constitute a breach of clauses (A), (E), (F), (I), (L) and (M) of Section
5.1(b).


(b)Since January 1, 2015 through the date of this Agreement, there has not been
any event, change, effect, development or occurrence that, individually or in
the aggregate, has had or would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.


Section 3.11    Investigations; Litigation. Except as has not had or would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, (a) there are no actions, suits, inquiries,
investigations, proceedings, subpoenas, civil investigative demands or other
requests for information relating to potential violations of Law pending (or, to
the knowledge of the Company, threatened) against or affecting the Company or
any of its Subsidiaries, or any of their respective properties and (b) there are
no orders, judgments or decrees of, or before, any Governmental Entity against
the Company or any of its Subsidiaries.


Section 3.12    Information Supplied. The information supplied or to be supplied
by the Company for inclusion in the registration statement on Form S-4 to be
filed by Parent in connection with the Share Issuance (the “Form S-4”) shall
not, at the time the Form S-4 is declared effective by the SEC, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading, except
that no representation or warranty is made by the Company with respect to
statements made therein based on information supplied by Parent or its
Representatives in writing expressly for inclusion therein. The information
supplied or to be supplied by the Company for inclusion in the joint proxy
statement/prospectus included in the Form S-4 (the “Joint Proxy
Statement/Prospectus”) will not, at the time the Joint Proxy
Statement/Prospectus is first mailed to the stockholders of the Company and at
the time of any meeting of Company stockholders to be held in connection with
the Merger, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under

17

--------------------------------------------------------------------------------



which they are made, not misleading, except that no representation or warranty
is made by the Company with respect to statements made therein based on
information supplied by Parent or its Representatives in writing expressly for
inclusion therein. The Form S-4 and the Joint Proxy Statement/Prospectus (solely
with respect to the portion thereof relating to the Company Stockholders’
Meeting but excluding any portion thereof based on information supplied by
Parent or its Representatives in writing expressly for inclusion therein, with
respect to which no representation or warranty is made by the Company) will
comply as to form in all material respects with the provisions of the Securities
Act and the Exchange Act and the rules and regulations promulgated thereunder.
The information relating to the Company and its Subsidiaries which is provided
by the Company or its Representatives (a) in any document filed with any Gaming
Authority in connection herewith and (b) in the Spin-Off Registration Statement
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.


Section 3.13    Anti-Bribery.


(a)Since January 1, 2014, neither the Company nor its Subsidiaries, to the
knowledge of the Company, in each case, acting on behalf of Company or any of
its Subsidiaries, have taken any action in violation of the Foreign Corrupt
Practices Act of 1977, as amended, and any rules or regulations promulgated
thereunder (the “FCPA”), except where such action would not be material to the
Company and its Subsidiaries, taken as a whole.


(b)Since January 1, 2014, neither the Company nor its Subsidiaries, to the
knowledge of the Company, has been subject to any actual, pending, or threatened
civil, criminal, or administrative actions, suits, demands, claims, hearings,
notices of violation, investigations, proceedings, demand letters, settlements,
or enforcement actions, or made any voluntary disclosures to any Governmental
Entity, involving the Company or any Company or its Subsidiaries in any way
relating to the FCPA, except where such actions, suits, demands, claims,
hearings, notices of violation, investigations, proceedings, demand letters,
settlements, or enforcement actions, or disclosures would not be material to the
Company and its Subsidiaries, taken as a whole.


Section 3.14    Tax Matters.


(a)Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) the
Company and each of its Subsidiaries have prepared and timely filed (taking into
account any valid extension of time within which to file) all Tax Returns
required to be filed by any of them and all such Tax Returns are complete and
accurate, (ii) the Company and each of its Subsidiaries have timely paid all
Taxes that are required to be paid by any of them or that the Company or any of
its Subsidiaries are obligated to withhold from amounts owing to any employee,
creditor, stockholders or third party (in each case, whether or not shown on any
Tax Return), except with respect to matters contested in good faith through
appropriate proceedings and for which adequate reserves have been established,
in accordance with GAAP on the financial statements of the Company and its
Subsidiaries contained in the Company SEC Documents filed prior to the date
hereof, (iii) the federal consolidated income tax returns of the Company and its
Subsidiaries have been examined through the Tax year ending 2010, and there are
no currently effective waivers of any statute of limitations with respect to
Taxes or extensions of time with respect to a Tax assessment or deficiency,
(iv) all assessments for Taxes due with respect to completed and settled
examinations or any concluded litigation have been fully paid, (v) there are no
audits, examinations, investigations or other proceedings pending or threatened
in writing in respect of Taxes or Tax matters of the Company or any of its
Subsidiaries,

18

--------------------------------------------------------------------------------



(vi) there are no Liens for Taxes on any of the assets of the Company or any of
its Subsidiaries other than statutory Liens for Taxes not yet due and payable,
(vii) except as contemplated by the OpCo Spin-Off Agreements, neither the
Company nor any of its Subsidiaries is a party to any agreement or arrangement
relating to the apportionment, sharing, assignment or allocation of any Tax or
Tax asset (other than an agreement or arrangement solely among members of a
group the common parent of which is the Company) or has any liability for Taxes
of any person (other than the Company or any of its Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any analogous or similar provision of state,
local or foreign Tax Law), as transferee, successor, or otherwise, and (viii)
none of the Company or any of its Subsidiaries has been a party to any “listed
transaction” within the meaning of Treasury Regulation 1.6011-4(b)(2).


(b)None of the Company or any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution that was
purported or intended to be governed by Section 355 of the Code (or any similar
provision of state, local or foreign Law) occurring during the two-year period
ending on the date hereof.


(c)Neither the Company nor any of its Subsidiaries has taken or agreed to take
any action or knows of any fact, agreement, plan or other circumstance that is
reasonably likely to prevent or impede the Merger from qualifying as a
reorganization under Section 368(a) of the Code.


(d)The Company’s aggregate current and accumulated earnings and profits as of
December 31, 2014 did not exceed $0.00.


Section 3.15    Assets and Properties.
  
(a)Except as set forth in Section 3.15 of the Company Disclosure Letter, and
except for the Excluded Company Real Property, (i) either the Company or a
Subsidiary of the Company has good and valid title, and as of the Effective
Time, PropCo will have good and valid title, subject to Permitted Liens and any
encumbrances and obligations that run with the land (including, but not limited
to, easements and right-of-way agreements), to each real property owned by the
Company or any Subsidiary of the Company (such owned property collectively, the
“Company Owned Real Property”) and (ii) either the Company or a Subsidiary of
the Company has a good and valid leasehold interest, and as of the Effective
Time, PropCo will have good and valid leasehold interest, in each material
lease, material sublease and other material agreement under which the Company or
any of its Subsidiaries uses or occupies or has the right to use or occupy any
real property (including real property at which operations of the Company or any
of its Subsidiaries are conducted) (such property, the “Company Leased Real
Property” and such leases, subleases and other agreements are, collectively, the
“Company Real Property Leases”), in each case, free and clear of all Liens other
than any Permitted Liens and any Lien affecting solely the interest of the
landlord thereunder. Each Company Real Property Lease is, and after giving
effect to the Distribution will be, valid, binding and in full force and effect,
subject to the limitation of such enforcement by the Remedies Exceptions. No
uncured default of a material nature on the part of the Company or, if
applicable, its Subsidiary or, to the knowledge of the Company, the landlord or
sublandlord thereunder (as applicable), exists under any Company Real Property
Lease, and no event has occurred or circumstance exists which, with the giving
of notice, the passage of time, or both, would constitute a material breach or
default under a Company Real Property Lease. Section 3.15(a) of the Company
Disclosure Letter sets forth a correct and complete list, as of the date hereof,
of the Company Owned Real Property and the Company Leased Real Property.



19

--------------------------------------------------------------------------------



(b)There are no leases, subleases, licenses, rights or other agreements
affecting any portion of the Company Owned Real Property or the Company Leased
Real Property that would reasonably be expected to adversely affect the existing
use of such Company Owned Real Property or the Company Leased Real Property by
the Company or its Subsidiaries in the operation of its business thereon. There
are no outstanding options or rights of first refusal in favor of any other
party to purchase any Company Owned Real Property or any portion thereof or
interest therein that would reasonably be expected to adversely affect the
existing use of the Company Owned Real Property by the Company in the operation
of its business thereon. Neither the Company nor any of its Subsidiaries is
currently subleasing, licensing or otherwise granting any person the right to
use or occupy a material portion of a Company Owned Real Property or Company
Leased Real Property that would reasonably be expected to adversely affect in
any material respect the existing use of such Company Owned Real Property or
Company Leased Real Property in the operation of the business conducted thereon
as currently conducted.


(c)Section 3.15(c) of the Company Disclosure Letter contains a list of each
Vessel and such list includes all Vessels used by the Company and its
Subsidiaries in the conduct of the Company’s and its Subsidiaries’ business. The
Company or a Subsidiary of the Company owns and has good and merchantable title
to the Vessels, subject to any Permitted Liens. Except as would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the operations or business of the Company and its Subsidiaries, taken as a
whole, (i) each Vessel is currently documented with and has a current and valid
certificate of inspection issued by, the United States Coast Guard or other
applicable Governmental Entity, (ii) each Vessel is owned by, and on the Closing
Date will be owned by, a citizen of the United States, pursuant to 46 U.S.C.
§50501, as amended, and such citizen is eligible to own and operate the Vessel
in the coastwise trade of the United States, (iii) the Vessels are in sufficient
condition and repair and are adequate for the use, occupancy and operation of
the business of the Company and its Subsidiaries, and (iv) to the knowledge of
the Company, the improvements situated on the Vessels are free from structural
defects and violations of Laws applicable thereto.


Section 3.16    Insurance. Except as has not had or would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, as of the date hereof (a) all insurance policies held by the Company or
any of its Subsidiaries for the benefit of the Company or any of its
Subsidiaries as of the date hereof (each, a “Company Insurance Policy”) are in
full force and effect, (b) all premiums due and payable in respect of such
insurance policies have been timely paid, and (c) neither the Company nor any of
its Subsidiaries has reached or exceeded its policy limits for any such
insurance policies. The Company and its Subsidiaries have complied in all
material respects with the provisions of each Company Insurance Policy under
which such person is the insured party. Neither the Company nor any of its
Subsidiaries has received any written notice of cancellation of any Company
Insurance Policy, and there is no material claim by the Company or any of its
Subsidiaries pending under any Company Insurance Policy as to which coverage has
been denied or disputed.


Section 3.17    Opinion of Financial Advisor. The Company Board of Directors has
received the oral opinion of Goldman, Sachs & Co. (to be confirmed by delivery
of a written opinion) to the effect that, as of the date thereof and subject to
the assumptions, limitations, qualifications and other matters considered in the
preparation thereof, the Exchange Ratio to be paid for each share of Company
Common Stock pursuant to this Agreement is fair, from a financial point of view,
to the holders of shares of Company Common Stock. The Company shall, promptly
following the execution of this Agreement by all parties, furnish an accurate
and complete copy of said written opinion to Parent solely for informational
purposes. The Company and Parent have been authorized by Goldman Sachs, & Co. to
permit the inclusion of such written opinion of Goldman, Sachs & Co. in its
entirety and references

20

--------------------------------------------------------------------------------



thereto in the Form S-4 and the Joint Proxy Statement/Prospectus, subject to
prior review and consent by Goldman Sachs & Co.
  
Section 3.18    Material Contracts.
  
(a)Except for this Agreement, the Company Benefit Plans, the OpCo Spin-Off
Agreements and agreements filed as exhibits to the Company SEC Documents
(including, for the avoidance of doubt, those that are filed with the SEC at any
time prior to the date hereof and incorporated by reference thereto), as of the
date of this Agreement, neither the Company nor any of its Subsidiaries is a
party to or bound by (for avoidance of doubt, each of clauses (i) through (xii)
below being subject to the first sentence of the preamble to this Article III
and shall only apply to the extent any Contract or arrangement referred to in
clauses (i) through (xii) would be binding on PropCo or its Subsidiaries at the
Effective Time):
(i)any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);


(ii)any material Contract that will be binding on PropCo or any of its
Subsidiaries as of the Effective Time;


(iii)any Contract that involved individual or aggregate payments or
consideration of more than $500,000 in the twelve-month period ended June 30,
2015, or is expected to involve individual or aggregate payments or
consideration of more than $500,000 in the twelve-month period beginning June
30, 2015 (it being understood that the Company is not making any representation
or warranty as to the actual amount of future payments that will be received
under any such Contract), for goods and services furnished by or to the Company
or any of its Subsidiaries;


(iv)any Company Real Property Leases having a remaining term of more than twelve
(12) months and involving a payment of more than $100,000 annually;


(v)any Contract under which the Company or any of its Subsidiaries has
continuing material indemnification, earnout or similar obligations to any third
person, other than those entered into in the ordinary course of business
consistent with past practice;


(vi)any Contract for capital expenditures involving payments of more than
$1,000,000 individually or in the aggregate, by or on behalf of PropCo or any of
its Subsidiaries;


(vii)any Contract involving a joint venture or strategic alliance or partnership
agreement or other sharing of profits or losses with any person;


(viii)any Contract relating to indebtedness under which the principal amount
outstanding thereunder payable by the Company or any of its Subsidiaries is
greater than $1,000,000;


(ix)any Contract containing covenants by the Company or any of its Affiliates
not to (A) compete with any person or (B) engage in any line of business or
activity in any geographic location, in each case that would be material to the
Company;



21

--------------------------------------------------------------------------------



(x)any Contract evidencing an outstanding loan, advance or investment by the
Company or any of its Subsidiaries to or in any person (other than any other
Subsidiary of the Company) of more than $10,000,000 in the aggregate (excluding
trade receivables and advances to employees for normally incurred business
expenses, each arising in the ordinary course of business consistent with past
practice);


(xi)any Order or settlement or conciliation agreement with any Governmental
Entity; and


(xii)any Contract involving the sale, transfer or acquisition of any business
entered into by the Company or any Subsidiary of the Company in the three (3)
years preceding the date of this Agreement.
All contracts of the types referred to in clauses (i) through (xii) above are
referred to herein as a “Company Material Contract.”
(b)Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) neither
the Company nor any Subsidiary of the Company is in breach of or default under
the terms of any Company Material Contract and, to the knowledge of the Company,
no other party to any Company Material Contract is in breach of or default under
the terms of any Company Material Contract and (ii) each Company Material
Contract is a valid and binding obligation of the Company or the Subsidiary of
the Company, that is party thereto and, to the knowledge of the Company, of each
other party thereto, and is in full force and effect, subject to the Remedies
Exceptions.


Section 3.19    Finders or Brokers. Except for Goldman, Sachs & Co., neither the
Company nor any of its Subsidiaries has employed any investment banker, broker
or finder in connection with the transactions contemplated by this Agreement
(including the Distribution) who would be entitled to any fee or any commission
in connection with or upon consummation of the transactions contemplated by this
Agreement (including the Distribution).


Section 3.20    State Takeover Statutes. Assuming the accuracy of the
representation contained in Section 4.12, the Company Board of Directors has
taken all action necessary to render inapplicable to this Agreement and the OpCo
Spin-Off Agreements and the transactions contemplated hereby and thereby all
applicable state anti-takeover statutes or regulations (including §203 of the
DGCL) and any similar provisions in the Company’s certificate of incorporation
or bylaws. Assuming the accuracy of the representations and warranties contained
in Section 4.12, as of the date of this Agreement, no “fair price,” “business
combination,” “moratorium,” “control share acquisition” or other anti-takeover
statute or similar statute or regulation enacted by any state will prohibit or
impair the consummation of the Merger or the other transactions contemplated by
this Agreement.


Section 3.21    Affiliate Transactions. To the knowledge of the Company, no
officer, director or Affiliate of the Company or its Subsidiaries or any
individual in such officer’s or director’s immediate family (a) owns any
property or right, tangible or intangible, that is material to the conduct of
the business of the Company or its Subsidiaries, (b) with the exception of
liabilities incurred in the ordinary course of business, owes money to, or is
owed money by, the Company or its Subsidiaries or (c) is a party to or the
beneficiary of any Contract with the Company or its Subsidiaries, except in each
case for compensation and benefits payable under any Company Benefit Plans to
officers and employees in their capacity as officers and employees. Except as
disclosed in the Company SEC Documents, there are no Contracts

22

--------------------------------------------------------------------------------



between the Company or any of its Subsidiaries, on the one hand, and any
officer, director or Affiliate of the Company or its Subsidiaries or any
individual in such officer’s or director’s immediate family, on the other hand.


Section 3.22    Rights Plan. Prior to the execution of this Agreement, the
Company has amended the Rights Plan so that (a) neither the execution, delivery,
performance or approval of this Agreement or the other contracts or instruments
related hereto, nor the consummation, announcement, or announcement of the
consummation, of the transactions contemplated hereby or by the OpCo Spin-Off
Agreements, including the Merger, will (i) cause the Company Rights to become
exercisable, (ii) cause Parent, Merger Sub or any of their Affiliates or
Associates (as such terms are defined in the Rights Plan) to become an Acquiring
Person (as defined in the Rights Plan) or (iii) give rise to a Stock Acquisition
Date, Distribution Date or Triggering Event (as such terms are defined in the
Rights Plan), and (b) the Company Rights will expire in their entirety
immediately prior to the Effective Time without any payment being made in
respect thereof. The Company has made available to Parent a complete and correct
copy of such amendment substantially in the form to be executed immediately
prior to this Agreement (the “Rights Plan Amendment”).


Section 3.23    No Vote Required to Effect Distribution. No vote is required by
the holders of any class or series of the Company’s capital stock to permit the
Company to effect the Distribution under applicable Law or pursuant to the rules
of the NYSE.


Section 3.24    Company Financing.


(a)The Company has delivered to Parent a true, complete and correct copy of a
fully executed debt commitment letter, dated July 20, 2015 and fully executed
fee letters relating thereto (provided that the fee amounts and other economic
terms may be redacted) (such commitment letter and fee letters, including all
exhibits, schedules, annexes and joinders thereto, as the same may be amended,
modified, supplemented, extended or replaced from time to time in compliance
with Section 5.17(j) is referred to herein as the “Company Financing
Commitment”), among the Company and JPMorgan Chase Bank, N.A., J.P. Morgan
Securities, LLC, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank National
Association, Credit Agricole Corporate and Investment Bank, Deutsche Bank AG New
York Branch, Deutsche Bank Securities, Inc., Wells Fargo Bank, National
Association and Wells Fargo Securities, LLC (the “Company Lenders”) pursuant to
which, among other things, the Company Lenders have agreed, subject to the terms
and conditions of the Company Financing Commitment, to provide or cause to be
provided, on a several and not joint basis, the financing commitments described
therein. The debt financing contemplated under the Company Financing Commitment
is referred to herein as the “Company Debt Financing.”


(b)The Company Financing Commitment is, as of the date hereof, in full force and
effect. The Company Financing Commitment is the legal, valid, binding and
enforceable obligation of the Company and, to the knowledge of the Company, the
other parties thereto (except to the extent enforcement may be limited by the
Remedies Exceptions). The Company Financing Commitment has not been or will not
be amended, modified, supplemented, extended or replaced, except as permitted by
Section 5.17(j). As of the date hereof, (i) neither the Company nor, to the
knowledge of the Company, any other counterparty thereto is in breach of any of
its covenants or other obligations set forth in, or is in default under, the
Company Financing Commitment and (ii) no event has occurred which, with or
without notice, lapse of time or both, would or would reasonably be expected to
(A) constitute or result in a breach or default on the part of the Company (or,
to the knowledge of the Company, any Company Lender) under the Company Financing
Commitment, (B) constitute or result in a failure to satisfy a condition or
other

23

--------------------------------------------------------------------------------



contingency set forth in the Company Financing Commitment, or (C) otherwise
result in any portion of the Company Debt Financing not being available. As of
the date hereof, the Company has not received any notice or other communication
from any party to the Company Financing Commitment with respect to (i) any
actual or potential breach or default on the part of the Company or any other
party to the Company Financing Commitment, or (ii) any intention of such party
to terminate the Company Financing Commitment or to not provide all or any
portion of the Company Debt Financing. As of the date hereof, the Company: (i)
has no reason to believe that, assuming the satisfaction of the conditions set
forth in Section 6.1 and Section 6.2 hereof, it will be unable to satisfy on a
timely basis each term and condition relating to the closing or funding of the
Company Debt Financing and (ii) knows of no fact, occurrence, circumstance or
condition that, assuming the satisfaction of the conditions set forth in Section
6.1 and Section 6.2 hereof, would reasonably be expected to (A) cause the
Company Financing Commitment to fail to be satisfied, to terminate, to be
withdrawn, modified, repudiated or rescinded or to be or become ineffective, or
(B) otherwise cause the full amount (or any portion) of the funds contemplated
to be available under the Company Financing Commitment on the Closing Date to
not be available to the Company on a timely basis (and in any event as of the
Closing Date) (except to the extent the Company Financing Commitment is replaced
as a result of a Company Permanent Financing). As of the date hereof, there are
no conditions precedent or other contingencies related to the funding of the
full amount of the Company Debt Financing other than as expressly set forth in
the Company Financing Commitment. There are no side letters or other agreements,
contracts or arrangements (except for customary engagement letters which do not
contain provisions that impose any additional conditions or other contingencies
to the funding of the Company Debt Financing not otherwise set forth in the
Company Financing Commitment, true, correct and complete copies of which have
been provided to Parent (subject to redactions as to economic terms or fee
amounts)), whether written or oral, related to the funding of the full amount of
the Company Debt Financing other than as expressly set forth in or expressly
contemplated by the Company Financing Commitment. As of the date hereof, subject
to the terms and conditions of the Company Financing Commitment, and subject to
the terms and conditions of this Agreement, the aggregate proceeds contemplated
by the Company Financing Commitment will be sufficient for the Company to make
the OpCo Cash Payment (as such term is defined in the Separation and
Distribution Agreement) upon the terms contemplated by this Agreement and the
Separation and Distribution Agreement on the Closing Date.


Section 3.25    No Additional Representations. Except for the representations
and warranties contained in this Article III or in any certificates delivered by
the Company in connection with the Merger, each of Parent and Merger Sub
acknowledges that neither the Company, OpCo nor any person on behalf of the
Company makes any other express or implied representation or warranty with
respect to the Company or any of its respective Subsidiaries pursuant to this
Agreement or with respect to any other information provided to Parent or Merger
Sub in connection with the transactions contemplated hereby, including the
accuracy, completeness or currency thereof. Except as otherwise expressly
provided in the Company Transaction Documents and to the extent any such
information is expressly included in a representation or warranty contained in
this Article III, neither the Company, OpCo nor any other person will have or be
subject to any liability or obligation to Parent, Merger Sub or any other person
resulting from the distribution or failure to distribute to Parent or Merger
Sub, or Parent’s or Merger Sub’s use of, any such information, including any
information, documents, projections, estimates, forecasts or other material made
available to Parent or Merger Sub in any electronic data room for Project
Levitate and maintained by the Company for purposes of the Merger and the other
transactions contemplated by this Agreement or management presentations in
expectation of the transactions contemplated by this Agreement.

24

--------------------------------------------------------------------------------





ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
Except as disclosed in the Parent SEC Documents filed since January 1, 2014 and
prior to the date hereof (excluding any disclosures set forth in any such Parent
SEC Document in any risk factor section, any disclosure in any section relating
to forward-looking statements or any other statements that are non-specific,
predictive or primarily cautionary in nature other than historical facts
included therein), where the relevance of the information as an exception to (or
disclosure for purposes of) a particular representation is reasonably apparent
on the face of such disclosure, or in the disclosure letter delivered by Parent
to the Company immediately prior to the execution of this Agreement (the “Parent
Disclosure Letter”) (each section of which qualifies the correspondingly
numbered representation, warranty or covenant if specified therein and such
other representations, warranties or covenants where its relevance as an
exception to (or disclosure for purposes of) such other representation, warranty
or covenant is reasonably apparent on the face of such disclosure), Parent and
Merger Sub represent and warrant to the Company as follows:
Section 4.1    Qualification, Organization, Subsidiaries, Capitalization.
  
(a)Each of Parent and Merger Sub (a) is a corporation or limited liability
company, respectively, duly organized, validly existing and in good standing
under (i) the Laws of the Commonwealth of Pennsylvania (in the case of Parent)
or (ii) the State of Delaware (in the case of Merger Sub) and (b) has all
requisite corporate or similar power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted.


(b)Each of the Parent’s Subsidiaries is a legal entity duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and has all requisite corporate or similar power and authority to
own, lease and operate its properties and assets and to carry on its business as
presently conducted, except where the failure to have such power or authority
has not had or would not reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect. Each of the Parent and its
Subsidiaries is duly qualified or licensed and has all necessary governmental
approvals, to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such approvals, qualification or licensing necessary;
except where the failure to be so duly approved, qualified or licensed and in
good standing has not had or would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.
  
(c)Parent has made available prior to the date of this Agreement a true and
complete copy of Parent’s certificate of incorporation and bylaws now in effect.


(d)The authorized capital stock of Parent consists of (i) 500,000,000 shares of
common stock, par value $0.01 per share (the “Parent Common Stock”), (ii)
50,000,000 shares of preferred stock, par value $0.01 per share (the “Parent
Preferred Stock”). As of July 15, 2015, 114,413,178 shares of Parent Common
Stock are issued and outstanding and no shares of Parent Preferred Stock are
issued and outstanding. All outstanding shares of Parent Common Stock are, and
shares of Parent Common Stock to be issued or reserved for issuance in
connection with the Merger, when issued in accordance with the respective terms
thereof, will be, duly authorized, validly issued, fully paid and nonassessable
and free of preemptive rights.

25

--------------------------------------------------------------------------------





(e)Except as set forth in this Section 4.1, as contemplated by this Agreement or
as disclosed in the Parent SEC Documents, as of the date of this Agreement,
there are no (i) other classes of equity securities of Parent, or other
securities exchangeable into, convertible into or exercisable for such equity
securities, that are issued, reserved for issuance or outstanding, (ii)
warrants, calls, options or other rights to acquire from Parent, or other
obligation of Parent to issue, any shares of capital stock, voting securities or
securities convertible into or exchangeable for capital stock or other voting
securities of or other ownership interests in Parent, (iii) restricted shares,
stock appreciation rights, performance units, contingent value rights, “phantom”
stock or similar securities or rights issued or granted by Parent that are
derivative of, or provide economic benefits based, directly or indirectly, on
the value or price of, any shares of capital stock or other voting securities of
or other ownership interests in Parent or (iv) outstanding obligations of Parent
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any of the
Parent Common Stock.


Section 4.2    Corporate Authority Relative to this Agreement; No Violation.
  
(a)Each of Parent and Merger Sub has the requisite corporate or similar power
and authority to enter into this Agreement and the OpCo Spin-Off Agreements, as
may be applicable, and each other document to be entered into by Parent in
connection with the transactions contemplated hereby and thereby (together with
this Agreement, the “Parent Transaction Documents”), subject to the receipt of
approval of the Share Issuance by the affirmative vote of a majority of votes
cast by holders of Parent Common Stock (the “Parent Shareholder Approval”)
present at a meeting of Parent’s shareholders (the “Parent Shareholders’
Meeting”), to consummate the transactions contemplated hereby and thereby,
including the Merger. The execution and delivery by Parent and Merger Sub of
this Agreement and the consummation of the transactions contemplated hereby has
been, and the execution, delivery and performance by Parent and Merger Sub of
the other Parent Transaction Documents and the consummation of the transactions
contemplated thereby has been or shall be, duly and validly authorized by all
necessary corporate action on the part of Parent and Merger Sub, and, except for
the Parent Shareholder Approval and the filing of the Certificate of Merger with
the Secretary of State of Delaware, no other corporate proceedings on the part
of either Parent or Merger Sub or vote of Parent’s securityholders are necessary
to authorize the execution and delivery by Parent and Merger Sub of this
Agreement and the consummation of the Merger and the transactions contemplated
hereby and thereby. The Parent Board of Directors has (i) unanimously determined
that this Agreement and the Merger are in the best interests of Parent and its
shareholders, (ii) approved the execution, delivery and performance of this
Agreement (including the Merger and the Share Issuance) and (iii) resolved to
recommend the approval by its shareholders of the Share Issuance and to submit
the Share Issuance to the shareholders of Parent for approval. This Agreement
has been, and the Parent Transaction Documents shall be, duly and validly
executed and delivered by each of Parent and Merger Sub, and assuming this
Agreement and Parent Transaction Documents constitute the legal, valid and
binding agreement of the counterparty thereto, this Agreement constitutes, and
the Parent Transaction Documents shall constitute, the legal, valid and binding
agreement of Parent or Merger Sub, as the case may be, enforceable against each
of them, in accordance with their terms, except as such enforcement may be
subject to the Remedies Exceptions.


(b)Other than in connection with or in compliance with (i) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware, (ii)
the Exchange Act, and the rules promulgated thereunder, (iii) the Securities
Act, and the rules promulgated thereunder, (iv) applicable state securities,
takeover and “blue sky” Laws, (v) the rules and regulations of NASDAQ, and (vi)
compliance with and obtaining such Gaming Approvals as may be required under
applicable Gaming Laws (collectively, the “Parent Approvals”), and, subject to
the accuracy of the representations and warranties

26

--------------------------------------------------------------------------------



of the Company in Section 3.3(b), no authorization, consent, order, license,
permit or approval of, or registration, declaration, notice or filing with, any
Governmental Entity is necessary, under applicable Law, for the consummation by
Parent or Merger Sub of the transactions contemplated by this Agreement, except
for such authorizations, consents, orders, licenses, permits, approvals or
filings that are not required to be obtained or made prior to consummation of
such transactions or that, if not obtained or made, would not materially impede
or delay the consummation of the Merger and the other transactions contemplated
by this Agreement and have not had or would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.


(c)The execution and delivery by Parent and Merger Sub of this Agreement and the
other Parent Transaction Documents do not, and (assuming the Parent Approvals
are obtained) the consummation of the transactions contemplated hereby and
thereby and compliance with the provisions hereof will not (i) result in any
loss, or suspension, limitation or impairment of any right of Parent or any of
its Subsidiaries to own or use any assets required for the conduct of their
business or result in any violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation, first offer, first refusal, modification or acceleration of any
material obligation or to the loss of a benefit under any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease,
agreement, contract, instrument, permit, concession, franchise, right or license
binding upon Parent or any of its Subsidiaries or by which or to which any of
their respective properties, rights or assets are bound or subject, or result in
the creation of any Liens other than Permitted Liens, in each case, upon any of
the properties or assets of Parent or any of its Subsidiaries, except for such
losses, impairments, suspensions, limitations, conflicts, violations, defaults,
terminations, cancellation, accelerations, or Liens which have not had or would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect, (ii) conflict with or result in any violation of any
provision of the certificate of incorporation or bylaws or other equivalent
organizational document, in each case as amended or restated, of Parent or any
of its Subsidiaries or (iii) conflict with or violate any applicable Laws,
except for conflict or violation as has not had or would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.


Section 4.3    Reports and Financial Statements.


(a)Parent and each of its Subsidiaries has filed or furnished all forms,
documents and reports required to be filed or furnished prior to the date hereof
by it with the SEC since November 1, 2013 (all such documents and reports filed
or furnished by Parent or any of its Subsidiaries, the “Parent SEC Documents”).
As of their respective dates or, if amended, as of the date of the last such
amendment, the Parent SEC Documents complied in all material respects with the
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act,
as the case may be, and the applicable rules and regulations promulgated
thereunder, and none of the Parent SEC Documents at the time they were filed or
furnished contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of Parent’s Subsidiaries is, or at any time since November
1, 2013 has been, required to file any forms, reports or other documents with
the SEC.


(b)The consolidated financial statements (including all related notes and
schedules) of Parent included in the Parent SEC Documents at the time they were
filed or furnished (i) fairly present in all material respects the consolidated
financial position of Parent and its consolidated Subsidiaries, as at the
respective dates thereof, and the consolidated results of their operations and
their consolidated cash flows for the respective periods then ended (except, in
the case of unaudited statements, subject to normal year-end audit adjustments,
the absence of notes and to any other adjustments described therein, including

27

--------------------------------------------------------------------------------



in any notes thereto), (ii) were prepared in conformity with GAAP applied on a
consistent basis during the periods involved (except as may be indicated therein
or in the notes thereto) and (iii) comply in all material respects with the
applicable accounting requirements and with the rules and regulations of the
SEC, the Exchange Act and the Securities Act.


(c)As of the date hereof, there are no outstanding or unresolved comments in any
comment letters of the staff of the SEC received by Parent relating to the
Parent SEC Documents.


(d)Neither Parent nor any of its Subsidiaries is a party to, nor does it have
any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract relating to any
transaction or relationship between or among Parent or one of its Subsidiaries,
on the one hand, and any unconsolidated Affiliate, including any structured
finance, special purpose or limited purpose entity or person, on the other hand)
or any “off-balance sheet arrangements” (as defined in Item 303(a) of Regulation
S-K of the SEC), where the result, purpose or effect of such Contract is to
avoid disclosure of any material transaction involving, or material liabilities
of, Parent or any of its Subsidiaries in Parent’s financial statements or other
Parent SEC Documents.


Section 4.4    Internal Controls and Procedures. Parent has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act. Parent’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by
Parent in the reports that it files or furnishes under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such material information is
accumulated and communicated to Parent’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications
required pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act. Parent’s
management has completed an assessment of the effectiveness of Parent’s internal
control over financial reporting in compliance with the requirements of Section
404 of the Sarbanes-Oxley Act for the year ended December 31, 2014, and such
assessment concluded that such controls were effective. Based on its most recent
evaluation of internal controls over financial reporting prior to the date
hereof, management of Parent has disclosed to Parent’s auditors and the audit
committee of the Parent Board of Directors (i) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting that are reasonably likely to adversely affect in any
material respect Parent’s ability to report financial information and (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Parent’s internal control over financial reporting,
in each case, that was disclosed to Parent’s auditors or the audit committee of
the Parent Board of Directors in connection with its most recent evaluation of
internal controls over financial reporting prior to the date hereof.


Section 4.5    No Undisclosed Liabilities. There are no liabilities or
obligations of Parent or any of its Subsidiaries, whether accrued, absolute,
determined or contingent, except for (i) liabilities or obligations disclosed,
reflected or reserved against in the balance sheets included in the Parent
financial statements (or in the notes thereto) filed and publicly available
prior to the date of this Agreement, (ii) liabilities or obligations incurred in
accordance with or in connection with this Agreement and the Parent Transaction
Documents, and (iii) liabilities or obligations incurred in the ordinary course
of business since December 31, 2014 and (iv) liabilities or obligations that
have not had or would not reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect.
  

28

--------------------------------------------------------------------------------



Section 4.6    Compliance with Law; Material Contracts.


(a)Except with respect to Gaming Laws, Parent and its Subsidiaries are in
compliance with, and are not in default under or in violation of, any Laws,
except where such non-compliance, default or violation has not had or would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect. Since November 1, 2013, neither Parent nor any of its
Subsidiaries has received any written notice or, to the knowledge of Parent,
other communication from any Governmental Entity regarding any actual or
possible violation of, or failure to comply with, any Law, except where such
violation or failure has not had or would not reasonably expected to have, in
the individual or in the aggregate, a Parent Material Adverse Effect. Parent and
each of its Subsidiaries are in compliance with all Gaming Laws applicable to
them or by which any of their respective properties are bound, except where any
non-compliance would not be material to the operations or business of Parent and
its Subsidiaries, taken as a whole.
  
(b)Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect, (i) neither
Parent nor any Subsidiary of Parent is in breach of or default under the terms
of any material Contract to which Parent or any of its Subsidiaries is a party
(the “Parent Material Contracts”) and, to the knowledge of Parent, no other
party to any Parent Material Contracts is in breach of or default under the
terms of any Parent Material Contract and (ii) each Parent Material Contract is
a valid and binding obligation of Parent or the Subsidiary of Parent that is
party thereto and, to the knowledge of Parent, of each other party thereto, and
is in full force and effect, subject to the Remedies Exceptions.


Section 4.7    Absence of Certain Changes or Events.


(a)From January 1, 2015 through the date of this Agreement, the businesses of
Parent and its Subsidiaries have been conducted in all material respects in the
ordinary course of business.


(b)Since January 1, 2015 through the date of this Agreement, there has not been
any event, change, effect, development or occurrence that, individually or in
the aggregate, has had or would reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect and none of Parent or any
Subsidiary of Parent has undertaken any action that, if taken during the period
from the date of this Agreement to the Effective Time, would constitute a breach
of clause (A) of Section 5.1(d).


Section 4.8    Investigations; Litigation. Except as has not had or would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect, (a) there are no actions, suits, inquiries,
investigations, proceedings, subpoenas, civil investigative demands or other
requests for information relating to potential violations of Law pending (or, to
the knowledge of Parent, threatened) against or affecting Parent or any of its
Subsidiaries, or any of their respective properties and (b) there are no orders,
judgments or decrees of, or before, any Governmental Entity against Parent or
any of its Subsidiaries.


Section 4.9    Information Supplied. The information supplied or to be supplied
by Parent for inclusion in the Form S-4 shall not, at the time the Form S-4 is
declared effective by the SEC, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, except that no representation or warranty is made
by Parent with respect to statements made therein based on information supplied
by the Company in writing expressly for inclusion

29

--------------------------------------------------------------------------------



therein. The information supplied or to be supplied by Parent or its
Representatives for inclusion in the Joint Proxy Statement/Prospectus shall not,
at the time the Joint Proxy Statement/Prospectus is first mailed to the
stockholders of the Company and at the time of any meeting of Company
stockholders to be held in connection with the Merger, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading, except that no
representation or warranty is made by Parent with respect to statements made
therein based on information supplied by the Company in writing expressly for
inclusion therein. The Form S-4 and the Joint Proxy Statement/Prospectus (solely
with respect to the portion thereof based on information supplied or to be
supplied by Parent or its Representatives for inclusion therein, but excluding
any portion thereof based on information supplied by the Company in writing
expressly for inclusion therein, with respect to which no representation or
warranty is made by Parent) will comply as to form in all material respects with
the provisions of the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder. The information relating to Parent and
Merger Sub which is provided by the Parent or its Representatives in any
document filed with any Gaming Authority in connection herewith shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.


Section 4.10    Tax Matters.


(a)Except as has not had or would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect, (i) Parent
and each of its Subsidiaries have prepared and timely filed (taking into account
any valid extension of time within which to file) all Tax Returns required to be
filed by any of them and all such Tax Returns are complete and accurate, (ii)
Parent and each of its Subsidiaries have timely paid all Taxes that are required
to be paid by any of them or that Parent or any of its Subsidiaries are
obligated to withhold from amounts owing to any employee, creditor, stockholders
or third party (in each case, whether or not shown on any Tax Return), except
with respect to matters contested in good faith through appropriate proceedings
and for which adequate reserves have been established, in accordance with GAAP
on the financial statements of Parent and its Subsidiaries contained in the
Parent SEC Documents filed prior to the date hereof, (iii) there are no
currently effective waivers of any statute of limitations with respect to Taxes
or extensions of time with respect to a Tax assessment or deficiency, (iv) all
assessments for Taxes due with respect to completed and settled examinations or
any concluded litigation have been fully paid, (v) there are no audits,
examinations, investigations or other proceedings pending or threatened in
writing in respect of Taxes or Tax matters of Parent or any of its Subsidiaries,
(vi) there are no Liens for Taxes on any of the assets of Parent or any of its
Subsidiaries other than statutory Liens for Taxes not yet due and payable, and
(vii) none of Parent or any of its Subsidiaries has been a party to any “listed
transaction” within the meaning of Treasury Regulation 1.6011-4(b)(2).


(b)Commencing with its taxable year ended December 31, 2014, Parent has at all
times operated in such manner as to qualify as a REIT under the Code, and Parent
intends to continue to operate in such manner.


Section 4.11    Finders or Brokers. Except for Morgan Stanley & Co. LLC, neither
Parent nor any of Parent’s Subsidiaries has employed any investment banker,
broker or finder in connection with the transactions contemplated by this
Agreement who would be entitled to any fee or any commission in connection with
or upon consummation of the Merger.



30

--------------------------------------------------------------------------------



Section 4.12    Ownership of Company Common Stock. Neither Parent nor Merger Sub
has beneficially owned during the immediately preceding three (3) years a number
of shares of Company Common Stock that would make it an “interested stockholder”
(as such term is defined §203 of the DGCL) of the Company.


Section 4.13    Ownership of Certain Equity Interests. Neither Parent, nor
Merger Sub nor any of their respective Subsidiaries beneficially owns, directly
or indirectly, any equity interest in Penn National Gaming, Inc. or its
Subsidiaries.


Section 4.14    Vote Required. Except for the Parent Shareholder Approval, no
vote is required by the holders of any class or series of Parent’s capital stock
to approve and adopt this Agreement or the transactions contemplated hereby
under applicable law or pursuant to the rules of NASDAQ as a result of this
Agreement or the transactions contemplated hereby.


Section 4.15    Opinion of Financial Advisor. The Parent Board of Directors has
received the opinion of Morgan Stanley & Co. LLC (“Morgan Stanley”) that, as of
the date of the opinion, based upon and subject to the assumptions, procedures,
factors, qualifications and limitations set forth in the opinion, the Exchange
Ratio pursuant to this Agreement is fair from a financial point of view to
Parent. The Company and Parent have been authorized by Morgan Stanley to permit
the inclusion of such opinion of Morgan Stanley in its entirety and references
thereto in the Form S-4 and the Joint Proxy Statement/Prospectus, subject to
prior review and consent by Morgan Stanley.


Section 4.16    Affiliate Transactions. To the knowledge of Parent, no officer,
director or Affiliate of Parent or its Subsidiaries or any individual in such
officer’s or director’s immediate family (a) owns any property or right,
tangible or intangible, that is material to the conduct of the business of
Parent or its Subsidiaries, (b) with the exception of liabilities incurred in
the ordinary course of business, owes money to, or is owed money by, Parent or
its Subsidiaries or (c) is a party to or the beneficiary of any Contract with
Parent or its Subsidiaries, except in each case for compensation and benefits
payable under any Parent Benefit Plans to officers and employees in their
capacity as officers and employees. Except as disclosed in the Parent SEC
Documents, there are no Contracts between Parent or any of its Subsidiaries, on
the one hand, and any officer or director or Affiliate of the Parent or its
Subsidiaries or any individual in such officer’s or director’s immediate family,
on the other hand.


Section 4.17    Reorganization. Neither Parent nor any of its Subsidiaries has
taken or agreed to take any action or knows of any fact, agreement, plan or
other circumstance that is reasonably likely to prevent or impede the Merger
from qualifying as a reorganization under Section 368(a) of the Code.


Section 4.18    Licensability. None of Parent, Merger Sub, any of their
respective officers, directors, partners, managers, members, principals or
Affiliates which may reasonably be considered in the process of determining the
suitability of Parent and Merger Sub for a Gaming Approval by a Gaming
Authority, or any holders of Parent’s capital stock or other equity interests
who will be required to be licensed or found suitable under applicable Gaming
Laws (the foregoing persons collectively, the “Licensing Affiliates”), has ever
abandoned or withdrawn (in each case in response to a communication from a
Gaming Authority regarding a likely or impending denial, suspension or
revocation) or been denied or had suspended or revoked a Gaming Approval, or an
application for a Gaming Approval, by a Gaming Authority. Parent, Merger Sub and
each of their respective Licensing Affiliates which is licensed or holds any
Gaming Approval pursuant to applicable Gaming Laws (collectively, the “Licensed
Parties”) is in good standing in each of the jurisdictions in which such
Licensed Party owns, operates, or manages gaming facilities. To the knowledge of
Parent, there are no facts which, if known to any Gaming

31

--------------------------------------------------------------------------------



Authority, would be reasonably likely to (i) result in the denial, revocation,
limitation or suspension of a Gaming Approval of any of the Licensed Parties or
(ii) result in a negative outcome to any finding of suitability proceedings of
any of the Licensed Parties currently pending, or under the licensing,
suitability, registration or approval proceedings necessary for the consummation
of the Merger.


Section 4.19    Parent Financing.


(a)Parent has delivered to the Company a true, complete and correct copy of a
fully executed debt commitment letter, dated July 20, 2015 and fully executed
fee letters relating thereto (such commitment letter and fee letters, including
all exhibits, schedules, annexes and joinders thereto, as the same may be
amended, modified, supplemented, extended or replaced from time to time in
compliance with Section 5.17(d) is referred to herein as the “Parent Financing
Commitment”), among Parent, JPMorgan Chase Bank, N.A., Bank of America, N.A.
(together with JPMorgan Chase Bank, N.A., the “Parent Lenders”) and J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated pursuant
to which, among other things, the Parent Lenders have agreed, subject to the
terms and conditions of the Parent Financing Commitment, to provide or cause to
be provided, on a several and not joint basis, the financing commitments
described therein. The debt financing contemplated under the Parent Financing
Commitment is referred to herein as the “Parent Debt Financing.”


(b)The Parent Financing Commitment is, as of the date hereof, in full force and
effect. The Parent Financing Commitment is the legal, valid, binding and
enforceable obligation of Parent and, to the knowledge of Parent, the other
parties thereto (except to the extent enforcement may be limited by the Remedies
Exceptions). The Parent Financing Commitment has not been or will not be
amended, modified, supplemented, extended or replaced, except as permitted under
Section 5.17(d). As of the date hereof, (i) neither Parent nor, to the knowledge
of Parent, any other counterparty thereto is in breach of any of its covenants
or other obligations set forth in, or is in default under, the Parent Financing
Commitment and (ii) no event has occurred which, with or without notice, lapse
of time or both, would or would reasonably be expected to (A) constitute or
result in a breach or default on the part of Parent (or, to the knowledge of
Parent, any Parent Lender) under the Parent Financing Commitment, (B) constitute
or result in a failure to satisfy a condition or other contingency set forth in
the Parent Financing Commitment, or (C) otherwise result in any portion of the
Parent Debt Financing not being available. As of the date hereof, Parent has not
received any notice or other communication from any party to the Parent
Financing Commitment with respect to (i) any actual or potential breach or
default on the part of Parent or any other party to the Parent Financing
Commitment, or (ii) any intention of such party to terminate the Parent
Financing Commitment or to not provide all or any portion of the Parent Debt
Financing. As of the date hereof, Parent and Merger Sub: (i) have no reason to
believe that, assuming the satisfaction of the conditions set forth in Section
6.1 and Section 6.3 hereof, they will be unable to satisfy on a timely basis
each term and condition relating to the closing or funding of the Parent Debt
Financing and (ii) know of no fact, occurrence, circumstance or condition that,
assuming the satisfaction of the conditions set forth in Section 6.1 and Section
6.3 hereof, would reasonably be expected to (A) cause the Parent Financing
Commitment to fail to be satisfied, to terminate, to be withdrawn, modified,
repudiated or rescinded or to be or become ineffective, or (B) otherwise cause
the full amount (or any portion) of the funds contemplated to be available under
the Parent Financing Commitment to not be available to Parent and Merger Sub on
a timely basis (and in any event as of the Closing Date) (except with respect to
any reduction of the Parent Financing Commitment solely by the terms thereof
with respect to any Parent Permanent Financing or Parent Equity Financing). As
of the date hereof, there are no conditions precedent or other contingencies
related to the funding of the full amount of the Parent Debt Financing other
than as expressly set forth in the Parent Financing Commitment. There are no
side letters or other agreements, contracts or arrangements (except for
customary engagement letters which do not contain

32

--------------------------------------------------------------------------------



provisions that impose any additional conditions or other contingencies to the
funding of the Parent Debt Financing not otherwise set forth in the Parent
Financing Commitment, and true, correct and complete copies of which have been
provided to the Company), whether written or oral, related to the funding of the
full amount of the Parent Debt Financing other than as expressly set forth in or
expressly contemplated by the Parent Financing Commitment. As of the date
hereof, subject to the terms and conditions of the Parent Financing Commitment,
and subject to the terms and conditions of this Agreement, the aggregate
proceeds contemplated by the Parent Financing Commitment, together with (x) the
OpCo Cash Payment and (y) $411,000,000 of availability for revolving loans under
that certain Credit Agreement, dated as of October 28, 2013, among GLP Capital,
L.P., as borrower, the financial institutions party thereto as lenders, and
JPMorgan Chase Bank, N.A., as administrative agent (as may be as amended,
supplemented, modified, replaced, the “Parent Credit Agreement”), will be
sufficient for the Parent and Merger Sub to (i) consummate the Merger and the
other transactions contemplated by this Agreement upon the terms contemplated by
this Agreement, (ii) pay all outstanding Liabilities (as defined in the
Separation and Distribution Agreement) in connection with the Company’s Existing
Indebtedness (as defined in the Separation and Distribution Agreement) in
accordance with the Separation and Distribution Agreement and (iii) pay all
fees, costs and expenses in connection therewith on the Closing Date.


Section 4.20    No Additional Representations. Except for the representations
and warranties contained in this Article IV or in any certificates delivered by
Parent in connection with the Merger, the Company acknowledges that neither
Parent nor Merger Sub nor any person on behalf of Parent or Merger Sub makes any
other express or implied representation or warranty with respect to Parent or
Merger Sub or any of their respective Subsidiaries pursuant to this Agreement or
with respect to any other information provided to Parent or Merger Sub in
connection with the transactions contemplated hereby, including the accuracy,
completeness or currency thereof. Except as otherwise expressly provided in the
Parent Transaction Documents and to the extent any such information is expressly
included in a representation or warranty contained in this Article IV, neither
Parent, Merger Sub nor any other person will have or be subject to any liability
or indemnification obligation to the Company or any other person resulting from
the distribution or failure to distribute to the Company, or the Company’s use
of, any such information, including any information, documents, projections,
estimates, forecasts, management presentations or other material made available
to the Company or any other person for purposes or in expectation of the Merger
and the other transactions contemplated by this Agreement.




ARTICLE V


COVENANTS AND AGREEMENTS


Section 5.1    Conduct of Business.


(a)From and after the date hereof until the earlier of the Effective Time or the
date, if any, on which this Agreement is terminated pursuant to Section 7.1 (the
“Termination Date”), and except (i) as may be required by applicable Law, (ii)
with the prior written consent of Parent (such consent not to be unreasonably
conditioned, withheld or delayed), (iii) as may be expressly contemplated or
required by this Agreement or the OpCo Spin-Off Agreements or (iv) as set forth
in Section 5.1(a) of the Company Disclosure Letter, the Company covenants and
agrees that it shall use commercially reasonable efforts to conduct the business
of the Company and its Subsidiaries in all material respects in the ordinary
course of business, and shall use commercially reasonable efforts to preserve
intact their present lines of business, maintain their rights, franchises and
Company Permits; provided that the Company and its Subsidiaries shall be
restricted pursuant to Section 5.1(a) or Section 5.1(b) with respect to the OpCo
Business, OpCo

33

--------------------------------------------------------------------------------



Assets or OpCo Liabilities solely to the extent that an action set forth below
taken (in the case of negative covenants) or not taken (in the case of
affirmative covenants) by the Company or its Subsidiaries with respect to the
OpCo Business, OpCo Assets or OpCo Liabilities would reasonably be expected to
adversely affect PropCo or the Pinnacle Business (as such term is defined in the
Separation and Distribution Agreement) or Parent as the owner and operator
thereof following the Effective Time, in each case in any material respect, or
would reasonably be expected to prevent, impede or materially delay the
consummation of the transactions contemplated by this Agreement or the OpCo
Spin-Off Agreements; provided, further, that no action by the Company or its
Subsidiaries with respect to matters specifically addressed by any provision of
Section 5.1(b) shall be deemed a breach of this sentence unless such action
would constitute a breach of such other provision.


(b)The Company agrees with Parent, on behalf of itself and its Subsidiaries,
that from the date hereof and prior to the earlier of the Effective Time and the
Termination Date, except (i) as may be required by applicable Law or the
regulations or requirements of any stock exchange or regulatory organization
applicable to the Company or any of its Subsidiaries or Company Benefit Plan,
(ii) with the prior written consent of Parent (such consent not to be
unreasonably conditioned, withheld or delayed), (iii) as may be expressly
contemplated or required by this Agreement or the OpCo Spin-Off Agreements, or
(iv) as set forth in Section 5.1(b) of the Company Disclosure Letter, the
Company:


(A)shall not amend or restate any Company Organizational Document, and shall not
permit any of such Subsidiaries to amend or restate their respective certificate
of incorporation, certificate of formation, bylaws, limited partnership
agreement, limited liability company agreement or comparable constituent or
organizational documents except in order to facilitate the consummation of the
Distribution in accordance with the terms of the OpCo Spin-Off Agreements;


(B)shall not, and shall not permit any of such Subsidiaries to, split, combine
or reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, except for any such transaction by a wholly owned Subsidiary of
the Company which remains a wholly owned Subsidiary after consummation of such
transaction and such transactions as are necessary to effect the Distribution;


(C)shall not, and shall not permit any of such Subsidiaries that is not wholly
owned by the Company or wholly owned Subsidiaries of any such Subsidiaries to,
authorize or pay any dividends on or make any distribution with respect to its
outstanding shares of capital stock (whether in cash, assets, stock or other
securities of the Company or its Subsidiaries), except (i) dividends or
distributions by any Subsidiaries only to the Company or to any wholly owned
Subsidiary of the Company and (ii) the Distribution pursuant to the OpCo
Spin-Off Agreements;


(D)shall not, and shall not permit any of such Subsidiaries to, adopt a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization, other than in
connection with the Merger and the OpCo Spin-Off Agreements, or take any action
with respect to any securities owned by such person that would reasonably be
expected to prevent, materially impede or materially delay the consummation of
the Merger;



34

--------------------------------------------------------------------------------



(E)shall not, and shall not permit any of such Subsidiaries to, make any
acquisition of any other person or business or make any loans, advances or
capital contributions to, or investments in, any other person with a value in
excess of $5,000,000 in the aggregate, except (1) in the ordinary course of
business or (2) as made in connection with any transaction among the Company and
its wholly owned Subsidiaries or among the Company’s wholly owned Subsidiaries;


(F)shall not, and shall not permit any of such Subsidiaries to, sell, lease,
license, transfer, exchange or swap, or otherwise dispose of or encumber any
properties or assets with a value in excess of $1,000,000 in the aggregate,
except sales, transfers and dispositions of inventory and products, licenses of
Intellectual Property and any other sales, leases, licenses, transfers,
exchanges, swaps or dispositions or encumbrances of property or assets in the
ordinary course of business (other than with respect to PropCo Assets);


(G)shall not, and shall not permit any of its Subsidiaries to, authorize any
capital expenditures, except for expenditures that would not impose obligations
on PropCo to make any such expenditures from and after the Effective Time;


(H)shall not, and shall not permit any of its Subsidiaries to, modify, amend or
terminate, or waive any material rights under any Company Material Contract or
under any Company Permit, or enter into any new Contract which would be a
Company Material Contract outside the ordinary course of business;


(I)shall not, and shall not permit any of its Subsidiaries to, materially change
any material accounting policies or procedures or any of its methods of
reporting income, deductions or other material items, except as required by
GAAP, SEC rule or policy or applicable Law;


(J)shall not, and shall not permit any of its Subsidiaries to, issue, sell,
pledge, dispose of or encumber, or authorize the issuance, sale, pledge,
disposition or encumbrance of, any shares of its capital stock or other
ownership interest in the Company or any of its Subsidiaries or any securities
convertible into or exchangeable for any such shares or ownership interest, or
any rights, warrants or options to acquire any such shares of capital stock,
ownership interest or convertible or exchangeable securities, or any awards
substantially similar to Performance Units, as such term is defined in the
Employee Matters Agreement, or take any action to cause to be exercisable any
otherwise unexercisable option under any existing Company Benefit Plans (except
as otherwise provided by the terms of this Agreement or the express terms of any
unexercisable or unexercised options or warrants outstanding on the date
hereof), other than (1) issuances of shares of Company Common Stock in respect
of the exercise or settlement of any Company Long Term Incentive Awards
outstanding on the date hereof, (2) the sale of shares of Company Common Stock
pursuant to the exercise of Company Options or the settlement of a Company Long
Term Incentive Award, if necessary to effectuate an option direction upon
exercise or for withholding of Taxes in accordance with their terms on the date
hereof, (3) grants of equity awards solely with respect to OpCo or the cost of
which will be solely borne by OpCo, (4) pledges under the Company Credit
Agreement and (5) as contemplated by the OpCo Spin-Off Agreements;


(K)shall not, and shall not permit any of its Subsidiaries to, incur, assume,
guarantee or otherwise become liable for any indebtedness for borrowed money or
any guarantee of such indebtedness, except (1) for any indebtedness incurred in
the ordinary course of business, including under the Company Credit Agreement,
in connection with working capital

35

--------------------------------------------------------------------------------



needs, (2) for any indebtedness among the Company and its wholly owned
Subsidiaries or among the Company’s wholly owned Subsidiaries as permitted by
the OpCo Spin-Off Agreements; (3) for any guarantees by the Company of
indebtedness of Subsidiaries of the Company or guarantees by the Company’s
Subsidiaries of indebtedness of the Company or any Subsidiary of the Company,
which indebtedness is under the Company Credit Agreement, the Company Notes or
incurred in compliance with this Section 5.1(b); (4) for the Company Financing
Commitment and (5) any indebtedness for which PropCo or its Subsidiaries would
have no obligations with respect to from and after the Effective Time;


(L)shall not, and shall not permit any of its Subsidiaries to, waive, release,
assign, settle or compromise any claim, action or proceeding, other than
waivers, releases, assignments, settlements or compromises that do not exceed
$250,000 individually and $2,000,000 in the aggregate and do not involve any
admission of wrongdoing or equitable relief;


(M)shall not, change or revoke any material Tax election, change any material
tax accounting method, file any material amended Tax return, enter into any
closing agreement, request any material Tax ruling, settle or compromise any
material Tax proceeding, or surrender any claim for a material refund of Taxes;
or


(N)shall not, and shall not permit any of its Subsidiaries to, agree, in writing
or otherwise, to take any of the foregoing actions that are prohibited pursuant
to clauses (A) through (M) of this Section 5.1(b).


(c)From and after the date hereof until the earlier of the Effective Time or the
Termination Date, and except (i) as may be required by applicable Law or the
regulations or requirements of any stock exchange or regulatory organization
applicable to Parent or any of its Subsidiaries, (ii) with the prior written
consent of the Company (such consent not to be unreasonably conditioned,
withheld or delayed), (iii) as may be expressly contemplated or required by this
Agreement or the OpCo Spin-Off Agreements or (iii) as set forth in Section
5.1(c) of the Parent Disclosure Letter, Parent covenants and agrees that it
shall use commercially reasonable efforts to conduct the business of Parent and
its Subsidiaries in all material respects in the ordinary course of business,
and shall use commercially reasonable efforts to preserve intact their present
lines of business, maintain their rights, franchises and permits; provided,
however, that no action by Parent or its Subsidiaries with respect to matters
specifically addressed by any provision of Section 5.1(d) shall be deemed a
breach of this sentence unless such action would constitute a breach of such
other provision.


(d)Parent agrees with the Company, on behalf of itself and its Subsidiaries,
that from the date hereof and prior to the earlier of the Effective Time and the
Termination Date, except (i) as may be required by applicable Law or the
regulations or requirements of any stock exchange or regulatory organization
applicable to Parent or any of its Subsidiaries, (ii) with the prior written
consent of Company (such consent not to be unreasonably conditioned, withheld or
delayed), (iii) as may be expressly required by this Agreement, or (iv) as set
forth in Section 5.1(c) of the Parent Disclosure Letter, Parent or any of its
Subsidiaries shall not:


(A)amend or propose to Parent’s shareholders any amendment to Parent’s
certificate of incorporation or bylaws or Merger Sub’s certificate of formation
or limited liability company agreement, in each case, in any manner that would
be reasonably expected to prevent, materially delay or materially impair the
ability of Parent or Merger Sub to consummate the Merger or otherwise be adverse
to the Company or the holders of Company Common Stock;

36

--------------------------------------------------------------------------------





(B)declare, set aside or pay any dividend or other distribution payable in cash,
stock or property in respect of the capital stock of Parent, or subdivide,
reclassify, recapitalize, split, combine or exchange or enter into any similar
transaction with respect to any of the capital stock of Parent, other than (i)
cash dividends in the ordinary course of business consistent with past practice,
provided that in no event shall any such dividend, distribution, subdivision,
reclassification, recapitalization, split, combination or exchange have a record
date or payment date on any date from and after the date on which all of the
conditions set forth in Article VI are satisfied (other than those conditions
that by their nature are to be satisfied at the Closing, provided that such
conditions are reasonably capable of being satisfied at the Closing) until and
through the Closing Date and (ii) any dividend, distribution or other
transaction that Parent reasonably determines is required to maintain Parent’s
status as a REIT;


(C)to the extent such action would prevent, impede materially delay or
materially impair the ability of Parent or Merger Sub to consummate the Merger,
purchase, redeem or otherwise acquire any share of Parent’s capital stock or
other securities or issue any shares of Parent capital stock or other
securities;


(D)acquire or agree to acquire (by purchase, merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, exchange offer,
recapitalization, reorganization, share exchange, business combination or
similar transaction) any business or material amount of assets from any other
person if such acquisition would reasonably be expected to (i) materially impose
any delay in the obtaining of, or materially increase the risk of not obtaining,
any authorization, consent, order, declaration or approval of any Governmental
Entity necessary to consummate the transactions contemplated by this Agreement
or the expiration or termination of any applicable waiting period, including
Gaming Approvals, (ii) materially increase the risk of any Governmental Entity
entering an Order prohibiting the consummation of the transactions contemplated
by this Agreement, (iii) materially increase the risk of not being able to
remove any such Order on appeal or otherwise or (iv) prevent, materially delay
or materially impair the ability of Parent or Merger Sub to consummate the
transactions contemplated by this Agreement, including the Merger and the
Financing;


(E)incur, assume, guarantee or otherwise become liable for any indebtedness for
borrowed money or any guarantee of such indebtedness (other than the Parent
Financing Commitment) except any such incurrence, assumption, guarantee or other
liability which would not be reasonably expected to prevent, materially delay or
materially impair the ability of Parent or Merger Sub to consummate the
transactions contemplated by this Agreement, including the Merger and the Parent
Financing;


(F)directly or indirectly, purchase, redeem or otherwise acquire any shares of
the capital stock of Parent or any of its Subsidiaries or any rights, warrants
or options to acquire any such shares, except for transactions among Parent and
its wholly owned Subsidiaries or among Parent’s wholly owned Subsidiaries or in
connection with the exercise of any options, or the vesting or settlement of any
Parent equity awards issued in the ordinary course of business and consistent
with past practice; or


(G)agree or permit any of its Subsidiaries to agree, in writing or otherwise, to
take any of the foregoing actions.



37

--------------------------------------------------------------------------------



Section 5.2    Access.
  
(a)For purposes of facilitating the transactions contemplated hereby, each of
the Company and Parent shall afford (i) the officers and employees and (ii) the
accountants, consultants, legal counsel, financial advisors, financing sources
and agents and other representatives of the other party such reasonable access
during normal business hours, throughout the period prior to the earlier of the
Effective Time and the Termination Date, to its and its Subsidiaries’ personnel
and properties, contracts, commitments, books and records and any report,
schedule or other document filed or received by it pursuant to the requirements
of applicable Laws and with such additional accounting, financing, operating,
environmental and other data and information regarding the Company and its
Subsidiaries (other than relating primarily to the OpCo Business), as Company
and Parent may reasonably request. Notwithstanding the foregoing, neither Parent
nor the Company shall be required to provide access to or make available to any
person any document or information that, in the reasonable judgment of such
party, (i) violates any of its obligations with respect to confidentiality, (ii)
is subject to any attorney-client, work-product or other legal privilege or
(iii) the disclosure of which would violate any Law or legal duty (provided that
the withholding party will use reasonable efforts to allow such access or
disclosure in a manner that does not result in loss or waiver of such privilege,
including, but not limited to, entering into appropriate common interest or
similar agreements) provided, further, that nothing herein shall authorize
Parent or its Representatives to undertake any environmental testing or sampling
at any of the properties owned, operated or leased by the Company or its
Subsidiaries and nothing herein shall authorize the Company or its respective
Representatives to undertake any environmental testing or sampling at any of the
properties owned, operated or leased by Parent or its Subsidiaries. Each of
Parent and the Company agrees that it will not, and will cause its
Representatives not to, use any information obtained pursuant to this Section
5.2 for any competitive or other purpose unrelated to the consummation of the
transactions contemplated by this Agreement (which transactions, for the
avoidance of doubt, shall include with respect to Parent the Financing). Each of
Company and Parent will use its commercially reasonable efforts to minimize any
disruption to the businesses of the other party that may result from requests
for access.


(b)The parties hereto hereby agree that all information provided to them or
their respective officers, directors, employees or representatives in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be governed in accordance with the confidential disclosure agreement,
dated as of April 16, 2015, between the Company and Parent (the “Confidentiality
Agreement”).


Section 5.3    No Solicitation.


(a)Except as expressly permitted by this Section 5.3, the Company shall, and the
Company shall cause each of its Affiliates and its and their respective
officers, directors and employees to, and shall cause the agents, financial
advisors, investment bankers, attorneys, accountants and other representatives
(collectively “Representatives”) of the Company or any of its Affiliates to:
(A) immediately cease any solicitation, knowing encouragement, discussions or
negotiations with any persons that may be ongoing with respect to a Company
Takeover Proposal, and promptly instruct (to the extent it has contractual
authority to do so and has not already done so prior to the date of this
Agreement) or otherwise request, any person that has executed a confidentiality
or non-disclosure agreement within the 12-month period prior to the date of this
Agreement in connection with any actual or potential Company Takeover Proposal
to return or destroy all such confidential information or documents previously
furnished in connection therewith or material incorporating any such information
in the possession of such person or its Representatives and (B) from and after
the date of this Agreement until

38

--------------------------------------------------------------------------------



the Effective Time or, if earlier, the termination of this Agreement in
accordance with Article VII, not, directly or indirectly, (1) solicit, initiate
or knowingly facilitate or knowingly encourage any inquiries regarding, or the
making of any proposal or offer that constitutes, or would reasonably be
expected to lead to, a Company Takeover Proposal, (2) engage in, continue or
otherwise participate in any substantive discussions or negotiations regarding,
or furnish to any other person any non-public information in connection with or
for the purpose of encouraging or facilitating, a Company Takeover Proposal or
(3) approve, recommend or enter into, or propose to approve, recommend or enter
into, any letter of intent or similar document, agreement, commitment, or
agreement in principle providing for a Company Takeover Proposal.


(b)The Company shall not make any determination under the Rights Plan that would
interfere with Parent consummating the Merger and the other transactions
contemplated by this Agreement. Except as expressly provided by this Agreement,
the Company shall not (1) take any action to exempt any person from the
restrictions on “business combinations” contained in §203 of the DGCL or the
Company Organizational Documents or otherwise cause such restrictions not to
apply or (2) terminate (or permit the termination of), waive, amend or exempt
any person from the Rights Plan; provided that nothing herein shall restrict or
interfere with the Company’s ability to delay a Distribution Date (as defined in
the Rights Plan) in accordance with the terms of the Rights Plan in response to
a tender offer or exchange offer pursuant to Regulation 14D under the Exchange
Act; provided, further, that notwithstanding the immediately foregoing proviso,
in no event shall the Company delay a Distribution Date in response to a tender
offer or exchange offer to a date which is on or after expiration of such tender
offer or exchange offer. Except (i) as necessary to take any actions that the
Company or any third party would otherwise be permitted to take pursuant to
this Section 5.3 (and in such case only in accordance with the terms hereof) or
(ii) if the Company Board of Directors determines in good faith, after
consultation with its outside financial advisors and outside legal counsel, that
any such action or forbearance would be reasonably likely to be inconsistent
with its fiduciary duties under applicable Law, (A) the Company and its
Subsidiaries shall not release any third party from, or waive, amend or modify
any provision of, or grant permission under any (i) standstill provision in any
agreement to which the Company or any of its Subsidiaries is a party or (ii)
confidentiality provision in any agreement to which the Company or any of its
Subsidiaries is a party (excluding any waiver under a confidentiality provision
that does not, and would not reasonably be likely to, facilitate or encourage a
Company Takeover Proposal) and (B) the Company shall, and shall cause its
Subsidiaries to, enforce the confidentiality and standstill provisions of any
such agreement.  


(c)Notwithstanding anything to the contrary contained in Section 5.3, if at any
time from and after the date of this Agreement and prior to obtaining the
Company Stockholder Approval, the Company, directly or indirectly receives a
bona fide, unsolicited written Company Takeover Proposal from any person and the
Company, its Affiliates and the Company’s and its Affiliates’ Representatives
are not in Willful and Material Breach of this Section 5.3 and if the Company
Board of Directors determines in good faith, after consultation with its outside
financial advisors and outside legal counsel, that such Company Takeover
Proposal constitutes or would reasonably be expected to lead to a Superior
Proposal, and failure to take such action would be reasonably likely to be
inconsistent with its fiduciary duties under applicable Law, then the Company
may, directly or indirectly, (A) furnish, pursuant to an Acceptable
Confidentiality Agreement, information (including non-public information) with
respect to the Company and its Subsidiaries, and afford access to the business,
properties, assets, employees, officers, Contracts, books and records of the
Company and its Subsidiaries, to the person that has made such Company Takeover
Proposal and its Representatives and potential sources of funding; provided that
the Company shall substantially concurrently with the delivery to such person
provide to Parent any non-public information concerning the Company or any of
its Subsidiaries that is provided or made available to such

39

--------------------------------------------------------------------------------



person or its Representatives unless such non-public information has been
previously provided or made available to Parent and (B) engage in or otherwise
participate in discussions or negotiations with the person making such Company
Takeover Proposal (including as a part thereof, making counterproposals) and its
Representatives and potential sources of financing regarding such Company
Takeover Proposal. “Acceptable Confidentiality Agreement” means any customary
confidentiality agreement that contains provisions that are no less favorable in
the aggregate to the Company than those applicable to Parent that are contained
in the Confidentiality Agreement, provided that such confidentiality agreement
shall not prohibit compliance by the Company with any of the provisions of this
Section 5.3.


(d)The Company shall promptly (and in no event later than forty-eight (48) hours
after receipt) notify, orally and in writing, Parent of any Company Takeover
Proposal received by the Company or any of its Representatives, which notice
shall include the identity of the person making the Company Takeover Proposal
and the material terms and conditions thereof (including copies of any written
proposal relating thereto provided to the Company or any of its Representatives)
and indicate whether the Company has furnished nonpublic information to, or
entered into discussions or negotiations with, such third party. The Company
shall keep Parent reasonably informed on a reasonably current basis as to the
status of (including changes to any material terms of, and any other material
developments with respect to) such Company Takeover Proposal. The Company agrees
that it and its Subsidiaries will not enter into any agreement with any person
subsequent to the date of this Agreement which prohibits the Company from
providing any information to Parent in accordance with this Section 5.3.


(e)Except as expressly permitted by this Section 5.3(e), the Company Board of
Directors shall not (i) (A) fail to include the Company Recommendation in the
Joint Proxy Statement/Prospectus, (B) change, qualify, withhold, withdraw or
modify, or authorize or publicly propose to change, qualify, withhold, withdraw
or modify, in a manner adverse to Parent, the Company Recommendation, (C) make,
or publicly propose to make, any recommendation in connection with a tender
offer or exchange offer other than a recommendation against such offer or a
customary “stop, look and listen” communication by the Company Board of
Directors of the type contemplated by Rule 14d-9(f) under the Exchange Act (it
being understood that the Company Board of Directors may refrain from taking a
position with respect to such a tender offer or exchange offer until the close
of business as of the tenth (10th) Business Day after the commencement of such
tender offer or exchange offer pursuant to Rule 14d-9(f) under the Exchange Act
without such action being considered an Adverse Recommendation Change so long as
the Company reaffirms the Company Recommendation during such period), (D) other
than with respect to the period of up to ten (10) Business Days applicable to
formal tender or exchange offers that are the subject of the preceding clause
(C), fail to recommend against a Company Takeover Proposal or fail to reaffirm
the Company Recommendation, in either case within five (5) Business Days after a
request by Parent to do so; provided, however, that (1) such five (5) Business
Day period shall be extended for an additional five (5) Business Days following
any material modification to any Company Takeover Proposal occurring after the
receipt of Parent’s written request and (2) Parent shall be entitled to make
such a written request for reaffirmation only once for each Company Takeover
Proposal and once for each material amendment to such Company Takeover Proposal;
(any action described in this clause (i) being referred to as an “Adverse
Recommendation Change”), or (ii) authorize, cause or permit the Company or any
of its Subsidiaries to enter into any letter of intent, agreement, commitment or
agreement in principle providing for any Company Takeover Proposal (other than
an Acceptable Confidentiality Agreement entered into in accordance with Section
5.3(c)). Notwithstanding anything to the contrary set forth in this Agreement,
prior to the time the Company Stockholder Approval is obtained, the Company
Board of Directors may make an Adverse Recommendation Change if (x) the Company
is not in Willful and Material Breach of this Section 5.3 and (y) after
receiving a bona fide unsolicited written Company Takeover Proposal, the Company
Board of Directors has determined in good faith, after consultation with

40

--------------------------------------------------------------------------------



its outside financial advisors and outside legal counsel, that (i) such Company
Takeover Proposal constitutes a Superior Proposal and (ii) in light of such
Company Takeover Proposal, the failure to take such action would be reasonably
likely to be inconsistent with the Company Board of Directors’ fiduciary duties
under applicable Law; provided, however, that, prior to making any Adverse
Recommendation Change, (A) the Company has given Parent at least three (3)
Business Days’ prior written notice of its intention to take such action (which
notice shall specify the material terms and conditions of any such Superior
Proposal) and has contemporaneously provided to Parent a copy of the Superior
Proposal and a copy of any written proposed transaction documents with the
person making such Superior Proposal, (B) the Company has negotiated in good
faith with Parent during such notice period, to the extent Parent wishes to
negotiate in good faith, to enable Parent to propose revisions to the terms of
this Agreement such that it would cause such Superior Proposal to no longer
constitute a Superior Proposal, (C) following the end of such notice period, the
Company Board of Directors shall have considered in good faith any revisions to
the terms of this Agreement proposed in writing by Parent, and shall have
determined, after consultation with its outside financial advisors and outside
legal counsel, that the Superior Proposal continues to constitute a Superior
Proposal if the revisions proposed by Parent were to be given effect, and (D) in
the event of any change to any material terms of such Superior Proposal, the
Company shall, in each case, have delivered to Parent an additional notice
consistent with that described in clause (A) above of this proviso and a new
notice period under clause (A) of this proviso shall commence (except that the
three (3) Business Day period notice period referred to in clause (A) above of
this proviso shall instead be equal to the longer of (1) two (2) Business Days
and (2) the period remaining under the notice period under clause (A) of this
proviso immediately prior to the delivery of such additional notice under this
clause (D)) during which time the Company shall be required to comply with the
requirements of this Section 5.3(e) anew with respect to such additional notice,
including clauses (A) through (D) above of this proviso.


(f)Other than in connection with a Superior Proposal (which, for the avoidance
of doubt, shall be subject to Section 5.3(e) and shall not be subject to this
Section 5.3(f)), nothing in this Agreement shall prohibit or restrict the
Company Board of Directors from making an Adverse Recommendation Change in
response to an Intervening Event if the Company Board of Directors has
determined in good faith, after consultation with its outside financial advisors
and outside legal counsel, that the failure of the Company Board of Directors to
make an Adverse Recommendation Change would be inconsistent with the Company
Board of Directors’ fiduciary duties under applicable Law; provided, however,
that, prior to making such Adverse Recommendation Change, (A) the Company has
given Parent at least three (3) Business Days’ prior written notice of its
intention to take such action, which notice shall specify the reasons therefor,
(B) the Company has negotiated, and directed its Representatives to negotiate,
in good faith with Parent during such notice period after giving any such
notice, to the extent Parent wishes to negotiate, to enable Parent to propose
revisions to the terms of this Agreement such that it would not permit the
Company Board of Directors to make an Adverse Recommendation Change pursuant to
this Section 5.3(f) and (C) following the end of such notice period, the Company
Board of Directors shall have considered in good faith any revisions to the
terms of this Agreement proposed in writing by Parent, and shall have
determined, after consultation with its outside financial advisors and outside
legal counsel, that failure to make an Adverse Recommendation Change in response
to such Intervening Event would be inconsistent with the Company Board of
Directors’ fiduciary duties under applicable Law.


(g)Nothing contained in this Section 5.3 shall prohibit the Company or the
Company Board of Directors from taking and disclosing to the stockholders of the
Company a position contemplated by Rule 14e-2(a) or Rule 14d-9 promulgated under
the Exchange Act or from making any “stop, look and listen” communication or any
other similar disclosure to the stockholders of the Company

41

--------------------------------------------------------------------------------



pursuant to Rule 14d-9(f) under the Exchange Act if, in the determination in
good faith of the Company Board of Directors, after consultation with outside
counsel, the failure so to disclose would be reasonably likely to be
inconsistent with the fiduciary duties under applicable Law or obligations under
applicable federal securities Law of the Company Board of Directors.


Section 5.4    Filings; Other Actions.


(a)As promptly as reasonably practicable following the date of this Agreement,
Parent and the Company shall prepare and file with the SEC the Form S-4, which
will include the Joint Proxy Statement/Prospectus. Each of Parent and the
Company shall use reasonable best efforts to have the Form S-4 declared
effective under the Securities Act as promptly as reasonably practicable after
such filing and to keep the Form S-4 effective as long as necessary to
consummate the Merger and the other transactions contemplated hereby. The
Company will cause the Joint Proxy Statement/Prospectus to be mailed to the
Company’s stockholders as soon as reasonably practicable after the Form S-4 is
declared effective by the SEC under the Securities Act. Parent shall use its
reasonable best efforts, and the Company shall reasonably cooperate with Parent,
to keep the Form S-4 effective through the Closing in order to permit the
consummation of the transactions contemplated by this Agreement, including the
Merger and the Share Issuance. Parent shall also take any action required to be
taken under any applicable state securities Laws in connection with the issuance
and reservation of shares of Parent Common Stock in the Merger, and the Company
shall furnish all information concerning the Company and the holders of Company
Common Stock, or holders of a beneficial interest therein, as may be reasonably
requested by Parent in connection with any such action. No filing or mailing of,
or amendment or supplement to, the Form S-4 or the Joint Proxy
Statement/Prospectus will be made by Parent or the Company, as applicable,
without the other’s prior consent (which shall not be unreasonably withheld,
conditioned or delayed) and without providing the other party a reasonable
opportunity to review and comment thereon (which comments shall be considered by
the other party in good faith); provided, however, that the Company, in
connection with an Adverse Recommendation Change, a Company Takeover Proposal or
a Superior Proposal may amend or supplement the Joint Proxy Statement and/or
Form S-4 (including by incorporation by reference) pursuant to a Qualifying
Amendment, and in such event, this right of approval shall apply only with
respect to information relating to Parent or its business, financial condition
or results of operations. A “Qualifying Amendment” means an amendment or
supplement to the Form S-4 or the Joint Proxy Statement/Prospectus (including by
incorporation by reference) to the extent it contains (a) an Adverse
Recommendation Change, (b) a statement of the reason of the Board of Directors
of the Company for making such Adverse Recommendation Change, (c) a factually
accurate statement by the Company that describes the Company’s receipt of a
Company Takeover Proposal or Superior Proposal, the terms of such proposal and
the operation of this Agreement with respect thereto, and (d) additional
information reasonably related to the foregoing.


(b)Each of the Company and Parent shall promptly notify the other upon the
receipt of any comments from the SEC or any request from the SEC for amendments
or supplements to the Form S-4 or Joint Proxy Statement/Prospectus, and shall,
as promptly as practicable after receipt thereof, provide the other with copies
of all correspondence between it and its Representatives, on one hand, and the
SEC, on the other hand, and all written comments with respect to the Joint Proxy
Statement/Prospectus or the Form S-4 and advise the other party or any oral
comments with respect to the Joint Proxy Statement/Prospectus or the Form S-4.
Each of the Company and Parent shall use its reasonable best efforts to respond
as promptly as practicable to any comments from the SEC with respect to the
Joint Proxy Statement/Prospectus, and Parent shall use its reasonable best
efforts to respond as promptly as practicable to any comment from the SEC with
respect to the Form S-4. Parent or the Company, as applicable, will advise the
other promptly after it receives oral or written notice of the time when the
Form

42

--------------------------------------------------------------------------------



S-4 has become effective or any supplement or amendment thereto has been filed,
the threat or issuance of any stop order, the suspension of the qualification of
the shares of Parent Common Stock issuable in connection with the Merger for
offering or sale in any jurisdiction, or any oral or written request by the SEC
for amendment of the Joint Proxy Statement/Prospectus or the Form S-4 or
comments thereon and responses thereto or requests by the SEC for additional
information, and will promptly provide the other with copies of any written
communication from the SEC or any state securities commission. If at any time
prior to the Effective Time any information relating to Parent or the Company,
or any of their respective Affiliates, officers or directors, is discovered by
Parent or the Company which should be set forth in an amendment or supplement to
any of the Form S-4 or the Joint Proxy Statement/Prospectus, so that any of such
documents would not include a misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the party that
discovers such information shall promptly notify the other parties hereto and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by Law, disseminated to
the stockholders of the Company. At the Company’s request, Parent shall
reasonably cooperate in amending or supplementing the Joint Proxy
Statement/Prospectus pursuant to a Qualifying Amendment made in compliance with
this Agreement.


(c)As promptly as reasonably practicable following the clearance of the Joint
Proxy Statement/Prospectus by the SEC, the Company shall take all action
necessary in accordance with applicable Laws and the Company Organizational
Documents to duly give notice of, convene and hold a meeting of its stockholders
for the purpose of obtaining the Company Stockholder Approval and holding the
Company Stockholder Advisory Vote (the “Company Stockholders’ Meeting”) and not
postpone or adjourn the Company Stockholders’ Meeting except (i) to the extent
required by applicable Law or to solicit additional proxies or (ii) votes in
favor of adoption of this Agreement if sufficient votes to constitute the
Company Stockholder Approval have not been obtained; provided that, unless
otherwise agreed by the parties, the Company Stockholders’ Meeting may not be
postponed or adjourned to a date that is more than twenty (20) days after the
date for which the Company Stockholders’ Meeting was originally scheduled
(excluding any adjournments or postponements required by applicable Law). The
Company will, except in the case of an Adverse Recommendation Change, through
the Company Board of Directors, recommend that its stockholders adopt this
Agreement and will use reasonable best efforts to solicit from its stockholders
proxies in favor of the adoption of this Agreement and to take all other action
necessary or advisable to secure the vote or consent of its stockholders
required by the rules of the NYSE or applicable Laws to obtain such approvals.
 
(d)As promptly as reasonably practicable following the clearance of the Joint
Proxy Statement/Prospectus by the SEC, Parent shall take all action necessary in
accordance with applicable Laws and Parent’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws to duly give notice of, convene
and hold the Parent Shareholders’ Meeting for the purpose of obtaining the
Parent Shareholder Approval and not postpone or adjourn the Parent Shareholders’
Meeting except to the extent required by applicable Law or to solicit additional
proxies and votes in favor of adoption of this Agreement if sufficient votes to
constitute the Parent Shareholder Approval have not been obtained; provided
that, unless otherwise agreed by the parties, the Parent Shareholders’ Meeting
may not be postponed or adjourned to a date that is more than twenty (20) days
after the date for which the Parent Shareholders’ Meeting was originally
scheduled (excluding any adjournments or postponements required by applicable
Law). Parent will, through the Parent Board of Directors, recommend that its
shareholders approve this Agreement and will use reasonable best efforts to
solicit from its shareholders proxies in favor of the Share Issuance and to take
all other action necessary or advisable to secure the vote or

43

--------------------------------------------------------------------------------



consent of its shareholders required by the rules of NASDAQ or applicable Laws
to obtain such approvals.


(e)The Company and Parent will use their respective reasonable best efforts to
hold the Company Stockholders Meeting and the Parent Shareholders Meeting on the
same date and at the same time.


Section 5.5    Regulatory Approvals; Efforts.


(a)Prior to the Closing, Parent, Merger Sub and the Company shall use their
respective reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable under
any applicable Laws to consummate and make effective the Merger including (i)
the preparation and filing of all forms, registrations and notices required to
be filed to consummate the Merger including, without limitation, prompt filing
by the Company of the notice required by the Decision and Order (Docket No.
9355) issued by the Federal Trade Commission to the Company on December 4, 2013,
(ii) the preparation of any financial information required by any Gaming
Authority or Governmental Entity pursuant to applicable antitrust Laws, in each
case in connection with the transactions contemplated by this Agreement and the
OpCo Spin-Off Agreements, (iii) the satisfaction of the conditions to
consummating the Merger, (iv) the defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated by this Agreement, including
seeking to have any stay or temporary restraining order entered by any court or
other Governmental Entity vacated or reversed, (v) taking all reasonable actions
necessary to obtain (and cooperating with each other in obtaining) any consent,
authorization, Order or approval of, or any exemption by, or to avoid an
investigation, action, proceeding or other challenge of the legality of the
transactions contemplated by this Agreement and the OpCo Spin-Off Agreements by,
any Governmental Entity (which actions shall include furnishing all information
and documentary material required by any Gaming Authority) required to be
obtained or made by Parent, Merger Sub, the Company or any of their respective
Subsidiaries in connection with the Merger or the taking of any action
contemplated by this Agreement (collectively, “Approvals”) and (vi) the
execution and delivery of any additional instruments necessary to consummate the
Merger and to fully carry out the purposes of this Agreement. Additionally, each
of Parent, Merger Sub and the Company shall not take any action after the date
of this Agreement that would reasonably be expected to materially delay the
obtaining of, or result in not obtaining, any Approval necessary to be obtained
prior to Closing. To the extent that transfers of any permits issued by any
Governmental Entity are required as a result of the execution of this Agreement
or the consummation of the Merger, the parties hereto shall use reasonable best
efforts to effect such transfers. In furtherance of the foregoing, if and to the
extent necessary to obtain an Approval, Parent shall propose amendments to the
Master Lease and if the applicable Governmental Entity agrees that such proposed
amendments would permit Approval to be granted, (A) the Company shall agree to
all of such amendments that would not reasonably be expected to be detrimental
to the Company and (B) if any of such amendments would reasonably be expected to
be detrimental to the Company, the Company shall agree to such amendments as
would not reasonably be expected to be detrimental to the Company and each of
Parent and the Company shall negotiate in good faith with respect to
compensation to the Company for and to the extent of any such detriment (which,
for the avoidance of doubt, shall be determined net of any benefit to the
Company resulting from amendments pursuant to this sentence which are beneficial
to the Company). Each of Parent and the Company, as applicable, shall be
required to sell, divest, dispose of, hold separate or otherwise agree to limit
its freedom of action or to take any other action (each, a “Divestiture Action”)
with respect to any assets, contracts, properties or businesses (including, with
respect to Parent, those assets, contracts, properties or businesses of PropCo
to be acquired by it under, or entered into in connection with, this Agreement)
in

44

--------------------------------------------------------------------------------



order to obtain any Approval required to effect the Merger and the transactions
contemplated hereby; provided, however, that, notwithstanding anything to the
contrary in this Agreement, in no event shall Parent or the Company be obligated
to propose or agree to accept any Divestiture Action: (i) in the case of Parent,
(x) that obligates it to make any capital improvements at its properties or at
properties of PropCo, or (y) to the extent such Divestiture Action, individually
or in the aggregate, would constitute a Regulatory MAE and (ii) in the case of
the Company, except as required by the immediately preceding sentence, that
would require the Company (x) to sell, divest, dispose of, hold separate or
otherwise limit its freedom of action with respect to any OpCo Asset (as defined
in the Separation and Distribution Agreement), (y) retain any Pinnacle Asset or
Pinnacle Liability (as such terms are defined in the Separation and Distribution
Agreement) unless (i) such retention would not reasonably be expected to
prevent, impede or materially delay the Closing, (ii) in the case of a PropCo
Asset, Parent agrees that the Company may retain such PropCo Asset for no
consideration or cost to the Company or OpCo and (iii) in the case of a Pinnacle
Liability, Parent agrees to fully reimburse and indemnify the Company or OpCo,
as applicable, against such Pinnacle Liability, with the form and substance of
the agreements by Parent referenced in each of the preceding clauses (ii) and
(iii) to be reasonably satisfactory to the Company in its good faith
determination or (z) to amend the Master Lease, in each case in order to obtain
any Approval. For purposes of this Section 5.5(a), one or more Divestiture
Actions shall constitute a “Regulatory MAE” if, and only if, and to the extent
such Divestiture Action, individually or in the aggregate with all other
Divestiture Actions taken together, would reasonably be expected to result
(after giving effect to any net after tax proceeds or other benefits reasonably
expected to result from any such Divestiture Action) in a loss of value
(measured on a net present value basis) to the Parent which exceeds $150
million.
 
(b)Parent and the Company shall each keep the other apprised of the status of
matters relating to the completion of the Merger and work cooperatively in
connection with obtaining all required consents, authorizations, Orders or
approvals of, or any exemptions by, any Governmental Entity undertaken pursuant
to the provisions of this Section 5.5. In that regard, prior to the Closing,
each party shall promptly consult with the other parties to this Agreement with
respect to, provide any necessary information with respect to (and, in the case
of correspondence, provide the other parties (or their counsel) copies of), all
filings made by such party with any Governmental Entity or any other information
supplied by such party to, or correspondence with, a Governmental Entity in
connection with this Agreement and the Merger. Each party to this Agreement
shall promptly inform the other parties to this Agreement, and if in writing,
furnish the other party with copies of (or, in the case of oral communications,
advise the other party orally of) any communication from any Governmental Entity
or third party regarding the Merger, and permit the other party to review and
discuss in advance, and consider in good faith the views of the other party in
connection with, any proposed communication with any such Governmental Entity or
third party. Neither party shall participate in any substantive meeting or
teleconference with any Governmental Entity in connection with this Agreement
and the Merger unless it consults with the other party in advance and, to the
extent permitted by such Governmental Entity and applicable Law, gives the other
party the opportunity to attend and participate thereat (whether by telephone or
in person). Each party shall furnish the other party with copies of all
correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and any such Governmental Entity or third party
with respect to this Agreement and the Merger, and furnish the other party with
such necessary information and reasonable assistance as the other party may
reasonably request in connection with its preparation of necessary filings or
submissions of information to any such Governmental Entity; provided, however,
that materials provided pursuant to this Section 5.5 may be redacted (i) to
remove references concerning the valuation of the Company and the Merger or
other confidential information, (ii) as necessary to comply with contractual
arrangements, and (iii) as necessary to address reasonable privilege concerns.



45

--------------------------------------------------------------------------------



(c)In furtherance and not in limitation of the provisions of Section 5.5(a),
Parent and Merger Sub agree to, and agree to cause their Affiliates and their
respective directors, officers, partners, managers, members, principals and
shareholders to, and the Company agrees to prepare and submit to the Gaming
Authorities as promptly as practicable, and in any event no later than
forty-five (45) calendar days from the date of this Agreement, all applications
and supporting documents necessary to obtain all required Gaming Approvals.


(d)Notwithstanding anything herein to the contrary, Parent and the Company shall
cooperate in good faith to jointly develop a strategy for obtaining all
necessary Approvals, with the Company entitled to take primary control and lead
the strategy for Approvals primarily relating to the operations of the OpCo
Business following the Effective Time and Parent entitled to take primary
control and lead the strategy for Approvals primarily relating to the ownership
of the Pinnacle Business (as such term is defined in the Separation and
Distribution Agreement); provided that each of Parent and the Company shall, in
good faith, take into consideration the other’s view regarding the strategies
that it is entitled to lead and primarily control pursuant to this Section
5.5(d) including, to the extent practicable and permitted by applicable Law,
advance notice, discussion and consideration of any suggestions or comments of
the other party, prior to any material interaction with any Governmental Entity
in connection with an Approval.


(e)The Company shall use its reasonable best efforts, and Parent shall use its
reasonable best efforts to cooperate with the Company in its efforts, to obtain
such third party consents or approvals under the leases set forth on Schedule
2.6(g) of the Separation and Distribution Agreement as are necessary and
appropriate to permit all PropCo Assets and Pinnacle Liabilities (as such terms
are defined in the Separation and Distribution Agreement) in respect thereof to
be transferred to PropCo at or prior to the Distribution; provided that the
Company shall not be not required to pay any fees, costs or expenses in order to
obtain such consents or approvals that are not expressly required by the terms
of such leases.


(f)Parent and the Company shall cooperate with each other reasonably and in good
faith to make such arrangements as are necessary and appropriate to cause the
OpCo Assets and OpCo Liabilities (as such terms are defined in the Separation
and Distribution Agreement) with respect to the Community Improvement Districts
and Transportation Development Districts for Kansas City, Missouri and St.
Charles, Missouri and the Port Improvement District and Community Improvement
District for St. Louis County to be transferred to OpCo on or prior to the
Distribution or to (i) place the parties in equivalent economic circumstances as
if such OpCo Assets and OpCo Liabilities had been transferred to OpCo as of
immediately prior to the Distribution and (ii) provide OpCo with the right to
appoint and elect representatives to govern such districts.


Section 5.6    Takeover Statutes. If any “moratorium,” “control share
acquisition,” “fair price,” “supermajority,” “affiliate transactions” or
“business combination statute or regulation” or other similar state
anti-takeover Laws and regulations may become, or may purport to be, applicable
to the Merger or any other transactions contemplated hereby, the Company shall
grant such approvals and take such actions as are reasonably necessary so that
the transactions contemplated hereby may be consummated as promptly as
practicable on the terms contemplated hereby and otherwise act to eliminate or
minimize the effects of such statute or regulation on the transactions
contemplated hereby.


Section 5.7    Public Announcements. Unless otherwise required by applicable Law
or by obligations pursuant to any listing agreement with or rules of any
securities exchange, each party shall consult with each other before issuing any
press release or public statement with respect to the Merger or

46

--------------------------------------------------------------------------------



the transactions contemplated thereby and, subject to the requirements of
applicable Law or the rules of any securities exchange, shall not issue any such
press release or public statement prior to such consultation. Parent and the
Company agree to issue a mutually acceptable initial joint press release
announcing this Agreement.


Section 5.8    Indemnification and Insurance.
 
(a)Parent and Merger Sub agree that all rights to exculpation, indemnification
and advancement of expenses for acts or omissions occurring at or prior to the
Effective Time (including any matters arising in connection with the
transactions contemplated hereby), whether asserted or claimed prior to, at or
after the Effective Time, now existing in favor of the current or former
directors, officers or employees, as the case may be, of the Company or its
Subsidiaries as provided in their respective certificate of incorporation or
bylaws or other organizational documents or in any agreement shall survive the
Merger and shall continue in full force and effect. For a period of six (6)
years from the Effective Time, Parent and the Surviving Company shall maintain
in effect (to the fullest extent permitted under applicable Law) any and all
exculpation, indemnification and advancement of expenses provisions of the
Company’s and any of its Subsidiaries’ certificate of incorporation and bylaws
or similar organizational documents in effect immediately prior to the Effective
Time (to the extent and for so long as such entities remain in existence
following the Effective Time) or in any indemnification agreements of the
Company or its Subsidiaries with any of their respective current or former
directors, officers or employees in effect immediately prior to the Effective
Time, and shall not amend, repeal or otherwise modify any such provisions or the
exculpation, indemnification or advancement of expenses provisions of the
Surviving Company’s organizational documents in any manner that would adversely
affect the rights thereunder of any individuals who immediately before the
Effective Time were current or former directors, officers or employees of the
Company or any of its Subsidiaries; provided, however, that all rights to
indemnification and exculpation in respect of any Action pending or asserted or
any claim made within such period shall continue until the disposition of such
Action or resolution of such claim.


(b)The Surviving Company shall, and Parent shall cause the Surviving Company to,
to the fullest extent permitted under applicable Law, indemnify and hold
harmless (and advance funds in respect of each of the foregoing) each current
and former director, officer or employee of the Company or any of its
Subsidiaries and each person who served as a director, officer, member, trustee
or fiduciary of another corporation, partnership, joint venture, trust, pension
or other employee benefit plan or enterprise if such service was at the request
or for the benefit of the Company or any of its Subsidiaries (each, together
with such person’s heirs, executors or administrators, an “Indemnified Party”),
in each case against any costs or expenses (including advancing attorneys’ fees
and expenses in advance of the final disposition of any claim, suit, proceeding
or investigation to each Indemnified Party to the fullest extent permitted by
applicable Law; provided, however, that the Indemnified Party to whom expenses
are advanced provides an undertaking consistent with the Company Organizational
Documents and applicable Law to repay such amounts if it is ultimately
determined that such person is not entitled to indemnification), judgments,
fines, losses, claims, damages, liabilities and amounts paid in settlement in
connection with any actual or threatened claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative (an
“Action”), arising out of, relating to or in connection with any action or
omission by them in their capacities as such occurring or alleged to have
occurred whether commenced before or after the Effective Time (including any
matters arising in connection with the transactions contemplated hereby and
including acts or omissions in connection with such Indemnified Party serving as
an officer, director, employee or other fiduciary of any entity if such service
was at the request or for the benefit of the Company). In the event of any such
Action, the Surviving Company shall cooperate with the Indemnified Party in the
defense of any such Action.

47

--------------------------------------------------------------------------------





(c)For a period of six (6) years from the Effective Time, Parent shall cause to
be maintained in effect the coverage provided by the policies of directors’ and
officers’ liability insurance and fiduciary liability insurance in effect as of
the date hereof by the Company and its Subsidiaries or provide substitute
policies for the Company and its current and former directors and officers who
are currently covered by the directors’ and officers’ liability insurance and
fiduciary liability insurance coverage in effect as of the date hereof by the
Company and its Subsidiaries, in either case, of not less than the existing
coverage and have other terms not less favorable to the insured persons than the
directors’ and officers’ liability insurance and fiduciary liability insurance
coverage with respect to matters existing or arising on or before the Effective
Time, including the transactions contemplated hereby; provided, however, that
Parent shall not be required to pay annual premiums in excess of 300% of the
last annual premium paid by the Company prior to the date hereof in respect of
the coverages (the “Maximum Amount”) required to be obtained pursuant hereto,
but in such case shall be obligated to obtain a policy with the greatest
coverage possible that does not exceed 300% of the last annual premium paid by
the Company prior to the date hereof. If (i) the Company elects, with the prior
written consent of Parent, or (ii) Parent elects, then the Company or Parent, as
applicable, may at Parent’s cost, prior to the Effective Time, purchase a “tail
policy” with respect to acts or omissions occurring or alleged to have occurred
prior to the Effective Time that were committed or alleged to have been
committed by such Indemnified Parties in their capacity as such; provided that
in no event shall the cost of such policy, if purchased by the Company, exceed
the Maximum Amount and, if such a “tail policy” is purchased, Parent shall have
no further obligations under this Section 5.8(c). For the avoidance of doubt,
the costs incurred from the purchase of any “tail policy” shall be the
responsibility of, and paid by, Parent (and shall not be deemed Transaction
Expenses as such term is defined in the Separation and Distribution Agreement).


(d)Parent shall pay all reasonable expenses, including reasonable attorneys’
fees, that may be incurred by any Indemnified Party in enforcing the indemnity
and other obligations provided in this Section 5.8.


(e)The rights of each Indemnified Party shall be in addition to, and not in
limitation of, any other applicable rights such Indemnified Party may have under
the certificate of incorporation or bylaws or other organizational documents of
the Company or any of its Subsidiaries or the Surviving Company, any other
indemnification arrangement, the DGCL, DLLCA or otherwise.


(f)The obligations of Parent and the Surviving Company under this Section 5.8
shall not be terminated, amended or modified in any manner so as to adversely
affect any Indemnified Party (including their successors, heirs and legal
representatives) to whom this Section 5.8 applies without the consent of such
Indemnified Party. It is expressly agreed that, notwithstanding any other
provision of this Agreement that may be to the contrary, (i) the Indemnified
Parties to whom this Section 5.8 applies shall be third-party beneficiaries of
this Section 5.8, and (ii) this Section 5.8 shall survive consummation of the
Merger and shall be enforceable by such Indemnified Parties and their respective
successors, heirs and legal representatives against Parent and the Surviving
Company and their respective successors and assigns.


(g)In the event the Surviving Company or any of its successors or assigns (i)
consolidates with or merges into any other person and is not the continuing or
surviving corporation or entity of such consolidation or merger or (ii)
transfers or conveys all or substantially all of its properties and assets to
any person, then and in each such case, the Surviving Company shall cause proper
provision to be made so that the successors and assigns of the Surviving Company
assume the obligations set forth in this Section 5.8.

48

--------------------------------------------------------------------------------





Section 5.9    Control of Operations. Without in any way limiting any party’s
rights or obligations under this Agreement, the parties understand and agree
that (a) nothing contained in this Agreement shall give Parent or the Company,
directly or indirectly, the right to control or direct the other party’s
operations prior to the Effective Time and (b) prior to the Effective Time, each
of the Company and Parent shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its and its
Subsidiaries operations.


Section 5.10    Section 16 Matters. Prior to the Effective Time, Parent and the
Company shall take all such steps as may be required to cause any dispositions
of Company Common Stock (including derivative securities with respect to Company
Common Stock) or acquisitions of shares of Parent Common Stock (including
derivative securities with respect to Parent Common Stock) resulting from the
transactions contemplated by this Agreement by each individual who is subject to
the reporting requirements of Section 16(a) of the Exchange Act with respect to
the Company or will become subject to such reporting requirements with respect
to Parent, to be exempt under Rule 16b-3 promulgated under the Exchange Act.


Section 5.11    Transaction Litigation. The Company shall provide Parent with
the opportunity to participate in the Company’s defense or settlement of any
stockholder litigation against the Company and/or its directors or executive
officers relating to the transactions contemplated by this Agreement, including
the Merger. All costs of any stockholder litigation, including legal fees and
any reasonable out-of-pocket expenses, shall be deemed Transaction Expenses as
such term is defined in the Separation and Distribution Agreement. The Company
agrees that it shall not settle or offer to settle any litigation commenced
prior to or after the date of this Agreement that contemplates any equitable
relief or that would reasonably be expected to prevent, impede or materially
delay the consummation of the transactions contemplated by this Agreement or the
OpCo Spin-Off Agreements without the prior written consent of Parent, such
consent not to be unreasonably withheld, conditioned or delayed.
 
Section 5.12    Reorganization. None of the Company, Parent or Merger Sub shall
take, or omit to take, any action that would, or would reasonably be expected
to, prevent or impede the Merger from qualifying as a “reorganization” within
the meaning of Section 368(a) of the Code.
 
Section 5.13    NASDAQ Listing. Parent shall cause the shares of Parent Common
Stock to be issued in the Merger to be approved for listing on the NASDAQ,
subject to official notice of issuance, prior to the Closing Date.


Section 5.14    Company Indebtedness.
  
(a)The Company shall, and shall cause its Subsidiaries to, timely deliver all
notices and take all other administrative actions required to facilitate (i) the
termination of commitments, repayment in full of all outstanding loans or other
obligations, release of any Liens securing such loans or obligations and
guarantees in connection therewith, and replacement of or cash collateralization
of any issued letters of credit in respect of that certain Amended and Restated
Credit Agreement, dated as of August 13, 2013, by and among the Company, as
borrower, the financial institutions party thereto as lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Company Credit Agreement,” and
such termination and repayment, the “Company Credit Agreement Payoff”) and (ii)
to the extent reasonably requested in writing by Parent or Merger Sub no later
than ten (10) Business Days prior to the Closing Date with respect to any
indebtedness incurred by the Company or any of its Subsidiaries after the date
hereof in compliance with Section 5.1(b)(K) (other than under the Company Credit
Agreement or

49

--------------------------------------------------------------------------------



guarantees of the Company Notes) (it being understood that the Company shall
promptly and in any event no later than fifteen (15) Business Days prior to the
Closing Date notify Parent in writing of the amount of any such indebtedness
incurred or to be incurred and expected to be outstanding on the Closing Date),
repayment in full of all obligations in respect of such indebtedness (except any
such Indebtedness to be assumed by OpCo or OpCo’s Subsidiaries after giving
effect to the Merger or for which PropCo and its Subsidiaries (after the
Effective Time) will not have liability after the Effective Time) and release of
any Liens securing such indebtedness and guarantees in connection therewith
(except (x) any such Indebtedness to be assumed by OpCo or OpCo’s Subsidiaries
after giving effect to the Merger or for which PropCo and its Subsidiaries
(after the Effective Time) will not have liability after the Effective Time and
(y) guarantees of Company Notes), in each case, on the Closing Date. In
furtherance and not in limitation of the foregoing, the Company and its
Subsidiaries shall use reasonable best efforts to deliver to Parent and Merger
Sub no later than three (3) Business Days prior to the Closing Date payoff
letters with respect to the Company Credit Agreement and, to the extent
requested by Parent or Merger Sub no later than ten (10) Business Days prior to
the Closing Date, any indebtedness (except such indebtedness to be assumed by
OpCo or OpCo’s Subsidiaries after giving effect to the Merger or for which
PropCo and its Subsidiaries (after the Effective Time) will not have liability
after the Effective Time) incurred by any of the Company and its Subsidiaries
after the date hereof in compliance with Section 5.1(b)(K) (each, a “Payoff
Letter”) in form and substance customary for transactions of this type, from the
applicable agent on behalf of the persons to which such indebtedness is owed,
which Payoff Letters together with any related release documentation shall,
among other things, include the payoff amount and provide that Liens (and
guarantees), if any, granted in connection therewith relating to the assets,
rights and properties of the Company and its Subsidiaries securing such
indebtedness and any other obligations secured thereby, shall, upon the payment
of the amount set forth in the applicable Payoff Letter on or prior to the
Closing Date, be released and terminated.


(b)If requested by Parent in writing, the Company shall, and shall cause its
Subsidiaries to, (i) issue one or more notices of optional redemption for all of
the outstanding aggregate principal amount of any of the Company’s 7.75% Senior
Subordinated Notes due 2022 (the “7.75% Notes”), 8.75% Senior Subordinated Notes
due 2020 (the “8.75% Notes”), 6.375% Senior Notes due 2021 (the “6.375% Notes”)
and 7.50% Senior Notes due 2021 (together with the 7.75% Notes, 8.75% Notes and
6.375% Notes, the “Company Notes”), pursuant to the Note Indentures in order to
effect a redemption on the Closing Date; provided that any such redemption
notice shall be subject to and conditioned upon the occurrence of the Effective
Time, and (ii) provide any other cooperation reasonably requested by Parent
(which shall not require the payment of funds by the Company or its Subsidiaries
towards the Discharge) to facilitate the redemption of the Company Notes
(and/or, if elected by Parent, satisfaction and discharge of such Company Notes
pursuant to the Note Indentures) effective as of and conditioned upon the
occurrence of the Effective Time. The Company shall not be required to take any
action, to the extent it determines, after consultation with outside counsel,
that such action would reasonably be expected to violate the terms of any
Contract to which it is a party. Notwithstanding anything in this Agreement, any
costs incurred or liabilities arising out of or in connection with any Discharge
shall be borne by Parent and shall not be deemed Transaction Expenses (as such
term is defined in the Separation and Distribution Agreement).


(c)As soon as reasonably practicable after the receipt of any written request by
Parent to do so, the Company shall use its reasonable best efforts to commence
offers to purchase and consent solicitations related to any or all of the
Company Notes, on such terms and conditions, including pricing terms, that are
specified and requested, from time to time, by Parent and reasonably
satisfactory to the Company (each, a “Debt Tender Offer” and collectively, the
“Debt Tender Offers”) and Parent shall assist the Company in connection
therewith; provided that (i) Parent shall only request the Company to conduct

50

--------------------------------------------------------------------------------



any Debt Tender Offer in compliance with the documents governing the applicable
series of Company Notes and the applicable federal securities Laws and Gaming
Laws and (ii) the Company shall not be required to commence any Debt Tender
Offer or to take any action in connection therewith that would reasonably be
expected to violate the terms of the Company Credit Agreement or the Company
Notes, and the Company shall not be obligated to take actions to modify the
Company Credit Agreement or the Company Notes. Notwithstanding the foregoing,
but subject to the preceding proviso, the closing of the Debt Tender Offers
shall be conditioned on the occurrence of the Closing, and the parties shall use
their respective reasonable best efforts to cause the Debt Tender Offers to
close on the Closing Date. Subject to the preceding sentence, the Company shall,
and shall cause its Subsidiaries to, and shall use reasonable best efforts to
cause its and their respective Representatives to, provide all cooperation
reasonably requested by Parent in connection with the Debt Tender Offers,
including using reasonable best efforts in assisting Parent with its preparation
of the offers to purchase, consent solicitation statements, letters of
transmittal and/or forms of consent. The Company (i) shall waive any of the
conditions to the Debt Tender Offers (other than the occurrence of the Closing)
and make any change to the Debt Tender Offers, in each case, as may be
reasonably requested by Parent and (ii) shall not, without the written consent
of Parent, waive any condition to the Debt Tender Offers or make any changes to
the Debt Tender Offers; provided that the Company shall take such actions as it
reasonably determines are necessary or advisable to comply with the Company
Credit Agreement, the Company Notes and the federal securities Laws or Gaming
Laws (and shall not take any action requested by Parent that would reasonably be
expected to violate the Company Credit Agreement, the Company Notes or the
federal securities Laws or Gaming Laws). Subject to the making of the OpCo Cash
Payment pursuant to the terms of this Agreement and the Separation and
Distribution Agreement, Parent shall ensure that on the Closing Date the Company
has all funds necessary to pay for such Company Notes that have been properly
tendered and not withdrawn pursuant to the Debt Tender Offers.


(d)It is understood and agreed that (i) all fees (including breakage fees),
costs, expenses (including reasonable fees and disbursements of counsel) and
liabilities (including the portion of accrued and unpaid interest that is a
Pinnacle Liability pursuant to the Separation and Distribution Agreement) in
connection with, or arising out of, the Company Credit Agreement Payoff, the
Discharge of the Company Notes and any Debt Tender Offers for the Company Notes
shall be borne by Parent and shall not be deemed Transaction Expenses (as such
term is defined in the Separation and Distribution Agreement) (it being
understood, for the avoidance of doubt, that this clause (i) shall not apply to
any fees, costs, expenses and liabilities in connection with the Company
Financing) and (ii) to the extent any of such fees, costs, expenses and
liabilities are paid or borne by the Company, Parent shall promptly (and in any
event no later than the Closing Date) reimburse the Company for such fees,
costs, expenses and liabilities.


(e)Subject to the Company’s compliance with Section 5.14(a), (b) and (c) and to
the making of the OpCo Cash Payment on the Closing Date, Parent shall cause (i)
the Company Credit Agreement Payoff to occur on the Closing Date and (ii) either
(x) the Discharge of all of the Company Notes to be consummated on the Closing
Date or (y) with respect to the Company Notes not so Discharged, such Company
Notes shall have been (in each case in a manner that is effective on the Closing
Date) acquired and cancelled pursuant to a Debt Tender Offer (and any Company
Notes not so acquired and cancelled or Discharged shall have been modified or
waived (including with respect to any related indentures) in a manner reasonably
satisfactory to Parent and the Company (and in compliance with all applicable
federal securities Laws, Gaming Laws, the Company Credit Agreement and the
Company Notes) to permit the Merger, the Distribution, the release of OpCo and
all subsidiaries of OpCo as guarantors of any Company Notes and the other
transactions contemplated by this Agreement, the Separation and Distribution
Agreement and the OpCo Spin-Off Agreements).

51

--------------------------------------------------------------------------------





Section 5.15    Notification of Certain Matters. Each of the Company and Parent
shall promptly notify the other of any fact, event or circumstance known to it
that (a) has had or is reasonably likely, individually or taken together with
all other facts, events and circumstances known to it, to have a Company
Material Adverse Effect, in the case of the Company, or Parent Material Adverse
Effect, in the case of Parent or (b) would cause or constitute a material breach
of any of its representations, warranties, covenants or agreements contained
herein; provided that any failure to give notice in accordance with the
foregoing with respect to any change or event shall not be deemed to constitute
a violation of this Section 5.15 or the failure of any condition set forth in
Section 6.2 or Section 6.3 to be satisfied, or otherwise constitute a breach of
this Agreement by the party failing to give such notice, in each case unless the
underlying change or event would independently result in a failure of the
conditions set forth in Section 6.2 or Section 6.3 to be satisfied.


Section 5.16    OpCo Spin-Off Agreements.
  
(a)The Company shall use its reasonable best efforts to consummate the
Distribution in accordance with Section 1.1 and the OpCo Spin-Off Agreements.
Without limiting the foregoing, the Company shall use its reasonable best
efforts to cause each condition set forth in Section 3.2 of the Separation and
Distribution Agreement (other than Section 3.2(a)) to be satisfied as promptly
as practicable following the date hereof, including preparing and filing a
registration statement on Form 10 as soon as reasonably practicable (together
with any amendments, supplements, prospectuses or information statements in
connection therewith, the “Spin-Off Registration Statement”) to register the
OpCo shares to be distributed in the Distribution. The Company shall timely
provide drafts of the Spin-Off Registration Statement (and any amendments or
supplement thereto) to Parent for review and comment (which comments shall be
considered by the Company in good faith). Each of the Company and Parent shall
cooperate reasonably with each other, and shall cause their respective
Affiliates to so cooperate, to effectuate the transactions contemplated by OpCo
Spin-Off Agreements and the Spin-Off Registration Statement.


(b)Any changes proposed by the Company to any of the OpCo Spin-Off Agreements
from the forms attached to this Agreement as Exhibits A-D shall be subject to
the prior approval of Parent (which approval shall not be unreasonably withheld,
conditioned or delayed; provided that it shall be deemed reasonable for Parent
to withhold its consent to any amendment which would be adverse to Parent in
Parent’s good faith determination). Following the execution of the OpCo Spin-Off
Agreements, the Company shall not, nor shall the Company permit any of its
Subsidiaries to, alter, amend or otherwise revise the OpCo Spin-Off Agreements,
or waive any term thereof or any condition to the obligations thereunder,
without the prior approval of Parent (which approval shall not be unreasonably
withheld, conditioned or delayed; provided that it shall be deemed reasonable
for Parent to withhold its consent to any alteration, amendment, revision or
waiver which would be adverse to Parent in Parent’s good faith determination).


Section 5.17    Financing.


(a)The Company shall, and shall cause its Subsidiaries to, and shall use
reasonable best efforts to cause its and their respective Representatives to, at
Parent’s sole expense (provided that, notwithstanding the foregoing, expenses
related to providing information under clauses (ii) and (v) below shall be paid
50% by the Company and 50% by Parent in the event such information is required
to be included in the Joint Proxy Statement/Prospectus), provide to Parent such
cooperation as is reasonably requested by Parent in connection with the Parent
Financing or the Parent Equity Financing (provided that

52

--------------------------------------------------------------------------------



such requested cooperation (A) is consistent with applicable Law, (B) does not
unreasonably interfere with the operations of the Company and its Subsidiaries,
and (C) does not cause any director, officer or employee of the Company or any
of its Subsidiaries or any Representatives to incur any personal liability),
including (i) assisting with the preparation of customary materials relating to
the Company and its Subsidiaries for rating agency presentations, offering
documents, private placement memoranda, bank information memoranda, prospectuses
and similar documents customarily required in connection with the Parent
Financing or the Parent Equity Financing; (ii) as promptly as reasonably
practical, furnishing Parent and its Financing Sources with financial and other
information regarding the Company and its Subsidiaries as may be reasonably
requested by Parent in good faith in a timely manner and that is customarily
required to (x) prepare any offering memorandum, registration statement,
confidential information memorandum, lender presentation and other materials
customarily required in connection with the Parent Financing (including (A)
financial and other information regarding the Company and its Subsidiaries
required to be provided to Parent’s Financing Sources pursuant to clause (ix) of
Annex II of the Parent Financing Commitment as in effect as of the date hereof
and, to the extent reasonably requested by Parent in good faith in a timely
manner, the financial and other information regarding the Company and its
Subsidiaries set forth in Section 2 and clause (x) of Annex II of the Parent
Financing Commitment as in effect as of the date hereof to the extent customary
and appropriate with respect to the Company and its Subsidiaries (or comparable
provisions of any commitment for Parent Alternate Financing) and (B) the
Financing Information) or (y) prepare a registration statement on Form S-1 or
S-3 customarily required in connection with a Parent Equity Financing; (iii)
using reasonable best efforts to obtain customary accountants’ comfort letters
from the Company’s independent accountants (including “negative assurance”
comfort) with respect to the financial information regarding the Company and its
Subsidiaries referenced in clause (ii) to the extent such financial information
is customarily subject to a comfort letter (including providing any necessary
management representation letters) and (iv) assisting Parent with Parent’s
preparation of pro forma financial information and pro forma financial
statements as they relate to the Company and its Subsidiaries for rating agency
presentations, bank information memoranda, registration statements and offering
memoranda utilized in connection with the Parent Financing or the Parent Equity
Financing.


(b)Neither the Company nor any of its Subsidiaries shall be required, under the
provisions of this Section 5.17 or otherwise in connection with the Parent
Financing, (i) to pay any commitment or other similar fee prior to the Effective
Time that is not advanced or reimbursed promptly by Parent or (ii) to incur any
cost or expense (including any cost of producing any Carve-Out Financials
requested by Parent or its Financing Sources with respect to the Parent
Financing or the Parent Equity Financing but not otherwise required by the SEC
in connection with the Joint Proxy Statement/Prospectus) unless such cost or
expense is promptly reimbursed by Parent (and in any event no later than the
earlier of (1) immediately prior to the Distribution and (2) the termination of
this Agreement in accordance with Article VII). Parent shall indemnify, defend,
and hold harmless the Company, its Subsidiaries and their respective
Representatives from and against any and all losses suffered or incurred by them
in connection with any action taken by them at the request of Parent or Merger
Sub pursuant to this Section 5.17 or in connection with the arrangement of the
Parent Financing other than to the extent such losses arise from the bad faith,
gross negligence or willful misconduct of the Company or its Subsidiaries.
Nothing contained in this Section or otherwise shall require the board of
directors of the Company or any of its Subsidiaries (as constituted prior to the
Effective Time) to approve any Parent Financing or any Financing Agreement or
other agreement related thereto. Further, nothing contained in this Section or
otherwise shall require the Company to be an issuer or other obligor with
respect to any Parent Financing on or prior to the Closing. All material
non-public information regarding the Company and its Subsidiaries provided to
Parent, Merger Sub or their respective Representatives pursuant to this Section
5.17 shall be kept confidential by them in accordance with the Confidentiality
Agreement except

53

--------------------------------------------------------------------------------



for disclosure to potential lenders and investors and their respective officers,
employees, representatives and advisors as required in connection with any
Parent Financing or Parent Equity Financing subject to confidentiality
protections customary for such Parent Financing and, in the case of any Parent
Equity Financing or Parent Financing consisting of securities, to the extent
required by applicable federal securities Laws. This Section 5.17(b) shall
survive the consummation of the Merger and the Effective Time and any
termination of this Agreement, and is intended to benefit, and may be enforced
by, the Company and its Subsidiaries, and OpCo and its Subsidiaries (and the
Company, OpCo and such Subsidiaries shall be third party beneficiaries of the
Parent’s obligations under this Section 5.17(b)), and their respective
successors and assigns, and shall be binding on Parent and its successors and
assigns.


(c)Parent shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to arrange, obtain and complete the Parent Debt Financing on or before
the Closing on the terms and conditions described in the Parent Financing
Commitment (as amended, supplemented, modified, replaced, terminated, reduced or
waived in accordance with Section 5.17(d)), including using reasonable best
efforts to:


(i)comply with, maintain in effect and enforce the Parent Financing Commitment,
and, once entered into, the Financing Agreements with respect thereto;


(ii)negotiate Financing Agreements with respect to the Parent Debt Financing on
the terms and conditions contained in the Parent Financing Commitment, or on
other terms reasonably acceptable to Parent and not in violation of this Section
5.17;


(iii)satisfy on a timely basis all conditions applicable to the Parent Debt
Financing in the Parent Financing Commitment and any Financing Agreements with
respect thereto; and


(iv)in the event of a failure to fund (or threatened failure to fund) by the
Parent Lenders in accordance with the Parent Financing Commitment that prevents,
impedes or delays the Closing, enforce its rights under the Parent Financing
Commitment and any Financing Agreements with respect thereto.


(d)Parent shall not agree to or permit any amendment, supplement or other
modification or replacement of, or any termination or reduction of, or grant any
waiver of, any condition, remedy or other provision under the Parent Financing
Commitment without the prior written consent of the Company if such amendment,
supplement, modification, replacement, termination, reduction or waiver would or
would reasonably be expected to (i) delay or prevent the Closing, (ii) reduce
the aggregate amount of the Parent Debt Financing from that contemplated by the
Parent Financing Commitment as in effect on the date hereof, (iii) impose new or
additional conditions or otherwise expand, amend or modify any of the conditions
to the receipt of the Parent Debt Financing, in each case, in a manner that
could adversely impact the ability of Parent to obtain the Parent Debt Financing
or (iv) adversely impact in any material respect the ability of Parent or Merger
Sub to enforce its rights against the other parties to the Parent Financing
Commitment; it being understood that notwithstanding the foregoing Parent may
(x) amend the Parent Financing Commitment to add lenders, lead arrangers,
bookrunners, syndication agents or similar entities who had not executed the
Parent Financing Commitment as of the date of this Agreement, (y) reduce the
aggregate amount of the Parent Debt Financing by the amount of, or the amount of
any commitment for, any debt financing of Parent and/or GLP Capital, L.P., the
terms of which comply with clauses (i), (iii) and (iv) above (any such
financing, a “Parent Permanent Financing,” and together with the Parent Debt
Financing, the “Parent Financing”) and

54

--------------------------------------------------------------------------------



(z) reduce the aggregate amount of the Parent Debt Financing by the amount
raised by Parent through the Parent Equity Financings. Upon any amendment,
supplement, modification, replacement, termination, reduction or waiver of the
Parent Financing Commitment in accordance with this Section 5.17(d), Parent
shall deliver a copy thereof to the Company (including any principal documents
entered into in connection with a Parent Permanent Financing or Parent Equity
Financing) and (i) references herein to “Parent Financing Commitment” shall
include such documents as amended, supplemented, modified, replaced, terminated,
reduced or waived in compliance with this Section 5.17(d) (including any
documents entered into in connection with a Parent Permanent Financing or Parent
Equity Financing) and (ii) references to “Parent Debt Financing” or “Parent
Financing” shall include the financing contemplated by the Parent Financing
Commitment as amended, supplemented, modified, replaced, terminated, reduced or
waived in compliance with this Section 5.17(d) and by any Parent Permanent
Financing or Parent Equity Financing.


(e)Notwithstanding Section 5.17(d) above, in the event any portion of the Parent
Debt Financing becomes or would reasonably be expected to become unavailable on
the terms and conditions contemplated in the Parent Financing Commitment (other
than, for the avoidance of doubt, with respect to any reduction of the Parent
Financing Commitment solely by the terms thereof with respect to any Parent
Permanent Financing or Parent Equity Financing), (A) Parent shall promptly
notify the Company and (B) Parent shall use its reasonable best efforts to
arrange and obtain alternative financing from alternative sources (the “Parent
Alternate Financing”) (x) on conditions not less favorable to Parent and Merger
Sub than the Parent Financing Commitment, (y) at least equal to the amount of
such portion of the Parent Financing Commitment and in an amount sufficient to
consummate the Merger on the Closing Date as promptly as practicable following
the occurrence of such event (and in any event no later than Closing) and (z)
other than as set forth in (x) or (y), on terms not materially less beneficial
to Parent or Merger Sub. Copies (redacted for provisions related to fee amounts
to the extent required by the applicable Financing Sources) of any new financing
commitment letter (including any associated engagement letter and related fee
letter) shall be promptly provided to the Company. In the event any Parent
Alternate Financing is obtained in accordance with this Section 5.17, any
reference in this Agreement to “Parent Financing Commitment”, “Parent Debt
Financing” or “Parent Financing” shall include the debt financing contemplated
by such Parent Alternate Financing. Except as provided elsewhere in this Section
5.17 and subject to the limitations in Section 5.17(d), nothing contained in
this Agreement shall prohibit Parent from entering into Financing Agreements
relating to the Parent Debt Financing; provided that such Financing Agreements
may contain other conditions if such Financing Agreements do not result in a
reduction or replacement of Parent Financing Commitments prior to the funding of
the Parent Financing under such Financing Agreement.


(f)Parent shall (i) give the Company prompt written notice of any default,
breach or threatened breach in writing by any party of any of the Parent
Financing Commitment or Financing Agreements related thereto of which Parent,
Merger Sub or any of their Representatives or Affiliates become aware or any
termination or threatened termination in writing thereof, and (ii) otherwise
keep the Company reasonably informed of the status of its efforts to arrange the
Parent Debt Financing (or any Parent Permanent Financing or Parent Alternate
Financing or Parent Equity Financing).


(g)In the event any Parent Financing or Parent Equity Financing is funded in
advance of the Closing Date (or any other financing constituting an “Automatic
Commitment Reduction” as defined in the Parent Financing Commitment as in effect
as of the date hereof is consummated), Parent, or its applicable Subsidiary,
shall keep and maintain at all times prior to the Closing Date the proceeds of
such Parent Financing or Parent Equity Financing available for the purpose of
funding the transactions contemplated by this Agreement and such proceeds shall
be maintained as unrestricted cash or cash equivalents, free and clear of all
Liens; provided that if the terms of such Parent Financing or Parent

55

--------------------------------------------------------------------------------



Equity Financing requires the proceeds of such Parent Financing or Parent Equity
Financing to be held in escrow (or similar arrangement) pending the consummation
of the transactions contemplated under this Agreement, then such proceeds may be
held in escrow, solely to the extent the conditions to the release of such funds
are no more onerous than the Parent Financing Commitment; provided, further,
that the proceeds of any such Parent Financing or Parent Equity Financing may be
used to repurchase any or all of the Company Notes prior to the Closing Date so
long as such Company Notes are redeemed, repurchased and/or satisfied and
discharged on or prior to the Closing Date.


(h)Parent shall, and shall cause its Subsidiaries to, and shall use reasonable
best efforts to cause its and their Representatives to, at the Company’s sole
expense, provide to the Company such cooperation as is reasonably requested by
the Company in good faith in a timely manner and consistent with Article XVII of
the Master Lease as if such agreement were in effect at such time and that is
customarily required in connection with the Company Financing to assist the
Company in connection with the granting of any Liens on any leasehold interest
in property subject to the Master Lease required under any Financing Agreement
related to such Company Financing, and to otherwise take such actions in
connection with the Company Financing as may be required under Article XVII of
the Master Lease (as if such agreement were in effect), including to the extent
any consents, approvals, estoppel certificates or subordination and
non-disturbance agreements are required by the Company and its Financing Sources
under any Financing Agreement related to such Company Financing (provided that
such requested cooperation (A) is consistent with applicable Law, (B) does not
unreasonably interfere with the operations of Parent and its Subsidiaries and
(C) does not cause any director, officer or employee of Parent or any of its
Subsidiaries or any Representatives to incur any personal liability).


(i)The Company shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to arrange, obtain and complete the Company Debt Financing on or
before the Closing on the terms and conditions described in the Company
Financing Commitment (as amended, supplemented, modified, replaced, terminated,
reduced or waived in accordance with Section 5.17(j)), including using
reasonable best efforts to:


(i)comply with, maintain in effect and enforce the Company Financing Commitment,
and, once entered into, the Financing Agreements with respect thereto;


(ii)negotiate Financing Agreements with respect to the Company Debt Financing on
the terms and conditions contained in the Company Financing Commitment, or on
other terms reasonably acceptable to Parent and not in violation of this Section
5.17;


(iii)satisfy on a timely basis all conditions applicable to the Company Debt
Financing in the Company Financing Commitment and any Financing Agreements with
respect thereto; and


(iv)in the event of a failure to fund (or threatened failure to fund) by the
Company Lenders in accordance with the Company Financing Commitment that
prevents, impedes or delays the Closing, enforce its rights under the Company
Financing Commitment and any Financing Agreements with respect thereto.


(j)The Company shall not agree to or permit any amendment, supplement or other
modification or replacement of, or any termination or reduction of, or grant any
waiver of, any condition, remedy or other provision under the Company Financing
Commitment without the prior written consent of Parent if such amendment,
supplement, modification, replacement, termination, reduction or waiver

56

--------------------------------------------------------------------------------



would or would reasonably be expected to (i) delay or prevent the Closing, (ii)
reduce the aggregate amount of the Company Debt Financing from that contemplated
by the Company Financing Commitment as in effect on the date hereof, (iii)
impose new or additional conditions or otherwise expand, amend or modify any of
the conditions to the receipt of the Company Debt Financing, in each case, in a
manner that could adversely impact the ability of the Company to obtain the
Company Debt Financing or (iv) adversely impact in any material respect the
ability of the Company to enforce its rights against the other parties to the
Company Financing Commitment; it being understood that notwithstanding the
foregoing the Company may (x) amend the Company Financing Commitment to add
lenders, lead arrangers, bookrunners, syndication agents or similar entities who
had not executed the Company Financing Commitment as of the date of this
Agreement and (y) reduce the aggregate amount of the Company Debt Financing by
the amount of any debt financing, the terms of which comply with clauses (i),
(iii) and (iv) above (any such financing, a “Company Permanent Financing”, and
together with the Company Debt Financing, the “Company Financing”). Upon any
amendment, supplement, modification, replacement, termination, reduction or
waiver of the Company Financing Commitment in accordance with this Section
5.17(j), the Company shall deliver a copy thereof to Parent (including any
principal documents entered into in connection with a Company Permanent
Financing) and (i) references herein to “Company Financing Commitment” shall
include such documents as amended, supplemented, modified, replaced, terminated,
reduced or waived in compliance with this Section 5.17(j) (including any
documents entered into in connection with a Company Permanent Financing) and
(ii) references to “Company Debt Financing” or “Company Financing” shall include
the financing contemplated by the Company Financing Commitment as amended,
supplemented, modified, replaced, terminated reduced or waived in compliance
with this Section 5.17(j) and by any Company Permanent Financing.


(k)Notwithstanding Section 5.17(j) above, in the event any portion of the
Company Debt Financing becomes or would reasonably be expected to become
unavailable on the terms and conditions contemplated in the Company Financing
Commitment (other than, for the avoidance of doubt, with respect to any
reduction of the Company Financing Commitment solely by the terms thereof with
respect to any Company Permanent Financing), (A) the Company shall promptly
notify Parent and (B) the Company shall use its reasonable best efforts to
arrange and obtain alternative financing from alternative sources (the “Company
Alternate Financing”) (x) on conditions not less favorable to the Company than
the Company Financing Commitment, (y) at least equal to the amount of such
portion of the Company Financing Commitment in an amount sufficient to make the
OpCo Cash Payment on the Closing Date as promptly as practicable following the
occurrence of the Distribution (and in any event no later than Closing) and (z)
other than as set forth in (x) or (y), on terms not materially less beneficial
to the Company. Copies (redacted for provisions related to fee amounts to the
extent required by the applicable Financing Sources) of any new financing
commitment letter (including any associated engagement letter and related fee
letter) shall be promptly provided to Parent. In the event any Company Alternate
Financing is obtained in accordance with this Section 5.17, any reference in
this Agreement to “Company Financing Commitment”, “Company Debt Financing” or
“Company Financing” shall include the debt financing contemplated by such
Company Alternate Financing. Except as provided elsewhere in this Section 5.17
and subject to the limitation in Section 5.17(j), nothing contained in this
Agreement shall prohibit the Company from entering into Financing Agreements
relating to the Company Debt Financing; provided that such Financing Agreements
may contain other conditions if such Financing Agreements do not result in a
reduction or replacement of the Company Financing Commitment prior to the
funding of the Company Financing under such Financing Agreements.


(l)The Company shall (i) give Parent prompt written notice of any default,
breach or threatened breach in writing by any party of any of the Company
Financing Commitment or Financing Agreements related thereto of which the
Company or any of its Representatives or Affiliates becomes

57

--------------------------------------------------------------------------------



aware or any termination or threatened termination in writing thereof, and (ii)
otherwise keep Parent reasonably informed of the status of its efforts to
arrange the Company Debt Financing (or any Company Permanent Financing).


(m)In the event any Company Financing is funded in advance of the Closing Date,
the Company shall keep and maintain at all times prior to the Closing Date the
proceeds of such Company Financing available for the purpose of funding the
transactions contemplated by the OpCo Spin-Off Agreements and such proceeds
shall be maintained as unrestricted cash or cash equivalents, free and clear of
all Liens; provided that if the terms of such Company Financing requires the
proceeds of such Company Financing to be held in escrow (or similar arrangement)
pending the consummation of the transactions contemplated under this Agreement,
then such proceeds may be held in escrow, solely to the extent the conditions to
the release of such funds are no more onerous than the Company Financing
Commitment.


(n)Each of Parent, Merger Sub and the Company acknowledges and agrees that
neither the obtaining of the Parent Financing, the Parent Equity Financing nor
the Company Financing is a condition to the Closing.


(o)From and after the date hereof until the earlier of the Effective Time and
the Termination Date, Parent shall, and shall cause its applicable Subsidiaries
to, (i) maintain availability for revolving loans under the Parent Credit
Agreement in an amount (the “Required Parent Revolver Amount”) equal to
$411,000,000 minus (x) the proceeds of any Parent Permanent Financing or Parent
Equity Financing that does not reduce the bridge commitments under the Parent
Financing Commitment, and (y) to the extent the terms thereof comply with
Section 5.17(d)(i), (iii) and (iv), the aggregate proceeds contemplated by any
commitment for any revolving loans under the Parent Credit Agreement, and, in
the case of each of clause (x) and (y) above, subject to Section 5.17(g)  and
(ii) in the event the Required Parent Revolver Amount is greater than $0, ensure
that the conditions precedent set forth in Section 4.02 of the Parent Credit
Agreement or otherwise applicable to borrowings of revolving loans under the
Parent Credit Agreement shall be capable of being satisfied at all times prior
to, and on, the Closing Date (as if the Required Parent Revolver Amount were
being borrowed on such date); provided that in the event that all or any portion
of the Required Parent Revolver Amount becomes unavailable on the terms and
conditions contemplated in the Parent Credit Agreement, Parent shall have sixty
(60) days to (x) cure such unavailability under the Parent Credit Agreement or
(y) arrange and obtain alternative financing from alternative sources (1) on
conditions not less favorable to Parent and Merger Sub than the Parent Financing
Commitment and (2) at least equal to the amount of such portion of the Required
Parent Revolver Amount; provided that in no event shall such sixty (60) day
period extend beyond the date on which the Closing Date is required to occur.
Copies (redacted for provisions related to fee amounts to the extent required by
the applicable Financing Sources) of any new financing commitment letter
(including any associated engagement letter and related fee letter) shall be
promptly provided to the Company.


Section 5.18    Asset Sales. After the date hereof but prior to the Effective
Time, at Parent’s direction, the Company will enter into one or more Purchase
Agreements (each, a “Purchase Agreement”) pursuant to which Parent, a limited
partnership or other entity to be formed by Parent or a Subsidiary of Parent (in
each case, an “Acquisition Vehicle”), would purchase, and the Company and
certain Subsidiaries would sell, certain assets and equity interests of PropCo
that are PropCo Assets (as such term is defined in the Separation and
Distribution Agreement) specified by the Purchase Agreement therein that Parent
in good faith deems necessary or appropriate to permit the assets, income, and
operations of the Company and its Subsidiaries to be consistent with the status
of Parent as a REIT under the Code (taking into account the transactions
contemplated by the OpCo Spin-Off Agreements) from and after the

58

--------------------------------------------------------------------------------



Effective Time (the “Asset Sales”) on the terms and subject to the conditions
specified by the Purchase Agreement therein; provided that (a) the Company’s
obligation to consummate any Asset Sales as contemplated by this Section 5.18
shall be subject to the condition that (i) the conditions set forth in Section
6.1 and Section 6.2 have been satisfied, (ii) that Parent has confirmed that
Parent is prepared to proceed immediately with the Closing, and (iii) that
Parent shall have delivered to the Company the certificate referred to in
Section 6.2(d); (b) concurrently with Parent’s delivery of the certificate
referred to in clause (a)(iii) of this proviso, the Company shall deliver the
certificate referred to in Section 6.3(d) and the documents, agreements and
instruments referred to in this Section 5.18; and (c) following the delivery by
Parent of the certificate referred to in clause (a)(iii) of this proviso and the
delivery by the Company of the items referred to in clause (b) of this proviso,
all conditions set forth in Section 6.3 shall be deemed to have been satisfied
or waived. The closing of the Asset Sales would occur immediately prior to the
Effective Time. The Company agrees to take, or cause to be taken, all reasonable
actions and to do, or cause to be done, all reasonable things as may be
reasonably necessary to consummate and make the Asset Sales, if any, effective
immediately prior to the Effective Time, including (i) execution and delivery of
Purchase Agreements in form and substance acceptable to the Parent, (ii)
execution and delivery of such other documents, agreements, deeds and
instruments and taking such other actions as may be reasonably requested by the
Parent, and (iii) execution and delivery of appropriate amendments to this
Agreement to give effect to such Asset Sales; provided that in no event, shall
the Company be obligated to incur liability, pay costs or other monies or take
any irrevocable action prior to the time which is immediately prior to the
Effective Time. Any indebtedness of the Acquisition Vehicle to the Company or
any of its Subsidiaries in connection with such Asset Sales shall be on arm’s
length terms. Notwithstanding anything in the foregoing, (i) any costs incurred
or liabilities arising out of or in connection with any Asset Sale shall be
deemed a Pinnacle Liability (as defined in the Separation and Distribution
Agreement) for purposes of the Transaction Documents (as defined in the
Separation and Distribution Agreement) and shall not be deemed Transaction
Expenses (as defined in the Separation and Distribution Agreement) and (ii) no
Asset Sale shall materially delay or prevent the consummation of the Merger or
the other transactions contemplated thereby.


Section 5.19    Obligations of Merger Sub. Parent shall take all action
necessary to cause each of Merger Sub and the Surviving Company to perform their
respective obligations under this Agreement and to cause Merger Sub to
consummate the transactions contemplated hereby, including the Merger, upon the
terms and subject to the conditions set forth in this Agreement.


Section 5.20    Master Lease Schedule. The Company shall prepare and deliver to
Parent no later than one hundred twenty (120) days after the date of this
Agreement, Schedule C to the Master Lease (“Schedule C”) setting forth for each
Facility (as defined in the Master Lease) all space currently utilized in the
operation of such Facility, including, without limitation, all public spaces,
back of the house, employee areas and other service areas. The Company shall
provide Parent with a reasonable opportunity to review and comment on Schedule C
(which comments shall be considered by the Company in good faith), including
providing reasonable supporting detail at Parent’s request, and the final form
of Schedule C shall be reasonably acceptable to Parent.

59

--------------------------------------------------------------------------------







ARTICLE VI


CONDITIONS TO THE MERGER


Section 6.1    Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the fulfillment (or waiver by all parties, to the extent permissible under
applicable Law) at or prior to the Effective Time of the following conditions:


(a)(i) The Company Stockholder Approval and (ii) the Parent Shareholder Approval
shall have been obtained;


(b)No injunction by any court or other tribunal of competent jurisdiction shall
have been entered and shall continue to be in effect and no Law shall have been
adopted or be effective, in each case that prohibits the consummation of the
Merger or any of the transactions contemplated hereby, including under the OpCo
Spin-Off Agreements;


(c)The Form S-4 shall have been declared effective by the SEC under the
Securities Act and no stop order suspending the effectiveness of the Form S-4
shall have been issued by the SEC and no proceedings for that purpose shall have
been initiated or threatened by the SEC;


(d)The shares of Parent Common Stock to be issued in the Merger shall have been
approved for listing on NASDAQ, subject to official notice of issuance;


(e)All Requisite Gaming Approvals shall have been duly obtained and shall be in
full force and effect;


(f)The Spin-Off Registration Statement shall have become effective under the
Securities Act and the Exchange Act, as applicable, and shall not be the subject
of any stop order or proceedings seeking a stop order and no proceedings for
that purpose shall have been initiated or overtly threatened by the SEC and not
concluded or withdrawn;


(g)The Distribution shall have been completed in accordance with the OpCo
Spin-Off Agreements; and


(h)No Action shall be pending before, or threatened in writing by, the U.S.
Antitrust Division of the Department of Justice or the Federal Trade Commission
wherein an unfavorable judgment, decree, injunction, order or ruling would
prevent the performance of this Agreement or the OpCo Spin-Off Agreements or any
of the transactions contemplated hereby or thereby, declare unlawful the
transactions contemplated by this Agreement or the OpCo Spin-Off Agreements or
cause such transactions to be rescinded or reasonably be expected to cause a
Regulatory MAE.


Section 6.2    Conditions to Obligation of the Company to Effect the Merger. The
obligation of the Company to effect the Merger is further subject to the
fulfillment (or waiver by the Company) at or prior to the Effective Time of the
following conditions:


(a)(i) the representations and warranties of Parent and Merger Sub set forth in
Section 4.1(a), Section 4.1(d), Section 4.1(e), Section 4.2(a) and Section 4.11
shall be true and correct in all

60

--------------------------------------------------------------------------------



material respects, both when made and at and as of the Closing Date, as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case as of such date) and (ii) the other representations and
warranties of Parent and Merger Sub set forth in Article IV shall be true and
correct both at and as of the date of this Agreement and at and as of the
Closing Date as though made at and as of the Closing Date, except with respect
to this clause (ii) where such failures to be so true and correct (without
regard to “materiality” and similar qualifiers contained in such representations
and warranties) have not and would not, individually or in the aggregate, have a
Parent Material Adverse Effect;


(b)Parent shall have in all material respects performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by it prior to the Effective Time;


(c)Since the date of this Agreement, there has not been any event, change,
effect, development or occurrence that, individually or in the aggregate, has
had or would reasonably be expected to have a Parent Material Adverse Effect;


(d)Parent shall have delivered to the Company a certificate, dated the Closing
Date and signed by Parent’s Chief Executive Officer or Chief Financial Officer,
certifying to the effect that the conditions set forth in Section 6.2(a),
Section 6.2(b) and Section 6.2(c) have been satisfied;


(e)The Company shall have received a written opinion from Skadden, Arps, Slate,
Meagher & Flom LLP, counsel to the Company, dated as of the Closing Date, and
based on the facts, representations, assumptions and exclusions set forth or
described in such opinion, to the effect that the Merger will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code. Such counsel
shall be entitled to rely upon representation letters, including representation
letters from each of Parent and the Company, in each case, in form and substance
satisfactory to such counsel; and


(f)The Company shall have received a written opinion from KPMG LLP, dated as of
the Closing Date and addressed to the Company, in form and substance
satisfactory to the Company, that, commencing with Parent’s taxable year ended
December 31, 2014, Parent has been organized and operated in conformity with the
requirements for qualification as a REIT under the Code and its proposed method
of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT under the Code thereafter, as well as
copies of all certifications provided by Parent to such firm in connection with
its opinion.


Section 6.3    Conditions to Obligation of Parent to Effect the Merger. The
obligation of Parent to effect the Merger is further subject to the fulfillment
(or the waiver by Parent) at or prior to the Effective Time of the following
conditions:


(a)(i) the representations and warranties of the Company set forth in Section
3.2(a) shall be true and correct in all respects (except for only de minimis
inaccuracies) as of the date of this Agreement and as of the Closing Date, as
though made on and as of the Closing Date (except to the extent expressly made
as of an earlier date, in which case as of such date), (ii) the representations
and warranties of the Company set forth in Section 3.1(a), Section 3.2 (other
than Section 3.2(a)), Section 3.3(a), Section 3.19, Section 3.20 and Section
3.22 shall be true and correct in all material respects, both when made and at
and as of the Closing Date, as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date) and
(iii) the other representations and warranties of the Company set forth in
Article III shall be true and correct both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which

61

--------------------------------------------------------------------------------



case as of such date), except with respect to this clause (iii) where the
failure of such representations and warranties to be so true and correct
(without regard to any qualifications or exceptions contained as to materiality
or Company Material Adverse Effect contained in such representations and
warranties) has not had or would not have, individually or in the aggregate, a
Company Material Adverse Effect;


(b)The Company shall have in all material respects performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by it prior to the Effective Time;


(c)Since the date of this Agreement, there has not been any event, change,
effect, development or occurrence that, individually or in the aggregate, has
had or would reasonably be expected to have a Company Material Adverse Effect;


(d)The Company shall have delivered to Parent a certificate, dated the Closing
Date and signed by its Chief Executive Officer or Chief Financial Officer,
certifying to the effect that the conditions set forth in Section 6.3(a),
Section 6.3(b) and Section 6.3(c) have been satisfied; and


(e)Parent shall have received a written opinion from Wachtell, Lipton, Rosen &
Katz, counsel to Parent, dated as of the Closing Date, and based on the facts,
representations, assumptions and exclusions set forth or described in such
opinion, to the effect that the Merger will qualify as a “reorganization” within
the meaning of Section 368(a) of the Code. Such counsel shall be entitled to
rely upon representation letters, including representation letters from each of
Parent and the Company, in each case, in form and substance satisfactory to such
counsel.


Section 6.4    Frustration of Closing Conditions. Neither the Company nor Parent
may rely, either as a basis for not consummating the Merger or terminating this
Agreement and abandoning the Merger, on the failure of any condition set forth
in Section 6.1, Section 6.2 or Section 6.3, as the case may be, to be satisfied
if such failure was caused by such party’s Willful and Material Breach of any
material provision of this Agreement.


ARTICLE VII


TERMINATION


Section 7.1    Termination or Abandonment. Notwithstanding anything in this
Agreement to the contrary, this Agreement may be terminated and abandoned at any
time prior to the Effective Time, whether before or after the Company
Stockholder Approval has been obtained (except as otherwise provided below):
(a)by the mutual written consent of the Company and Parent;


(b)by either the Company or Parent, if the Merger shall not have been
consummated on or prior to March 31, 2016 (provided that if on March 31, 2016
the condition to closing set forth in Section 6.1(b), Section 6.1(e) or Section
6.1(h) shall not have been satisfied but all other conditions to Closing shall
have been satisfied (or in the case of conditions that by their terms are to be
satisfied at the Closing, shall be capable of being satisfied on June 30, 2016)
or waived by all parties entitled to the benefit of such conditions, then, at
the election of Parent, such date may be extended to June 30, 2016 (the “End
Date Extension”)) if Parent provides written notice to the Company on or prior
to March 31, 2016 (March 31, 2016, as such date may be extended by the End Date
Extension, the “End Date”); provided that the right to terminate this Agreement
pursuant to this Section 7.1(b) shall not be available to a party if the failure
of the Closing to

62

--------------------------------------------------------------------------------



occur by such date shall be due to the material breach by such party of any
representation, warranty, covenant or other agreement of such party set forth in
this Agreement;


(c)by either the Company or Parent, if an injunction shall have been entered
permanently restraining, enjoining or otherwise prohibiting the consummation of
the Merger and such injunction shall have become final and nonappealable;
provided, however, that the right to terminate this Agreement under this Section
7.1(c) shall not be available to a party if such injunction was primarily due to
the failure of such party to perform any of its obligations under this
Agreement;


(d)by either the Company or Parent, if (i) the Company Stockholders’ Meeting
(including any adjournments or postponements thereof) shall have concluded and
the Company Stockholder Approval shall not have been obtained or (ii) the Parent
Shareholders’ Meeting (including any adjournments or postponements thereof)
shall have concluded and the Parent Shareholder Approval shall not have been
obtained;


(e)by the Company, if Parent or Merger Sub shall have breached or failed to
perform any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (i) if it
occurred or was continuing to occur on the Closing Date, would result in a
failure of a condition set forth in Section 6.2(a) or Section 6.2(b) and (ii) by
its nature, cannot be cured prior to the End Date or, if such breach or failure
is capable of being cured by the End Date, Parent has not cured such breach or
failure within thirty (30) days after receiving written notice from the Company
describing such breach or failure in reasonable detail (provided that the
Company is not then in material breach of any representation, warranty, covenant
or other agreement contained herein that would result in a failure of a
condition set forth in Section 6.3(a) or Section 6.3(b));


(f)by Parent, if the Company shall have breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform (i) if it occurred or was
continuing to occur on the Closing Date, would result in a failure of a
condition set forth in Section 6.3(a) or Section 6.3(b) and (ii) by its nature,
cannot be cured prior to the End Date or, if such breach or failure is capable
of being cured by the End Date, the Company has not cured such breach or failure
within thirty (30) days after receiving written notice from Parent describing
such breach or failure in reasonable detail (provided that Parent is not then in
material breach of any representation, warranty, covenant or other agreement
contained herein that would result in a failure of a condition set forth in
Section 6.2(a) or Section 6.2(b)); or


(g)by Parent, prior to receipt of the Company Stockholder Approval in the event
of an Adverse Recommendation Change.


Section 7.2    Effect of Termination. In the event of termination of this
Agreement pursuant to Section 7.1, notice thereof shall be given to the other
party or parties, specifying the provisions hereof pursuant to which such
termination is made and the basis therefor described in reasonable detail, and
this Agreement shall terminate (except for the provisions of this Section 7.2,
Section 7.3 and Article VIII), and there shall be no other liability on the part
of the Company or Parent to the other except as provided in the Confidentiality
Agreement, this Section 7.2, Section 7.3, the provisions of Section 5.17(b) and
liability arising out of or the result of, fraud or any Willful and Material
Breach of any covenant or agreement or Willful and Material Breach of any
representation or warranty in this Agreement occurring prior to termination, in
which case the aggrieved party shall not be limited to expense reimbursement or
any fee payable pursuant to Section 7.3, and shall be entitled to all rights and
remedies available at law or in equity.

63

--------------------------------------------------------------------------------



Section 7.3    Termination Fee; Expenses.


(a)If this Agreement is terminated:


(i)by Parent pursuant to Section 7.1(g) in the event of an Adverse
Recommendation Change; or


(ii)(x) by the Company or Parent pursuant to Section 7.1(d)(i) hereof, (y) a
Company Takeover Proposal shall have been publicly announced or shall have
become publicly known and shall not have been publicly withdrawn by a date that
is at least fifteen (15) Business Days prior to the Company Stockholders’
Meeting and (z) within twelve (12) months of the termination of this Agreement,
the Company or any of its Subsidiaries enters into a definitive agreement with a
third party with respect to or consummates a transaction that is a Company
Takeover Proposal with a third party;
then the Company shall pay to Parent the Company Termination Fee by wire
transfer (to an account designated by Parent) in immediately available funds in
the case of clause (i), within two (2) Business Days of such termination, or, in
the case of clause (ii), upon the earlier of the entry into a definitive
agreement with respect to the transactions contemplated by such Company Takeover
Proposal and the consummation of such transactions.
(b)If this Agreement is terminated by (A) either Parent or the Company pursuant
to Section 7.1(c) in connection with any injunction, order, decree or ruling
relating to gaming, antitrust or related Laws or any related consents or
approvals, including the Gaming Approvals or (B) either Parent or the Company
pursuant to Section 7.1(b) and at the time of such termination, any of the
conditions set forth in Section 6.1(b), Section 6.1(e) or Section 6.1(h) shall
not have been satisfied and the conditions in Section 6.1(a)(i), Section 6.1(f),
Section 6.3(a), Section 6.3(b), Section 6.3(c) and Section 6.3(d) have been
satisfied or are capable of being satisfied at or prior to the Closing, then
Parent shall pay to the Company promptly (but in any event no later than the
second Business Day after such termination), the Parent Termination Fee;
provided that Parent shall not be obligated to pay such fee if the primary cause
of such termination was an adverse suitability finding under Gaming Laws with
respect to the OpCo Business.
(c)Expense Reimbursement. If this Agreement is terminated by either Parent or
the Company pursuant to Section 7.1(d)(ii), Parent shall pay the Company
$20,000,000 in respect of the Company’s expenses in connection with this
Agreement (the “Company Expense Reimbursement”), by wire transfer (to an account
designated in writing by the Company) in immediately available funds within two
(2) Business Days after such termination. If this Agreement is terminated by
either Parent or the Company pursuant to Section 7.1(d)(i), the Company shall
pay Parent the Parent Expense Reimbursement in respect of Parent’s expenses in
connection with this Agreement, by wire transfer (to an account designated in
writing by Parent) in immediately available funds within two (2) Business Days
after such termination. Notwithstanding anything to the contrary in this Section
7.3(c), in the event that both the Company Stockholder Approval and the Parent
Shareholder Approval have not been obtained at the Company Stockholders’ Meeting
and the Parent Shareholders’ Meeting, respectively, neither the Company nor
Parent shall be entitled to receive the Company Expense Reimbursement or the
Parent Expense Reimbursement, respectively. “Parent Expense Reimbursement” shall
be an amount equal to the lesser of (i) $20,000,000 (the “Maximum Expense
Amount”) and (ii) the maximum amount, if any, that can be paid to Parent,
without causing it to fail to meet the requirements of Sections 856(c)(2) and
(3) of the Code for such year determined as if (a) the payment of such amount
did not constitute income described in Sections 856(c)(2)(A) - (I) and
856(c)(3)(A) - (I) of the Code (“Qualifying Income”), and (b) the recipient has

64

--------------------------------------------------------------------------------



$1,000,000 of income from unknown sources during such year which was not
Qualifying Income (in addition to any known or anticipated income which was not
Qualifying Income), in each case as determined by independent accountants to
Parent. Notwithstanding the foregoing, in the event Parent, receives a reasoned
opinion from outside counsel or a ruling from the IRS (“Tax Guidance”) providing
that Parent’s receipt of the Maximum Expense Amount would either constitute
Qualifying Income or would be excluded from gross income within the meaning of
Sections 856(c)(2) and (3) of the Code (the “REIT Requirements”), the Parent
Expense Reimbursement shall be an amount equal to the Maximum Expense Amount and
the Company shall, upon receiving notice that Parent, as the case may be, has
received the Tax Guidance, pay to Parent the unpaid Maximum Expense Amount
within five (5) Business Days. In the event that Parent is not able to receive
the full Maximum Expense Amount due to the above limitations, the Company shall
place the unpaid amount in escrow by wire transfer within three (3) Business
Days of termination and shall not release any portion thereof to Parent unless
and until Parent receives either one or a combination of the following: (i) a
letter from Parent’s independent accountants indicating the maximum amount that
can be paid at that time to Parent without causing Parent to fail to meet the
REIT Requirements (calculated as described above) or (ii) the Tax Guidance, in
either of which events the Company shall pay to Parent the lesser of the unpaid
Maximum Expense Amount or the maximum amount stated in the letter referred to in
(i) of this sentence within five (5) Business Days after the Company has been
notified thereof. The obligation of the Company, as the case may be, to pay any
unpaid portion of the Maximum Expense Amount shall terminate on the December 31
following the date which is five (5) years from the date of this Agreement.
Amounts remaining in escrow after the obligation of the Company to pay the
Maximum Expense Amount terminates shall be released to the Company. “Parent
Termination Fee” shall be an amount equal to $150,000,000. “Company Termination
Fee” shall be an amount equal to the lesser of (i) $60,000,000 (the “Base
Amount”) and (ii) the maximum amount, if any, that can be paid to Parent without
causing it to fail to meet the requirements of Sections 856(c)(2) and (3) of the
Code for such year determined as if (a) the payment of such amount did not
constitute Qualifying Income, and (b) Parent has $1,000,000 of income from
unknown sources during such year which was not Qualifying Income (in addition to
any known or anticipated income of Parent which was not Qualifying Income), in
each case as determined by independent accountants to Parent. Notwithstanding
the foregoing, in the event Parent receives Tax Guidance providing that Parent’s
receipt of the Base Amount would either constitute Qualifying Income or would be
excluded from gross income within the meaning of the REIT Requirements, the
Company Termination Fee shall be an amount equal to the Base Amount and the
Company shall, upon receiving notice that Parent has received the Tax Guidance,
pay to Parent the unpaid Base Amount within five (5) Business Days. In the event
that Parent is not able to receive the full Base Amount due to the above
limitations, the Company shall place the unpaid amount in escrow by wire
transfer within three (3) Business Days of termination and shall not release any
portion thereof to Parent unless and until Parent receives either one or a
combination of the following: (i) a letter from Parent’s independent accountants
indicating the maximum amount that can be paid at that time to Parent without
causing Parent to fail to meet the REIT Requirements (calculated as described
above) or (ii) the Tax Guidance, in either of which events the Company shall pay
to Parent the lesser of the unpaid Base Amount or the maximum amount stated in
the letter referred to in (i) of this sentence within five (5) Business Days
after the Company has been notified thereof.


(d)The payment of the Parent Termination Fee or the Company Termination Fee, as
applicable (in each case, a “Termination Fee Payment”) shall be compensation and
liquidated damages for the loss suffered by the Company or the Parent, as
applicable, as a result of the failure of the Merger to be consummated and to
avoid the difficulty of determining damages under the circumstances and neither
party shall have any other liability to the other after the payment of such
Termination Fee Payment, except in the case of fraud or a Willful and Material
Breach. The obligation of the Company to pay any unpaid portion of the Company
Termination Fee shall terminate on the December 31 following the date which is

65

--------------------------------------------------------------------------------



five (5) years from the date of this Agreement. Amounts remaining in escrow
after the obligation of the Company to pay the Company Termination Fee
terminates shall be released to the Company. Notwithstanding anything to the
contrary in this Agreement, if the Termination Fee Payment shall become due and
payable in accordance with Section 7.3(a) or Section 7.3(b), as applicable, from
and after such termination and payment of the Termination Fee Payment pursuant
to and in accordance with Section 7.3(a) or Section 7.3(b), as applicable, the
paying party shall have no further liability of any kind for any reason in
connection with this Agreement or the termination contemplated hereby other than
as provided under Section 7.3(a) or Section 7.3(b), as applicable, except in the
case of fraud or a Willful and Material Breach.  Each of the parties hereto
acknowledges that the Termination Fee Payment, Parent Expense Reimbursement and
Company Expense Reimbursement are not intended to be a penalty, but rather are
liquidated damages in a reasonable amount that will compensate the Company or
Parent, as the case may be, in the circumstances in which such Termination Fee
Payment and/or expense reimbursement is due and payable and which do not involve
fraud or Willful and Material Breach, for the efforts and resources expended and
opportunities foregone while negotiating this Agreement and in reliance on this
Agreement and on the expectation of the consummation of the transactions
contemplated hereby, which amount would otherwise be impossible to calculate
with precision.  In no event shall any party be entitled to more than one
payment of the Termination Fee Payment in connection with a termination of this
Agreement pursuant to which the Termination Fee Payment is payable, and if the
Termination Fee Payment is payable at such time as the receiving party has
already received payment or concurrently receives payment from the paying party
in respect of the Parent Expense Reimbursement or the Company Expense
Reimbursement, as applicable, the amount of such Parent Expense Reimbursement or
Company Expense Reimbursement actually received by Parent or the Company, as
applicable, shall be deducted from the Termination Fee Payment. Solely for
purposes of this Section 7.3, “Company Takeover Proposal” shall have the meaning
ascribed thereto in Section 8.15(b)(v), except that all references to 15% shall
be changed to 50.1%.


(e)Each of the Company, Parent and Merger Sub acknowledges that the agreements
contained in this Section 7.3 are an integral part of the transactions
contemplated hereby, and that, without these agreements, the Company, Parent and
Merger Sub would not enter into this Agreement.  Accordingly, if a party fails
to pay in a timely manner any amount due pursuant to this Section 7.3, then (i)
such party shall reimburse the other party for all costs and expenses (including
disbursements and reasonable fees of counsel) incurred in the collection of such
overdue amount, including in connection with any related Actions commenced and
pay interest on such amount from and including the date payment of such amount
was due to but excluding the date of actual payment at the prime rate set forth
in The Wall Street Journal in effect on the date such payment was required to be
made.




ARTICLE VIII


MISCELLANEOUS


Section 8.1    No Survival. None of the representations, warranties, covenants
and agreements in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Merger, except for covenants and agreements which
contemplate performance after the Effective Time or otherwise expressly by their
terms survive termination of this Agreement or the Effective Time.


Section 8.2    Expenses. Except as set forth in Section 7.3, whether or not the
Merger is consummated, all costs and expenses incurred in connection with the
Merger, this Agreement and the transactions contemplated hereby shall be paid by
the party incurring or required to incur such expenses.

66

--------------------------------------------------------------------------------





Section 8.3    Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.


Section 8.4    Governing Law. This Agreement, and all claims or causes of action
(whether at Law, in contract or in tort or otherwise) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. Notwithstanding anything to the contrary
herein, any action, claim, controversy or dispute of any kind or nature, whether
at law or equity, in contract, in tort or otherwise, involving a Financing
Source in connection with this Agreement, the Parent Debt Financing, the Company
Debt Financing or the transactions contemplated hereby or thereby shall be
governed by, and construed in accordance with, the law of the State of New York;
provided, however, that (i) the interpretation of the definition of Company
Material Adverse Effect and whether or not a Company Material Adverse Effect has
occurred, (ii) the determination of the accuracy of any Merger Agreement
Representations (as defined in the Parent Financing Commitment) and whether as a
result of any inaccuracy thereof Parent, Merger Sub or their respective
affiliates have the right to terminate its obligations under this Merger
Agreement, or to decline to consummate the Acquisition pursuant to this
Agreement and (iii) the determination of whether the Acquisition has been
consummated in accordance with the terms of this Agreement, in each case, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.


Section 8.5    Jurisdiction; Specific Enforcement.


(a)The parties agree that irreparable damage would occur (for which monetary
damages, even if available, would not be an adequate remedy) in the event that
any of the provisions of this Agreement were not performed (including failing to
take such actions as are required of it hereunder to consummate the transactions
contemplated by this Agreement), or were threatened to be not performed, in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, in addition to any other remedy that may be available
to it, including monetary damages, each of the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement (including, for the
avoidance of doubt, the Company causing Parent to comply with its obligations
pursuant to Section 5.17(c)) exclusively in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) and all such
rights and remedies at law or in equity shall be cumulative, except as may be
limited by Section 7.3. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that any other party has an adequate remedy at law or that any award
of specific performance is not an appropriate remedy for any reason at law or in
equity. The parties further agree that no party to this Agreement shall be
required

67

--------------------------------------------------------------------------------



to obtain, secure, furnish or post any bond, security or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 8.5 and each party waives any objection to the imposition of such relief
or any right it may have to require the obtaining, securing, furnishing or
posting of any such bond, security or similar instrument. In addition, each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that (i)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Each of Parent, Merger Sub and the Company agrees that a final judgment
in any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. To
the fullest extent permitted by applicable Law, each of the parties hereto
hereby consents to the service of process in accordance with Section 8.7;
provided, however, that nothing herein shall affect the right of any party to
serve legal process in any other manner permitted by Law.


(b)Notwithstanding anything herein to the contrary, each of the parties hereto
agrees that it will not bring or support any legal action or proceeding, whether
in Law or in equity, whether in contract or in tort or otherwise against the
Financing Sources and their respective current, former or future directors,
officers, general or limited partners, stockholders, members, managers,
controlling persons, Affiliates, employees or advisors in any way relating to
this Agreement or any of the transactions contemplated by this Agreement,
including any dispute arising out of or relating in any way to the Parent Debt
Financing or the Company Debt Financing or the performance thereof, in any forum
other than the Supreme Court of the State of New York, County of New York or, if
under applicable law jurisdiction is vested in the federal courts, the United
States District Court for the Southern District of New York (and appellate
courts thereof).


Section 8.6    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
(WHETHER AT LAW, IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY ACTION,
PROCEEDING OR COUNTERCLAIM AGAINST ANY FINANCING SOURCE).


Section 8.7    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given (a) upon personal delivery to the party to
be notified; (b) when received when sent

68

--------------------------------------------------------------------------------



by email or facsimile by the party to be notified, provided, however, that
notice given by email or facsimile shall not be effective unless either (i) a
duplicate copy of such email or fax notice is promptly given by one of the other
methods described in this Section 8.7 or (ii) the receiving party delivers a
written confirmation of receipt for such notice either by email or fax or any
other method described in this Section 8.7 or (c) when delivered by a courier
(with confirmation of delivery); in each case to the party to be notified at the
following address:
To Parent or Merger Sub:


Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Facsimile:     (610) 401-2901    
Email:        bmoore@glpropinc.com    
Attention:    Brandon J. Moore
with copies to (which shall not constitute notice):


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Facsimile:     (212) 403-2000    
Email:        DANeff@wlrk.com    
GEOstling@wlrk.com
Attention:    Daniel A. Neff
Gregory E. Ostling
To the Company:


Pinnacle Entertainment, Inc.
3980 Howard Hughes Parkway
Las Vegas, Nevada 89169
Facsimile:     (702) 541-7773    
Email:        Jack.Godfrey@pnkmail.com    
Attention:    John A. Godfrey


with copies to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile:    (212) 735-2000
Email:        stephen.arcano@skadden.com
neil.stronski@skadden.com
Attention:    Stephen F. Arcano
Neil P. Stronski

69

--------------------------------------------------------------------------------



or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered; provided that any notice received by
facsimile transmission or electronic mail or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) or on any
day that is not a Business Day shall be deemed to have been received at 9:00
a.m. (addressee’s local time) on the next Business Day. Any party to this
Agreement may notify, in accordance with the procedures set forth in this
Section 8.7, any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
Business Days after the notice is properly given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver.
Section 8.8    Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated by any
of the parties hereto without the prior written consent of the other parties;
provided, however, that each of Merger Sub and Parent may assign any of their
rights hereunder to a wholly owned direct or indirect Subsidiary of Parent
without the prior written consent of the Company, but no such assignment shall
relieve Parent or Merger Sub of any of its obligations hereunder. Subject to the
first sentence of this Section 8.8, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Any purported assignment not permitted under this Section shall be
null and void.


Section 8.9    Severability. Any term, covenant, restriction or provision of
this Agreement which is invalid or unenforceable in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms,
covenants, restrictions and provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.


Section 8.10    Entire Agreement. This Agreement together with the exhibits
hereto, schedules hereto and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements and understandings, both
written and oral, between the parties, or among any of them, with respect to the
subject matter hereof and thereof, and, subject to Section 8.13, this Agreement
is not intended to grant standing to any person other than the parties hereto.


Section 8.11    Amendments; Waivers. At any time prior to the Effective Time,
any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by a
duly authorized representative of each of the Company, Parent and Merger Sub;
provided, however, that after receipt of Company Stockholder Approval, if any
such amendment or waiver shall by applicable Law or in accordance with the rules
and regulations of the NYSE require further approval of the stockholders of the
Company, the effectiveness of such amendment or waiver shall be subject to the
approval of the stockholders of the Company. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.
Notwithstanding anything to the contrary contained herein, Section 8.4, Section
8.5(b), Section 8.6, this Section 8.11, and Section 8.13 may not be amended,
supplemented, waived or otherwise modified in a manner materially adverse to the
Financing Sources without the prior written consent of the Financing Sources.



70

--------------------------------------------------------------------------------



Section 8.12    Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever. The table of contents to this
Agreement is for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


Section 8.13    No Third-Party Beneficiaries; Liability of Financing Sources.
Each of Parent, Merger Sub and the Company agrees that (a) their respective
representations, warranties, covenants and agreements set forth herein are
solely for the benefit of the other party hereto, in accordance with and subject
to the terms of this Agreement, and (b) except for the provisions of Section
5.8, this Agreement is not intended to, and does not, confer upon any person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein; provided
that the Financing Sources shall be express third party beneficiaries of Section
8.4, Section 8.5(b), Section 8.6, Section 8.11 and this Section 8.13, and each
of such Sections shall expressly inure to the benefit of the Financing Sources
and the Financing Sources shall be entitled to rely on and enforce the
provisions of such Sections. Notwithstanding anything to the contrary contained
herein, the Company agrees that it shall not have any rights or claims against
any Financing Source of Parent in connection with this Agreement, the Parent
Financing or the transactions contemplated hereby or thereby and Parent agrees
that it shall not have any rights or claims against any Financing Source of the
Company in connection with this Agreement, the Company Financing or the
transactions contemplated hereby or thereby; provided that following
consummation of the Merger, the foregoing will not limit the rights of the
parties to the Parent Financing Commitment.


Section 8.14    Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement,
unless the context otherwise requires. The phrases “the date of this Agreement”
and “the date hereof” and terms or phrases of similar import shall be deemed to
refer to July 20, 2015, unless the context requires otherwise. All terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant thereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. References in this Agreement
to specific laws or to specific provisions of laws shall include all rules and
regulations promulgated thereunder, and any statute defined or referred to
herein or in any agreement or instrument referred to herein shall mean such
statute as from time to time amended, modified or supplemented, including by
succession of comparable successor statutes (provided that for purposes of any
representations and warranties contained in this Agreement that are made as of a
specific date or dates, references to any statute shall be deemed to refer to
such statute, as amended, and to any rules or regulations promulgated
thereunder, in each case, as of such date). Each of the parties has participated
in the drafting and negotiation of this Agreement. If an ambiguity or question
of intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. The inclusion of any item in the Company
Disclosure Letter or Parent Disclosure Letter shall not be deemed to be an
admission or evidence of materiality of such item, nor shall it establish any
standard of materiality for any purpose whatsoever and the inclusion of an item
relating to the OpCo Business, OpCo Assets or OpCo Liabilities does not, in and
of itself, establish that such item relates to or affects PropCo or the Pinnacle
Business.



71

--------------------------------------------------------------------------------





Section 8.15    Definitions.


(a)General Definitions. References in this Agreement to “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of management or policies of a person, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise. References in this Agreement (except as specifically otherwise
defined) to “person” means an individual, a corporation, a partnership, a
limited liability company, an association, a trust or any other entity, group
(as such term is used in Section 13 of the Exchange Act) or organization,
including a Governmental Entity, and any permitted successors and assigns of
such person. As used in this Agreement, “knowledge” means (i) with respect to
Parent and its Subsidiaries, the actual knowledge of the individuals listed in
Section 8.15(a) of the Parent Disclosure Letter and (ii) with respect to the
Company and its Subsidiaries, the actual knowledge of the individuals listed on
Section 8.15(a) of the Company Disclosure Letter. As used in this Agreement,
“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York are authorized by law or executive order to remain closed.


(b)Certain Specified Definitions. As used in this Agreement:


(i)“Affiliate” means, as to any person, any other person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
person. For the purpose of this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”), when
used with respect to any specified Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other interests, by contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment, undertaking or
otherwise.


(ii)“Company Benefit Plan” means each “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) (in each case, whether or not such plan is
subject to ERISA) and each other plan, policy, agreement or arrangement (whether
written or oral) relating to stock options, stock purchases, stock awards,
deferred compensation, bonus, severance, retention, employment, change of
control, fringe benefits, supplemental benefits or other employee benefits, in
each case, sponsored, maintained or contributed to, or required to be sponsored,
maintained or contributed to, by the Company or its Subsidiaries, for the
benefit of current or former employees, officers, directors or consultants of
the Company or its Subsidiaries, or with respect to which the Company or any of
its Subsidiaries has any liability.


(iii)“Company Marketing Period” means the first period of twenty (20)
consecutive days throughout and at the end of which nothing shall have occurred
and no condition shall exist that would cause any of the conditions set forth in
Section 6.1, Section 6.2 or Section 6.3 (other than (i) the conditions set forth
in Section 6.1(a) which must be satisfied no later than five (5) Business Days
prior to the end of the Company Marketing Period and (ii) conditions that by
their nature will not be satisfied until the Closing; provided that such
conditions are reasonably capable of being satisfied at the Closing) to fail to
be satisfied assuming the Closing were to be scheduled for any time during such
twenty (20) consecutive-day period; provided that if the Company Marketing
Period has not ended prior to December 19, 2015, it will be deemed not to have
commenced until after January 3, 2016, and such period will not consider
November 26,

72

--------------------------------------------------------------------------------



2015. and November 27, 2015, as days (it being understood that any period
including such dates shall not be deemed consecutive for purposes of the
foregoing). Notwithstanding the foregoing, the Company Marketing Period shall
end no later than the End Date (and, in any event, on any date when the amount
of the Company Debt Financing to be funded on the Closing Date has been funded).


(iv)“Company Material Adverse Effect” means an event, state of facts,
circumstance, change, effect, development, occurrence or combination of the
foregoing that individually or in the aggregate (i) would reasonably be expected
to prevent or materially impede, materially hinder or materially delay the
consummation by the Company of the Merger or the other transactions contemplated
hereby or (ii) has had, or would be expected to have, a material adverse effect
on the business, financial condition or results of operations of PropCo, other
than (with respect to each of clause (i) and (ii) above) any event, change,
effect, development or occurrence to the extent resulting from or arising out
of: (1) changes in general economic, financial or other capital market
conditions (including prevailing interest rates), (2) any changes or
developments generally in the industries in which PropCo or any of its
Subsidiaries are expected to conduct their business from and after the Closing,
(3) the announcement or the existence of, compliance with or performance under,
this Agreement or the transactions contemplated hereby (provided, however, that
the exceptions in this clause (3) shall not apply to any representation or
warranty contained in Section 3.3(a), Section 3.3(c)(i) or Section 3.22 to the
extent that the purpose of such representation or warranty is to address the
consequences resulting from the execution and delivery of this Agreement or the
performance of obligations or satisfaction of conditions under this Agreement),
(4) any taking of any action at the request of Parent or Merger Sub, (5) changes
in applicable Law, GAAP or accounting standards, (6) outbreak or escalation of
hostilities or acts of war or terrorism, (7) any litigation in connection with
this Agreement, the OpCo Spin-Off Agreements or the transactions contemplated
thereby, (8) floods, hurricanes, tornados, earthquakes, fires or other natural
disasters or (9) failure by the Company to meet any financial projections or
forecasts or estimates of revenues, earnings or other financial metrics for any
period (provided that the exception in this clause (9) shall not prevent or
otherwise affect a determination that any event, change, effect, development or
occurrence underlying such failure has resulted in, or contributed to, a Company
Material Adverse Effect); except, in each case with respect to clauses (1), (2),
(5), (6) and (8), to the extent disproportionately affecting PropCo and its
Subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries in which PropCo and its Subsidiaries are expected to operate
from and after the Closing.


(v)“Company Takeover Proposal” means (i) any inquiry, proposal or offer for or
with respect to (or expression by any person that it is considering or may
engage in) a merger, consolidation, business combination, recapitalization,
binding share exchange, liquidation, dissolution, joint venture or other similar
transaction involving the Company or any of its Subsidiaries whose assets, taken
together, constitute 15% or more of the Company’s consolidated assets, (ii) any
inquiry, proposal or offer (including tender or exchange offers) to (or
expression by any person that it is considering or may seek to) acquire in any
manner, directly or indirectly, in one or more transactions, more than 15% of
the outstanding Company Common Stock or securities of the Company representing
more than 15% of the voting power of the Company or (iii) any inquiry, proposal
or offer to (or expression by any person that it is considering or may seek to)
acquire in any manner (including the acquisition of stock in any Subsidiary of
the Company), directly or indirectly, in one or more transactions, assets or
businesses of the Company or its Subsidiaries, including pursuant to a joint
venture, representing more than 15% of the consolidated assets, revenues or net
income of the Company, in each case, other than the Merger.

73

--------------------------------------------------------------------------------





(vi)“Compliant” means, with respect to the Financing Information, (a) such
Financing Information does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make such Financing
Information not misleading; (b) the Company’s auditors have not withdrawn any
audit opinion with respect to any financial statements contained in the
Financing Information; and (c) the financial statements and other financial
information included in such Financing Information are, and remain throughout
the Parent Marketing Period, sufficient to permit the Financing Sources to
receive customary comfort letters with respect to financial information
contained in the Financing Information (including customary “negative assurance”
comfort) from the independent accountants for the Company upon pricing and
closing a securities offering during the Parent Marketing Period.


(vii)“Contract” means any contract, note, bond, mortgage, indenture, deed of
trust, license, lease, agreement, arrangement, commitment or other instrument or
obligation, whether oral or written.


(viii)“Controlled Group Liability” means any and all liabilities (i) under
Title IV of ERISA, (ii) under Section 302 of ERISA or (iii) under Sections 412,
430 or 4971 of the Code.


(ix)“Discharge” means the redemption and (if applicable) satisfaction and
discharge of the Company Notes in their entirety, pursuant to the terms thereof
and the indentures such Company Notes are subject to.


(x)“Employee Matters Agreement” means the Employee Matters Agreement a form of
which is attached hereto as Exhibit A.


(xi)“Environmental Law” means any Law in effect as of the date hereof relating
to pollution or protection of the environment (including ambient air, soil,
surface water or groundwater, or subsurface strata), natural resources,
endangered or threatened species, human health or safety (as it relates to
exposure to Hazardous Materials), including the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 121 et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Oil Pollution Act of 1990
and analogous foreign, provincial, state and local Laws.


(xii)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(xiii)“ERISA Affiliate” means, with respect to any entity, trade or business,
any other entity, trade or business that is, or was at the relevant time, a
member of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to Section
4001(a)(14) of ERISA.


(xiv)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all regulations and rules issued thereunder, or any successor Law.

74

--------------------------------------------------------------------------------





(xv)“Excluded Company Real Property” means Belterra Park (as defined in the
Separation and Distribution Agreement) and those properties listed on Section
8.15(b)(xv) of the Company Disclosure Letter.


(xvi)“Financing Agreement” means any credit agreement, indenture, purchase
agreement, note or similar agreement, in each case, evidencing or relating to
Indebtedness to be incurred in connection with any of the Parent Financing or
Company Financing, as applicable.


(xvii)“Financing Information” means (1) either (i)(A) audited consolidated
balance sheets and related statements of income and cash flows of the Company
(without giving effect to the Distribution, the Merger or the other transactions
contemplated hereby) for the three most recently completed fiscal years ended at
least ninety (90) days prior to the Closing Date, and (B) unaudited consolidated
balance sheets and related statements of income and cash flows of the Company
(without giving effect to the Distribution, the Merger or the other transactions
contemplated hereby) for each subsequent fiscal quarter ended at least
forty-five (45) days prior to the Closing Date (but excluding the fourth quarter
of any fiscal year), or (ii) solely in the event (A) deemed necessary by the SEC
in connection with the Joint Proxy Statement/Prospectus and Parent has provided
the Company with prompt written notice of such SEC determination or (B) (x)
reasonably requested by Parent or its Financing Sources in good faith and in a
timely manner in connection with any Parent Financing or Parent Equity Financing
and (y) required by applicable Law, the financial statements as of the dates
specified in clauses (i)(A) and (i)(B) above for PropCo (the financials
described in this clause (ii), the “Carve-Out Financials”) and (2) all
information regarding the Company reasonably requested by Parent in good faith
and in a timely manner and that is customarily required to assist in the
preparation of a preliminary prospectus, preliminary offering memorandum or
preliminary private placement memorandum for one or more offerings of debt
and/or equity securities, which, in each case under this clause (2) contains
information of the type and form required in a registered offering on Form S-1
or Form S-3 filed by Parent and/or its applicable Subsidiary and including
financial statements, pro formas, business and other financial data of the type
required in a registered offering on Form S-1 or Form S-3 (and in the case of a
Rule 144A offering, excluding information required by Rule 3-09, Rule 3-10 and
Rule 3-16 of Regulation S-X, Item 402 of Regulation S-K and other information
not customarily provided in an offering memorandum for a Rule 144A offering).


(xviii)“Financing Sources” means (i) with respect to Parent, the financial
institutions that have committed to provide or have otherwise entered into
agreements in connection with any of the Parent Financing and any joinder
agreements, indentures or credit agreements entered into pursuant thereto or
relating thereto, together with their affiliates, officers, directors,
employees, agents and representatives involved in any of the Parent Financing
and their successors and assigns and (ii) with respect to the Company, the
financial institutions that have committed to provide or have otherwise entered
into agreements in connection with any of the Company Financing and any joinder
agreements, indentures or credit agreements entered into pursuant thereto or
relating thereto, together with their affiliates, officers, directors,
employees, agents and representatives involved in any of the Company Financing
and their successors and assigns.


(xix)“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority or under Gaming Laws necessary for or
relating to conduct of gaming and

75

--------------------------------------------------------------------------------



related activities or the manufacture, distribution, service or sale of
alcoholic beverages or the ownership or the operation, management and
development of any gaming operations.


(xx)“Gaming Authorities” means any Governmental Entities with regulatory control
and authority or jurisdiction over casino or other gaming activities and
operations, or the manufacture, distribution, service or sale of alcoholic
beverages, including the Colorado Limited Gaming Control Commission, the
Colorado Division of Gaming, the Indiana Gaming Commission, the Iowa Racing and
Gaming Commission, the Iowa Division of Gaming Enforcement, the Louisiana Gaming
Control Board, the Mississippi Gaming Commission, the Missouri Gaming
Commission, the Nevada State Gaming Control Board, the Nevada Gaming Commission,
the Liquor Board of Elko County, Nevada, the Ohio Lottery Commission, the Ohio
State Racing Commission, the Pennsylvania Gaming Control Board, the Texas Racing
Commission, and the Texas Alcoholic Beverage Commission.


(xxi)“Gaming Law” means any foreign, federal, tribal, state, county or local
statute, law, ordinance, rule, regulation, permit, consent, approval, finding of
suitability, license, judgment, order, decree, injunction or other authorization
governing or relating to gaming and related activities and operations or the
manufacture, distribution, service or sale of alcoholic beverages, including the
rules and regulations of the Gaming Authorities.


(xxii)“Hazardous Materials” means any substance, waste, liquid or gaseous or
solid matter which is or is deemed to be hazardous, hazardous waste, solid or
liquid waste, toxic, a pollutant, a deleterious substance, a contaminant or a
source of pollution or contamination, in each case regulated by any
Environmental Laws.


(xxiii)“Intellectual Property” means any of the following, as they exist
anywhere in the world, whether registered or unregistered: (i) patents,
patentable inventions and other patent rights (including any divisions,
continuations, continuations-in-part, reissues, reexaminations and
interpretations thereof); (ii) trademarks, service marks, trade dress, trade
names, taglines, brand names, logos and corporate names and all goodwill related
thereto; (iii) copyrights, mask works and designs; (iv) trade secrets, know-how,
inventions, processes, procedures, databases, confidential business information
and other proprietary information and rights; (v) computer software programs,
including all source code, object code, specifications, designs and
documentation related thereto; and (vi) domain names and Internet addresses.


(xxiv)“Intervening Event” means any material event or development or material
change in circumstances first occurring or arising after the date of this
Agreement and prior to the Company Stockholder Approval if and only if such
event, development or change in circumstances was neither known by the Company
Board of Directors or those individuals listed on Section 8.15(a) of the Company
Disclosure Letter nor reasonably foreseeable by such persons as of or prior to
the date of this Agreement; provided that in no event shall the following
events, developments or changes in circumstances constitute an Intervening
Event: (A) the receipt, existence or terms of a Company Takeover Proposal (which
matters shall be addressed by and subject to Section 5.3(c)), (B) changes in and
of themselves in the market price or trading volume of the Company Common Stock
or the Parent Common Stock or (C) the fact in and of itself that the Company or
Parent meets or exceeds or fails to meet or exceed internal or published
projections, forecasts or revenue or earnings predictions for any period;
provided that the exceptions in clause (B) and (C) shall not exclude any event,
development or change in circumstance underlying any such change in market

76

--------------------------------------------------------------------------------



price or trading volume, or meeting or exceeding, or failure to meet or exceed
such projections, forecasts or predictions.


(xxv)“Master Lease” means the Master Lease a form of which is attached hereto as
Exhibit B.


(xxvi)“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.


(xxvii)“NASDAQ” means the NASDAQ Global Select Market.


(xxviii)“Net Company Share” means, with respect to a Company Option, the
quotient of (A) the product of (1) excess, if any, of the Per Share Cash
Consideration over the per share exercise price of such Company Option,
multiplied by (2) the number of shares of Company Common Stock underlying such
Company Option, divided by (B) the Per Share Cash Consideration.


(xxix)“Note Indentures” means, (i) that certain Indenture, dated as of August 5,
2013, between Pinnacle Entertainment, Inc. and The Bank of New York Mellon Trust
Company, N.A., (ii) that certain Indenture, dated as of April 14, 2011, among
Pinnacle Entertainment, Inc., the guarantors party thereto and Wilmington Trust,
National Association, (iii) that certain Indenture, dated as of May 6, 2010,
among Pinnacle Entertainment, Inc., the guarantors party thereto and The Bank of
New York Mellon Trust Company, N.A., (iv) Indenture, dated as of March 19, 2012,
among Pinnacle Entertainment, Inc., the guarantors party thereto and The Bank of
New York Mellon Trust Company, N.A., in each case, as amended or supplemented
from time to time.


(xxx)“OpCo Business” shall have the meaning set forth in the Separation and
Distribution Agreement.


(xxxi)“OpCo Spin-Off Agreements” shall mean the Separation and Distribution
Agreement, Master Lease Agreement, the Tax Matters Agreement and the Employee
Matters Agreement.


(xxxii)“Order” means any charge, order, writ, injunction, judgment, decree,
ruling, determination, directive, award or settlement, whether civil, criminal
or administrative and whether formal or informal.


(xxxiii)“Parent Benefit Plan” means each “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA) (in each case, whether or not such plan is
subject to ERISA), and each other plan, policy, agreement or arrangement
(whether written or oral) relating to stock options, stock purchases, stock
awards, deferred compensation, bonus, severance, retention, employment, change
of control, fringe benefits, supplemental benefits or other employee benefits,
in each case, sponsored, maintained or contributed to, or required to be
sponsored, maintained or contributed to, by the Parent or its Subsidiaries, for
the benefit of current or former employees, officers, directors or consultants
of the Parent or its Subsidiaries or with respect to which the Parent or any of
its Subsidiaries has any liability.



77

--------------------------------------------------------------------------------



(xxxiv)“Parent Common Stock VWAP” means the volume weighted average price of a
share of Parent Common Stock for a ten (10) trading day period, starting with
the opening of trading on the eleventh (11th) trading day prior to the Closing
Date to the closing of trading on the second (2nd) to last trading day prior to
the Closing Date, as reported by Bloomberg.


(xxxv)“Parent Equity Financing” means the issuance and sale by Parent of Parent
Common Stock in an underwritten offering or a private placement, or the issuance
and sale by GLP Capital, L.P., of equity interests convertible into Parent
Common Stock and, in any event, excluding the issuance of equity interests upon
the exercise of employee and director stock options, to the extent the net cash
proceeds thereof reduce the amount of the Parent Financing Commitment or are
intended to be used in lieu of the Required Parent Revolver Amount.


(xxxvi)“Parent Marketing Period” means the first period of twenty (20)
consecutive days throughout and at the end of which: (a) Parent and its
Financing Sources shall have had access to the Financing Information and such
Financing Information shall have been Compliant throughout such period; provided
that if the Company shall in good faith reasonably believe it has provided the
Financing Information, it may deliver to Parent a written notice to that effect
(stating when it believes it completed such delivery), in which case the Company
shall be deemed to have provided the requested Financing Information as of the
date of such notice unless Parent in good faith reasonably believes the Company
has not completed the delivery of the Financing Information and, within three
(3) Business Days after the delivery of such notice by the Company, delivers a
written notice to the Company to that effect (stating with specificity which
Financing Information Parent believes the Company has not delivered or is not
Compliant at that time); and (b) nothing shall have occurred and no condition
shall exist that would cause any of the conditions set forth in Section 6.1,
Section 6.2 or Section 6.3 (other than (i) the conditions set forth in Section
6.1(a) which must be satisfied no later than five (5) Business Days prior to the
end of the Parent Marketing Period and (ii) conditions that by their nature will
not be satisfied until the Closing) to fail to be satisfied assuming the Closing
were to be scheduled for any time during such twenty (20) consecutive-day
period; provided that if the Parent Marketing Period has not ended prior to
December 19, 2015, it will be deemed not to have commenced until after January
3, 2016 and such period will not consider November 26, 2015 and November 27,
2015 as days (it being understood that any period including such dates shall not
be deemed consecutive for purposes of the foregoing). Notwithstanding the
foregoing, the Parent Marketing Period shall end no later than the End Date (and
in any event, on any date on which the amount of the Parent Debt Financing to be
funded on the Closing Date has been funded).


(xxxvii)“Parent Material Adverse Effect” means an event, state of facts,
circumstance, change, effect, development, occurrence or combination of the
foregoing that individually or in the aggregate (i) would reasonably be expected
to prevent or materially impede, materially hinder or materially delay the
consummation by Parent of the Merger or the other transactions contemplated
hereby or (ii) has had, or would be expected to have, a material adverse effect
on the business, financial condition or results of operations of Parent and its
Subsidiaries, taken as a whole, other than any event, change, effect,
development or occurrence to the extent resulting from or arising out of: (1)
changes in general economic, financial or other capital market conditions
(including prevailing interest rates), (2) any changes or developments generally
in the industries in which Parent or any of its Subsidiaries conducts its
business, (3) the announcement or the existence of, compliance with or
performance under, this Agreement or the transactions contemplated hereby
(provided, however, that the exceptions in this clause (3) shall not apply to
any representation or warranty contained in Section 4.2(a) to the extent that
the purpose of such

78

--------------------------------------------------------------------------------



representation or warranty is to address the consequences resulting from the
execution and delivery of this Agreement or the performance of obligations or
satisfaction of conditions under this Agreement), (4) any taking of any action
at the request of the Company, (5) changes in applicable Law, GAAP or accounting
standards, (6) outbreak or escalation of hostilities or acts of war or
terrorism, (7) any litigation in connection with this Agreement, the OpCo
Spin-Off Agreements or the transactions contemplated thereby, (8) floods,
hurricanes, tornados, earthquakes, fires or other natural disasters or (9)
failure by Parent to meet any financial projections or forecasts or estimates of
revenues, earnings or other financial metrics for any period (provided that the
exception in this clause (9) shall not prevent or otherwise affect a
determination that any event, change, effect, development or occurrence
underlying such failure has resulted in, or contributed to, a Parent Material
Adverse Effect); except, in each case with respect to clauses (1), (2), (5), (6)
and (8), to the extent disproportionately affecting Parent and its Subsidiaries,
taken as a whole, relative to other similarly situated companies in the
industries in which Parent and its Subsidiaries operate.


(xxxviii)“Per Share Cash Consideration” means the product of (A) the Exchange
Ratio multiplied by (B) the Parent Common Stock VWAP.


(xxxix)“Permitted Lien” means (A) any Lien for Taxes not yet due or delinquent
or which are being contested in good faith by appropriate proceedings, (B)
vendors’, mechanics’, materialmens’, carriers’, workers’, landlords’,
repairmen’s, warehousemen’s, construction and other similar Liens arising or
incurred in the ordinary and usual course of business and consistent with past
practice or with respect to liabilities that are not yet due and payable or, if
due, are not delinquent or are being contested in good faith by appropriate
proceedings, (C) Liens imposed or promulgated by applicable Law or any
Governmental Entity with respect to real property, including zoning, building or
similar restrictions, (D) pledges or deposits in connection with workers’
compensation, unemployment insurance, and other social security legislation, (E)
Liens relating to intercompany borrowings among the Company and its wholly owned
subsidiaries or any existing indebtedness of the Company or its Subsidiaries, or
(F) other non-monetary Liens that do not, individually or in the aggregate,
materially interfere with the present use, or materially detract from the value
of, the property encumbered thereby.


(xl)“PropCo” means the Company and its Subsidiaries after giving effect to the
Distribution.


(xli)“Real Property” means any lands, buildings, structures and other
improvements, together with all fixtures attached or appurtenant to the
foregoing, and all easements, covenants, hereditaments and appurtenances that
benefit the foregoing.


(xlii)“REIT” means a “real estate investment trust” as defined in Sections 856
through 860 of the Code.


(xliii)“Requisite Gaming Approvals” means such Gaming Approvals from the
Colorado Limited Gaming Control Commission, the Indiana Gaming Commission, the
Iowa Racing and Gaming Commission, the Mississippi Gaming Commission, the
Missouri Gaming Commission, the Louisiana Gaming Control Board and the Nevada
Gaming Commission as are necessary in order to allow OpCo and its Subsidiaries
and Parent and its Subsidiaries, upon the consummation of the Distribution and
the Merger, to continue their operation of their Subsidiaries’ respective gaming
activities (which shall not be considered to include any permits, approvals or

79

--------------------------------------------------------------------------------



licenses relating to the service of food or beverages or any other non-gaming
activities, regardless of whether any such activities are conducted within the
same physical space as gaming activities or in conjunction with such gaming
activities) and to enter into and perform their obligations under the OpCo
Spin-Off Agreements.


(xliv)“Separation and Distribution Agreement” means the Separation and
Distribution Agreement a form of which is attached hereto as Exhibit C.


(xlv)“Subsidiary” means, with respect to any person, any corporation,
partnership, association, trust or other form of legal entity of which (i) fifty
percent (50%) or more of the voting power of the outstanding voting securities
are directly or indirectly owned by such person or (ii) such person or any
Subsidiary of such person is a general partner.


(xlvi)“Superior Proposal” means a bona fide, unsolicited written Company
Takeover Proposal (A) that if consummated would result in a third party (or in
the case of a direct merger between such third party and the Company, the
shareholders of such third party) acquiring, directly or indirectly, more than
50.1% of the outstanding Company Common Stock or more than 50.1% of the assets
or revenues of the Company and its Subsidiaries, taken as a whole (B) that the
Company Board of Directors determines in good faith, after consultation with its
outside financial advisor and outside legal counsel, is reasonably capable of
being completed, taking into account all financial, legal, regulatory, timing
and other aspects of such proposal, including all conditions contained therein
and the person making such Company Takeover Proposal and (C) that the Company
Board of Directors determines in good faith after consultation with its outside
financial advisor and outside legal counsel (taking into account any changes to
this Agreement proposed by Parent in response to such Company Takeover Proposal,
and all financial, legal, regulatory, timing and other aspects of such Company
Takeover Proposal, including all conditions contained therein and the person
making such proposal, and this Agreement), is more favorable to the stockholders
of the Company from a financial point of view than the transaction contemplated
by this Agreement.


(xlvii)“Tax” or “Taxes” means any and all federal, state, local or foreign
taxes, imposts, levies, duties, fees or other assessments, including all net
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
escheat, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, customs duties and other taxes of any
kind whatsoever, including any and all interest, penalties, additions to tax or
additional amounts imposed by any Governmental Entity in connection with respect
thereto.


(xlviii)“Tax Matters Agreement” means the Tax Matters Agreement a copy of which
is attached hereto as Exhibit D.


(xlix)“Tax Return” means any return, report or similar filing (including any
attached schedules, supplements and additional or supporting material) filed or
required to be filed with respect to Taxes, including any information return,
claim for refund, or declaration of estimated Taxes (and including any
amendments with respect thereto).


(l)“Taxing Authority” means, with respect to any Tax, the Governmental Entity
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such Governmental Entity.

80

--------------------------------------------------------------------------------





(li)“Vessels” means those casino gaming vessels owned and operated by a
Subsidiary of the Company in East Chicago, Indiana, Florence, Indiana, Baton
Rouge, Louisiana, Bossier City, Louisiana, Harvey, Louisiana, Lake Charles,
Louisiana, Kansas City, Missouri, St. Charles, Missouri, St. Louis, Missouri and
Council Bluffs, Iowa, as set forth on Section 8.15(b)(li) of the Company
Disclosure Letter.


(lii)“Willful and Material Breach” means a material breach that is a consequence
of an act undertaken or failure to act by the breaching party with the knowledge
that the taking of or failure to take such act would cause a material breach of
this Agreement.


(c)Each of the following terms is defined in the Section set forth opposite such
term:


6.375% Notes
Section 5.14(b)
7.75% Notes
Section 5.14(b)
8.75% Notes
Section 5.14(b)
Acceptable Confidentiality Agreement
Section 5.3(c)
Acquisition Vehicle
Section 5.18
Action
Section 5.8(b)
Adverse Recommendation Change
Section 5.3(e)
Affiliate
Section 8.15(b)(i)
Agreement
Preamble
Approvals
Section 5.5(a)
Asset Sales
Section 5.18
Base Amount
Section 7.3(c)
Book-Entry Shares
Section 2.1(a)(iii)
Business Day
Section 8.15(a)
Cancelled Shares
Section 2.1(a)(ii)
Certificate
Section 2.1(a)(iii)
Certificate of Merger
Section 1.4
Closing
Section 1.3
Closing Date
Section 1.3
Code
Recitals
Company
Preamble
Company Alternate Financing
Section 5.17(k)
Company Approvals
Section 3.3(b)
Company Benefit Plan
Section 8.15(b)(ii)
Company Board of Directors
Recitals
Company Common Stock
Section 3.2(a)
Company Credit Agreement
Section 5.14(a)
Company Credit Agreement Payoff
Section 5.14(a)
Company Debt Financing
Section 3.24(a)
Company Disclosure Letter
Preamble to Article III
Company Expense Reimbursement
Section 7.3(c)
Company Financial Statements
Section 3.4(b)
Company Financing
Section 5.17(j)
Company Financing Commitment
Section 3.24(a)


81

--------------------------------------------------------------------------------



Company Insurance Policy
Section 3.16
Company Leased Real Property
Section 3.15(a)
Company Lenders
Section 3.24(a)
Company Long Term Incentive Awards
Section 2.5(f)(i)
Company Marketing Period
Section 8.15(b)(iii)
Company Material Adverse Effect
Section 8.15(b)(iv)
Company Material Contract
Section 3.18(a)(xii)
Company Notes
Section 5.14(b)
Company Option
Section 2.5(b)
Company Organizational Documents
Section 3.1(c)
Company Owned Real Property
Section 3.15(a)
Company Permanent Financing
Section 5.17(j)
Company Permits
Section 3.7(b)
Company Preferred Stock
Section 3.2(a)
Company PUA
Section 2.5(d)
Company Real Property Leases
Section 3.15(a)
Company Recommendation
Section 3.3(a)
Company Rights
Section 2.2
Company RSU
Section 2.5(c)
Company SEC Documents
Section 3.4(a)
Company Stockholder Advisory Vote
Section 3.3(a)
Company Stockholder Approval
Section 3.3(a)
Company Stockholders’ Meeting
Section 5.4(c)
Company Takeover Proposal
Section 8.15(b)(v)
Company Termination Fee
Section 7.3(c)
Company Transaction Documents
Section 3.3(a)
Compliant
Section 8.15(b)(vi)
Confidentiality Agreement
Section 5.2(b)
Contract
Section 8.15(b)(vii)
control
Section 8.15(a)
controlled by
Section 8.15(a)
Controlled Group Liability
Section 8.15(b)(viii)
DGCL
Section 1.2
Discharge
Section 8.15(b)(ix)
Distribution
Recitals
Divestiture Action
Section 5.5(a)
DLLCA
Section 1.2
Effective Time
Section 1.4
Employee Matters Agreement
Section 8.15(b)(x)
End Date
Section 7.1(b)
End Date Extension
Section 7.1(b)
Environmental Law
Section 8.15(b)(xi)
ERISA
Section 8.15(b)(xii)
ERISA Affiliate
Section 8.15(b)(xiii)
Exchange Act
Section 8.15(b)(xiv)
Exchange Agent
Section 2.3


82

--------------------------------------------------------------------------------



Exchange Fund
Section 2.4(a)
Exchange Ratio
Section 2.1(a)(iii)
Excluded Company Real Property
Section 8.15(b)(xv)
FCPA
Section 3.13(a)
Financing Agreement
Section 8.15(b)(xvi)
Financing Information
Section 8.15(b)(xvii)
Financing Sources
Section 8.15(b)(xviii)
Form S-4
Section 3.12
GAAP
Section 3.4(b)
Gaming Approvals
Section 8.15(b)(xix)
Gaming Authorities
Section 8.15(b)(xx)
Gaming Law
Section 8.15(b)(xxi)
Governmental Entity
Section 3.3(b)
Hazardous Materials
Section 8.15(b)(xxii)
Indemnified Party
Section 5.8(b)
Intellectual Property
Section 8.15(b)(xxiii)
Intervening Event
Section 8.15(b)(xxiv)
Joint Proxy Statement/Prospectus
Section 3.12
knowledge
Section 8.15(a)
Law
Section 3.7(a)
Laws
Section 3.7(a)
Letter of Transmittal
Section 2.4(b)
Licensed Parties
Section 4.18
Licensing Affiliates
Section 4.18
Lien
Section 3.3(c)
Master Lease
Section 8.15(b)(xxv)
Maximum Amount
Section 5.8(c)
Maximum Expense Amount
Section 7.3(c)
Merger
Recitals
Merger Consideration
Section 2.1(a)(iii)
Merger Sub
Preamble
Morgan Stanley
Section 4.15
Multiemployer Plan
Section 8.15(b)(xxvi)
NASDAQ
Section 8.15(b)(xxvii)
Net Company Share
Section 8.15(b)(xxviii)
Note Indentures
Section 8.15(b)(xxix)
NYSE
Section 3.3(b)
OpCo
Recitals
OpCo Business
Section 8.15(b)(xxx)
OpCo Spin-Off Agreements
Section 8.15(b)(xxxi)
Order
Section 8.15(b)(xxxii)
Parent
Preamble
Parent Alternate Financing
Section 5.17(e)
Parent Approvals
Section 4.2(b)
Parent Benefit Plan
Section 8.15(b)(xxxiii)
Parent Board of Directors
Recitals


83

--------------------------------------------------------------------------------



Parent Common Stock
Section 4.1(d)
Parent Common Stock VWAP
Section 8.15(b)(xxxiv)
Parent Credit Agreement
Section 4.19(b)
Parent Debt Financing
Section 4.19(a)
Parent Disclosure Letter
Article IV
Parent Equity Financing
Section 8.15(b)(xxxv)
Parent Expense Reimbursement
Section 7.3(c)
Parent Financing
Section 5.17(d)
Parent Financing Commitment
Section 4.19(a)
Parent Lenders
Section 4.19(a)
Parent Marketing Period
Section 8.15(b)(xxxvi)
Parent Material Adverse Effect
Section 8.15(b)(xxxvii)
Parent Material Contracts
Section 4.6(b)
Parent Permanent Financing
Section 5.17(d)
Parent Preferred Stock
Section 4.1(d)
Parent SEC Documents
Section 4.3(a)
Parent Shareholder Approval
Section 4.2(a)
Parent Shareholders’ Meeting
Section 4.2(a)
Parent Termination Fee
Section 7.3(c)
Parent Transaction Documents
Section 4.2(a)
Payoff Letter
Section 5.14(a)
Per Share Cash Consideration
Section 8.15(b)(xxxviii)
Permitted Lien
Section 8.15(b)(xxxix)
person
Section 8.15(a)
PropCo
Section 8.15(b)(xl)
Purchase Agreement
Section 5.18
Qualifying Amendment
Section 5.4(a)
Qualifying Income
Section 7.3(c)
Real Property
Section 8.15(b)(xli)
Regulatory MAE
Section 5.5(a)
REIT
Section 8.15(b)(xlii)
REIT Requirements
Section 7.3(c)
Remedies Exceptions
Section 3.3(a)
Representatives
Section 5.3(a)
Required Parent Revolver Amount
Section 5.17(o)
Requisite Gaming Approvals
Section 8.15(b)(xliii)
Rights Plan
Section 2.2
Rights Plan Amendment
Section 3.22
Sarbanes-Oxley Act
Section 3.4(a)
Schedule C
Section 5.20
SEC
Section 3.4(a)
Securities Act
Section 3.3(b)
Separation and Distribution Agreement
Section 8.15(b)(xliv)
Share Issuance
Recitals
Spin-Off Registration Statement
Section 5.16(a)
Subsidiary
Section 8.15(b)(xlv)


84

--------------------------------------------------------------------------------



Superior Proposal
Section 8.15(b)(xlvi)
Surviving Company
Section 1.2
Tax
Section 8.15(b)(xlvii)
Tax Guidance
Section 7.3(c)
Tax Matters Agreement
Section 8.15(b)(xlviii)
Tax Return
Section 8.15(b)(xlix)
Taxes
Section 8.15(b)(xlvii)
Taxing Authority
Section 8.15(b)(l)
Termination Date
Section 5.1(a)
Termination Fee Payment
Section 7.3(d)
under common control with
Section 8.15(a)
Vessels
Section 8.15(b)(li)
Voting Agreement
Recitals
Willful and Material Breach
Section 8.15(b)(lii)





[SIGNATURE PAGE FOLLOWS]

































85

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
PINNACLE ENTERTAINMENT, INC.


By:     /s/ Carlos A. Ruisanchez    
Name: Carlos A. Ruisanchez    
Title: President and Chief Financial Officer    
GAMING AND LEISURE PROPERTIES, INC.


By:    /s/ Peter M. Carlino    
Name: Peter M. Carlino    
Title: Chairman and Chief Executive Officer        
GOLD MERGER SUB, LLC


By:    /s/ Brandon J. Moore    
Name: Brandon J. Moore    
Title: Vice President and Secretary    


































[Signature Page to Agreement and Plan of Merger]





--------------------------------------------------------------------------------



EXHIBIT A
EMPLOYEE MATTERS AGREEMENT
BY AND BETWEEN [OPCO] AND
PINNACLE ENTERTAINMENT, INC.












Dated [_____]





--------------------------------------------------------------------------------





EMPLOYEE MATTERS AGREEMENT
This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of [_____] is by
and between [OpCo], a Delaware corporation (“OpCo”), and Pinnacle Entertainment,
Inc., a Delaware corporation (“Pinnacle” and together with OpCo, the “Parties”
and each a “Party”).
WHEREAS, the board of directors of Pinnacle has determined that it is in the
best interests of Pinnacle and its shareholders to create a new publicly-traded
company which shall operate the OpCo Business;
WHEREAS, in furtherance thereof Pinnacle and OpCo have entered into that certain
Separation and Distribution Agreement, dated as of [_____] (the “Separation
Agreement”);
WHEREAS, Pinnacle has entered into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of July 20, 2015, with Gaming and Leisure Properties,
Inc., a Pennsylvania corporation (“GLPI”), and Gold Merger Sub, LLC, a Delaware
limited liability company and wholly owned Subsidiary of GLPI (“Merger Sub”);
WHEREAS, the Merger Agreement provides for, among other things, the merger of
Pinnacle with and into Merger Sub, with Merger Sub surviving such merger as a
wholly owned Subsidiary of GLPI; and
WHEREAS, as contemplated by the Separation Agreement, Pinnacle and OpCo desire
to enter into this Agreement to provide for the allocation of assets,
Liabilities (as defined below), and responsibilities with respect to certain
matters relating to employees, individual independent contractors and Directors
(as defined below) (including employee compensation and benefit plans and
programs) between them.
NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Separation Agreement.  For purposes of this Agreement, the following
terms shall have the following meanings:
1.1    “2005 Plan” means the Pinnacle 2005 Equity and Performance Incentive
Plan.


1.2    “2015 Plan” means the Pinnacle 2015 Equity and Performance Incentive
Plan.


1.3    “Adjusted Pinnacle Awards” means the Adjusted Pinnacle Options, the
Adjusted Pinnacle RSUs and the Adjusted Pinnacle PUAs.


1.4    “Adjusted Pinnacle Option” has the meaning set forth in Section
5.2(a)(i).


1.5    “Adjusted Pinnacle PUA” has the meaning set forth in Section 5.1.



2

--------------------------------------------------------------------------------



1.6    “Adjusted Pinnacle RSU” has the meaning set forth in Section 5.2(b)(ii).


1.7     “CBAs” has the meaning set forth in Section 2.7.


1.8    “Closing Pinnacle Stock Price” has the meaning set forth in
Section 5.2(a)(i)(2).


1.9    “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608.


1.10    “Code” means the Internal Revenue Code of 1986, as amended, or any
successor federal income tax law.  Reference to a specific Code provision also
includes any proposed, temporary, or final regulation in force under that
provision.


1.11    “Director” means a member of the Board of Directors of Pinnacle.


1.12    “Directors Deferred Compensation Plan” means the 2008 Amended and
Restated Pinnacle Directors Deferred Compensation Plan.


1.13    “Distribution Ratio” means the number of shares of OpCo Common Stock
received by each holder of record of Pinnacle Common Stock pursuant to Section
3.3 of the Separation Agreement with respect to each share of Pinnacle Common
Stock.


1.14    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.  Reference to a specific provision of ERISA also includes any proposed,
temporary, or final regulation in force under that provision.


1.15    “Executive Deferred Compensation Plan” means the Pinnacle Executive
Deferred Compensation Plan, as amended and restated.


1.16    “Exempt Award” means each Exempt PUA Award, each Exempt Option and each
Exempt RSU.


1.17    “Exempt Option” has the meaning set forth in Section 5.3(b).


1.18    “Exempt PUA Award” has the meaning set forth in Section 5.3(a).


1.19    “Exempt RSU” has the meaning set forth in Section 5.3(c).


1.20    “Former Pinnacle Service Provider” means any individual whose employment
or, in the case of an individual independent contractor or Director, service
with either Party or any of its respective Subsidiaries and Affiliates is or was
terminated for any reason before the Time of Distribution.


1.21    “GLPI Common Stock” means Parent Common Stock (as defined in the Merger
Agreement).


1.22    “HIPAA” means the health insurance portability and accountability
requirements for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended.



3

--------------------------------------------------------------------------------



1.23    “Income Taxes” has the meaning set forth in the Tax Matters Agreement.


1.24    “Medicare Taxes” means, with respect to the Adjusted Pinnacle Awards, an
amount equal to the product of (a) 1.45% multiplied by (b) the aggregate cash
value (determined based on the closing price of GLPI Common Stock on the
Distribution Date (or, if shares of GLPI Common Stock are not traded on such
date, then the closing price of GLPI Common Stock on the trading date
immediately preceding the Distribution Date)) of the shares of GLPI Common Stock
to be delivered to holders of Adjusted Pinnacle Awards pursuant to Section 2.5
of the Merger Agreement.


1.25    “Non-Plan Awards” means any Pinnacle equity incentive awards other than
those granted under the 2005 Plan, 2015 Plan, the Executive Deferred
Compensation Plan or the Directors Deferred Compensation Plan.


1.26    “OpCo Health and Welfare Plan” means the health and welfare plans
sponsored and maintained by OpCo or any of its subsidiaries which provide group
health, life, dental, accidental death and dismemberment, health care
reimbursements, dependent care assistance and disability benefits.


1.27    “OpCo Long Term Incentive Plan” means the new OpCo Long Term Incentive
Compensation Plan adopted by OpCo prior to the Time of Distribution and, with
respect to Non-Plan Awards, substantially similar award agreements governing
Non-Plan Awards after the Time of Distribution.


1.28    “OpCo Participant” means any individual who is an OpCo Service Provider
or a Former Pinnacle Service Provider, and any beneficiary, dependent, or
alternate payee of such individual, as the context requires.


1.29    “OpCo Service Provider” means any individual who, as of immediately
prior to the Time of Distribution, is employed by, is an individual independent
contractor for, or is a Director of, Pinnacle or any of its subsidiaries,
including any individual on a leave of absence or on short-term or long-term
disability.


1.30    “Opening OpCo Stock Price” has the meaning set forth in
Section 5.2(a)(i)(2).


1.31    “Opening Pinnacle Stock Price” has the meaning set forth in
Section 5.2(a)(i)(2).


1.32    “Option” when immediately preceded by “Pinnacle,” means an option to
purchase shares of Pinnacle Common Stock granted by Pinnacle prior to the Time
of Distribution pursuant to a Pinnacle Equity-Based Plan and, when immediately
preceded by “OpCo,” means an option to purchase shares of OpCo Common Stock,
which option is granted pursuant to the OpCo Long Term Incentive Plan as part of
the adjustment to Pinnacle Options as set forth in Section 5.2.


1.33    “Participating Company” means (a) Pinnacle, (b) any Person (other than
an individual) that Pinnacle has approved for participation in, and which is
participating in, a Plan and (c) any Person (other than an individual) which, by
the terms of such a Plan, participates in such Plan.


1.34    “Performance Units” means cash denominated performance units granted by
Pinnacle under the 2005 Plan on or around March 19, 2015 or after the date of
this Agreement.


1.35    “Pinnacle Defined Contribution Plan” means the Pinnacle
401(k) Investment Plan.

4

--------------------------------------------------------------------------------



1.36    “Pinnacle Equity-Based Plans” means the 2005 Plan, 2015 Plan, Non-Plan
Awards, the Executive Deferred Compensation Plan and the Directors Deferred
Compensation Plan, each as amended from time to time.


1.37    “Pinnacle FSAs” has the meaning set forth in Section 4.3.


1.38    “Pinnacle Health and Welfare Plans” means the health and welfare plans
sponsored and maintained by Pinnacle or any of its subsidiaries immediately
prior to the Time of Distribution which provide group health, life, dental,
accidental death and dismemberment, health care reimbursements, dependent care
assistance and disability benefits.


1.39    “Plan,” when immediately preceded by “Pinnacle,” means any plan, policy,
program, payroll practice, on-going arrangement, contract, trust, insurance
policy or other agreement or funding vehicle (including a Pinnacle Health and
Welfare Plan and the Pinnacle Defined Contribution Plan) for which the eligible
classes of participants include current and/or former directors and employees of
Pinnacle or its subsidiaries (which may include current or former employees of
OpCo Group members prior to the Time of Distribution) (and their eligible
dependents), and when immediately preceded by “OpCo,” means any plan, policy,
program, payroll practice, on-going arrangement, contract, trust, insurance
policy or other agreement or funding vehicle (including an OpCo Health and
Welfare Plan) for which the eligible classes of participants are limited to
current and former employees (and their eligible dependents) of OpCo or an OpCo
Group member, but no other Pinnacle Group member.


1.40    “Restricted Stock Unit,” when immediately preceded by “Pinnacle,” means
a unit granted by Pinnacle prior to the Time of Distribution pursuant to a
Pinnacle Equity-Based Plan representing a general unsecured promise by Pinnacle
to deliver a Pinnacle Common Share (or its cash value), including phantom stock
unit awards, restricted stock unit awards, other stock unit awards, performance
share grants, Director other stock unit awards, deferred shares under the
Directors Deferred Compensation Plan and any other similar instruments,
including those deferred under the Executive Deferred Compensation Plan and when
immediately preceded by “OpCo,” means a unit granted by OpCo representing a
general unsecured promise by OpCo to deliver a share of OpCo Common Stock (or
its cash value), which unit is granted pursuant to the OpCo Long Term Incentive
Plan as part of the adjustment to Pinnacle Restricted Stock Units as set forth
in Section 5.2.


1.41    “Retained Deferred Equity Awards” has the meaning set forth in
Section 5.2(b)(ii).


1.42    “Tax Matters Agreement” means that certain Tax Matters Agreement, dated
on or about the date hereof, by and between the parties hereto.
ARTICLE II
TRANSFER OF OPCO SERVICE PROVIDERS; GENERAL PRINCIPLES
2.1    Transfer of Employment and Service of Certain OpCo Service Providers.
Pinnacle and OpCo will each use best efforts to cause the employment of or, with
respect to individual independent contractors, the engagement of each OpCo
Service Provider who is not employed by or, with respect to an individual
independent contractor or Director, engaged by an OpCo Group member as of the
date hereof to be transferred to an OpCo Group member prior to the Time of
Distribution.
2.2    Assumption and Retention of Liabilities.  Pinnacle and OpCo intend that
all employment-related and, with respect to individual independent contractors
or Directors, service-related Liabilities and

5

--------------------------------------------------------------------------------



rights associated with OpCo Participants are to be assumed by OpCo or an OpCo
Group member, in each case, except as specifically set forth herein. 
Accordingly, as of the Time of Distribution, OpCo or another member of the OpCo
Group hereby retains or assumes and agrees to pay, perform, fulfill, and
discharge, except as expressly provided in this Agreement, (i) all Liabilities
and rights arising under or related to the Pinnacle Plans and the OpCo Plans,
(ii) all employment or service-related Liabilities (including Liabilities
relating to terminations of employment or service and any deemed termination of
employment or service) and rights with respect to (A) all OpCo Participants and
(B) any individual who is, or was, an individual independent contractor,
Director, temporary employee, temporary service worker, consultant, freelancer,
agency employee, leased employee, on-call worker, incidental worker, or
non-payroll worker or in any other employment or similar relationship primarily
connected to Pinnacle, any of its Subsidiaries, OpCo or an OpCo Group member,
(iii) all Liabilities resulting from any failure of Pinnacle or a Pinnacle Group
member to take any action required by this Agreement to be taken prior to the
Time of Distribution, and (iv) any other Liabilities expressly transferred to
OpCo or an OpCo Group member under this Agreement. In accordance with Section
7.2 hereof, OpCo shall indemnify and hold harmless Pinnacle and each Pinnacle
Group member against any Liabilities or obligations allocated to, or retained or
assumed by, OpCo or any member of the OpCo Group pursuant to this Agreement.
2.3    Sponsorship of the OpCo Plans.  Except as otherwise provided herein,
effective no later than immediately prior to the Time of Distribution, Pinnacle
and OpCo shall take such actions (if any) as are required to cause OpCo or an
OpCo Group member to assume sponsorship of, and all assets and Liabilities with
respect to, each Pinnacle Plan and each OpCo Plan and for Pinnacle to transfer
and assign sponsorship of, and all assets and Liabilities with respect to, all
Pinnacle Plans to OpCo or an OpCo Group member.
2.4    Reimbursements. From time to time after the Time of Distribution, the
Parties shall promptly reimburse one another, upon reasonable request of the
Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any Liabilities satisfied or assumed by the Party requesting
reimbursement or its Affiliates that are, pursuant to this Agreement, the
responsibility of the other Party or any of its Affiliates.
2.5    Approval of Plan.  (i) Prior to the Time of Distribution, Pinnacle shall
cause OpCo to adopt the OpCo Long Term Incentive Plan and (ii) at or prior to
the Time of Distribution, Pinnacle and OpCo shall take all actions (including
actions taken by Pinnacle and/or any of its direct or indirect subsidiaries as
shareholder(s) of OpCo) as may be necessary or applicable to approve the OpCo
Long Term Incentive Plan and any non-qualified deferred compensation plan under
which equity awards may be granted or will be outstanding after the Time of
Distribution in order to satisfy the requirements of the applicable rules and
regulations of the applicable National Security Exchange.
2.6    Delivery of Shares; Registration Statement.  From and after the Time of
Distribution, OpCo shall have sole responsibility for delivery of shares of OpCo
Common Stock pursuant to awards issued under an OpCo Plan in satisfaction of any
obligations to deliver such shares under the OpCo Plans and shall do so without
compensation from any Pinnacle Group member.  OpCo shall cause a registration
statement on Form S-8 (or other appropriate form) to be filed with respect to
such issued or issuable shares prior to the Time of Distribution and shall cause
such registration to remain in effect for so long as there may be an obligation
to deliver OpCo shares under such OpCo Plans. Prior to the Time of Distribution,
Pinnacle shall use commercially reasonable efforts to assist OpCo in completing
such registration.
2.7    Labor Relations.  To the extent required by applicable Law or any
agreement with a labor union, works council or similar employee organization,
OpCo shall provide notice, engage in consultation

6

--------------------------------------------------------------------------------



and take any similar action which may be required on its part in connection with
the consummation of the transactions contemplated by the Separation Agreement
and shall fully indemnify each Pinnacle Group member against any Liabilities
arising from its failure to comply with such requirements. Effective no later
than immediately prior to the Time of Distribution, (a) OpCo shall, or shall
cause the applicable member of the OpCo Group to, assume the collective
bargaining agreements (collectively, the “CBAs”) that cover OpCo Participants
(including the obligation to honor the terms and conditions thereof and any
obligations thereunder requiring a successor to recognize a particular labor
union as authorized representative and bargaining agent of an employee group or
for any other purpose), (b) OpCo (or the applicable member of the OpCo Group)
shall be the “Employer” for purposes of each such CBA, and (c) the OpCo Group
shall have sole responsibility for all Liabilities arising under the CBAs.
2.8    Assumption of Employment Agreements. Effective no later than immediately
prior to the Time of Distribution, Pinnacle shall assign to OpCo or an OpCo
Group Member, and Pinnacle and OpCo shall take such actions (if any) as are
required to cause OpCo or an OpCo Group member to assume, all employment
agreements, individual supplemental benefit agreements and other individual
agreements entered into between an OpCo Participant and Pinnacle or any of its
Subsidiaries, and OpCo shall indemnify and hold harmless Pinnacle and each
member of the Pinnacle Group against any Liabilities pursuant to any such
agreement. In addition, nothing in the Separation Agreement or this Agreement
shall be construed to change the at-will status of any Pinnacle or OpCo
employee.
ARTICLE III
DEFERRED COMPENSATION PLANS
3.1    Pinnacle Defined Contribution Plan. Effective no later than immediately
prior to the Time of Distribution, Pinnacle and OpCo shall take such actions (if
any) as are required to cause OpCo or an OpCo Group member to assume sponsorship
of, and all assets and Liabilities with respect to, the Pinnacle Defined
Contribution Plan and for Pinnacle to transfer and assign sponsorship of, and
all assets and Liabilities with respect to, the Pinnacle Defined Contribution
Plan to OpCo or an OpCo Group member. If, and to the extent, investments under
such Plan are comprised of Pinnacle Common Stock, OpCo shall determine the
extent to which and when Pinnacle Common Stock shall cease to be investment
alternatives thereunder.
3.2    Non-Qualified Deferred Compensation Plans.  Except as provided in Section
5.2, effective no later than immediately prior to the Time of Distribution,
Pinnacle and OpCo shall take such actions (if any) as are required to cause OpCo
or an OpCo Group member to assume sponsorship of, and all assets and Liabilities
with respect to, the Director Deferred Compensation Plan and Executive Deferred
Compensation Plan and for Pinnacle to transfer and assign sponsorship of, and
all assets and Liabilities with respect to, the Director Deferred Compensation
Plan and Executive Deferred Compensation Plan to OpCo or an OpCo Group member.
For purposes of determining when a distribution is required from the 2005 Plan,
2015 Plan, Non-Plan Awards, or the OpCo Plans described in this Section 3.2,
OpCo Service Providers who were participants in such plans will be treated as
not having experienced a separation from service until such employees have
separated from service from all OpCo Group members.
ARTICLE IV
HEALTH AND WELFARE PLANS
4.1    Cessation of Participation in Pinnacle Health and Welfare Plans.  Prior
to the Time of Distribution, OpCo shall assume and Pinnacle shall assign to OpCo
the Pinnacle Health and Welfare

7

--------------------------------------------------------------------------------



Plans.  The transfer of employment from Pinnacle to OpCo or an OpCo Group member
prior to or as of the Time of Distribution shall not be treated as a “status
change” with respect to any OpCo Participant under the Pinnacle Health and
Welfare Plans.
4.2    Allocation of Health and Welfare Plan Liabilities.  All outstanding
Liabilities relating to, arising out of or resulting from health and welfare
coverage or claims incurred by or on behalf of OpCo Participants or their
covered dependents under the Pinnacle Health and Welfare Plans or the OpCo
Health and Welfare Plans on, before or after the Time of Distribution shall be
assumed or retained, as applicable, by OpCo upon the Time of Distribution.
4.3    Flexible Spending Plan Treatment.  Effective no later than immediately
prior to the Time of Distribution, Pinnacle and OpCo shall take such actions (if
any) as are required to cause OpCo or an OpCo Group member to assume sponsorship
of, and all assets and Liabilities with respect to, dependent care and medical
care flexible spending accounts (the “Pinnacle FSAs”) and for Pinnacle to
transfer and assign sponsorship of, and all assets and Liabilities with respect
to, Pinnacle FSAs to OpCo or an OpCo Group member.
4.4    Workers’ Compensation Liabilities.  All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by OpCo Participants
that result from an accident or from an occupational disease which is incurred
or becomes manifest, as the case may be, on or before the Time of Distribution
and while such individual was employed by Pinnacle or its Subsidiaries or by
OpCo or any OpCo Group Member shall be assumed or retained, as applicable, by
OpCo as of the Time of Distribution.  OpCo and each OpCo Group member shall also
be solely responsible for all workers’ compensation Liabilities relating to,
arising out of, or resulting from any claim incurred for a compensable injury
sustained by an OpCo Participant that results from an accident or from an
occupational disease which is incurred or becomes manifest, as the case may be,
after the Time of Distribution.  Pinnacle, each Pinnacle Group member, OpCo and
each OpCo Group member shall cooperate with respect to any notification to
appropriate governmental agencies of the disposition and the issuance of new, or
the transfer of existing, workers’ compensation insurance policies and claims
handling contracts.
4.5    Payroll Taxes and Reporting.  Pinnacle and OpCo (i) shall, to the extent
practicable, treat OpCo (or an OpCo Group member designated by OpCo) as a
“successor employer” and Pinnacle (or the appropriate Pinnacle Group member) as
a “predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, with respect to OpCo Service Providers for purposes of taxes imposed under
the United States Federal Unemployment Tax Act or the United States Federal
Insurance Contributions Act, and (ii) hereby agree to use commercially
reasonable efforts to implement the alternate procedure described in Section 5
of Revenue Procedure 2004-53.  Without limiting in any manner the obligations
and Liabilities of the Parties under the Tax Matters Agreement, including all
withholding obligations otherwise set forth therein, except as otherwise
provided in the Merger Agreement, OpCo and each OpCo Group member shall bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned after the Time of
Distribution.
4.6    COBRA and HIPAA Compliance.  As of the Time of Distribution, OpCo shall
assume and be responsible for administering compliance with the health care
continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the Pinnacle Health
and Welfare Plans and the OpCo Health and Welfare Plans with respect to OpCo
Participants who incur a COBRA qualifying event or loss of coverage under the
Pinnacle Health and Welfare Plans or the OpCo Health and Welfare Plans at any
time on or before the Time of Distribution.  OpCo shall also be responsible for
administering compliance with the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the

8

--------------------------------------------------------------------------------



corresponding provisions of the OpCo Health and Welfare Plans with respect to
OpCo Participants who incur a COBRA qualifying event or loss of coverage under
the OpCo Health and Welfare Plans at any time after the Time of Distribution.
4.7    Vacation and Paid Time Off.  As of the Time of Distribution, the
applicable OpCo Group Member shall credit each OpCo Service Provider with the
unused vacation days and personal and sickness days that such individual has
accrued immediately prior to the Time of Distribution in accordance with the
vacation and personnel policies applicable to such employee immediately prior to
the Time of Distribution.
ARTICLE V
INCENTIVE COMPENSATION, EQUITY COMPENSATION AND OTHER BENEFITS
5.1    Cash-Based Incentive Awards.  OpCo shall pay each OpCo Service Provider
who is participating in cash incentive programs of Pinnacle such OpCo Service
Provider’s payments under any such plan, based on actual performance under each
such plan in the ordinary course and subject to applicable plan award terms, as
may be adjusted by OpCo to reflect the Time of Distribution or otherwise.
Notwithstanding the foregoing, each award of Performance Units, other than the
Exempt Awards, which is outstanding immediately prior to the Time of
Distribution will be converted upon the Time of Distribution into two separate
awards of Performance Units, an adjusted Pinnacle Performance Unit award (each,
an “Adjusted Pinnacle PUA”) and an OpCo Performance Unit award, as set forth
below. The number of Performance Units subject to each Adjusted Pinnacle PUA
will be equal to the number of Performance Units subject to such Performance
Unit award outstanding immediately prior to the Time of Distribution multiplied
by a fraction, the numerator of which shall be the Opening Pinnacle Stock Price
(as defined below) and the denominator of which shall be the Closing Pinnacle
Stock Price (as defined below), which product shall be rounded down to the
nearest whole dollar. The number of Performance Units subject to each OpCo
Performance Unit award will be equal to the number of Performance Units subject
to a corresponding Performance Unit award outstanding immediately prior to the
Time of Distribution minus the number of Performance Units subject to the
corresponding Adjusted Pinnacle PUA. Each Adjusted Pinnacle PUA shall be treated
in accordance with the applicable provisions of the Merger Agreement. Each OpCo
Performance Unit Award issued pursuant to this Section 5.1 shall be subject to
the same terms and conditions regarding term, vesting (as may be equitably
adjusted), and other provisions as set forth in the related Performance Unit
award before the Time of Distribution.
5.2    Awards under the Pinnacle Equity-Based Plans.  Except with respect to
Exempt Awards, Pinnacle and OpCo and each of their successors shall use their
commercially reasonable efforts to take all actions necessary or appropriate so
that each outstanding Pinnacle Option and Restricted Stock Unit outstanding
immediately prior to the Time of Distribution shall be adjusted as set forth in
this Section 5.2.  All share rounding described below shall be done on an
aggregated award by award basis.
(a)Options.


(i)Conversion.  Each Pinnacle Option (other than any Exempt Option) which is
outstanding immediately prior to the Time of Distribution will be converted upon
the Time of Distribution into two separate options, an adjusted Pinnacle Option
(each, an “Adjusted Pinnacle Option”) and an OpCo Option, as set forth below.


(1)Number of Shares Subject to Options.  The number of shares of Pinnacle Common
Stock subject to each of the Adjusted Pinnacle Options will be equal to the

9

--------------------------------------------------------------------------------



number of shares of Pinnacle Common Stock subject to the Pinnacle Option
immediately prior to the Time of Distribution.  The number of shares of OpCo
Common Stock subject to the OpCo Option will be equal to the number of shares of
Pinnacle Common Stock subject to the Pinnacle Option immediately prior to the
Time of Distribution multiplied by the Distribution Ratio and rounded down to
the nearest whole share. \


(2)Exercise Price.  The per share exercise price of the Adjusted Pinnacle Option
shall be equal to the product of (A) the per share exercise price of the
Pinnacle Option immediately prior to the Time of Distribution multiplied by
(B) a fraction, the numerator of which shall be the Opening Pinnacle Stock Price
(as defined below) and the denominator of which shall be the Closing Pinnacle
Stock Price (as defined below), which product shall be rounded up to the nearest
whole cent. The per share exercise price of the OpCo Option shall be equal to
the product of (x) the per share exercise price of the Pinnacle Option
immediately prior to the Time of Distribution multiplied by (y) a fraction, the
numerator of which shall be the Opening OpCo Stock Price (as defined below) and
the denominator of which shall be the Closing Pinnacle Stock Price, which
product shall be rounded up to the nearest whole cent.  The “Opening Pinnacle
Stock Price” shall mean the per share closing trading price of Pinnacle Common
Stock, as traded on an ex-distribution basis on the last trading day immediately
preceding the Time of Distribution.  The “Opening OpCo Stock Price” shall mean
the per share closing “when-issued” trading price of OpCo Common Stock on the
last trading day immediately preceding the Time Distribution.  The “Closing
Pinnacle Stock Price” shall be the per share closing trading price of Pinnacle
Common Stock trading on the “regular way” basis on the last trading day
immediately prior to the Time of Distribution.


(ii)Option Terms. Each Adjusted Pinnacle Option shall be treated in accordance
with the applicable provisions of the Merger Agreement.  Each OpCo Option issued
pursuant to this Section 5.2(a) shall be subject to the same terms and
conditions regarding term, vesting, and other provisions regarding exercise as
set forth in the related Pinnacle Option before the Time of Distribution. 


(b)Restricted Stock Units.


(i)Restricted Stock Units.  Upon the Time of Distribution, holders of Pinnacle
Restricted Stock Unit awards (other than Exempt RSUs) will receive OpCo
Restricted Stock Unit awards with respect to a number of shares of OpCo Common
Stock equal to the number of shares of Pinnacle Common Stock subject to the
corresponding Pinnacle Restricted Stock Unit awards immediately prior to the
Time of Distribution multiplied by the Distribution Ratio and rounded to the
nearest whole share of OpCo Common Stock.


(ii)Restricted Stock Unit Award Terms.  Each Pinnacle Restricted Stock Unit
outstanding immediately following the Time of Distribution (other than any
Exempt RSU) (each, an “Adjusted Pinnacle RSU”) shall be treated in accordance
with the Merger Agreement.  Each OpCo Restricted Stock Unit issued pursuant to
this Section 5.2(b) shall be subject to the same terms and conditions as set
forth in the related Pinnacle Restricted Unit award before the Time of
Distribution.  Following the Time of Distribution, all Adjusted Pinnacle RSUs
that were prior to the Time of Distribution subject to the Director Deferred
Compensation Plan or Executive Deferred Compensation Plan or otherwise
constitute deferred compensation subject to Section 409A of the Code shall
continue to be the Liability of Pinnacle (and shall not be assigned to OpCo),
shall continue to be governed by the applicable terms of the 2005 Plan,
2015 Plan, Non-

10

--------------------------------------------------------------------------------



Plan Awards, Director Deferred Compensation Plan or Executive Deferred
Compensation Plan (such Restricted Stock Units, the “Retained Deferred Equity
Awards”), and shall be treated in accordance with the applicable provisions of
the Merger Agreement, including the provision for the immediate termination of
such Retained Deferred Equity Awards in accordance with Treasury Regulations
Section 1.409A-3(j)(4)(ix)(B).


(c)Allocation of Deductions. Income Tax deductions with respect to the vesting
and settlement of Adjusted Pinnacle Awards pursuant to Section 2.5 of the Merger
Agreement shall be claimed solely by the Pinnacle Group (including, after the
Effective Time of the Merger, GLPI and its Affiliates).
5.3 Exempt Awards. The following provisions of this Section 5.3 shall apply to
Exempt Awards.
(a)    Performance Units. Each award of Performance Units which is outstanding
immediately prior to the Time of Distribution and was granted after July 16,
2015 (each, an “Exempt PUA Award”) will be converted upon the Time of
Distribution into an OpCo Performance Unit award. The number of Performance
Units subject to each OpCo Performance Unit award will be equal to the number of
Performance Units subject to the corresponding Performance Unit award
outstanding immediately prior to the Time of Distribution. Each OpCo Performance
Unit Award issued pursuant to this Section 5.3(a) shall be subject to the same
terms and conditions regarding term, vesting (as may be equitably adjusted), and
other provisions as set forth in the related Performance Unit award before the
Time of Distribution.
 
(b)    Options. Each Pinnacle Option which is outstanding immediately prior to
the Time of Distribution and was granted after July 16, 2015 (each, an “Exempt
Option”) will be converted at the Time of Distribution into an adjusted OpCo
Option. The number of shares of OpCo Common Stock subject to the OpCo Option
will be equal to (i) the number of shares of Pinnacle Common Stock subject to
the Exempt Option multiplied by (ii) a fraction, where the numerator shall be
the Closing Pinnacle Stock Price and the denominator shall be the Opening OpCo
Stock Price, which product shall be rounded down to the whole share. Each OpCo
Option issued pursuant to this Section 5.3(b) shall be subject to the same terms
and conditions regarding term, vesting, and other provisions regarding exercise
as set forth in the related Pinnacle Option before the time Distribution. The
per share exercise price of the OpCo Option shall be equal to the product of (A)
the per share exercise price of the Pinnacle Option immediately prior to the
Time of Distribution multiplied by (B) a fraction, the numerator of which shall
be the Opening OpCo Stock Price and the denominator of which shall be the
Closing Pinnacle Stock Price, which product shall be rounded up to the nearest
whole cent.


(c)     Restricted Stock Units. Each Pinnacle Restricted Stock Unit which is
outstanding immediately prior to the Time of Distribution and was granted after
July 16, 2015 (each, an “Exempt RSU”) will be converted upon the Time of
Distribution into an adjusted OpCo Restricted Stock Unit. The number of shares
of OpCo Common Stock subject to each OpCo Restricted Stock Unit award will be
equal to (i) the number of shares of Pinnacle Common Stock subject to the Exempt
RSU award multiplied by (ii) a fraction, where the numerator shall be the
Closing Pinnacle Stock Price and the denominator shall be the Opening OpCo Stock
Price. Each OpCo Restricted Stock Unit issued pursuant to this Section 5.3(c)
shall be subject to the same terms and conditions as set forth in the related
Pinnacle Restricted Stock Unit award before the Distribution.
5.4    No Effect on Subsequent Awards.  The provisions of this Article 5 shall
have no effect on the terms and conditions of equity and equity-based awards
granted following the Time of Distribution by Pinnacle or OpCo.

11

--------------------------------------------------------------------------------



5.5    Pinnacle Actions. Prior to the transfer of employment described in
Section 2.1, the Board of Directors of Pinnacle and/or an appropriate committee
thereof (including the “Committee” as defined under 2005 Plan or the 2015 Plan)
shall adopt such resolutions providing for, and take all other actions necessary
to effectuate, the treatment of the Adjusted Pinnacle Awards pursuant to
Section 2.5 of the Merger Agreement.
ARTICLE VI
GENERAL AND ADMINISTRATIVE
6.1    Sharing of Participant Information.  To the maximum extent permitted
under applicable Law, Pinnacle and OpCo shall share, and shall cause each member
of its respective Group to share, with each other and their respective agents
and vendors all participant information reasonably necessary for the efficient
and accurate administration of each of the Pinnacle Plans and the OpCo Plans.
Pinnacle and OpCo and their respective authorized agents shall, subject to
applicable laws on confidentiality, be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of the other Party, to the extent necessary for such
administration.  Until the Time of Distribution, all participant information
shall be provided in the manner and medium applicable to Participating Companies
in the Pinnacle Plans generally, and thereafter until the time at which the
Parties subsequently determine, all participant information shall be provided in
a manner and medium that are compatible with the data processing systems of
Pinnacle as in effect as of the Time of Distribution, unless otherwise agreed to
by Pinnacle and OpCo.
6.2    Non-Termination of Employment; No Third Party Beneficiaries.  No
provision of this Agreement or the Separation Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee of Pinnacle,
OpCo, or an OpCo Group member under any Pinnacle Plan or OpCo Plan or
otherwise.  Except as expressly provided in this Agreement, nothing in this
Agreement shall preclude OpCo or any OpCo Group member, at any time after the
Time of Distribution, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any OpCo Plan, any
benefit under any OpCo Plan or any trust, insurance policy or funding vehicle
related to any OpCo Plan.
6.3    Audit Rights with Respect to Information Provided.  Each of Pinnacle and
OpCo, and their duly authorized representatives, shall have the right to conduct
reasonable audits with respect to all information provided to it by the other
Party.  The Parties shall cooperate to determine the procedures and guidelines
for conducting audits under this Section 6.3, which shall require reasonable
advance notice by the auditing Party.  The auditing Party shall have the right
to make copies of any records at its expense, subject to applicable Law.
6.4    Fiduciary Matters.  Pinnacle and OpCo each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any Liabilities caused by the failure to satisfy any such responsibility.
6.5    Consent of Third Parties.  If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or Governmental
Authority) and such consent is withheld, Pinnacle

12

--------------------------------------------------------------------------------



and OpCo shall use commercially reasonable efforts to implement the applicable
provisions of this Agreement to the full extent practicable.  If any provision
of this Agreement cannot be implemented due to the failure of such third party
to consent, Pinnacle and OpCo shall negotiate in good faith to implement the
provision in a mutually satisfactory manner.  The phrase “commercially
reasonable efforts” as used herein shall not be construed to require the
incurrence of any non-routine or unreasonable expense or liability or the waiver
of any right.
ARTICLE VII
GOVERNING LAW; INCORPORATION OF SEPRATION AGREEMENT PROVISIONS
7.1    Governing Law.  This Agreement and the legal relations between the
Parties hereto shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflict of laws rules thereof to
the extent such rules would require the application of the law of another
jurisdiction.
7.2    Incorporation of Separation Agreement Provisions.  The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply to indemnification described herein as if fully set forth herein
mutatis mutandis (references in this sentence of Section 7.2 to an “Article” or
“Section” shall mean Articles or Sections of the Separation Agreement, and
references in the material incorporated herein by reference shall be references
to the Separation Agreement): Section 5.2 (General Indemnification by OpCo);
Section 5.3 (General Indemnification by Pinnacle); Section 5.4 (Indemnification
Obligations Net of Insurance Proceeds and Other Amounts); Section 5.5
(Procedures for Indemnification of Third-Party Claims); Section 5.6 (Tax
Procedures); Section 5.7 (Additional Matters); Section 5.8 (Remedies Cumulative;
Limitations of Liabilities); Section 5.9 (Survival of Indemnities). Article VII
(Dispute Resolution) of the Separation Agreement is hereby incorporated herein
by reference, and unless otherwise expressly specified herein, such Article
shall apply as if fully set forth herein mutatis mutandis (references in the
material incorporated herein by reference shall be references to the Separation
Agreement).
ARTICLE VIII
MISCELLANEOUS
8.1    Complete Agreement; Construction.  This Agreement, together with the
Separation Agreement and the Merger Agreement (including the Schedules and
Exhibits hereto and thereto), constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between on behalf of the
Parties with respect to such subject matter.
8.2    Survival of Agreements.  Except as otherwise contemplated by this
Agreement, any covenants and agreements of the Parties contained in this
Agreement shall survive the Time of Distribution and remain in full force and
effect in accordance with their applicable terms.
8.3    Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the

13

--------------------------------------------------------------------------------



following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 8.3):
If to OpCo, to:
_______________________________________                
with a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Attention:    Regina Olshan, Esq. and
Stephen F Arcano, Esq.
Facsimile:    (212) 735-2000
if to GLPI, Pinnacle or a member of the Pinnacle Group, to:


Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Facsimile: (610) 401-2901    
Email:    bmoore@glpropinc.com    
Attention:    Brandon J. Moore
with a copy to (which shall not constitute notice):


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:    Daniel A. Neff
Gregory E. Ostling
Facsimile:    (212) 403-2000
8.4    Termination.  Notwithstanding any provision to the contrary, if the
Merger Agreement has been terminated in accordance with its terms, this
Agreement may be terminated at any time prior to the Time of Distribution by and
in the sole discretion of Pinnacle without the prior approval of any Person,
including OpCo.  In the event of such termination, this Agreement shall become
void and no Party, or any of its officers and directors, shall have any
liability to any Person by reason of this Agreement.  After the Time of
Distribution, this Agreement may not be terminated except by an agreement in
writing signed by each of the Parties.
8.5    Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

14

--------------------------------------------------------------------------------



8.6    Assignment; No Third-Party Beneficiaries.  This Agreement shall not be
assigned by any Party without the prior written consent of the other Parties,
except that OpCo may assign (i) any or all of its rights and obligations under
this Agreement to any of its Affiliates and (ii) any or all of its rights and
obligations under this Agreement in connection with a sale or disposition of any
assets or entities or lines of business of OpCo; provided, however, that, in
each case, no such assignment shall release OpCo from any liability or
obligation under this Agreement.  This Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, (A) is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement, (B) shall confer any right to employment
or continued employment for any period or terms of employment, (C) be
interpreted to prevent or restrict the Parties from modifying or terminating any
Pinnacle Plan or OpCo Plan or the employment or terms of employment of any OpCo
Service Provider, or (D) shall establish, modify or amend any Pinnacle Plan or
OpCo Plan covering a Pinnacle Participant, OpCo Participant, any collective
bargaining agreements, national collective bargaining agreements, or the terms
and conditions of employment applicable to an OpCo Service Provider.
8.7    Specific Performance.  Subject to the provisions of Article VII of this
Agreement, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the Party which
is or is to be thereby aggrieved shall have the right to specific performance
and injunctive or other equitable relief (on an interim or permanent basis) of
its rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at Law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at Law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.
8.8    Amendment.  No provision of this Agreement may be amended or modified
except by a written instrument signed by all the Parties which, unless the
Merger Agreement has been terminated in accordance with its terms, shall not
become effective unless GLPI has provided its prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
that it shall be deemed reasonable for GLPI to withhold its consent to any
amendment which would be adverse to GLPI in GLPI’s good faith determination). No
waiver by any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the Party so waiving; provided
that, unless the Merger Agreement has been terminated in accordance with its
terms, no Party may waive any provision of this Agreement without GLPI’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed; provided, that it shall be deemed reasonable for GLPI to withhold
its consent to any amendment which would be adverse to GLPI in GLPI’s good faith
determination).  The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.
8.9    Rules of Construction.  Interpretation of this Agreement shall be
governed by the following rules of construction:  (i) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context re-quires, (ii) references to
the terms Article, Section, paragraph, clause, Exhibit and Schedule are
references to the Articles, Sections, paragraphs, clauses, Exhibits and
Schedules of this Agreement unless otherwise specified, (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto,
(iv) references to “$” shall mean U.S. dollars, (v) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified, (vi) the word “or” shall not be
exclusive, (vii) references to

15

--------------------------------------------------------------------------------



“written” or “in writing” include in electronic form, (viii) provisions shall
apply, when appropriate, to successive events and transactions, (ix) the table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement, (x) Pinnacle and OpCo have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement, and (xi) a reference to any
Person includes such Person’s successors and permitted assigns.
8.10    Counterparts.  This Agreement may be executed in counterparts, and by
the different Parties in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of any such
Agreement.


[The remainder of this page is intentionally left blank.]





16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.
PINNACLE ENTERTAINMENT, INC.
By:    _________________________________        
Name:    
Title:    
[OPCO]
By: ____________________________            
Name:    
Title:    




































































[Signature Page to Employee Matters Agreement]





--------------------------------------------------------------------------------





EXHIBIT B






























MASTER LEASE





















--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
TO
 
 
MASTER LEASE
 
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I
 
 
 
 
 
 
 
1.1


 
Leased Property
1
1.2


 
Single, Indivisible Lease
2
1.3


 
Term
2
1.4


 
Renewal Terms
2
 
 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
2.1


 
Definitions
2
 
 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
3.1


 
Rent
19
3.2


 
Late Payment of Rent
19
3.3


 
Method of Payment of Rent
20
3.4


 
Net Lease
20
 
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
4.1


 
Impositions
20
4.2


 
Utilities
21
4.3


 
Impound Account
22
 
 
 
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
5.1


 
No Termination, Abatement, etc.
22
 
 
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
6.1


 
Ownership of the Leased Property
23
6.2


 
Tenant's Property
24
6.3


 
Guarantors; Tenant's Property
24
 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
7.1


 
Condition of the Leased Property
24
7.2


 
Use of the Leased Property
25
7.3


 
Competing Business
25
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
8.1


 
Representations and Warranties
27


i

--------------------------------------------------------------------------------





8.2


 
Compliance with Legal and Insurance Requirements, etc.
27
8.3


 
Zoning and Uses
28
8.4


 
Compliance with Ground Lease
28
 
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
9.1


 
Maintenance and Repair
29
9.2


 
Encroachments, Restrictions, Mineral Leases, etc.
30
 
 
 
 
 
 
ARTICLE X
 
 
 
 
 
10.1


 
Construction of Capital Improvements to the Leased Property
31
10.2


 
Construction Requirements for All Capital Improvements
32
10.3


 
Landlord's Right of First Offer Refusal
33
 
 
 
 
 
 
ARTICLE XI
 
 
 
 
 
11.1


 
Liens
35
 
 
 
 
 
 
ARTICLE XII
 
 
 
 
 
12.1


 
Permitted Contests
36
 
 
 
 
 
 
ARTICLE XIII
 
 
 
 
 
13.1


 
General Insurance Requirements
37
13.2


 
Maximum Foreseeable Loss
39
13.3


 
Additional Insurance
39
13.4


 
Waiver of Subrogation
39
13.5


 
Policy Requirements
39
13.6


 
Increase in Limits
40
13.7


 
Blanket Policy
40
13.8


 
No Separate Insurance
40
 
 
 
 
 
 
 
 
 
 
ARTICLE XIV
 
 
 
 
 
14.1


 
Property Insurance Proceeds
41
14.2


 
Tenant's Obligations Following Casualty
41
14.3


 
No Abatement of Rent
42
14.4


 
Waiver
42
14.5


 
Insurance Proceeds Paid to Facility Mortgagee
42
14.6


 
Termination of Master Lease; Abatement of Rent
42
 
 
 
 
 
 
ARTICLE XV
 
 
 
 
 
15.1


 
Condemnation
43
15.2


 
Award Distribution
44


ii

--------------------------------------------------------------------------------



15.3


 
Temporary Taking
44
15.4


 
Condemnation Awards Paid to Facility Mortgagee
44
15.5


 
Termination of Master Lease; Abatement of Rent
45
 
 
 
 
 
 
ARTICLE XVI
 
 
 
 
 
16.1


 
Events of Default
45
16.2


 
Certain Remedies
47
16.3


 
Damages
48
16.4


 
Receiver
49
16.5


 
Waiver
49
16.6


 
Application of Funds
49
 
 
 
 
 
 
ARTICLE XVII
 
 
 
 
 
17.1


 
Permitted Leasehold Mortgagees
49
17.2


 
Landlord's Right to Cure Tenant's Default
56
17.3


 
Landlord's Right to Cure Debt Agreement
56
 
 
 
 
 
 
ARTICLE XVIII
 
 
 
 
 
18.1


 
Sale of Leased Property
56
 
 
 
 
 
 
ARTICLE XIX
 
 
 
 
57
19.1


 
Holding Over
 
 
 
 
 
 
 
 
 
ARTICLE XX
 
 
 
 
57
20.1


 
Risk of Loss
 
 
 
 
 
 
 
ARTICLE XXI
 
 
 
 
57
21.1


 
General Indemnification
 
 
 
 
 
 
 
ARTICLE XXII
 
 
 
 
 
22.1


 
Subletting and Assignment
58
22.2


 
Permitted Assignments
58
22.3


 
Permitted Sublease Agreements
60
22.4


 
Required Assignment and Subletting Provisions
61
22.5


 
Costs
61
22.6


 
No Release of Tenant's Obligations; Exception
62
 
 
 
 
 
 
 
 
ARTICLE XXIII
 
 
 
 
 
23.1


 
Officer's Certificates and Financial Statements
62
23.2


 
Confidentiality; Public Offering Information
65
23.3


 
Financial Covenants
 
 
66


iii

--------------------------------------------------------------------------------



23.4


 
Landlord Obligations
 
 
66



 
 
ARTICLE XXIV
 
 
 
 
 
24.1


 
Landlord's Right to Inspect
67
 
 
 
 
 
 
ARTICLE XXV
 
 
 
 
 
25.1


 
No Waiver
67
 
 
 
 
 
 
ARTICLE XXVI
 
 
 
 
 
26.1


 
Remedies Cumulative
67
 
 
 
 
 
 
ARTICLE XXVII
 
 
 
 
 
27.1


 
Acceptance of Surrender
67
 
 
 
 
 
 
ARTICLE XXVIII
 
 
 
 
 
28.1


 
No Merger
67
 
 
 
 
 
 
ARTICLE XXIX
 
 
 
 
 
29.1


 
Conveyance by Landlord
67
 
 
 
 
 
 
ARTICLE XXX
 
 
 
 
 
30.1


 
Quiet Enjoyment
68
 
 
 
 
 
 
ARTICLE XXXI
 
 
 
 
 
31.1


 
Landlord's Financing
68
31.2


 
Attornment
69
31.3


 
Compliance with Facility Mortgage Documents
69
 
 
 
 
 
 
ARTICLE XXXII
 
 
 
 
 
32.1


 
Hazardous Substances
71
32.2


 
Notices
71
32.3


 
Remediation
71
32.4


 
Indemnity
71
32.5


 
Environmental Inspections
72
 
 
 
 
 
 
ARTICLE XXXIII
 
 
 
 
73
33.1


 
Memorandum of Lease
73
33.2


 
Tenant Financing
 
 
 
 
 


iv

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARTICLE XXXIV
 
 
 
 
 
34.1


 
Expert Valuation Process
73
 
 
 
 
 
 
ARTICLE XXXV
 
 
 
 
 
35.1


 
Notices
74
 
 
 
 
 
 
ARTICLE XXXVI
 
 
 
 
 
36.1


 
Transfer of Tenant's Property and Operational Control of the Facilities
75
36.2


 
Determination of Successor Lessee and Gaming Assets FMV
76
36.3


 
Operation Transfer
77
 
 
 
 
 
 
ARTICLE XXXVII
 
 
 
 
 
37.1


 
Attorney's Fees
78
 
 
 
 
 
 
ARTICLE XXXVIII
 
 
 
 
 
38.1


 
Brokers
78
 
 
 
 
 
 
ARTICLE XXXIX
 
 
 
 
 
39.1


 
Anti-Terrorism Representations
78
 
 
 
 
 
 
ARTICLE XL
 
 
 
 
 
40.1


 
GLP REIT Protection
79
 
 
 
 
 
 
ARTICLE XLI
 
 
 
 
 
41.1


 
Survival
80
41.2


 
Severability
80
41.3


 
Non-Recourse
80
41.4


 
Successors and Assigns
80
41.5


 
Governing Law
80
41.6


 
Waiver of Trial by Jury
80
41.7


 
Entire Agreement
81
41.8


 
Headings
81
41.9


 
Counterparts
81
41.10


 
Interpretations
81
41.11


 
Time of Essence
81
41.12


 
Further Assurances
81
41.13


 
Gaming Regulations
81


v

--------------------------------------------------------------------------------



41.14


 
Certain Provisions of Nevada Law
82
41.15


 
Certain Provisions of Louisiana Law
82





EXHIBITS AND SCHEDULES


EXHIBIT A - LIST OF FACILITIES
EXHIBIT B - LEGAL DESCRIPTIONS
EXHIBIT C - GAMING LICENSES
EXHIBIT D - FORM OF GUARANTY
EXHIBIT E - FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT
EXHIBIT F - FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT




SCHEDULE A - DISCLOSURE ITEMS
SCHEDULE B - BASE YEAR NET REVENUE
SCHEDULE C - REVENUE GENERATING SPACES
SCHEDULE D - PROPERTY AGREEMENTS


SCHEDULE 1.1 - EXCLUSIONS FROM LEASED PROPERTY


SCHEDULE 6.3 - GUARANTORS UINDER THE MASTER LEASE



vi

--------------------------------------------------------------------------------



MASTER LEASE
This MASTER LEASE (the “Master Lease”) is entered into as of     _____________,
by and among [Pinnacle Entertainment, Inc.] (together with its permitted
successors and assigns, “Landlord”), and [Pinnacle Entertainment OpCo Entity]
(together with its permitted successors and assigns, “Tenant”).
RECITALS
A.Capitalized terms used in this Master Lease and not otherwise defined herein
are defined in Article II hereof.


B.In connection with that certain Separation and Distribution Agreement, dated
as of [______________] (the “Separation Agreement”), among [Pinnacle
Entertainment, Inc.] and [OpCo] (“Tenant’s Parent”), Landlord desires to lease
the Leased Property to Tenant and Tenant desires to lease the Leased Property
from Landlord upon the terms set forth in this Master Lease.


C.Pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of July 20, 2015, [Pinnacle Entertainment, Inc.] will,
subject to the terms and conditions thereof, merge with and into a wholly owned
subsidiary of Gaming and Leisure Properties, Inc. (the “Merger Transaction”)


D.A list of the thirteen (13) facilities covered by this Master Lease as of the
date hereof is attached hereto as Exhibit A (each a “Facility,” and
collectively, the “Facilities”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE I


1.1     Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord
all of Landlord’s rights and interest in and to the following with respect to
each of the Facilities (collectively, the “Leased Property”):


(a)the real property or properties described in Exhibit B attached hereto
(collectively, the “Land”);


(b)all buildings, structures, barges, riverboats, Fixtures (as hereinafter
defined) and other improvements of every kind now or hereafter located on the
Land or connected thereto including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site to the extent Landlord has obtained any interest in the same), parking
areas and roadways appurtenant to such buildings and structures of each such
Facility (collectively, the “Leased Improvements”);


(c)all easements, rights and appurtenances relating to the Land and the Leased
Improvements; and


(d)all equipment, machinery, fixtures, and other items of property, including
all components thereof, that (i) are now or hereafter located in, on or used in
connection with and permanently affixed to or otherwise incorporated into the
Leased Improvements and (ii) qualify as Long-Lived Assets, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”).

1

--------------------------------------------------------------------------------



The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property. Notwithstanding the foregoing, Leased Property
shall exclude those items referenced on Schedule 1.1.
1.2    Single Indivisible Lease. This Master Lease constitutes one indivisible
lease of the Leased Property and not separate leases governed by similar terms.
The Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed to based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Master Lease for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Master Lease apply equally and uniformly to all of the Leased
Property as one unit. An Event of Default with respect to any portion of the
Leased Property is an Event of Default as to all of the Leased Property. The
parties intend that the provisions of this Master Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create an indivisible lease of all of the Leased Property and, in particular but
without limitation, that, for purposes of any assumption, rejection or
assignment of this Master Lease under 11 U.S.C. Section 365, or any successor or
replacement thereof or any analogous state law, this is one indivisible and
non-severable lease and executory contract dealing with one legal and economic
unit and that this Master Lease must be assumed, rejected or assigned as a whole
with respect to all (and only as to all) of the Leased Property. The parties may
amend this Master Lease from time to time to include one or more additional
Facilities as part of the Leased Property and such future addition to the Leased
Property shall not in any way change the indivisible and nonseverable nature of
this Master Lease and all of the foregoing provisions shall continue to apply in
full force.


1.3.     Term. The “Term” of this Master Lease is the Initial Term plus all
Renewal Terms, to the extent exercised. The initial term of this Master Lease
(the “Initial Term”) shall commence on the date hereof (the “Commencement Date”)
and end on the last day of the calendar month in which the tenth (10th)
anniversary of the Commencement Date occurs, subject to renewal as set forth in
Section 1.4 below.


1.4    Renewal Terms. The term of this Master Lease may be extended for five (5)
separate “Renewal Terms” of five (5) years each if: (a) at least twelve (12),
but not more than eighteen (18) months prior to the end of the then current
Term, Tenant delivers to Landlord a Notice that it desires to exercise its right
to extend this Master Lease for one (1) Renewal Term (a “Renewal Notice”); and
(b) no Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice (the “Exercise Date”) or on the last day of
the then current Term. During any such Renewal Term, except as otherwise
specifically provided for herein, all of the terms and conditions of this Master
Lease shall remain in full force and effect.


Tenant may exercise such options to renew with respect to all (and no fewer than
all) of the Facilities which are subject to this Master Lease as of the Exercise
Date.
ARTICLE II


2.1    Definitions. For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II have the meanings assigned to them in this Article
and include the plural as well as the singular; all accounting terms not
otherwise

2

--------------------------------------------------------------------------------



defined herein have the meanings assigned to them in accordance with GAAP; (ii)
all references in this Master Lease to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Master Lease; (iii) the word “including” shall have the
same meaning as the phrase “including, without limitation,” and other similar
phrases; (iv) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Master Lease as a whole and not to any particular
Article, Section or other subdivision; and (v) for the calculation of any
financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense.


AAA: As defined in Section 34.1(b).
Accounts: All accounts, including deposit accounts and any Facility Mortgage
Reserve Account (to the extent actually funded by Tenant), all rents, profits,
income, revenues or rights to payment or reimbursement derived from the use of
any space within the Leased Property and/or from goods sold or leased or
services rendered from the Leased Property (including, without limitation, from
goods sold or leased or services rendered from the Leased Property by any
subtenant) and all accounts receivable, in each case whether or not evidenced by
a contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.
Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.
Adjusted Revenue: For any Test Period, Net Revenue (i) minus expenses other than
Specified Expenses and (ii) plus Specified Proceeds, if any; provided, however,
that for purposes of calculating Adjusted Revenue, Net Revenue shall not include
Gaming Revenues, Retail Sales or Promotional Allowances of any subtenants of
Tenant or any deemed payments under subleases of this Master Lease, licenses or
other access rights from Tenant to its operating subsidiaries. Adjusted Revenue
shall be calculated on a pro forma basis to give effect to any increase or
decrease in Rent as a result of the addition or removal of Leased Property to
this Master Lease since the beginning of any Test Period of Tenant as if each
such increase or decrease had been effected on the first day of such Test
Period.
Adjusted Revenue to Rent Ratio: As at any date of determination, the ratio for
any period of Adjusted Revenue to Rent. For purposes of calculating the Adjusted
Revenue to Rent Ratio, Adjusted Revenue shall be calculated on a pro forma basis
(and shall be calculated to give effect to (x) pro forma adjustments reasonably
contemplated by Tenant and (y) such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by the Tenant or any Guarantor
during any Test Period of Tenant as if each such material acquisition had been
effected on the first day of such Test Period and as if each such material asset
sale had been consummated on the day prior to the first day of such Test Period.
In addition, (i) Adjusted Revenue and Rent shall be calculated on a pro forma
basis to give effect to any increase or decrease in Rent as a result of the
addition or removal of Leased Property to this Master Lease during any Test
Period as if such increase or decrease had been effected on the first day of
such Test Period and (ii) in the event Rent is to be increased in connection
with the addition or inclusion of a Long-Lived Asset that is projected to
increase Adjusted Revenue, such Rent increase shall not be taken into account in
calculating the Adjusted Revenue to Rent Ratio until the first fiscal quarter
following the completion of the installation or construction of such Long-Lived
Assets.

3

--------------------------------------------------------------------------------



Affected Facility: As defined in Section 7.3(a).
Affiliate: When used with respect to any corporation, limited liability company,
or partnership, the term “Affiliate” shall mean any person which, directly or
indirectly, controls or is controlled by or is under common control with such
corporation, limited liability company or partnership. For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.
Appointing Authority: As defined in Section 34.1(b).
Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Taking.
Base Rent: The sum of (i) the Building Base Rent, and (ii) the Land Base Rent.
Base Year Net Revenue: The amounts set forth on Schedule B1 for the Facilities.


Building Base Rent:
(A)    During the Initial Term, an annual amount equal to [Two Hundred Eighty
Nine Million Fifty Six Thousand Dollars ($289,056,000.00] 2; provided, however,
that commencing with the second (2nd) Lease Year and continuing each Lease Year
thereafter during the Initial Term, the Building Base Rent shall increase to an
annual amount equal to the sum of (i) the Building Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation.


(B)    The Building Base Rent for the first year of each Renewal Term shall be
an annual amount equal to the sum of (i) the Building Base Rent for the
immediately preceding Lease Year, and (ii) the Escalation. Commencing with the
second (2nd) Lease Year of any Renewal Term and continuing each Lease Year
thereafter during such Renewal Term, the Building Base Rent shall increase to an
annual amount equal to the sum of (i) the Building Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation.
(C)    As applicable during the Term, Building Base Rent shall be increased
pursuant to Section 10.3(c) in respect of Capital Improvements funded by
Landlord (which increases shall, in each case, be subject to the Escalations
provided in the foregoing clauses (A) and (B)).
Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York or Las Vegas,
Nevada are authorized, or obligated, by law or executive order, to close.




1 


Schedule B to list the trailing 12 months Net Revenue for the Facilities as of
the month ending immediately prior to the execution of the Master Lease.
2 


$377 minus (i) Land Base Rent and (ii) Percentage Rent. Current amount is as of
June 30, 2015. Initial Building Base Rent to be updated as of the date of
execution of the Master Lease.


4

--------------------------------------------------------------------------------



Capital Improvements: With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story,
all of which shall constitute a portion of the Leased Improvements and Leased
Property hereunder in accordance with Section 10.3. Notwithstanding the
foregoing, for purposes of Article X only, “Capital Improvements” shall not
include any improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements if such (i) commenced
prior to the Term in accordance with the terms of the Merger Agreement, and (ii)
costs less than Fifteen Million Dollars ($15,000,000) on an individual project
basis and less than Fifty Million Dollars ($50,000,000) in the aggregate with
respect to all of the Facilities, it being agreed, for the avoidance of doubt,
such improvements or alterations or modifications of the Leased Improvements or
any expansion of the existing improvements shall be deemed part of the Leased
Property and the Facilities for all purposes hereunder.
Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
Casualty Event: Any loss of title or any loss of or damage to or destruction of,
or any condemnation or other taking (including by any governmental authority)
of, any asset for which Tenant or any of its Subsidiaries (directly or through
Tenant’s Parent) receives cash insurance proceeds or proceeds of a condemnation
award or other similar compensation (excluding proceeds of business interruption
insurance). “Casualty Event” shall include, but not be limited to, any taking of
all or any part of any real property of Tenant or any of its Subsidiaries or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any applicable law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of Tenant or any of its
Subsidiaries or any part thereof by any governmental authority, civil or
military.
Change in Control: (i) Any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute), (a) shall have acquired direct or indirect
beneficial ownership or control of fifty percent (50%) or more on a fully
diluted basis of the direct or indirect voting power in the Equity Interests of
Tenant’s Parent entitled to vote in an election of directors of Tenant’s Parent,
or (b) shall have caused the election of a majority of the members of the board
of directors or equivalent body of Tenant’s Parent, which such members have not
been nominated by a majority of the members of the board of directors or
equivalent body of Tenant’s Parent as such were constituted immediately prior to
such election, (ii) except as permitted or required hereunder, the direct or
indirect sale by Tenant or Tenant’s Parent of all or substantially all of
Tenant’s assets, whether held directly or through Subsidiaries, relating to the
Facilities in one transaction or in a series of related transactions (excluding
sales to Tenant or its Subsidiaries), or (iii) (a) Tenant ceasing to be a
wholly-owned Subsidiary (directly or indirectly) of Tenant’s Parent or (b)
Tenant’s Parent ceasing to control one hundred percent (100%) of the voting
power in the Equity Interests of Tenant or (iv) Tenant’s Parent consolidates
with, or merges with or into, any Person, or any Person consolidates with, or
merges with or into, Tenant’s Parent, in any such event pursuant to a
transaction in which any of the outstanding Equity Interests of Tenant’s Parent
ordinarily entitled to vote in an election of directors of Tenant’s Parent or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Equity Interests of Tenant’s
Parent ordinarily entitled to vote in an election of directors of Tenant’s
Parent outstanding immediately prior to such transaction constitute or are
converted into or exchanged into or exchanged for a majority (determined by
voting power in an election of directors) of the outstanding Equity

5

--------------------------------------------------------------------------------



Interests ordinarily entitled to vote in an election of directors of such
surviving or transferee Person (immediately after giving effect to such
transaction).
Code: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
Commencement Date: As defined in Section 1.3.
Competing Facility:    As defined in Section 7.3(e).
Competing Facility Floor: As defined in Section 7.3(e).
Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.
Confidential Information: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of a party or its
affiliates, divisions and subsidiaries, which such party or its Related Persons
provide to the other party or its Related Persons, whether furnished before or
after the date of this Master Lease, and regardless of the manner in which it
was furnished, and any material prepared by a party or its Related Persons, in
whatever form maintained, containing, reflecting or based upon, in whole or in
part, any such information; provided, however, that "Confidential Information"
shall not include information which: (i) was or becomes generally available to
the public other than as a result of a disclosure by the other party or its
Related Persons in breach of this Master Lease; (ii) was or becomes available to
the other party or its Related Persons on a non-confidential basis prior to its
disclosure hereunder as evidenced by the written records of the other party or
its Related Persons, provided that the source of the information is not bound by
a confidentiality agreement or otherwise prohibited from transmitting such
information by a contractual, legal or fiduciary duty; or (iii) was
independently developed by the other party without the use of any Confidential
Information, as evidenced by the written records of the other party.
Consolidated Interest Expense: For any period, interest expense of Tenant and
its Subsidiaries that are Guarantors for such period as determined on a
consolidated basis for Tenant and its Subsidiaries that are Guarantors in
accordance with GAAP.
CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.
CPI Increase: The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning of the first
Lease Year. If the product is less than one, the CPI Increase shall be equal to
one.
CPR Institute: As defined in Section 34.1(b).

6

--------------------------------------------------------------------------------



Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.
Debt Agreement: If designated by Tenant to Landlord in writing to be included in
the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, (i) entered into from time to time by
Tenant and/or its Affiliates, (ii) as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time, (iii) which may be secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with Section
17.3 hereof, the right to receive copies of notices of Specified Debt Agreement
Defaults thereunder and opportunity to cure any breaches or defaults by Tenant
thereunder within the cure period, if any, that exists under such Debt
Agreement.
Dollars and $: The lawful money of the United States.
Discretionary Transferee: A transferee that meets all of the following
requirements: (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with revenues in the immediately preceding fiscal year of at least Seven
Hundred Fifty Million Dollars ($750,000,000) (or retains a manager with such
qualifications, which manager shall not be replaced other than in accordance
with Article XXII hereof) that is not in the business, and that does not have an
Affiliate in the business, of leasing properties to gaming operators, or (2)
agreement(s) in place in a form reasonably satisfactory to Landlord to retain
for a period of eighteen (18) months (or more) after the effective time of the
transfer at least (i) eighty percent (80%) of Tenant and its Subsidiaries’
personnel employed at the Facilities who have employment contracts as of the
date of the relevant agreement to transfer and (ii) seventy percent (70%) of
Tenant’s and Tenant’s Parent’s ten most highly compensated corporate employees
as of the date of the relevant agreement to transfer based on total compensation
determined in accordance with Item 402 of Regulation S-K of the Securities and
Exchange Act of 1934, as amended; (b) such transferee (directly or through one
or more of its Subsidiaries) is licensed or certified by each gaming authority
with jurisdiction over any portion of the Leased Property as of the date of any
proposed assignment or transfer to such entity (or will be so licensed upon its
assumption of the Master Lease); (c) such transferee is Solvent, and, other than
in the case of a Permitted Leasehold Mortgagee Foreclosing Party, if such
transferee has a Parent Company, the Parent Company of such transferee is
Solvent, and (d) (i) other than in the case of a Permitted Leasehold Mortgagee
Foreclosing Party, (x) the Parent Company of such transferee or, if such
transferee does not have a Parent Company, such transferee, has sufficient
assets so that, after giving effect to its assumption of Tenant’s obligations
hereunder or the applicable assignment (including pursuant to a Change in
Control under Section 22.2(iii)(x) or Section 22.2(iii)(y), its Indebtedness to
EBITDA Ratio on a consolidated basis in accordance with GAAP is less than 8:1 on
a pro forma basis based on projected earnings and after giving effect to the
proposed transaction or (y) an entity that has an investment grade credit rating
from a nationally recognized rating agency with respect to such entity’s long
term, unsecured debt has provided a Guaranty, or (ii) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, (x) Tenant has an Indebtedness to EBITDA
Ratio of less than 8:1 on a pro forma basis based on projected earnings and
after giving effect to the proposed transaction or (y) an entity that has an
investment grade credit rating from a nationally recognized rating agency with
respect to such entity’s long term, unsecured debt has provided a Guaranty.

7

--------------------------------------------------------------------------------



EBITDA: For any Test Period, the consolidated net income or loss of the Parent
Company of a Discretionary Transferee (or, in the case of (x) a Permitted
Leasehold Mortgagee Foreclosing Party, such Permitted Leasehold Mortgagee
Foreclosing Party or (y) a Discretionary Transferee that does not have a Parent
Company, such Discretionary Transferee) on a consolidated basis for such period,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income), (3)
depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses and (9) unusual or non-recurring gains or items of income or
loss.
Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.
End of Term Gaming Asset Transfer Notice: As defined in Section 36.1.
Environmental Costs: As defined in Section 32.4.
Environmental Laws: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
or judgments, whether statutory or common law, as amended from time to time, now
or hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including the Industrial Site Recovery Act, the Clean
Air Act, the Clean Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide,
Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and
Health Act.
Equity Interests: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.
Equity Rights: With respect to any Person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right.
Escalated Building Base Rent: For any Lease Year (other than the first Lease
Year), an amount equal to 102% of the Building Base Rent as of the end of the
immediately preceding Lease Year.
Escalation: For any Lease Year (other than the first Lease Year), the lesser of
(a) an amount equal to the excess of (i) the Escalated Building Base Rent for
such Lease Year over (ii) the Building Base Rent for the immediately preceding
Lease Year, and (b) an amount (but not less than zero) that adding such

8

--------------------------------------------------------------------------------



amount to the Rent for the immediately preceding Lease Year will have yielded an
Adjusted Revenue to Rent Ratio for such preceding Lease Year of 1.8:1.
Event of Default: As defined in Section 16.1.
Excluded Sublease: Any sublease permitted hereunder relating to solely portions
of the Leased Property (a) that are within the footprint of a building located
on the Leased Property as of the date hereof, (b) that are not Revenue
Generating Spaces as of the date hereof and (c) with respect to which (i) a
Person that is not an Affiliate of Tenant is subtenant, and (ii) the premises
subleased thereunder will not be used for gaming or lodging purposes.
Exercise Date: As defined in Section 1.4.
Expert: An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.
Facilit(y)(ies): As defined in Recital D.
Facility Mortgage: As defined in Section 13.1.
Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.
Facility Mortgage Reserve Account: As defined in Section 31.3(b).
Facility Mortgagee: As defined in Section 13.1.
Financial Statements: (i) For a Fiscal Year, consolidated statements of Tenant’s
Parent and its consolidated subsidiaries (as defined by GAAP) of income,
stockholders’ equity and comprehensive income and cash flows for such period and
for the period from the beginning of the Fiscal Year to the end of such period
and the related consolidated balance sheet as at the end of such period,
together with the notes thereto, all in reasonable detail and setting forth in
comparative form the corresponding figures for the corresponding period in the
preceding Fiscal Year and prepared in accordance with GAAP and audited by a “big
four” or other nationally recognized accounting firm, and (ii) for a fiscal
quarter, consolidated statements of Tenant’s Parent’s income, stockholders’
equity and comprehensive income and cash flows for such period and for the
period from the beginning of the Fiscal Year to the end of such period and the
related consolidated balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
Fiscal Year and prepared in accordance with GAAP.
Fiscal Year: The annual period commencing January 1 and terminating December 31
of each year.
Fixtures: As defined in Section 1.1(d).
Foreclosure Assignment: As defined in Section 22.2(iii).
Foreclosure COC: As defined in Section 22.2(iii).

9

--------------------------------------------------------------------------------



Foreclosure Purchaser: As defined in Section 31.1.
GAAP: Generally accepted accounting principles consistently applied in the
preparation of financial statements, as in effect from time to time (except with
respect to any financial ratio defined or described herein or the components
thereof, for which purposes GAAP shall refer to such principles as in effect as
of the date hereof).
Gaming Assets FMV: As defined in Section 36.1.
Gaming Facility: A facility at which there are operations of slot machines,
table games or pari-mutuel wagering.
Gaming License: Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required by any Gaming Regulation, including each of
the licenses, permits or other authorizations set forth on Exhibit C, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the date hereof.
Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.
Gaming Revenues: As defined in the definition of Net Revenue.
GLP: Gaming and Leisure Properties, Inc.
Greenfield Floor: As defined in Section 7.3(a).
Greenfield Project: As defined in Section 7.3(a).
Ground Leased Property: The real property leased pursuant to the Ground Leases.
Ground Leases: Those certain leases with respect to real property that is a
portion of the Leased Property, pursuant to which Landlord is a tenant and which
leases have either been approved by Tenant or are in existence as of the date
hereof and listed on Schedule A hereto.
Ground Lessor: As defined in Section 8.4(a).
Guarantor: Any entity that guaranties the payment or collection of all or any
portion of the amounts payable by Tenant, or the performance by Tenant of all or
any of its obligations, under this Master Lease, including any replacement
guarantor consented to by Landlord in connection with the assignment of the
Master Lease or a sublease of Leased Property pursuant to Article XXII.
Guaranty: That certain Guaranty of Master Lease dated as of the date hereof, a
form of which is attached as Exhibit D hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Tenant’s Parent,
Landlord and certain Subsidiaries of Tenant from time to time party thereto, and
any other guaranty in form and substance reasonably satisfactory to the Landlord
executed by a Guarantor

10

--------------------------------------------------------------------------------



in favor of Landlord (as the same may be amended, supplemented or replaced from
time to time) pursuant to which such Guarantor agrees to guaranty all of the
obligations of Tenant hereunder.
Handling: As defined in Section 32.4.
Hazardous Substances: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated or listed pursuant to any
Environmental Law.
Immaterial Subsidiary Guarantor: Any Subsidiary of Tenant having assets with an
aggregate fair market value of less than twenty-five million Dollars ($25.0
million) as of the most recent date on which Financial Statements have been
delivered to Landlord pursuant to Section 23.1(b); provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b).
Impartial Appraiser: As defined in Section 13.2.
Impositions: Collectively, all taxes, including capital stock, franchise, margin
and other state taxes of Landlord, ad valorem, sales, use, single business,
gross receipts, transaction privilege, rent or similar taxes; assessments
including assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term; ground rents (pursuant to the Ground Leases); all
obligations of Landlord and its Affiliates under the documents listed on
Schedule D hereto; water, sewer and other utility levies and charges; excise tax
levies; fees including license, permit, inspection, authorization and similar
fees; and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Leased Property and/or the Rent and Additional
Charges and all interest and penalties thereon attributable to any failure in
payment by Tenant (other than failures arising from the acts or omissions of
Landlord) which at any time prior to, during or in respect of the Term hereof
may be assessed or imposed on or in respect of or be a lien upon (i) Landlord or
Landlord’s interest in the Leased Property, (ii) the Leased Property or any part
thereof or any rent therefrom or any estate, right, title or interest therein,
or (iii) any occupancy, operation, use or possession of, or sales from or
activity conducted on or in connection with the Leased Property or the leasing
or use of the Leased Property or any part thereof; provided, however, that
nothing contained in this Master Lease shall be construed to require Tenant to
pay (a) any tax based on net income (whether denominated as a franchise or
capital stock or other tax) imposed on Landlord or any other Person, (b) any
transfer, or net revenue tax of Landlord or any other Person except Tenant and
its successors, (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of any Leased Property or the proceeds thereof, or (d)
any principal or interest on any indebtedness on or secured by the Leased
Property owed to a Facility Mortgagee for which Landlord or its Subsidiaries or
GLP is the obligor; provided, further, Impositions shall include any tax,
assessment, tax levy or charge set forth in clause (a) or (b) that is levied,
assessed or imposed in lieu of, or as a substitute for, any Imposition.
Indebtedness: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future

11

--------------------------------------------------------------------------------



or derivative transaction or option or similar arrangement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
combination of transactions, (g) all guarantees by such Person of any of the
foregoing and (h) all indebtedness of the nature described in the foregoing
clauses (a)-(g) of any partnership of which such Person is a general partner.
Indebtedness to EBITDA Ratio: As at any date of determination, the ratio of
(a) Indebtedness of the applicable (x) Discretionary Transferee or Parent
Company of the Discretionary Transferee or (y) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold Mortgagee
Foreclosing Party (such Discretionary Transferee, Parent Company or Permitted
Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant Party”) on a
consolidated basis, as of such date (excluding (i) Indebtedness of the type
referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness, to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available.
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period. In addition, for the avoidance of doubt, (i) if the Relevant
Party or any Subsidiary of the Relevant Party has incurred any Indebtedness or
repaid, repurchased, acquired, defeased or otherwise discharged any Indebtedness
since the end of the most recent Test Period for which financial statements are
available, Indebtedness shall be calculated (for purposes of this definition)
after giving effect on a pro forma basis to such incurrence, repayment,
repurchase, acquisition, defeasance or discharge and the applications of any
proceeds thereof as if it had occurred prior to the first day of such Test
Period and (ii) the Indebtedness to EBITDA Ratio shall give pro forma effect to
the transactions whereby the applicable Discretionary Transferee becomes party
to the Master Lease or the Change in Control transactions permitted under
Section 22.2(iii) and shall include the Indebtedness and EBITDA of Tenant and
its Subsidiaries for the relevant period.
Initial Term: As defined in Section 1.3.
Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.
Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise or investing in a diversified portfolio of businesses and companies
and is organized primarily for the purpose of making equity investments in
companies.
Land: As defined in Section 1.1(a).



12

--------------------------------------------------------------------------------



Land Base Rent: An annual amount equal to [Forty Three Million Nine Hundred
Seventy Two Thousand Dollars ($43,972,000.00)] 3. Land Base Rent shall be
subject to further adjustment as and to the extent provided in Section 14.6.


Landlord: As defined in the preamble.
Landlord Representatives: As defined in Section 23.4.
Landlord Tax Returns: As defined in Section 4.1(b).
Lease Year: The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the last day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs, and
each subsequent Lease Year for each Facility shall be each period of twelve (12)
full calendar months after the last day of the prior Lease Year.
Leased Improvements: As defined in Section 1.1(b).
Leased Property: As defined in Section 1.1.
Leased Property Rent Adjustment Event: As defined in Section 14.6.
Leasehold Estate: As defined in Section 17.1(a).
Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, policies, guidance, codes, orders, regulations,
ordinances, permits, licenses, covenants, conditions, restrictions, judgments,
decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including any which may (i) require
repairs, modifications or alterations in or to the Leased Property and Tenant’s
Property, (ii) in any way adversely affect the use and enjoyment thereof, or
(iii) regulate the transport, handling, use, storage or disposal or require the
cleanup or other treatment of any Hazardous Substance.
Liquor Authority: As defined in Section 41.13(a).
Liquor Laws: As defined in Section 41.13(a).
Long-Lived Assets: (i) With respect to property owned by Tenant’s Parent as of
the date hereof, all property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of Tenant’s Parent at or about the time of acquisition thereof
or (ii) with respect to those assets purchased, replaced or otherwise maintained
by Tenant after the date hereof, such asset capitalized in accordance with GAAP
with an expected life of not less than fifteen (15) years as of or about the
time of the acquisition thereof, as classified by Tenant in accordance with
GAAP.
Master Lease: As defined in the preamble.




3 


Calculated as two percent (2%) of the trailing 12 months Net Revenues as of June
30, 2015. To be updated as of the date of execution of the Master Lease to equal
two percent (2%) of the aggregate Base Year Net Revenue.


13

--------------------------------------------------------------------------------



Material Indebtedness: At any time, Indebtedness of any one or more of the
Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal amount
exceeding ten percent (10%) of Adjusted Revenue of Tenant and the Guarantors
that are Subsidiaries of Tenant on a consolidated basis over the most recent
Test Period for which financial statements are available. As of the date hereof,
until financial statements are available for the initial Test Period, such
amount shall be [$_____[amount equal to 10% of Adjusted Revenue for 12 month
trailing period as of the date of the Lease]].
Maximum Foreseeable Loss: As defined in Section 13.2.
Merger Agreement: As defined in Recital C.
Merger Transaction: As defined in Recital C.
Net Revenue: The sum of, without duplication, (i) the amount received by Tenant
(and its Subsidiaries and its subtenants) from patrons at any Facility for
gaming, less refunds and free promotional play provided to the customers and
invitees of Tenant (and its Subsidiaries and subtenants) pursuant to a rewards,
marketing, and/or frequent users program, and less amounts returned to patrons
through winnings at any Facility (the amounts in this clause (i), “Gaming
Revenues”); and (ii) the gross receipts of Tenant (and its Subsidiaries and
subtenants) for all goods and merchandise sold, the charges for all services
performed, or any other revenues generated by Tenant (and its Subsidiaries and
subtenants) in, at, or from the Leased Property for cash, credit, or otherwise
(without reserve or deduction for uncollected amounts), but excluding any Gaming
Revenues (the amounts in this clause (ii), “Retail Sales”); less (iii) the
retail value of accommodations, food and beverage, and other services furnished
without charge to guests of Tenant (and its Subsidiaries and subtenants) at any
Facility (the amounts in this clause (iii), “Promotional Allowance”). For the
avoidance of doubt, gaming taxes and casino operating expenses (such as
salaries, income taxes, employment taxes, supplies, equipment, cost of goods and
inventory, rent, office overhead, marketing and advertising and other general
administrative costs) will not be deducted in arriving at Net Revenue. Net
Revenue will be calculated on an accrual basis for these purposes, as required
under GAAP. For the absence of doubt, if Gaming Revenues, Retail Sales or
Promotional Allowances of a Subsidiary or subtenant, as applicable, are taken
into account for purposes of calculating Net Revenue, any rent received by
Tenant from such Subsidiary or subtenant, as applicable, pursuant to any
sublease with such Subsidiary or subtenant, as applicable, shall not also be
taken into account for purposes of calculating Net Revenues. Notwithstanding the
foregoing, (i) with respect to any Specified Sublease, Net Revenue shall not
include Gaming Revenues or Retail Sales from the subtenants under such subleases
and shall include the rent received by Tenant or its subsidiaries thereunder,
and (ii) with respect to any Excluded Sublease, Net Revenue shall not include
Retail Sales from the subtenants under such subleases.
New Lease: As defined in Section 17.1(f).
Notice: A notice given in accordance with Article XXXV.
Notice of Termination. As defined in Section 17.1(f).
NRS: As defined in Section 41.14.
OFAC: As defined in Section 39.1.
Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

14

--------------------------------------------------------------------------------



Overdue Rate: On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.
Parent Company: With respect to any Discretionary Transferee, any Person (other
than an Investment Fund) (x) as to which such Discretionary Transferee is a
Subsidiary; and (y) which is not a Subsidiary of any other Person (other than an
Investment Fund).
Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.
Percentage Rent: Initially, an annual amount equal to equal to [Forty Three
Million Nine Hundred Seventy Two Thousand Dollars ($43,972,000.00)] 4. The
Percentage Rent shall be reset each Percentage Rent Reset Year to a fixed annual
amount equal to the product of (i) four percent (4%) and (ii) the excess (if
any) of (a) the average annual Net Revenues for the trailing two-year period
(i.e., the first (1st) and second (2nd) Lease Years, the third (3rd) and fourth
(4th) Lease Years, the fifth (5th) and sixth (6th) Lease Years, etc.) over (b)
[One Billion, Ninety Nine Million, Three Hundred Five Thousand Five Hundred
Dollars ($1,099,305,500.00)] 5. For purposes of the preceding sentence, in the
case of any Leased Property Rent Adjustment Event, the “average annual Net
Revenues” shall be calculated as if such Leased Property Rent Adjustment Event
occurred on the first day of such trailing two-year period. Percentage Rent
shall be subject to further adjustment as and to the extent provided in Section
14.6 and in Section 22.3.


Percentage Rent Reset Year: Each and every other Lease Year commencing with the
third (3rd) Lease Year, and continuing with the fifth (5th) Lease Year, the
seventh (7th) Lease Year, the ninth (9th) Lease Year, the first (1st), third
(3rd) and fifth (5th) Lease Years of the first Renewal Term, the second (2nd)
and fourth (4th) Lease Years of the second Renewal Term, etc.
Permitted Leasehold Mortgage: A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.
Permitted Leasehold Mortgagee: The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking institution in the business of generally
acting as a lender, agent or trustee or similar representative (in each case, on
behalf of a group of lenders) under debt agreements or instruments similar to
the Debt Agreement.
Permitted Leasehold Mortgagee Designee: An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.


4 


Calculated as two percent (2%) of the trailing 12 months Net Revenues as of June
30, 2015. To be updated as of the date of execution of the Master Lease to equal
(2%) of the aggregate Base Year Net Revenue.
5 


Calculated as fifty percent (50%) of the trailing 12 months Net Revenues as of
June 30, 2015. To be updated as of the date of execution of the Master Lease to
equal fifty percent (50%) of the aggregate Base Year Net Revenue.


15

--------------------------------------------------------------------------------



Permitted Leasehold Mortgagee Foreclosing Party: A Permitted Leasehold Mortgagee
that forecloses on this Master Lease and assumes this Master Lease or a
Subsidiary of a Permitted Leasehold Mortgagee that assumes this Master Lease in
connection with a foreclosure on this Master Lease by a Permitted Leasehold
Mortgagee.
Person or person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
Pre-Opening Expense: With respect to any fiscal period, the amount of expenses
(including Consolidated Interest Expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of Tenant’s Parent and its Subsidiaries for such
period.
Primary Intended Use: Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time, together with all ancillary uses consistent with gaming use and
operations, including hotels, restaurants, bars, etc.
Prime Rate: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for ninety (90)-day unsecured loans
to its corporate borrowers of the highest credit standing, but in no event
greater than the maximum rate then permitted under applicable law.
Proceeding: As defined in Section 23.1(b)(v).
Prohibited Persons: As defined in Section 39.1.
Promotional Allowance: As defined in the definition of Net Revenue.
Qualified Successor Tenant: As defined in Section 36.2.
Related Persons: With respect to a party, such party's Affiliates and
Subsidiaries and the directors, officers, employees, agents, advisors and
controlling persons of such party and its Affiliates and Subsidiaries.
Renewal Notice: As defined in Section 1.4(a).
Renewal Term: A period for which the Term is renewed in accordance with Section
1.4.
Rent: Collectively, the Base Rent and the Percentage Rent.
Representative: With respect to the lenders or holders under a Debt Agreement, a
Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.
Restricted Area: The geographical area that at any time during the Term is
within a sixty (60) mile radius of any Facility covered under this Master Lease
at such time.

16

--------------------------------------------------------------------------------



Restricted Information: As defined in Section 23.1(c).
Restricted Payment: Dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement,
repurchase or other acquisition of, any Equity Interests or Equity Rights (other
than outstanding securities convertible into Equity Interests) of Tenant, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Equity Interests and any redemption, retirement or exchange
of any Equity Interest through, or with the proceeds of, the issuance of Equity
Interests of Tenant.
Retail Sales: As defined in the definition of Net Revenue.
Revenue Generating Spaces. The portions of the footprint of the buildings
located on the Leased Property that are designated as “Revenue Generating Space”
on Schedule C hereto.
SEC: The United States Securities and Exchange Commission.
Securities Act: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
Separation Agreement: As defined in Recital B.
Solvent: With respect to any Person on a particular date, that on such date (a)
the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not intend to, and does not believe that it will, incur,
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and (e)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).
Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.
Specified Expenses: For any Test Period, (i) Rent incurred for the same Test
Period, and (ii) the (1) income tax expense, (2) consolidated interest expense,
(3) depreciation and amortization expense, (4) any nonrecurring, unusual, or
extraordinary items of income, cost or expense, including but not limited to,
(a) any gains or losses attributable to the early extinguishment or conversion
of indebtedness, (b) gains or losses on discontinued operations and asset sales,
disposals or abandonments, and (c) impairment charges or asset write-offs
including, without limitation, those related to goodwill or intangible assets,
long-lived assets, and investments in debt and equity securities, in each case,
pursuant to GAAP, (5) any non-cash items of expense (other than to the extent
such non-cash items of expense require an accrual or reserve for future

17

--------------------------------------------------------------------------------



cash expenses (provided that if such accrual or reserve is for contingent items,
the outcome of which is subject to uncertainty, such non-cash items of expense
may, at the election of the Tenant, be added to net income and deducted when and
to the extent actually paid in cash)), (6) any Pre-Opening Expenses, (7)
transaction costs for the spin-off of Tenant’s Parent, the entry into this
Master Lease, the negotiation and consummation of the financing transactions in
connection therewith and the other transactions contemplated in connection with
the foregoing consummated on or before the date hereof, (8) non-cash valuation
adjustments, (9) any expenses related to the repurchase of stock options, and
(10) expenses related to the grant of stock options, restricted stock, or other
equivalent or similar instruments; in the case of each of (1) through (10), of
Tenant and the Subsidiaries of Tenant that are Guarantors on a consolidated
basis for such period.
Specified Proceeds: For any Test Period, to the extent not otherwise included in
Net Revenue, the amount of insurance proceeds received during such period by
Tenant or the Guarantors in respect of any Casualty Event; provided, however,
that for purposes of this definition, (i) with respect to any Facility subject
to such Casualty Event which had been in operation for at least one complete
fiscal quarter the amount of insurance proceeds plus the Net Revenue (excluding
such insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an amount equal to the Net
Revenue attributable to such Facility for the Test Period ended immediately
prior to the date of such Casualty Event (calculated on a pro forma annualized
basis to the extent such Facility was not operational for the full previous Test
Period) and (ii) with respect to any Facility subject to such Casualty Event
which had not been in operation for at least one complete fiscal quarter, the
amount of insurance proceeds plus the Net Revenue attributable to such Facility
for such period shall not exceed the Net Revenue reasonably projected by Tenant
to be derived from such Facility for such period.
Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date, a list of which is attached
on Schedule A hereto.
State: With respect to each Facility, the state or commonwealth in which such
Facility is located.
Subsidiary: As to any Person, (i) any corporation more than fifty percent (50%)
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.
Successor Tenant: As defined in Section 36.1.
Successor Tenant Rent: As defined in Section 36.2.
Taking: As defined in Section 15.1(a).
Tenant: As defined in the preamble.
Tenant Capital Improvement: A Capital Improvement funded by Tenant, as compared
to Landlord.

18

--------------------------------------------------------------------------------



Tenant COC: As defined in Section 22.2(iii).
Tenant Parent COC: As defined in Section 22.2(iii).
Tenant Representatives: As defined in Section 23.4.
Tenant’s Parent: As defined in Recital B.
Tenant’s Property: With respect to each Facility, all assets (other than the
Leased Property and property owned by a third party) primarily related to or
used in connection with the operation of the business conducted on or about the
Leased Property, together with all replacements, modifications, additions,
alterations and substitutes therefor.
Term: As defined in Section 1.3.
Termination Notice: As defined in Section 17.1(d).
Test Period: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.
Unavoidable Delay: Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a party.
Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction.
ARTICLE III


3.1    Rent. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.3. The Base Rent during any Lease Year is payable in advance in
consecutive monthly installments on the fifth (5th) Business Day of each
calendar month during that Lease Year and the Percentage Rent during any Lease
Year is payable in advance in consecutive monthly installments on the fifth
(5th) Business Day of each calendar month during that Lease Year; provided that
during the first three (3) months of each Percentage Rent Reset Year the amount
of the Percentage Rent payable monthly in advance shall remain the same as in
the then preceding Lease Year, and provided, further, that Tenant shall make a
payment to Landlord (or be entitled to set off against its Rent payment due) on
the fifth (5th) Business Day of the fourth (4th) calendar month of such Lease
Year in the amount necessary to “true-up” any Percentage Rent payments not yet
(or overpayments having been) made for such three (3) month period. Unless
otherwise agreed by the parties, Rent and Additional Charges shall be prorated
as to any partial months at the beginning and end of the Term. The parties will
agree on an allocation of the Base Rent on a declining basis for federal income
tax purposes within the 115/85 safe harbor of Section 467 of the Code, assuming
a projected schedule of Base Rent for this purpose.


3.2     Late Payment of Rent. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Rent will cause Landlord to incur costs not contemplated
hereunder, the exact amount of which

19

--------------------------------------------------------------------------------



is presently anticipated to be extremely difficult to ascertain. Accordingly, if
any installment of Rent other than Additional Charges payable to a Person other
than Landlord shall not be paid within five (5) days after its due date, Tenant
will pay Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or (b) the maximum amount
permitted by law. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant. The parties further agree that such late charge is Rent and
not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant. Thereafter, if any
installment of Rent other than Additional Charges payable to a Person other than
Landlord shall not be paid within ten (10) days after its due date, the amount
unpaid, including any late charges previously accrued, shall bear interest at
the Overdue Rate from the due date of such installment to the date of payment
thereof, and Tenant shall pay such interest to Landlord on demand. The payment
of such late charge or such interest shall not constitute waiver of, nor excuse
or cure, any default under this Master Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord.


3.3     Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer of immediately available funds and shall be initiated by Tenant
for settlement on or before the Payment Date; provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the next succeeding
day which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer information in a Notice from Landlord to Tenant. If Landlord directs
Tenant to pay any Rent to any party other than Landlord, Tenant shall send to
Landlord, simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.


3.4    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Master
Lease is and is intended to be what is commonly referred to as a “net, net, net”
or “triple net” lease, and (ii) the Rent shall be paid absolutely net to
Landlord, so that this Master Lease shall yield to Landlord the full amount or
benefit of the installments of Rent and Additional Charges throughout the Term
with respect to each Facility, all as more fully set forth in Article IV and
subject to any other provisions of this Master Lease which expressly provide for
adjustment or abatement of Rent or other charges. If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any counterclaim
or cross complaint or similar pleading of any nature or description in such
proceedings unless Tenant would lose or waive such claim by the failure to
assert it. This shall not, however, be construed as a waiver of Tenant’s right
to assert such claims in a separate action brought by Tenant. The covenants to
pay Rent and other amounts hereunder are independent covenants, and Tenant shall
have no right to hold back, offset or fail to pay any such amounts for default
by Landlord or for any other reason whatsoever, except as provided in Section
3.1.


ARTICLE IV


4.1    Impositions.     (a) Subject to Article XII relating to permitted
contests, Tenant shall pay, or cause to be paid, all Impositions before any
fine, penalty, interest or cost may be added for non-payment. Tenant shall make
such payments directly to the taxing authorities where feasible, and promptly
furnish to Landlord copies of official receipts or other satisfactory proof
evidencing such payments. Tenant’s obligation to pay Impositions shall be
absolutely fixed upon the date such Impositions become a lien upon the Leased
Property or any part thereof subject to Article XII. If any Imposition may, at
the option of the taxpayer, lawfully be paid in installments, whether or not
interest shall accrue on the unpaid balance of such Imposition, Tenant may pay
the same, and any accrued interest on the unpaid balance of such Imposition, in
installments as the same respectively become due and before any fine, penalty,
premium, further interest or cost may be added thereto.



20

--------------------------------------------------------------------------------



(b)     Landlord or GLP shall prepare and file all tax returns and reports as
may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s Parent shall prepare and file all other tax
returns and reports as may be required by Legal Requirements with respect to or
relating to the Leased Property (including all Capital Improvements), and
Tenant’s Property.


(c)     Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant shall be paid over to or retained by Tenant.


(d)     Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
If any property covered by this Master Lease is classified as personal property
for tax purposes, Tenant shall file all personal property tax returns in such
jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.


(e)Billings for reimbursement by Tenant to Landlord of personal property or real
property taxes and any taxes due under the Landlord Tax Returns, if and to the
extent Tenant is responsible for such taxes under the terms of this Section 4.1,
shall be accompanied by copies of a bill therefor and payments thereof which
identify the personal property or real property or other tax obligations of
Landlord with respect to which such payments are made.


(f)Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such termination.
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Leased Property customarily consent to in the ordinary
course of business); provided Tenant is given reasonable opportunity to
participate in the process leading to such agreement.


4.2    Utilities. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property (including all Capital Improvements). Tenant shall also pay or
reimburse Landlord for all costs and expenses of any kind whatsoever which at
any time with respect to the Term hereof with respect to any Facility may be
imposed against Landlord by reason of any of the covenants, conditions and/or
restrictions affecting the Leased Property or any portion thereof, or with
respect to easements, licenses or other rights over, across or with respect to
any adjacent or other property which benefits the Leased Property or any Capital
Improvement, including any and all costs and expenses associated with any
utility, drainage and parking easements. Landlord will not enter into agreements
that will encumber the Leased Property without Tenant’s consent, which shall not
be unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the use or future
development of the Facility as a Gaming Facility or increase Additional Charges
payable under this Master Lease); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Tenant will
not enter into agreements that will encumber the Leased Property

21

--------------------------------------------------------------------------------



after the expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility); provided Landlord is given reasonable
opportunity to participate in the process leading to such agreement.


4.3    Impound Account. At Landlord’s option following the occurrence and during
the continuation of an Event of Default or a default by Tenant of Section
23.3(b) hereof (to be exercised by thirty (30) days’ written notice to Tenant);
and provided Tenant is not already being required to impound such payments in
accordance with the requirements of Section 31.3(b) below, Tenant shall be
required to deposit, at the time of any payment of Base Rent, an amount equal to
one-twelfth of the sum of (i) Tenant’s estimated annual real and personal
property taxes required pursuant to Section 4.1 hereof (as reasonably determined
by Landlord), and (ii) Tenant’s estimated annual maintenance expenses and
insurance premium costs pursuant to Articles IX and XIII hereof (as reasonably
determined by Landlord). Such amounts shall be applied to the payment of the
obligations in respect of which said amounts were deposited in such order of
priority as Landlord shall reasonably determine, on or before the respective
dates on which the same or any of them would become delinquent. The reasonable
cost of administering such impound account shall be paid by Tenant. Nothing in
this Section 4.3 shall be deemed to affect any right or remedy of Landlord
hereunder.


ARTICLE V


5.1    No Termination, Abatement, etc. Except as otherwise specifically provided
in this Master Lease, Tenant shall remain bound by this Master Lease in
accordance with its terms and shall not seek or be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off against the Rent. Except
as may be otherwise specifically provided in this Master Lease, the respective
obligations of Landlord and Tenant shall not be affected by reason of (i) any
damage to or destruction of the Leased Property or any portion thereof from
whatever cause or any Condemnation of the Leased Property, any Capital
Improvement or any portion thereof; (ii) other than as a result of Landlord’s
willful misconduct or gross negligence, the lawful or unlawful prohibition of,
or restriction upon, Tenant’s use of the Leased Property, any Capital
Improvement or any portion thereof, the interference with such use by any Person
or by reason of eviction by paramount title; (iii) any claim that Tenant has or
might have against Landlord by reason of any default or breach of any warranty
by Landlord hereunder or under any other agreement between Landlord and Tenant
or to which Landlord and Tenant are parties; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or any assignee or transferee of
Landlord; or (v) for any other cause, whether similar or dissimilar to any of
the foregoing, other than a discharge of Tenant from any such obligations as a
matter of law. Tenant hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law (a)
to modify, surrender or terminate this Master Lease or quit or surrender the
Leased Property or any portion thereof, or (b) which may entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder except in each case as may be otherwise specifically
provided in this Master Lease. Notwithstanding the foregoing, nothing in this
Article V shall preclude Tenant from bringing a separate action against Landlord
for any matter described in the foregoing clauses (ii), (iii) or (v) and Tenant
is not waiving other rights and remedies not expressly waived herein. The
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Master Lease or by termination of this Master Lease as to all or any portion of
the Leased Property other than by reason of an Event of Default. Tenant’s
agreement that, except as may be otherwise specifically provided in this Master
Lease, any eviction by paramount title as described in item (ii) above shall not
affect Tenant’s obligations under this Master Lease, shall not in any way
discharge or diminish any obligation of any insurer under any policy of

22

--------------------------------------------------------------------------------



title or other insurance and, to the extent the recovery thereof is not
necessary to compensate Landlord for any damages incurred by any such eviction,
Tenant shall be entitled to a credit for any sums recovered by Landlord under
any such policy of title or other insurance up to the maximum amount paid by
Tenant to Landlord under this Section 5.1, and Landlord, upon request by Tenant,
shall assign Landlord’s rights under such policies to Tenant; provided that such
assignment does not adversely affect Landlord’s rights under any such policy and
provided further, that Tenant shall indemnify, defend, protect and save Landlord
harmless from and against any liability, cost or expense of any kind that may be
imposed upon Landlord in connection with any such assignment except to the
extent such liability, cost or expense arises from the gross negligence or
willful misconduct of Landlord.
ARTICLE VI


6.1     Ownership of the Leased Property.    (a) Landlord and Tenant acknowledge
and agree that they have executed and delivered this Master Lease with the
understanding that (i) the Leased Property is the property of Landlord, (ii)
Tenant has only the right to the possession and use of the Leased Property upon
the terms and conditions of this Master Lease, (iii) this Master Lease is a
“true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Master Lease are those
of a true lease, (iv) the business relationship created by this Master Lease and
any related documents is and at all times shall remain that of landlord and
tenant, (v) this Master Lease has been entered into by each party in reliance
upon the mutual covenants, conditions and agreements contained herein, and (vi)
none of the agreements contained herein is intended, nor shall the same be
deemed or construed, to create a partnership between Landlord and Tenant, to
make them joint venturers, to make Tenant an agent, legal representative,
partner, subsidiary or employee of Landlord, or to make Landlord in any way
responsible for the debts, obligations or losses of Tenant.


(b)    Each of the parties hereto covenants and agrees, subject to Section
6.1(c), not to (i) file any income tax return or other associated documents;
(ii) file any other document with or submit any document to any governmental
body or authority; (iii) enter into any written contractual arrangement with any
Person; or (iv) release any financial statements of Tenant, in each case that
takes a position other than that this Master Lease is a “true lease” with
Landlord as owner of the Leased Property and Tenant as the tenant of the Leased
Property, including (x) treating Landlord as the owner of such Leased Property
eligible to claim depreciation deductions under Sections 167 or 168 of the Code
with respect to such Leased Property, (y) Tenant reporting its Rent payments as
rent expense under Section 162 of the Code, and (z) Landlord reporting the Rent
payments as rental income under Section 61 of the Code.


(c)    If Tenant should reasonably conclude that GAAP or the SEC require
treatment different from that set forth in Section 6.1(b) for applicable non-tax
purposes, then (x) Tenant shall promptly give prior Notice to Landlord,
accompanied by a written statement that references the applicable pronouncement
that controls such treatment and contains a brief description and/or analysis
that sets forth in reasonable detail the basis upon which Tenant reached such
conclusion, and (y) notwithstanding Section 6.1(b), Tenant may comply with such
requirements.


(d)    The Rent is the fair market rent for the use of the Leased Property and
was agreed to by Landlord and Tenant on that basis, and the execution and
delivery of, and the performance by Tenant of its obligations under, this Master
Lease does not constitute a transfer of all or any part of the Leased Property.


(e)    Tenant waives any claim or defense based upon the characterization of
this Master Lease as anything other than a true lease and as a master lease of
all of the Leased Property. Tenant stipulates and agrees (1) not to challenge
the validity, enforceability or characterization of the lease of the Leased

23

--------------------------------------------------------------------------------



Property as a true lease and/or as a single, unseverable instrument pertaining
to the lease of all, but not less than all, of the Leased Property, and (2) not
to assert or take or omit to take any action inconsistent with the agreements
and understandings set forth in Section 3.4 or this Section 6.1.


6.2     Tenant's Property. Tenant shall, during the entire Term, own (or lease)
and maintain (or cause its Subsidiaries to own (or lease) and maintain) on the
Leased Property adequate and sufficient Tenant’s Property, and shall maintain
(or cause its Subsidiaries to maintain) all of such Tenant’s Property in good
order, condition and repair, in all cases as shall be necessary and appropriate
in order to operate the Facilities for the Primary Intended Use in compliance
with all applicable licensure and certification requirements and in compliance
with all applicable Legal Requirements, Insurance Requirements and Gaming
Regulations. If any of Tenant’s Property requires replacement in order to comply
with the foregoing, Tenant shall replace (or cause a Subsidiary to replace) it
with similar property of the same or better quality at Tenant’s (or such
Subsidiary’s) sole cost and expense. Subject to the foregoing, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property (other than Gaming Licenses and subject to Section 6.3) in their
discretion in the ordinary course of its business and Landlord shall have no
rights to such Tenant’s Property. Tenant shall, upon Landlord’s request, from
time to time but not more frequently than one time per Lease Year, provide
Landlord with a list of the material Tenant’s Property located at each of the
Facilities. In the case of any such Tenant’s Property that is leased (rather
than owned) by Tenant (or its Subsidiaries), Tenant shall use commercially
reasonable efforts to ensure that the lease agreements pursuant to which Tenant
(or its Subsidiaries) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries) to a
replacement lessee or operator at the end of the Term. Tenant shall remove all
of Tenant’s Property from the Leased Property at the end of the Term, except to
the extent Tenant has transferred ownership of such Tenant’s Property to a
Successor Tenant or Landlord. Any Tenant’s Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.


6.3    Guarantors; Tenant’s Property. Each of Tenant’s Parent and each of
Tenant’s Subsidiaries set forth on Schedule 6.3 shall be a Guarantor under this
Master Lease and shall execute and deliver to the Landlord the Guaranty attached
hereto as Exhibit D. In addition, if any material Gaming License or other
license or other material asset necessary to operate any portion of the Leased
Property is owned by a Subsidiary, Tenant shall within two (2) Business Days
after the date such Subsidiary acquires such Gaming License, other license or
other material asset, (a) notify the Landlord thereof and (b) cause such
Subsidiary (if it is not already a Guarantor) to become a Guarantor by executing
the Guaranty in form and substance reasonably satisfactory to Landlord.


ARTICLE VII


7.1     Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Master Lease and has found the same
(except as included in the disclosures on Schedule A) to be in good order and
repair and, to the best of Tenant’s knowledge, free from Hazardous Substances
not in compliance with Legal Requirements and satisfactory for its purposes
hereunder. Regardless, however, of any examination or inspection made by Tenant
and whether or not any patent or latent defect or condition was revealed or
discovered thereby, Tenant is leasing the Leased Property “as is” in its present
condition. Tenant waives any claim or action against Landlord in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR

24

--------------------------------------------------------------------------------



CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.


7.2     Use of the Leased Property. (a) Tenant shall use or cause to be used the
Leased Property and the improvements thereon of each Facility for its Primary
Intended Use. Tenant shall not use the Leased Property or any portion thereof or
any Capital Improvement thereto for any other use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of each Facility for its Primary Intended
Use generally requires a Gaming License under applicable Gaming Regulations and
that without such a license neither Landlord nor GLP may operate, control or
participate in the conduct of the gaming and/or racing operations at the
Facilities.


(b)    Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Gaming Facility after the expiration or earlier termination of the Term.


(c)    Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof.


(d)    Except in instances of casualty or condemnation, Tenant shall
continuously operate each of the Facilities for the Primary Intended Use. Tenant
in its discretion shall be permitted to cease operations at a Facility or
Facilities if such cessation would not reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole, provided that the following conditions are satisfied: (i) no Event of
Default has occurred and is continuing immediately prior to or immediately after
the date that operations are ceased or as a result of such cessation; and (ii)
the Percentage Rent due from each and every such Facility whose operations have
ceased will thereafter be subject to a floor which will be calculated based on
the Percentage Rent that would have been paid for such Facility if Percentage
Rent were adjusted based on Net Revenues for the Fiscal Year immediately
preceding the time that Tenant ceased operations at the Facility.


7.3     Competing Business.


(a)    Tenant’s Obligations for Greenfields. Tenant agrees that during the Term,
neither Tenant nor any of its Affiliates shall build or otherwise participate in
the development of a new Gaming Facility (including a facility that has been
shut down for a period of more than twelve (12) months) (a “Greenfield Project”)
within a Restricted Area of a Facility (the Facility in whose Restricted Area
there is activity under this Section 7.3, an “Affected Facility”), unless Tenant
shall first offer Landlord the opportunity to include the Greenfield Project as
a Leased Property under this Master Lease on terms to be negotiated by the
parties (which terms with respect to Landlord funding such development shall
include the terms set forth in Section 10.3 hereof regarding Capital
Improvements). Within thirty (30) days of Landlord’s receipt of notice from
Tenant providing the opportunity to fund and include as Leased Property under
this Master Lease a Greenfield Project on terms to be negotiated by the parties,
Landlord shall notify Tenant as to whether it intends to participate in such
Greenfield Project and, if Landlord indicates such intent, the parties shall

25

--------------------------------------------------------------------------------



negotiate in good faith the terms and conditions upon which this would be
effected, including the terms of any amendment to this Master Lease and any
development or funding agreement, which Landlord might require. Should Landlord
notify Tenant that it does not intend to pursue such Greenfield Project (or
should Landlord decline to notify Tenant of its affirmative response within such
thirty (30) day period), or if the parties despite good faith efforts on both
sides fail to reach agreement on the terms under which such opportunity would be
jointly pursued under this Master Lease and such new Greenfield Project would
become a portion of the Leased Property hereunder, in any event, within
forty-five (45) days after Landlord’s notice to Tenant of Landlord’s intent to
participate in such Greenfield Project, then the Percentage Rent due from each
and every Affected Facility will thereafter (a) be subject to a floor which will
be calculated based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the Greenfield Project is
first opened to the public (the “Greenfield Floor”), and (b) be subject to
normal periodic adjustments; provided that annual Percentage Rent may not be
reduced below the Greenfield Floor. Notwithstanding anything to the contrary in
this Section 7.3(a), Tenant and its Affiliates shall not be restricted under
this Section 7.3(a) from (i) expanding any Facility under this Master Lease
(subject to Tenant’s compliance with the terms of Section 10.3 and the other
provisions of Article X), and (ii) subject to compliance with the provisions of
Section 7.3(e) hereof, acquiring or operating any competing Gaming Facility that
is in operation at the time of its acquisition or operation by Tenant or its
Affiliates.


(b)     Landlord's Obligations for Greenfields. Landlord agrees that during the
Term, neither Landlord nor any of its Affiliates shall, without the prior
written consent of the Tenant (which consent may be withheld in Tenant’s sole
discretion), build or otherwise participate in the development of a Greenfield
Project within the Restricted Area. Notwithstanding anything to the contrary in
this Section 7.3(b), (i) Landlord and its Affiliates shall not be restricted
under this Section 7.3(b) from acquiring, financing or providing refinancing for
any facility that is in operation or has been in operation at any time during
the twelve month period prior to the time in question, and (ii) subject to the
provisions of Section 7.3(d) hereof, Landlord and its Affiliates shall not be
restricted under this Section 7.3(b) from expanding any Competing Facility
existing at the time in question.


(c)     Tenant's Rights Regarding Facility Expansions. Tenant shall be permitted
to construct Capital Improvements in accordance with the terms of Article X
hereof.


(d)     Landlord's Rights Regarding Facility Expansions. Landlord shall be
permitted to finance expansions of any Competing Facility within the Restricted
Area that is already in existence at any time in question, provided that the
Percentage Rent attributable to any Affected Facilities shall thereafter be
calculated monthly (based on (i) how much each preceding monthly Net Revenues
for the Affected Facility is greater (or is less) than 1/12th of the portion of
the Base Year Net Revenue attributable to the Affected Facility, and (ii) not on
how much the average annual Net Revenues is greater (or is less) than the
trailing two-year period as would have otherwise been the case).


(e)     Tenant's Rights to Acquire or Operate Existing Facilities. In the event
Tenant or its Affiliate acquires or operates any existing competing Gaming
Facility within the Restricted Area (a “Competing Facility”), the Percentage
Rent due from any Affected Facility will thereafter (a) be subject to a floor
which will be based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the competing facility is
acquired or first operated by Tenant or its Affiliate (the “Competing Facility
Floor”), and (b) be subject to normal periodic adjustments; provided that annual
Percentage Rent may not be reduced below the Competing Facility Floor.



26

--------------------------------------------------------------------------------



(f)     Landlord's Rights to Acquire or Finance Existing Facilities. Landlord
shall not be restricted under this Section 7.3 from acquiring or providing any
kind of financing or refinancing to any Competing Facility within the Restricted
Area that is already in existence at any time in question.


(g)    No Restrictions Outside of Restricted Area. Each of Landlord and Tenant
shall not be restricted from participating in opportunities, including, without
limitation, developing, building, purchasing or operating Gaming Facilities,
outside the Restricted Area at any time.


ARTICLE VIII


8.1    Representation and Warranties. Each party represents and warrants to the
other that: (i) this Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the State(s) where any portion of
the Leased Property is located; and (iii) neither this Master Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party. Tenant represents and warrants that
as of the date hereof, the Revenue Generating Spaces represent all portions of
the footprints of the buildings located on the Leased Property that generate Net
Revenue.


8.2     Compliance with Legal and Insurance Requirements, etc. Subject to
Article XII regarding permitted contests, Tenant, at its expense, shall promptly
(a) comply in all material respects with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Leased Property (including all Capital Improvements thereto) and Tenant’s
Property whether or not compliance therewith may require structural changes in
any of the Leased Improvements or interfere with the use and enjoyment of the
Leased Property, and (b) procure, maintain and comply in all material respects
with all Gaming Regulations and Gaming Licenses, and other authorizations
required for the use of the Leased Property (including all Capital Improvements)
and Tenant’s Property for the applicable Primary Intended Use and any other use
of the Leased Property (including Capital Improvements then being made) and
Tenant’s Property, and for the proper erection, installation, operation and
maintenance of the Leased Property and Tenant’s Property. In an emergency or in
the event of a breach by Tenant of its obligations under this Section 8.2 which
is not cured within any applicable cure period, Landlord may, but shall not be
obligated to, enter upon the Leased Property and take such reasonable actions
and incur such reasonable costs and expenses to effect such compliance as it
deems advisable to protect its interest in the Leased Property, and Tenant shall
reimburse Landlord for all such reasonable costs and expenses incurred by
Landlord in connection with such actions. Tenant covenants and agrees that the
Leased Property and Tenant’s Property shall not be used for any unlawful
purpose. In the event that a regulatory agency, commission, board or other
governmental body notifies Tenant that it is in jeopardy of losing a Gaming
License material to the continued operation of a Facility, and, assuming no
Event of Default has occurred and is continuing, Tenant shall be given
reasonable time to address the regulatory issue, after which period (but in all
events prior to an actual revocation of such Gaming License) Tenant shall be
required to sell (i) if permitted by applicable law, the Gaming License, and to
the extent such sale is not permitted by applicable law Tenant shall use
reasonable best efforts to transfer the applicable Gaming License or to cause
the issuance of a new or replacement Gaming License, pursuant to the procedures
permitted by applicable state law, and (ii) Tenant’s Property related to such
Facility to a successor operator of such Facility determined by Landlord
choosing one and Tenant choosing three (for a total of four) potential operators
and Landlord indicating the reasonable, market terms under which it would agree
to lease such Facility to such potential operators, which in Landlord’s
reasonable discretion may contain reasonable variations in terms to the extent
required to account for credit quality differences among the potential operators
(e.g., Landlord may require different letter of credit terms

27

--------------------------------------------------------------------------------



and amounts, but may not set different rent terms). Tenant will then be entitled
to auction off Tenant’s Property relating to such Facility and Landlord will
thereafter be entitled to lease the Facility to the potential successor that is
the successful bidder. In the event of a new lease from Landlord to the
successor, the Leased Property relating to such Facility shall be severed from
the Leased Property hereunder and thereafter Rent shall be reduced based on the
formula set forth in Section 14.6 hereof. Landlord shall comply with any Gaming
Regulations or other regulatory requirements required of it as owner of the
Facilities taking into account its Primary Intended Use (except to the extent
Tenant fulfills or is required to fulfill any such requirements hereunder). In
the event that a regulatory agency, commission, board or other governmental body
notifies Landlord that it is in jeopardy of failing to comply with any such
Gaming Regulation or other regulatory requirements material to the continued
operation of a Facility for its Primary Intended Use, Landlord shall be given
reasonable time to address the regulatory issue, after which period (but in all
events prior to an actual cessation of the use of the Facility for its Primary
Intended Use as a result of the failure by Landlord to comply with such
regulatory requirements) Landlord shall be required to sell the Leased Property
relating to such Facility to the highest bidder (and Tenant shall be entitled to
be one of the bidders) who would agree to lease such Facility to Tenant on terms
substantially the same as the terms hereof (including rent calculated in the
manner provided pursuant to Section 14.6 hereof, an identical amount of which,
after the effective time of such sale, shall be credited against Rent
hereunder); provided that if Tenant is the bidder it shall not be required to
agree to lease the Facility, but if it is the winning bidder shall be entitled
to a credit against the Rent hereunder calculated in the manner provided
pursuant to Section 14.6. In the event during the period in which Landlord
conducts such auction such regulatory agency notifies Landlord and Tenant that
Tenant may not pay any portion of the Rent to Landlord, Tenant shall be entitled
to fund such amount into an escrow account, to be released to Landlord or the
party legally entitled thereto at or upon resolution of such regulatory issues
and otherwise on terms reasonably satisfactory to the parties. Notwithstanding
anything in the foregoing to the contrary, no transfer of Tenant’s Property used
in the conduct of gaming (including the purported or attempted transfer of a
Gaming License) or the operation of a Gaming Facility for its Primary Intended
Use shall be effected or permitted without receipt of all necessary approvals
and/or Gaming Licenses in accordance with applicable Gaming Regulations.


8.3     Zoning and Uses. Without the prior written consent of Landlord, which
shall not be unreasonably withheld unless the action for which consent is sought
could adversely affect the Primary Intended Use of a Facility (in which event
Landlord may withhold its consent in its sole and absolute discretion), Tenant
shall not (i) initiate or support any limiting change in the permitted uses of
the Leased Property (or to the extent applicable, limiting zoning
reclassification of the Leased Property); (ii) seek any variance under existing
land use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to the Leased Property or use or permit the use of
the Leased Property; (iii) impose or permit or suffer the imposition of any
restrictive covenants, easements or encumbrances (other than Permitted Leasehold
Mortgages) upon the Leased Property in any manner that adversely affects in any
material respect the value or utility of the Leased Property; (iv) execute or
file any subdivision plat affecting the Leased Property, or institute, or permit
the institution of, proceedings to alter any tax lot comprising the Leased
Property; or (v) permit or suffer the Leased Property to be used by the public
or any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (v) is not intended to and shall not restrict Tenant
in any way from complying with any obligation it may have under applicable Legal
Requirements, including, without limitation, Gaming Regulations, to afford to
the public access to the Leased Property).


8.4     Compliance with Ground Lease.


(a)     This Master Lease, to the extent affecting and solely with respect to
the Ground Leased Property, is and shall be subject and subordinate to all of
the terms and conditions of the Ground Lease.

28

--------------------------------------------------------------------------------



Tenant hereby acknowledges that Tenant has reviewed and agreed to all of the
terms and conditions of the Ground Lease. Tenant hereby agrees that Tenant shall
not do, or fail to do, anything that would cause any violation of the Ground
Lease. Without limiting the foregoing, (i) Tenant shall pay Landlord on demand
as an Additional Charge hereunder all rent required to be paid by, and other
monetary obligations of, Landlord as tenant under the Ground Lease (and, at
Landlord’s option, Tenant shall make such payments directly to the Ground
Lessor); provided, however, such Additional Charges payable by Tenant shall
exclude any additional costs under the Ground Lease which are caused solely by
Landlord after the date hereof without consent or fault of or omission by
Tenant, (ii) to the extent Landlord is required to obtain the written consent of
the lessor under the Ground Lease (the “Ground Lessor”) to alterations of or the
subleasing of all or any portion of the Ground Leased Property pursuant to the
Ground Lease, Tenant shall likewise obtain Ground Lessor’s written consent to
alterations of or the subleasing of all or any portion of the Ground Leased
Property, and (iii) Tenant shall carry and maintain general liability,
automobile liability, property and casualty, worker’s compensation and
employer’s liability insurance in amounts and with policy provisions, coverages
and certificates as required of Landlord as tenant under the Ground Lease.


(b)     In the event of cancellation or termination of the Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise) prior to the expiration date of this Master Lease, including
extensions and renewals granted thereunder, then, at Ground Lessor’s option,
Tenant shall make full and complete attornment to Ground Lessor with respect to
the obligations of Landlord to Ground Lessor in connection with the Ground
Leased Property for the balance of the term of the Ground Lease (notwithstanding
that this Master Lease shall have expired with respect to the Ground Leased
Property as a result of the cancellation or termination of the Ground Lease).
Tenant’s attornment shall be evidenced by a written agreement which shall
provide that the Tenant is in direct privity of contract with Ground Lessor
(i.e., that all obligations previously owed to Landlord under this Master Lease
with respect to the Ground Lease or the Ground Leased Property shall be
obligations owed to Ground Lessor for the balance of the term of this Master
Lease, notwithstanding that this Master Lease shall have expired with respect to
the Ground Leased Property as a result of the cancellation or termination of the
Ground Lease) and which shall otherwise be in form and substance reasonably
satisfactory to Ground Lessor. Tenant shall execute and deliver such written
attornment within thirty (30) days after request by Ground Lessor. Unless and
until such time as an attornment agreement is executed by Tenant pursuant to
this Section 8.4(b), nothing contained in this Master Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.


(c)     Nothing contained in this Master Lease amends, or shall be construed to
amend, any provision of the Ground Lease.




ARTICLE IX


9.1    Maintenance and Repair. (a) Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property and Tenant’s Property,
and every portion thereof, and all private roadways, sidewalks and curbs
appurtenant to the Leased Property, and which are under Tenant’s control in good
order and repair whether or not the need for such repairs occurs as a result of
Tenant’s use, any prior use, the elements or the age of the Leased Property and
Tenant’s Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which would reasonably

29

--------------------------------------------------------------------------------



be expected to materially impair the value or the usefulness of the Leased
Property or any part thereof or any Capital Improvement thereto for its Primary
Intended Use.


(b) Lanlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted.


(c)     Nothing contained in this Master Lease and no action or inaction by
Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property or any part thereof
or any Capital Improvement thereto; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement thereto.


(d)     Tenant shall, upon the expiration or earlier termination of the Term,
vacate and surrender the Leased Property (including all Capital Improvements,
subject to the provisions of Article X), in each case with respect to such
Facility, to Landlord in the condition in which such Leased Property was
originally received from Landlord and Capital Improvements were originally
introduced to such Facility, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Master Lease and
except for ordinary wear and tear.


(e)     Without limiting Tenant’s obligations to maintain the Leased Property
and Tenant’s Property under this Master Lease, within thirty (30) days after the
end of each calendar year (commencing with the calendar year ending [December
31, 201_]), Tenant shall provide Landlord with evidence satisfactory to Landlord
in the reasonable exercise of Landlord’s discretion that Tenant has in such
calendar year spent, with respect to the Leased Property and Tenant’s Property,
an aggregate amount equal to at least 1% of its actual Net Revenue from the
Facilities for such calendar year on installation or restoration and repair or
other improvement of items, which installations, restorations and repairs and
other improvements are capitalized in accordance with GAAP with an expected life
of not less than three (3) years. If Tenant fails to make at least the above
amount of expenditures and fails within sixty (60) days after receipt of a
written demand from Landlord to either (i) cure such deficiency or (ii) obtain
Landlord’s written approval, in its reasonable discretion, of a repair and
maintenance program satisfactory to cure such deficiency, then the same shall be
deemed an Event of Default hereunder.


9.2     Enroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto, or shall impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, or the use of the Leased Property or
any Capital Improvement thereto is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Landlord or

30

--------------------------------------------------------------------------------



any Person affected by any such encroachment, violation or impairment, each of
Tenant and Landlord, subject to their right to contest the existence of any such
encroachment, violation or impairment, shall protect, indemnify, save harmless
and defend the other party hereto from and against fifty percent (50%) of all
losses, liabilities, obligations, claims, damages, penalties, causes of action,
costs and expenses (including reasonable attorneys’, consultants’ and experts’
fees and expenses) based on or arising by reason of any such encroachment,
violation or impairment. In the event of an adverse final determination with
respect to any such encroachment, violation or impairment, either (a) each of
Tenant and Landlord shall be entitled to obtain valid and effective waivers or
settlements of all claims, liabilities and damages resulting from each such
encroachment, violation or impairment, whether the same shall affect Landlord or
Tenant or (b) Tenant at the shared cost and expense of Tenant and Landlord on a
50-50 basis shall make such changes in the Leased Improvements, and take such
other actions, as Tenant in the good faith exercise of its judgment deems
reasonably practicable, to remove such encroachment or to end such violation or
impairment, including, if necessary, the alteration of any of the Leased
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements for the
Primary Intended Use substantially in the manner and to the extent the Leased
Improvements were operated prior to the assertion of such encroachment,
violation or impairment. Tenant’s (and Landlord’s) obligations under this
Section 9.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance and,
to the extent the recovery thereof is not necessary to compensate Landlord and
Tenant for any damages incurred by any such encroachment, violation or
impairment, Tenant shall be entitled to fifty percent (50%) of any sums
recovered by Landlord under any such policy of title or other insurance up to
the maximum amount paid by Tenant under this Section 9.2 and Landlord, upon
request by Tenant, shall assign Landlord’s rights under such policies to Tenant;
provided such assignment does not adversely affect Landlord’s rights under any
such policy. Landlord agrees to use reasonable efforts to seek recovery under
any policy of title or other insurance under which Landlord is an insured party
for all losses, liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including reasonable attorneys’, consultants’ and
experts’ fees and expenses) based on or arising by reason of any such
encroachment, violation or impairment as set forth in this Section 9.2;
provided, however, that in no event shall Landlord be obligated to institute any
litigation, arbitration or other legal proceedings in connection therewith
unless Landlord is reasonably satisfied that Tenant has the financial resources
needed to fund such litigation and Tenant and Landlord have agreed upon the
terms and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.




ARTICLE X


10.1     Construction of Capital Improvements to the Leased Property. Tenant
shall, with respect to any Facility, have the right to make a Capital
Improvement, including, without limitation, any Capital Improvement required by
Section 8.2 or 9.1(a), without the consent of Landlord if the Capital
Improvement (i) is of equal or better quality than the existing Leased
Improvements it is improving, altering or modifying, (ii) does not consist of
adding new structures or enlarging existing structures, and (iii) does not have
an adverse effect on the structure of any existing Leased Improvements. Tenant
shall provide Landlord copies of the plans and specifications in respect of all
Capital Improvements, which plans and specifications shall be prepared in a
high-grade professional manner and shall adequately demonstrate compliance with
clauses (i)-(iii) of the preceding sentence with respect to projects that do not
require Landlord’s written consent and shall be in such form as Landlord may
reasonably require for any other projects. All other Capital Improvements shall
be subject to Landlord’s review and approval, which approval shall not be
unreasonably withheld. For any Capital Improvement which does not require the
approval of Landlord, Tenant shall, prior to commencing construction of such
Capital Improvement, provide to Landlord a written description of such Capital
Improvement and on an ongoing basis supply Landlord with related

31

--------------------------------------------------------------------------------



documentation and information as Landlord may reasonably request (including
plans and specifications of any such Capital Improvements). If Tenant desires to
make a Capital Improvement for which Landlord’s approval is required, Tenant
shall submit to Landlord in reasonable detail a general description of the
proposal, the projected cost of construction and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Capital Improvement will be put and the impact, if any, on current
and forecasted gross revenues and operating income attributable thereto. It
shall be reasonable for Landlord to condition its approval of any Capital
Improvement upon any or all of the following terms and conditions:


(a)     Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld;


(b)     Such construction shall be conducted under the supervision of a licensed
architect or engineer selected by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld;


(c)     Landlord's receipt, from the general contractor and, if reasonably
requested by Landlord, a major subcontractor(s) of a performance and payment
bond for the full value of such construction, which such bond shall name
Landlord as an additional obligee and otherwise be in form and substance and
issued by a Person reasonably satisfactory to Landlord;


(d)     In the case of a Tenant Capital Improvement, such construction shall not
be undertaken unless Tenant demonstrates to the reasonable satisfaction of
Landlord the financial ability to complete the construction without adversely
affecting its cash flow position or financial viability; and


(e)     No Capital Improvement will result in the Leased Property becoming a
“limited use” property for purposes of United States federal income taxes.


10.2     Construction Requirements for All Capital Improvements. Whether or not
Landlord’s review and approval is required, for all Capital Improvements:


(a)     Such construction shall not be commenced until Tenant shall have
procured and paid for all municipal and other governmental permits and
authorizations required to be obtained prior to such commencement, including
those permits and authorizations required pursuant to any Gaming Regulations,
and Landlord shall join in the application for such permits or authorizations
whenever such action is necessary; provided, however, that (i) any such joinder
shall be at no cost or expense to Landlord; and (ii) any plans required to be
filed in connection with any such application which require the approval of
Landlord as hereinabove provided shall have been so approved by Landlord;


(b)     (i) Such construction shall not, and Tenant’s licensed architect or
engineer shall certify to Landlord that such architect or engineer believes that
the design of such construction (as illustrated through the applicable
corresponding construction documents) shall not, impair the structural strength
of any component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component in a manner that
would violate applicable building codes or prudent industry practices, and (ii)
Tenant’s general contractor shall certify to Landlord that such construction is
in compliance with such design and corresponding construction documents;


(c)     Tenant's licensed architect or engineer shall certify to Landlord that
such architect or engineer believes that the detailed plans and specifications
conform to, and comply with, in all material

32

--------------------------------------------------------------------------------



respects all applicable building, subdivision and zoning codes, laws, ordinances
and regulations imposed by all governmental authorities having jurisdiction over
the Leased Property of the applicable Facility;


(d)    During and following completion of such construction, the parking and
other amenities which are located in the applicable Facility or on the Land of
such Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than that which
is required by law (including any variances with respect thereto); provided,
however, with Landlord’s prior consent and at no additional expense to Landlord,
(i) to the extent additional parking is not already a part of a Capital
Improvement, Tenant may construct additional parking on the Land; or (ii) Tenant
may acquire off-site parking to serve such Facility as long as such parking
shall be reasonably proximate to, and dedicated to, or otherwise made available
to serve, such Facility;


(e)     All work done in connection with such construction shall be done
promptly and using materials and resulting in work that is at least as good
product and condition as the remaining areas of the applicable Facility and in
conformity with all Legal Requirements, including, without limitation, any
applicable minority or women owned business requirements; and


(f)     Promptly following the completion of such construction, Tenant shall
deliver to Landlord “as built” drawings of such addition, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy.


10.3     Landlord's Right of First Offer to Fund. Tenant shall request that
Landlord fund or finance the construction and acquisition of any Capital
Improvement that includes Long-Lived Assets (along with reasonably related fees
and expenses, such as title fees, costs of permits, legal fees and other similar
transaction related costs) if the cost of such Capital Improvements constituting
Long-Lived Assets is expected to be in excess of $2 million (subject to the CPI
Increase), and Tenant shall provide to Landlord any information about such
Capital Improvements which Landlord may reasonably request (including any
specifics regarding the terms upon which Tenant will be seeking financing for
such Capital Improvements). Landlord may, but shall be under no obligation to,
provide the funds necessary to meet the request. Within ten (10) Business Days
of receipt of a request to fund a proposed Capital Improvement pursuant to this
Section 10.3, Landlord shall notify Tenant as to whether it will fund all or a
portion of such proposed Capital Improvement and, if so, the terms and
conditions upon which it would do so (including the terms with respect to any
increases in Rent hereunder due to such Capital Improvements). If Landlord
agrees to fund such proposed Capital Improvement, Tenant shall have ten (10)
Business Days to accept or reject Landlord’s funding proposal. If Landlord
declines to fund a proposed Capital Improvement (or declines to provide Tenant
written notice within such ten (10) Business Day period of the terms of its
proposal to fund such Capital Improvements), Tenant shall be permitted to secure
outside financing or utilize then existing available financing for such Capital
Improvement for a six-month period, after which six-month period (if Tenant has
not secured outside financing or determined to utilize then existing available
financing) Tenant shall again be required to first seek funding from Landlord.
If Landlord agrees to fund all or a portion of a proposed Capital Improvement
and Tenant rejects the terms thereof, Tenant shall be permitted to either use
then existing available financing or seek outside financing for such Capital
Improvement for a six-month period. If Tenant constructs a Capital Improvement
with its then existing available financing or outside financing obtained in
accordance with this Section 10.3, (i) except as may otherwise be expressly
provided in this Master Lease to the contrary, (A) during the Term, such Capital
Improvements shall be deemed part of the Leased Property and the Facilities
solely for the purpose of calculating Net Revenues and Percentage Rent hereunder
and shall for all other purposes be Tenant’s Property and (B) following
expiration or termination of the Term, shall be either, at the option of
Landlord, purchased by Landlord for fair market value or, if not purchased by
Landlord, Tenant shall be entitled to either remove such Tenant Capital
Improvements, provided that the

33

--------------------------------------------------------------------------------



Leased Property is restored in a manner reasonably satisfactory to Landlord, or
receive fair value for such Tenant Capital Improvements in accordance with
Article XXXVI. If Landlord agrees to fund a proposed Capital Improvement and
Tenant accepts the terms thereof, such Capital Improvements shall be deemed part
of the Leased Property and the Facilities for all purposes and Tenant shall
provide Landlord with the following prior to any advance of funds:


(a)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Capital Improvement upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;


(b)     an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Capital Improvements;


(c)    an amendment to this Master Lease (and any development or funding
agreement agreed to in accordance with this Section 10.3), in a form reasonably
agreed to by Landlord and Tenant, which may include, among other things, an
increase in the Rent in amounts as agreed upon by the parties hereto pursuant to
the agreed funding proposal terms described above and other provisions as may be
necessary or appropriate;


(d)    a deed conveying title to Landlord to any land acquired for the purpose
of constructing the Capital Improvement free and clear of any liens or
encumbrances except those approved by Landlord, and accompanied by an ALTA
survey thereof satisfactory to Landlord;


(e)    for each advance, endorsements to any outstanding policy of title
insurance covering the Leased Property or commitments therefor reasonably
satisfactory in form and substance to Landlord (i) updating the same without any
additional exception except those that do not materially affect the value of
such land and do not interfere with the use of the Leased Property or as may be
approved by Landlord, which approval shall not be unreasonably withheld, and
(ii) increasing the coverage thereof by an amount equal to the cost of the
Capital Improvement, except to the extent covered by the owner’s policy of title
insurance referred to in paragraph (f) below;


(f)    if appropriate, an owner’s policy of title insurance insuring the fair
market value of fee simple title to any land and improvements conveyed to
Landlord free and clear of all liens and encumbrances except those that do not
materially affect the value of such land and do not interfere with the use of
the Leased Property or are approved by Landlord, which approval shall not be
unreasonably withheld, provided that if the requirement in this paragraph (f) is
not satisfied (or waived by Landlord), Tenant shall be entitled to seek third
party financing or use available financing in lieu of seeking such advance from
Landlord;
(g)if requested by Landlord, an appraisal by a member of the Appraisal Institute
of the Leased Property indicating that the fair market value of the Leased
Property upon completion of the Capital Improvement will exceed the fair market
value of the Leased Property immediately prior thereto by an amount not less
than ninety-five percent (95%) of the cost of the Capital Improvement, provided
that if the requirement in this paragraph (g) is not satisfied (or waived by
Landlord), Tenant shall be entitled to seek third party financing or use
available financing in lieu of seeking such advance from Landlord; and


(h)such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information reasonably required by
Landlord.

34

--------------------------------------------------------------------------------





ARTICLE XI


11.1     Liens. Subject to the provisions of Article XII relating to permitted
contests, Tenant will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Improvement
thereto or upon the Gaming Licenses (including indirectly through a pledge of
shares in the direct or indirect entity owning an interest in the Gaming
Licenses) or any attachment, levy, claim or encumbrance in respect of the Rent,
excluding, however, (i) this Master Lease; (ii) the matters that existed as of
the Commencement Date with respect to such Facility and disclosed on Schedule A;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld); (iv) liens
for Impositions which Tenant is not required to pay hereunder; (v) subleases
permitted by Article XXII; (vi) liens for Impositions not yet delinquent or
being contested in accordance with Article XII, provided that Tenant has
provided appropriate reserves as required under GAAP and any foreclosure or
similar remedies with respect to such Impositions have not been instituted and
no notice as to the institution or commencement thereof has been issued except
to the extent such institution or commencement is stayed no later than the
earlier of (x) ten (10) Business Days after such notice is issued or (y) five
(5) Business Days prior to the institution or commencement thereof; (vii) liens
of mechanics, laborers, materialmen, suppliers or vendors for sums either
disputed or not yet due, provided that (1) the payment of such sums shall not be
postponed under any related contract for more than sixty (60) days after the
completion of the action giving rise to such lien unless being contested in
accordance with Article XII and such reserve or other appropriate provisions as
shall be required by law or GAAP shall have been made therefor and no
foreclosure or similar remedies with respect to such liens has been instituted
and no notice as to the institution or commencement thereof have been issued
except to the extent such institution or commencement is stayed no later than
the earlier of (x) ten (10) Business Days after such notice is issued or (y)
five (5) Business Days prior to the institution or commencement thereof; or (2)
any such liens are in the process of being contested as permitted by Article
XII; (viii) any liens created by Landlord; (ix) liens related to equipment
leases or equipment financing for Tenant’s Property which are used or useful in
Tenant’s business on the Leased Property, provided that the payment of any sums
due under such equipment leases or equipment financing shall either (1) be paid
as and when due in accordance with the terms thereof, or (2) be in the process
of being contested as permitted by Article XII and provided that a lien holder’s
removal of any such Tenant’s Property from the Leased Property shall be made in
accordance with the requirements set forth in this Section 11.1; (x) liens
granted as security for the obligations of Tenant and its Affiliates under a
Debt Agreement; provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber its leasehold interest (or a subtenant to
encumber its subleasehold interest) in the Leased Property or its direct or
indirect interest (or the interest of any of its Subsidiaries) in the Gaming
Licenses (other than, in each case, to a Permitted Leasehold Mortgagee), without
the prior written consent of Landlord, which consent may be granted or withheld
in Landlord’s sole discretion; and provided, further, that Tenant shall be
required to provide Landlord with fully executed copies of any and all Permitted
Leasehold Mortgages and related principal Debt Agreements; and (xi) easements,
rights-of-way, restrictions (including zoning restrictions), covenants,
encroachments, protrusions and other similar charges or encumbrances, and minor
title deficiencies on or with respect to any Leased Property, in each case
whether now or hereafter in existence, not individually or in the aggregate
materially interfering with the conduct of the business on the Leased Property,
taken as a whole. For the avoidance of doubt, the parties acknowledge and agree
that Tenant has not granted any liens in favor of Landlord as security for its
obligations hereunder (except to the extent contemplated in the final paragraph
of this Section 11.1) and nothing contained herein shall be deemed or construed
to prohibit the issuance of a lien on the Equity Interests in Tenant (it being
agreed that any foreclosure by a lien holder on such interests in Tenant shall
be subject to the restriction on Change in Control set forth in Article XXII) or
to prohibit Tenant from pledging its Accounts and other Tenant’s Property and
other

35

--------------------------------------------------------------------------------



property of Tenant, including fixtures and equipment installed by Tenant at the
Facilities, as collateral in connection with financings from equipment lenders
(or to Permitted Leasehold Mortgagees); provided that Tenant shall in no event
pledge to any Person that is not granted a Permitted Leasehold Mortgage
hereunder any of the Gaming Licenses or other of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner).
For the further avoidance of doubt, by way of example, Tenant shall not grant to
any lender (other than a Permitted Leasehold Mortgagee) a lien on, and any and
all lien holders (including a Permitted Leasehold Mortgagee) shall not have the
right to remove, carpeting, internal wiring, elevators, or escalators at the
Leased Property, but lien holders may have the right to remove (and Tenant shall
have the right to grant a lien on) slot machines and other gaming equipment even
if the removal thereof from the Leased Property could result in de minimis
damage; provided any such damage is repaired by the lien holder or Tenant in
accordance with the terms of this Master Lease.


Landlord and Tenant intend that this Master Lease be an indivisible true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement. This Master Lease is
not an attempt by Landlord or Tenant to evade the operation of any aspect of the
law applicable to any of the Leased Property. Except as otherwise required by
applicable law or any accounting rules or regulations, Landlord and Tenant
hereby acknowledge and agree that this Master Lease shall be treated as an
operating lease for all purposes and not as a synthetic lease, financing lease
or loan and that Landlord shall be entitled to all the benefits of ownership of
the Leased Property, including depreciation for all federal, state and local tax
purposes.
If, notwithstanding (a) the form and substance of this Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
Master Lease shall at all times be construed, interpreted and applied to create
an indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Master Lease is a financing arrangement, this
Master Lease shall be considered a secured financing agreement and Landlord’s
title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the obligations of Tenant hereunder (and to that end, Tenant hereby grants,
assigns and transfers to the Landlord a security interest in all right, title or
interest in or to any and all of the Leased Property, as security for the prompt
and complete payment and performance when due of Tenant’s obligations
hereunder). Tenant authorizes Landlord, at the expense of Tenant, to make any
filings or take other actions as Landlord reasonably determines are necessary or
advisable in order to effect fully this Master Lease or to more fully perfect or
renew the rights of the Landlord, and to subordinate to the Landlord the lien of
any Permitted Leasehold Mortgagee, with respect to the Leased Property (it being
understood that nothing herein shall affect the rights of a Permitted Leasehold
Mortgagee under Article XVII hereof). At any time and from time to time upon the
request of the Landlord, and at the expense of the Tenant, Tenant shall promptly
execute, acknowledge and deliver such further documents and do such other acts
as the Landlord may reasonably request in order to effect fully this Master
Lease or to more fully perfect or renew the rights of the Landlord with respect
to the Leased Property. Upon the exercise by the Landlord of any power, right,
privilege or remedy pursuant to this Master Lease which requires any consent,
approval, recording, qualification or authorization of any governmental
authority, Tenant will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that Landlord may be required to obtain from Tenant for such consent,
approval, recording, qualification or authorization.
ARTICLE XII


12.1     Permitted Contests. Tenant, upon prior written notice to Landlord, on
its own or in Landlord’s name, at Tenant’s expense, may contest, by appropriate
legal proceedings conducted in good faith

36

--------------------------------------------------------------------------------



and with due diligence, the amount, validity or application, in whole or in
part, of any licensure or certification decision (including pursuant to any
Gaming Regulation), Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, however, that (i) in
the case of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or
claim, the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property or any Capital
Improvement thereto; (ii) neither the Leased Property or any Capital Improvement
thereto, the Rent therefrom nor any part or interest in either thereof would be
in any danger of being sold, forfeited, attached or lost pending the outcome of
such proceedings; (iii) in the case of a Legal Requirement, neither Landlord nor
Tenant would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings; (iv) if any such
contest shall involve a sum of money or potential loss in excess of Five Hundred
Thousand Dollars ($500,000), upon request of Landlord, Tenant shall deliver to
Landlord an opinion of counsel reasonably acceptable to Landlord to the effect
set forth in clauses (i), (ii) and (iii) above, to the extent applicable (it
being agreed that the matters set forth in clause (i) can be addressed by Tenant
paying the contested amount prior to any such contest); (v) in the case of a
Legal Requirement, Imposition, lien, encumbrance or charge, Tenant shall give
such reasonable security as may be required by Landlord to insure ultimate
payment of the same and to prevent any sale or forfeiture of the Leased Property
or any Capital Improvement thereto or the Rent by reason of such non-payment or
noncompliance; (vi) in the case of an Insurance Requirement, the coverage
required by Article XIII shall be maintained; (vii) Tenant shall keep Landlord
reasonably informed as to the status of the proceedings; and (viii) if such
contest be finally resolved against Landlord or Tenant, Tenant shall promptly
pay the amount required to be paid, together with all interest and penalties
accrued thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
Landlord shall join as a party therein. The provisions of this Article XII shall
not be construed to permit Tenant to contest the payment of Rent or any other
amount (other than Impositions or Additional Charges which Tenant may from time
to time be required to impound with Landlord) payable by Tenant to Landlord
hereunder. Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such contest and any loss resulting
therefrom, except in any instance where Landlord opted to join and joined as a
party in the proceeding despite Tenant’s having sent written notice to Landlord
of Tenant’s preference that Landlord not join in such proceeding.


ARTICLE XIII


13.1     General Insurance Requirements. During the Term, Tenant shall at all
times keep the Leased Property, and all property located in or on the Leased
Property, including Capital Improvements, the Fixtures and Tenant’s Property,
insured with the kinds and amounts of insurance described below. Each element of
insurance described in this Article XIII shall be maintained with respect to the
Leased Property of each Facility and Tenant’s Property and operations thereon.
Such insurance shall be written by companies permitted to conduct business in
the applicable State. All third party liability type policies must name Landlord
as an “additional insured.” All property policies shall name Landlord as “loss
payee” for its interests in each Facility. All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee” each Permitted Leasehold Mortgagee and as an “additional
insured” or “loss payee” the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant, and each Facility

37

--------------------------------------------------------------------------------



Mortgagee (to the extent required under the applicable Facility Mortgage
Documents) unless the amount of the loss net of the applicable deductible is
less than Five Million Dollars ($5,000,000) in which event no consent shall be
required. Evidence of insurance shall be deposited with Landlord and, if
requested, with any Facility Mortgagee(s). The insurance policies required to be
carried by Tenant hereunder shall insure against all the following risks with
respect to each Facility:


(a)     Loss or damage by fire, vandalism, collapse and malicious mischief,
extended coverage perils commonly known as “All Risk,” and all physical loss
perils normally included in such All Risk insurance, including, but not limited
to, sprinkler leakage and windstorm, in an amount not less than the insurable
value on a Maximum Foreseeable Loss (as defined below in Section 13.2) basis and
including a building ordinance coverage endorsement; provided, that Tenant shall
have the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of Two Hundred Million
Dollars ($200,000,000) or as may be reasonably requested by Landlord and
commercially available, and (ii) to limit maximum insurance coverage for loss or
damage by windstorm (including but not limited to named windstorms) to a minimum
amount of Two Hundred Million Dollars ($200,000,000) or as may be reasonably
requested by Landlord and commercially available; provided, further, that in the
event the premium cost of any or all of earthquake, flood, windstorm (including
named windstorm) or terrorism coverages are available only for a premium that is
more than 2.5 times the average premium paid by Tenant (or prior operator of
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;


(b)     Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus, now or hereafter installed in each Facility, in such limits
with respect to any one accident as may be reasonably requested by Landlord from
time to time;


(c)     Flood (when any of the improvements comprising the Leased Property of a
Facility is located in whole or in part within a designated 100-year flood plain
area) in an amount not less than the greater of (i) probable maximum loss of a
250 year event, and (ii) One Hundred Million Dollars ($100,000,000), and such
other hazards and in such amounts as may be customary for comparable properties
in the area;


(d)     Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including 90-days ordinary
payroll and Rent payable hereunder with an extended period of indemnity coverage
of at least ninety (90) days necessitated by the occurrence of any of the
hazards described in Sections 13.1(a), 13.1(b) or 13.1(c), provided that Tenant
may self-insure specific Facilities for the insurance contemplated under this
Section 13.1(d), provided that (i) such Facilities that Tenant chooses to
self-insure are not expected to generate more than ten percent (10%) of Net
Revenues anticipated to be generated from all the Facilities and (ii) Tenant
deposits in any impound account created under Section 4.3 hereof an amount equal
to the product of (1) the sum of (A) the insurance premiums paid by Tenant for
such period under this Section 13.1(d) to insurance companies and (B) the amount
deposited by Tenant in an impound account pursuant to this provision, and (2)
the percentage of Net Revenues that are anticipated to be generated by the
Facilities that are being self-insured by Tenant under this provision;



38

--------------------------------------------------------------------------------



(e)     Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Hundred Million Dollars ($100,000,000) each occurrence and One Hundred Million
Dollars ($100,000,000) in the annual aggregate, provided that such requirements
may be satisfied through the purchase of a primary general liability policy and
excess liability policies;


(f)     During such time as Tenant is constructing any improvements, Tenant, at
its sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions satisfactory to Landlord, and (iv) such other insurance, in
such amounts, as Landlord deems reasonably necessary to protect Landlord’s
interest in the Leased Property from any act or omission of Tenant’s contractors
or subcontractors.


13.2     Maximum Foreseeable Loss. The term “Maximum Foreseeable Loss” shall
mean the largest monetary loss within one area that may be expected to result
from a single fire with protection impaired, the control of the fire mainly
dependent on physical barriers or separations and a delayed manual firefighting
by public and/or private fire brigades. If Landlord reasonably believes that the
Maximum Foreseeable Loss has increased at any time during the Term, it shall
have the right (unless Tenant and Landlord agree otherwise) to have such Maximum
Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof. The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable. Each party shall pay one-half (1/2) of
the fee, if any, of the Impartial Appraiser. If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder. If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.


13.3     Additional Insurance. In addition to the insurance described above,
Tenant shall maintain such additional insurance upon notice from Landlord as may
be reasonably required from time to time by any Facility Mortgagee and shall
further at all times maintain adequate workers’ compensation coverage and any
other coverage required by Legal Requirements for all Persons employed by Tenant
on the Leased Property in accordance with Legal Requirements.


13.4     Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other party. Each
party, respectively, shall pay any additional costs or charges for obtaining
such waiver.


13.5     Policy Requirements. All of the policies of insurance referred to in
this Article XIII shall be written in form reasonably satisfactory to Landlord
and any Facility Mortgagee and issued by insurance companies with a minimum
policyholder rating of “A-” and a financial rating of “VII” in the most

39

--------------------------------------------------------------------------------



recent version of Best’s Key Rating Guide, or a minimum rating of “BBB” from
Standard & Poor’s or equivalent. If Tenant obtains and maintains the general
liability insurance described in Section 13.1(e) above on a “claims made” basis,
Tenant shall provide continuous liability coverage for claims arising during the
Term. In the event such “claims made” basis policy is canceled or not renewed
for any reason whatsoever (or converted to an “occurrence” basis policy), Tenant
shall either obtain (a) “tail” insurance coverage converting the policies to
“occurrence” basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term, or (b) an extended reporting period
of at least three (3) years beyond the expiration of the Term. Tenant shall pay
all of the premiums therefor, and deliver certificates thereof to Landlord prior
to their effective date (and with respect to any renewal policy, prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such certificates thereof to Landlord, at the
times required, Landlord shall be entitled, but shall have no obligation, to
effect such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Overdue Rate, shall be repayable
to Landlord upon demand therefor. Tenant shall obtain, to the extent available
on commercially reasonable terms, the agreement of each insurer, by endorsement
on the policy or policies issued by it, or by independent instrument furnished
to Landlord, that it will give to Landlord thirty (30) days’ (or ten (10) days’
in the case of non-payment of premium) written notice before the policy or
policies in question shall be altered, allowed to expire or cancelled.
Notwithstanding any provision of this Article XIII to the contrary, Landlord
acknowledges and agrees that the coverage required to be maintained by Tenant
may be provided under one or more policies with various deductibles or
self-insurance retentions by Tenant or its Affiliates, subject to Landlord’s
approval not to be unreasonably withheld. Upon written request by Landlord,
Tenant shall provide Landlord copies of the property insurance policies when
issued by the insurers providing such coverage.


13.6     Increase in Limits. If, from time to time after the Commencement Date,
Landlord determines in the exercise of its reasonable business judgment that the
limits of the personal injury or property damage-public liability insurance then
carried pursuant to Section 13.1(e) hereof are insufficient, Landlord may give
Tenant Notice of acceptable limits for the insurance to be carried; provided
that in no event will Tenant be required to carry insurance in an amount which
exceeds the product of (i) the amounts set forth in Section 13.1(e) hereof and
(ii) the CPI Increase; and subject to the foregoing limitation, within ninety
(90) days after the receipt of such Notice, the insurance shall thereafter be
carried with limits as prescribed by Landlord until further increase pursuant to
the provisions of this Section 13.6.


13.7     Blanket Policy. Notwithstanding anything to the contrary contained in
this Article XIII, Tenant’s obligations to carry the insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant; provided that the
requirements of this Article XIII (including satisfaction of the Facility
Mortgagee’s requirements and the approval of the Facility Mortgagee) are
otherwise satisfied, and provided further that Tenant maintains specific
allocations acceptable to Landlord.


13.8     No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Master Lease.
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring against risks not required to be insured hereby, and as to such
insurance, Landlord and any Facility Mortgagee need

40

--------------------------------------------------------------------------------



not be included therein as additional insureds, nor must the loss thereunder be
payable in the same manner as losses are payable hereunder except to the extent
required to avoid a default under the Facility Mortgage.


ARTICLE XIV


14.1     Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses) payable by reason of any property loss or damage
to the Leased Property, or any portion thereof, under any property policy of
insurance required to be carried hereunder shall be paid to Facility Mortgagee
or to an escrow account held by a third party depositary reasonably acceptable
to Landlord and Tenant (pursuant to an escrow agreement acceptable to the
parties and intended to implement the terms hereof) and made available to Tenant
upon request for the reasonable costs of preservation, stabilization, emergency
restoration, business interruption, reconstruction and repair, as the case may
be, of any damage to or destruction of the Leased Property, or any portion
thereof; provided, however, that the portion of such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rents
due by Tenant hereunder; and provided, further, that if the total amount of
proceeds payable net of the applicable deductibles is One Hundred Fifty Thousand
Dollars ($150,000) or less, and, if no Event of Default has occurred and is
continuing, the proceeds shall be paid to Tenant and, subject to the limitations
set forth in this Article XIV used for the repair of any damage to the Leased
Property, it being understood and agreed that Tenant shall have no obligation to
rebuild any Tenant Capital Improvement, provided that the Leased Property is
rebuilt in a manner reasonably satisfactory to Landlord. Any excess proceeds of
insurance remaining after the completion of the restoration or reconstruction of
the Leased Property to substantially the same condition as existed immediately
before the damage or destruction and with materials and workmanship of like kind
and quality and to Landlord’s reasonable satisfaction shall be provided to
Tenant. All salvage resulting from any risk covered by insurance for damage or
loss to the Leased Property shall belong to Landlord. Tenant shall have the
right to prosecute and settle insurance claims, provided that Tenant shall
consult with and involve Landlord in the process of adjusting any insurance
claims under this Article XIV and any final settlement with the insurance
company shall be subject to Landlord’s consent, such consent not to be
unreasonably withheld.


14.2    Tenant's Obligations Following Casualty.    (a) If a Facility and/or any
Tenant Capital Improvements to a Facility are damaged, whether or not from a
risk covered by insurance carried by Tenant, except as otherwise provided
herein, (i) Tenant shall restore such Leased Property (excluding any Tenant
Capital Improvement, it being understood and agreed that Tenant shall not be
required to repair any Tenant Capital Improvement, provided that the Leased
Property is rebuilt in a manner reasonably satisfactory to Landlord), to
substantially the same condition as existed immediately before such damage and
(ii) such damage shall not terminate this Master Lease.


(b)     If Tenant restores the affected Leased Property and the cost of the
repair or restoration exceeds the amount of proceeds received from the insurance
required to be carried hereunder, Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Facility. Such excess amounts necessary to
restore such Facility shall be paid by Tenant.


(c)     If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant.


(d)     In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds, other than proceeds
reasonably attributed to any Tenant Capital

41

--------------------------------------------------------------------------------



Improvements (and, subject to no Event of Default having occurred and being
continuing, any business interruption proceeds in excess of Tenant’s Rent
obligations hereunder), which proceeds shall be and remain the property of
Tenant, shall be paid to and retained by Landlord free and clear of any claim by
or through Tenant except as otherwise specifically provided below in this
Article XIV.


14.3    No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. Upon the
occurrence of any casualty that has a negative impact on Net Revenue, the
Percentage Rent shall continue during the period required to make all necessary
repairs at the same rate then in effect immediately prior to the occurrence of
such casualty and until such time as the affected Leased Property is rebuilt and
gaming operations have recommenced thereon (or such time as this Master Lease
has been terminated as to the affected Leased Property).


14.4     Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Article XIV.


14.5     Insurance Proceeds Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Facility
Mortgage, such proceeds shall be applied, held and/or disbursed in accordance
with the terms of the Facility Mortgage. In the event that the Facility
Mortgagee elects, or is required under the related financing document, to apply
the insurance proceeds to the indebtedness secured by the Facility Mortgage,
then Tenant shall not be obligated to repair or restore the Facility and
Landlord shall either (i) refinance with a replacement Facility Mortgage (or
otherwise fund) the amount of insurance proceeds applied to Facility Mortgage
indebtedness within twelve (12) months of such application (in which case Tenant
shall be obligated to restore the Facility upon receipt of such proceeds), or
(ii) sell to Tenant the Leased Property consisting of such Facility (and Tenant
shall be entitled to retain any remaining insurance proceeds) in exchange for a
payment equal to the greater of (1) the difference between (a) the value of such
Facility immediately prior to such casualty, based on the average fair market
value of similar real estate in the areas surrounding such Facility, and (b) the
amount of insurance proceeds retained by the Facility Mortgagee, and (2) the
value of such Facility after such casualty, based on the average fair market
value of similar real estate in the areas surrounding such Facility.


14.6     Termination of Master Lease; Abatement of Rent. In the event this
Master Lease is terminated as to an affected Leased Property pursuant to Section
8.2 (in respect of Tenant being in jeopardy of losing a Gaming License or
Landlord being in jeopardy of failing to comply with a regulatory requirement
material to the continued operation of a Facility), Section 14.5 (in the event
Facility Mortgagee elects to apply insurance proceeds to pay down indebtedness
secured by a Facility Mortgage following the damage to or destruction of all or
any portion of the Leased Property or such prepayment is required under the
related financing document) or Section 15.5 (as provided therein) (such
termination or cessation, a “Leased Property Rent Adjustment Event”), then:


(i)
the Building Base Rent due hereunder from and after the effective date of any
such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which shall be the Adjusted Revenue for all of the Leased Property then subject
to the terms of this Master Lease, including the affected Leased Property (in
each case, determined by reference to the


42

--------------------------------------------------------------------------------



most recent Test Period for which Tenant’s Parent’s financial results are
available), by (B) the Building Base Rent payable under this Master Lease
immediately prior to the effective date of the Leased Property Rent Adjustment
Event as to the affected Leased Property;


(ii)
the Land Base Rent due hereunder from and after the effective date of any such
Leased Property Rent Adjustment Event shall be reduced by an amount determined
by multiplying (A) a fraction, (x) the numerator of which shall be the Adjusted
Revenue for the affected Leased Property and (y) the denominator of which shall
be the Adjusted Revenue for all of the Leased Property then subject to the terms
of this Master Lease, including the affected Leased Property (in each case,
determined by reference to the most recent Test Period for which Tenant’s
Parent’s financial results are available), by (B) the Land Base Rent payable
under this Master Lease immediately prior to the effective date of the Leased
Property Rent Adjustment Event as to the affected Leased Property;



(iii)
the Percentage Rent due from and after the effective date of any such Leased
Property Rent Adjustment Event with respect to a Leased Property, shall be
reduced by an amount determined by multiplying (A) a fraction, (x) the numerator
of which shall be the Adjusted Revenue for the affected Leased Property and (y)
the denominator of which shall be the Adjusted Revenue for all of the Leased
Property then subject to the terms of this Master Lease, including the affected
Leased Property (in each case, determined by reference to the most recent Test
Period for which Tenant’s Parent’s financial results are available), by (B) the
Percentage Rent payable immediately prior to the effective date of the Leased
Property Rent Adjustment Event as to the affected Leased Property;



(iv)
the amount set forth in clause (b) of the second sentence of the definition of
Percentage Rent shall be modified from and after the effective date of any such
Leased Property Rent Adjustment Event with respect to a Leased Property by
reducing the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent by an amount determined by multiplying (A) a
fraction, (x) the numerator of which is the Adjusted Revenue for the affected
Leased Property and (y) the denominator of which is the Adjusted Revenue for all
of the Leased Property then subject to the terms of this Master Lease, including
the affected Leased Property (in each case, determined by reference to the most
recent Test Period for which Tenant’s Parent’s financial results are available),
by (B) the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent immediately prior to the effective date of the
Leased Property Rent Adjustment Event as to the affected Leased Property; and



(v)
Landlord shall retain any claim which Landlord may have against Tenant for
failure to insure such Leased Property as required by Article XIII.



ARTICLE XV


15.1     Condemnation.


(a)     Total Taking. If the Leased Property of a Facility is totally and
permanently taken by Condemnation (a “Taking”), this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

43

--------------------------------------------------------------------------------





(b)     Partial Taking. If a portion of the Leased Property of, and any Tenant
Capital Improvements to, a Facility are taken by Condemnation, this Master Lease
shall remain in effect if the affected Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, but if such Facility is thereby
rendered Unsuitable for Its Primary Intended Use, this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.


(c)     Restoration. If there is a partial Taking of the Leased Property of, and
any Tenant Capital Improvements to, a Facility and this Master Lease remains in
full force and effect with respect to such Facility, Landlord shall make
available to Tenant the portion of the Award applicable to restoration of the
Leased Property (excluding any Tenant Capital Improvements, it being understood
and agreed that Tenant shall not be required to repair or restore any Tenant
Capital Improvements, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord), and Tenant shall accomplish all necessary
restoration whether or not the amount provided by the Condemnor for restoration
is sufficient and the Base Rent shall be reduced by such amount as may be agreed
upon by Landlord and Tenant or, if they are unable to reach such an agreement
within a period of thirty (30) days after the occurrence of the Taking, then the
Base Rent for such Facility shall be proportionately reduced, based on the
proportion of the Facility that was subject to the partial Taking and pursuant
to the formula set forth in Section 14.6 hereof. Tenant shall restore such
Leased Property (as nearly as possible under the circumstances) to a complete
architectural unit of the same general character and condition as such Leased
Property existing immediately prior to such Taking.


15.2     Award Distribution. Except as set forth below (and to the extent
provided in Section 15.1(c) hereof), the entire Award shall belong to and be
paid to Landlord. Tenant shall, however, be entitled to pursue its own claim
with respect to the Taking for Tenant’s lost profits value and moving expenses
and, the portion of the Award, if any, allocated to any Tenant Capital
Improvements (subject to Tenant’s restoring the Leased Property not subject to a
Taking in a manner reasonably satisfactory to Landlord) and Tenant’s Property
shall be and remain the property of Tenant free of any claim thereto by
Landlord.


15.3     Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than 180 consecutive
days. During any shorter period, which shall be a temporary taking, all the
provisions of this Master Lease shall remain in full force and effect and the
Award allocable to the Term shall be paid to Tenant.


15.4     Condemnation Awards Paid to Facility Mortgagee. Notwithstanding
anything herein to the contrary, in the event that any Facility Mortgagee is
entitled to any Condemnation Award, or any portion thereof, under the terms of
any Facility Mortgage or related financing agreement, such award shall be
applied, held and/or disbursed in accordance with the terms of the Facility
Mortgage or related financing agreement. In the event that the Facility
Mortgagee elects to apply the Condemnation Award to the indebtedness secured by
the Facility Mortgage in the case of a Taking as to which the restoration
provisions apply (or the related financing agreement requires such application),
Landlord shall either (i) within ninety (90) days of the notice from the
Facility Mortgagee make available to Tenant for restoration of such Leased
Property funds (either through refinance or otherwise) equal to the amount
applied by the Facility Mortgagee or applicable to restoration of the Leased
Property, or (ii) sell to Tenant the portion of the Leased Property consisting
of the Facility that is not subject to the Taking in exchange for a payment
equal to the greater of (1) the difference between (a) the value of such
Facility immediately prior to such Taking, based on the average fair market
value of similar real estate in the areas surrounding such Facility, and (b) the
amount of the Condemnation Award retained by the Facility Mortgagee, and (2) the
value of the remaining portion of

44

--------------------------------------------------------------------------------



such Facility after such Taking, based on the average fair market value of
similar real estate in the areas surrounding such Facility.


15.5     Termination of Master Lease; Abatement of Rent. In the event this
Master Lease is terminated with respect to the affected portion of the Leased
Property as a result of a Taking (or pursuant to Section 15.4 hereof as a result
of a Facility Mortgagee electing to apply a Condemnation Award to the
indebtedness secured by the Facility Mortgage), the Base Rent due hereunder from
and after the effective date of such termination shall be reduced by an amount
determined in the same manner as set forth in Section 14.6 hereof.




ARTICLE XVI
16.1     Events of Default. Any one or more of the following shall constitute an
“Event of Default”:
(a)
(i)    Tenant shall fail to pay any installment of Rent within four (4) Business
Days of when due and such failure is not cured by Tenant within three (3)
Business Days after notice from Landlord of Tenant’s failure to pay such
installment of Rent when due (and such notice of failure from Landlord may be
given any time after such installment is four (4) Business Days late);



(ii)     Tenant shall fail on any two separate occasions in the same Fiscal Year
to pay any installment of Rent within four (4) Business Days of when due;


(iii)     Tenant shall fail on any occasion to pay any installment of Rent
within ten (10) Business Days of when due; or


(iv)     Tenant shall fail to pay any Additional Charge within five (5) Business
Days after notice from Landlord of Tenant’s failure to make such payment of such
Additional Charge when due (and such notice of failure from Landlord may be
given any time after such payment is more than one (1) Business Day late);


(b)     a default shall occur under any Guaranty, where the default is not cured
within any applicable grace period set forth therein or, if no cure periods are
provided, within fifteen (15) days after notice from Landlord (or in the case of
a breach of Paragraph 8 of the Guaranty, the cure periods provided herein with
respect to such action or omission);


(c)    Tenant or any Guarantor shall:


(i)
admit in writing its inability to pay its debts generally as they become due;



(ii)
file a petition in bankruptcy or a petition to take advantage of any insolvency
act;



(iii)
make an assignment for the benefit of its creditors;



(iv)
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or




45

--------------------------------------------------------------------------------



(v)
file a petition or answer seeking reorganization or arrangement under the United
States bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;



(d)    Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be adjudicated as bankrupt or a court of competent jurisdiction shall
enter an order or decree appointing, without the consent of Tenant or any
Guarantor (other than an Immaterial Subsidiary Guarantor), a receiver of Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) or of the whole
or substantially all of the Tenant’s or any Guarantor’s (other than an
Immaterial Subsidiary Guarantor’s) property, or approving a petition filed
against Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
seeking reorganization or arrangement of Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) under the United States bankruptcy laws or any
other applicable law or statute of the United States of America or any state
thereof, and such judgment, order or decree shall not be vacated or set aside or
stayed within sixty (60) days from the date of the entry thereof;


(e)     Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be liquidated or dissolved (except that any Guarantor may be liquidated or
dissolved into another Guarantor or the Tenant or so long as its assets are
distributed following such liquidation or dissolution to another Guarantor or
Tenant);


(f)     the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
$1,000,000 and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Tenant of notice thereof from Landlord; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law;


(g)     except as a result of material damage, destruction or Condemnation,
Tenant voluntarily ceases operations for its Primary Intended Use at a Facility
and such event would reasonably be expected to have a material adverse effect on
Tenant, the Facilities, or on the Leased Property, in each case, taken as a
whole;


(h)     any of the representations or warranties made by Tenant hereunder or by
any Guarantor in a Guaranty proves to be untrue when made in any material
respect which materially and adversely affects Landlord;


(i)any applicable license or other agreements material to a Facility’s operation
for its Primary Intended Use are at any time terminated or revoked or suspended
for more than thirty (30) days (and causes cessation of gaming activity at a
Facility) and such termination, revocation or suspension is not stayed pending
appeal and would reasonably be expected to have a material adverse effect on
Tenant, the Facilities, or on the Leased Property, taken as a whole;


(j)except to a permitted assignee pursuant to Section 22.2 or a permitted
subtenant or Subsidiary that joins as a Guarantor to the Guaranty pursuant to
Section 22.3, or with respect to the granting of a permitted pledge hereunder to
a Permitted Leasehold Mortgagee, the sale or transfer, without Landlord’s
consent, of all or any portion of any Gaming License or similar certificate or
license relating to the Leased Property;



46

--------------------------------------------------------------------------------



(k)Tenant or any Guarantor, by its acts or omissions, causes the occurrence of a
default under any provision (to the extent Tenant has knowledge of such
provision and Tenant’s or such Guarantor’s obligations with respect thereto) of
any Facility Mortgage, related documents or obligations thereunder by which
Tenant is bound in accordance with Section 31.1 or has agreed under the terms of
this Master Lease to be bound, which default is not cured within the applicable
time period, if the effect of such default is to cause, or to permit the holder
or holders of that Facility Mortgage or Indebtedness secured by that Facility
Mortgage (or a trustee or agent on behalf of such holder or holders), to cause,
that Facility Mortgage (or the Indebtedness secured thereby) to become or be
declared due and payable (or redeemable) prior to its stated maturity (excluding
in any case any default related to the financial performance of Tenant or any
Guarantor);


(l)(x) a breach by Tenant of Section 23.3(a) hereof for two consecutive Test
Periods ending on the last day of two consecutive fiscal quarters or (y) a
breach of Section 23.3(b) hereof;


(m)[Reserved];


(n)if Tenant shall fail to observe or perform any other term, covenant or
condition of this Master Lease and such failure is not cured by Tenant within
thirty (30) days after notice thereof from Landlord, unless such failure cannot
with due diligence be cured within a period of thirty (30) days, in which case
such failure shall not be deemed to be an Event of Default if Tenant proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof within one hundred twenty (120) days after such notice from
Landlord; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under applicable law;


(o)if Tenant or any Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the product of (i) $100 million and (ii) the CPI Increase (and only to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days; and


(p)an assignment of Tenant’s interest in this Master Lease (including pursuant
to a Change in Control) shall have occurred without the consent of Landlord to
the extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below.


No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under this Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.
16.2     Certain Remedies. If an Event of Default shall have occurred and be
continuing, Landlord may (a) terminate this Master Lease by giving Tenant no
less than ten (10) days’ notice of such termination and the Term shall terminate
and all rights of Tenant under this Master Lease shall cease, (b) seek damages
as provided in Section 16.3 hereof, and/or (c) exercise any other right or
remedy at law or in equity available to Landlord as a result of any Event of
Default. Tenant shall pay as Additional Charges all costs and expenses incurred
by or on behalf of Landlord, including reasonable attorneys’ fees and expenses,
as a result of any Event of Default hereunder. If an Event of Default shall have
occurred and be continuing, whether or not this Master Lease has been terminated
pursuant to the first sentence of this Section 16.2, Tenant shall, to the extent
permitted by law (including applicable Gaming Regulations), if required by
Landlord to do so, immediately surrender to Landlord possession of all or any
portion of the Leased Property (including any Tenant Capital Improvements of the
Facilities) as to which Landlord has so demanded and quit the same and Landlord
may, to the extent permitted by law (including applicable Gaming Regulations),
enter upon and repossess such Leased Property and any Capital Improvement
thereto by reasonable force,

47

--------------------------------------------------------------------------------



summary proceedings, ejectment or otherwise, and, to the extent permitted by law
(including applicable Gaming Regulations), may remove Tenant and all other
Persons and any of Tenant’s Property from such Leased Property (including any
such Tenant Capital Improvement thereto).


16.3     Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
Facility), (iii) the failure of Landlord to relet the Leased Property or any
portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Master Lease. If any such termination of
this Master Lease occurs (whether or not Landlord terminates Tenant’s right to
possession of the Leased Property), Tenant shall forthwith pay to Landlord all
Rent due and payable under this Master Lease to and including the date of such
termination. Thereafter:


Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:
(A)the sum of:


(i)
the worth at the time of award of the unpaid Rent which had been earned at the
time of termination to the extent not previously paid by Tenant under this
Section 16.3;



(ii)
the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;



(iii)
the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could be reasonably avoided; plus



(iv)
any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of things would be likely to result
therefrom.



As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (iii)
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus one percent (1%) and reducing such amount by the portion of the
unpaid Rent that Tenant proves could be reasonably avoided. For purposes of
determining the worth at the time of the award, Percentage Rent that would have
been payable for the remainder of the Term shall be deemed to be the greater of
(y) the same as the Percentage Rent for the then current Lease Year or, if not
determinable, the immediately preceding Lease Year; and (z) such other amount as
Landlord shall demonstrate could reasonably have been earned (assuming Net
Revenues will have not been impacted by any of the conditions that contributed
to the Event of Default).
or

48

--------------------------------------------------------------------------------



(B)    if Landlord chooses not to terminate Tenant’s right to possession of the
Leased Property (whether or not Landlord terminates the Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
Master Lease as the same becomes due and payable, together with interest at the
Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Master Lease (and
Landlord may at any time thereafter terminate Tenant’s right to possession of
the Leased Property and seek damages under subparagraph (A) hereof, to the
extent not already paid for by Tenant under this subparagraph (B)).
16.4     Receiver. Upon the occurrence and continuance of an Event of Default,
and upon commencement of proceedings to enforce the rights of Landlord
hereunder, but subject to any limitations of applicable law, Landlord shall be
entitled, as a matter of right, to the appointment of a receiver or receivers
acceptable to Landlord of the Leased Property and of the revenues, earnings,
income, products and profits thereof, pending the outcome of such proceedings,
with such powers as the court making such appointment shall confer.
16.5     Waiver. If Landlord initiates judicial proceedings or if this Master
Lease is terminated by Landlord pursuant to this Article XVI, Tenant waives, to
the extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.


16.6     Application of Funds. Any payments received by Landlord under any of
the provisions of this Master Lease during the existence or continuance of any
Event of Default which are made to Landlord rather than Tenant due to the
existence of an Event of Default shall be applied to Tenant’s obligations in the
order which Landlord may reasonably determine or as may be prescribed by the
laws of the State.


ARTICLE XVII


17.1     Permitted Leasehold Mortgagees.


(a)     On one or more occasions without Landlord’s prior consent Tenant may
mortgage or otherwise encumber Tenant’s estate in and to the Leased Property
(the “Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one
or more Permitted Leasehold Mortgages and pledge its right, title and interest
under this Master Lease as security for such Permitted Leasehold Mortgages or
any Debt Agreement secured thereby; provided that no Person shall be considered
a Permitted Leasehold Mortgagee unless (1) such Person delivers to Landlord a
written agreement (in form and substance reasonably satisfactory to Landlord)
providing (i) that (unless this Master Lease has been terminated as to a
particular Facility) such Permitted Leasehold Mortgagee and any lenders for whom
it acts as representative, agent or trustee, will not use or dispose of any
Gaming License for use at a location other than at the Facility to which such
Gaming License relates as of the date such Person becomes a Permitted Leasehold
Mortgagee (or, in the case of any Facility added to the Master Lease after such
date, as of the date that such Facility is added to the Master Lease), and (ii)
an express acknowledgement that, in the event of the exercise by the Permitted
Leasehold Mortgagee of its rights under the Permitted Leasehold Mortgage, the
Permitted Leasehold Mortgagee shall be required to (except for a transfer that
meets the requirements of Section 22.2(iii)) secure the approval of Landlord for
the replacement of Tenant with respect to the affected portion of the Leased
Property and contain the Permitted Leasehold Mortgagee’s acknowledgment that
such approval may be granted or withheld by Landlord in accordance with the
provisions of Article XXII of this Master Lease, and (2) the underlying
Permitted Leasehold Mortgage includes an express acknowledgement that any
exercise of remedies thereunder that would affect the Leasehold Estate shall be
subject to the terms of the Master Lease.

49

--------------------------------------------------------------------------------





(b)     Notice to Landlord.


(i)     (1)    If Tenant shall, on one or more occasions, mortgage Tenant’s
Leasehold Estate and if the holder of such Permitted Leasehold Mortgage shall
provide Landlord with written notice of such Permitted Leasehold Mortgage
together with a true copy of such Permitted Leasehold Mortgage and the name and
address of the Permitted Leasehold Mortgagee, Landlord and Tenant agree that,
following receipt of such written notice by Landlord, the provisions of this
Section 17.1 shall apply in respect to each such Permitted Leasehold Mortgage.


(2)     In the event of any assignment of a Permitted Leasehold Mortgage or in
the event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, written notice of the new name and address shall be
provided to Landlord.


(ii)     Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.


(iii)     Landlord has received the notice provided for by subsection (b)(i)
above, the Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by the
Landlord. If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments. All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.


(c)     Default Notice. Landlord, upon providing Tenant any notice of:
(i) default under this Master Lease or (ii) a termination of this Master Lease,
shall at the same time provide a copy of such notice to every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof. No such notice by Landlord to Tenant shall
be deemed to have been duly given unless and until a copy thereof has been sent,
in the manner prescribed in Section 35.1 of this Master Lease, to every
Permitted Leasehold Mortgagee for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof. From and after such notice has been
sent to a Permitted Leasehold Mortgagee, such Permitted Leasehold Mortgagee
shall have the same period, after the giving of such notice upon its remedying
any default or acts or omissions which are the subject matter of such notice or
causing the same to be remedied, as is given Tenant after the giving of such
notice to Tenant, plus in each instance, the additional periods of time
specified in subsections (d) and (e) of this Section 17.1 to remedy, commence
remedying or cause to be remedied the defaults or acts or omissions which are
the subject matter of such

50

--------------------------------------------------------------------------------



notice specified in any such notice. Landlord shall accept such performance by
or at the instigation of such Permitted Leasehold Mortgagee as if the same had
been done by Tenant. Tenant authorizes each Permitted Leasehold Mortgagee (to
the extent such action is authorized under the applicable Debt Agreement) to
take any such action at such Permitted Leasehold Mortgagee’s option and does
hereby authorize entry upon the premises by the Permitted Leasehold Mortgagee
for such purpose.


(d)     Notice to Permitted Leasehold Mortgagee. Anything contained in this
Master Lease to the contrary notwithstanding, if any default shall occur which
entitles Landlord to terminate this Master Lease, Landlord shall have no right
to terminate this Master Lease on account of such default unless, following the
expiration of the period of time given Tenant to cure such default or the act or
omission which gave rise to such default, Landlord shall notify every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof of Landlord’s intent to so terminate at least
thirty (30) days in advance of the proposed effective date of such termination
if such default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of subsection (e) below of this Section
17.1 shall apply if, during such thirty (30) or ninety (90) days (as the case
may be) Termination Notice period, any Permitted Leasehold Mortgagee shall:


(i)
notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify such
Termination Notice; and



(ii)
pay or cause to be paid all Rent, Additional Charges, and other payments (i)
then due and in arrears as specified in the Termination Notice to such Permitted
Leasehold Mortgagee and (ii) which may become due during such thirty (30) or
ninety (90) day (as the case may be) period (as the same may become due); and



(iii)
comply or in good faith, with reasonable diligence and continuity, commence to
comply with all nonmonetary requirements of this Master Lease then in default
and reasonably susceptible of being complied with by such Permitted Leasehold
Mortgagee, provided, however, that such Permitted Leasehold Mortgagee shall not
be required during such ninety (90) day period to cure or commence to cure any
default consisting of Tenant’s failure to satisfy and discharge any lien, charge
or encumbrance against the Tenant’s interest in this Master Lease or the Leased
Property, or any of Tenant’s other assets junior in priority to the lien of the
mortgage or other security documents held by such Permitted Leasehold Mortgagee;
and



(iv)
during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lenders’)
intent to pay such Rent and other charges and comply with this Master Lease.



(e)     Procedure on Default.


(i)
Landlord shall elect to terminate this Master Lease by reason of any Event of
Default of Tenant that has occurred and is continuing, and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the specified date for the termination of this Master Lease
as fixed by Landlord in its Termination Notice shall be extended for a period of
six (6) months; provided that such Permitted Leasehold Mortgagee


51

--------------------------------------------------------------------------------



shall, during such six-month period (and during the period of any continuance
referred to in subsection (e)(ii) below):


(1)pay or cause to be paid the Rent, Additional Charges and other monetary
obligations of Tenant under this Master Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and


(B) past nonmonetary obligations then in default and not reasonably susceptible
of being cured by such Permitted Leasehold Mortgagee; and


(2)if not enjoined or stayed pursuant to a bankruptcy or insolvency proceeding
or other judicial order, diligently continue to pursue acquiring or selling
Tenant’s interest in this Master Lease and the Leased Property by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.


(ii)
If at the end of such six (6) month period such Permitted Leasehold Mortgagee is
complying with subsection (e)(i) above, this Master Lease shall not then
terminate, and the time for completion by such Permitted Leasehold Mortgagee of
its proceedings shall continue (provided that for the time of such continuance,
such Permitted Leasehold Mortgagee is in compliance with subsection (e)(i)
above) (x) so long as such Permitted Leasehold Mortgagee is enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order and if
so enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interest in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months after the Permitted Leasehold Mortgagee is no longer so
enjoined or stayed from prosecuting the same and in no event longer than
twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold Mortgagee pursuant to Section 17.1(d) hereof, and (y) if
such Permitted Leasehold Mortgagee is not so enjoined or stayed, thereafter for
so long as such Permitted Leasehold Mortgagee proceeds to complete steps to
acquire or sell Tenant’s interests in this Master Lease by foreclosure of the
Permitted Leasehold Mortgage or by other appropriate means with reasonable
diligence and continuity but not to exceed twelve (12) months from the date of
Landlord’s initial notification to Permitted Leasehold Mortgagee pursuant to
Section 17.1(d) hereof. Nothing in this subsection (e) of this Section 17.1,
however, shall be construed to extend this Master Lease beyond the original term
thereof as extended by any options to extend the term of this Master Lease
properly exercised by Tenant or a Permitted Leasehold Mortgagee in accordance
with Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue
such foreclosure proceeding after the default has been cured. If the default
shall be cured pursuant to the terms and within the time periods allowed in
subsections (d) and (e) of this Section 17.1 and the Permitted Leasehold
Mortgagee shall discontinue such foreclosure proceedings, this Master Lease
shall continue in full force and effect as if Tenant had not defaulted under
this Master Lease.



(iii)
If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of this
Section 17.1, upon the acquisition of Tenant’s Leasehold Estate herein by a
Discretionary Transferee this


52

--------------------------------------------------------------------------------



Master Lease shall continue in full force and effect as if Tenant had not
defaulted under this Master Lease, provided that such Discretionary Transferee
cures all outstanding defaults that can be cured through the payment of money
and all other defaults that are reasonably susceptible of being cured.


(iv)
For the purposes of this Section 17.1, the making of a Permitted Leasehold
Mortgage shall not be deemed to constitute an assignment or transfer of this
Master Lease nor of the Leasehold Estate hereby created, nor shall any Permitted
Leasehold Mortgagee, as such, be deemed to be an assignee or transferee of this
Master Lease or of the Leasehold Estate hereby created so as to require such
Permitted Leasehold Mortgagee, as such, to assume the performance of any of the
terms, covenants or conditions on the part of the Tenant to be performed
hereunder; but the purchaser at any sale of this Master Lease (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Master Lease
and of the Leasehold Estate hereby created under any instrument of assignment or
transfer in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall
be subject to Article XXII hereof (including the requirement that such purchaser
assume the performance of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder and meet the qualifications of Discretionary
Transferee or be reasonably consented to by Landlord in accordance with Section
22.2(i) hereof).



(v)
Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold Estate of
Tenant pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings in accordance with the requirements of Section 22.2(iii) of this
Master Lease may, upon acquiring Tenant’s Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Section 22.2(iii) of this Master Lease and enter into Permitted
Leasehold Mortgages in the same manner as the original Tenant, subject to the
terms hereof.



(vi)
Notwithstanding any other provisions of this Master Lease, any sale of this
Master Lease and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignment or
transfer of this Master Lease and of the Leasehold Estate hereby created in lieu
of the foreclosure of any Permitted Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment of this Master Lease and of the Leasehold
Estate hereby created to the extent that the successor tenant under this Master
Lease is a Discretionary Transferee and the transfer otherwise complies with the
requirements of Section 22.2(iii) of this Master Lease or the transferee is
reasonably consented to by Landlord in accordance with Section 22.2(i) hereof.



(f)     New Lease. In the event of the termination of this Master Lease other
than due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity to, but did not, cure the default as set forth in Sections 17.1(d)
and 17.1(e) above, Landlord shall provide each Permitted Leasehold Mortgagee
with written notice that this Master Lease has been terminated (“Notice of
Termination”), together with a statement of all sums which would at that time be
due under this Master Lease but for such termination, and of all other defaults,
if any, then known to Landlord. Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee (in each case if a Discretionary
Transferee) for the remainder of the term of this Master Lease, effective as of
the date of termination, at the rent and additional rent, and upon the terms,
covenants and

53

--------------------------------------------------------------------------------



conditions (including all options to renew but excluding requirements which have
already been fulfilled) of this Master Lease, provided:


(i)     Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Master Lease given
pursuant to this Section 17.1(f);


(ii)     Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Master Lease but for such
termination and, in addition thereto, all reasonable expenses, including
reasonable attorney’s fees, which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from Tenant or other party in interest under
Tenant; and


(iii)     Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall agree to remedy any of Tenant’s defaults of which said
Permitted Leasehold Mortgagee was notified by Landlord’s Notice of Termination
(or in any subsequent notice) and which can be cured through the payment of
money or are reasonably susceptible of being cured by Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee.


(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter into such New Lease with the Permitted Leasehold Mortgagee
whose mortgage is senior in lien, or with its Permitted Leasehold Mortgagee
Designee acting for the benefit of such Permitted Leasehold Mortgagee prior in
lien foreclosing on Tenant’s interest in this Master Lease. Landlord, without
liability to Tenant or any Permitted Leasehold Mortgagee with an adverse claim,
may rely upon a title insurance policy issued by a reputable title insurance
company as the basis for determining the appropriate Permitted Leasehold
Mortgagee who is entitled to such New Lease.


(h)     Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee as a condition
to its exercise of the right hereunder to cure any default of Tenant not
reasonably susceptible of being cured by such Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(c), (d), (e), (f) (if the levy or attachment
is in favor of such Permitted Leasehold Mortgagee (provided such levy is
extinguished upon foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee), (m) (as
related to the Indebtedness secured by a Permitted Leasehold Mortgage that is
junior to the lien of the Permitted Leasehold Mortgagee and such junior lien
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is held by such Permitted Leasehold Mortgagee) or (o) (if the judgment is
in favor of a Permitted Leasehold Mortgagee other than a Permitted Leasehold
Mortgagee holding a Permitted Leasehold Mortgage that is senior to the lien of
such Permitted Leasehold Mortgagee) and any other sections of this Master Lease
which may impose conditions of default not susceptible to being cured by a
Permitted Leasehold Mortgagee or a subsequent owner of the Leasehold Estate
through foreclosure hereof), in order to comply with the provisions of Sections
17.1(d) and 17.1(e), or as a condition of entering into the New Lease provided
for by Section 17.1(f).



54

--------------------------------------------------------------------------------



(i)     Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that the
insurance proceeds are to be applied in the manner specified in this Master
Lease and the Permitted Leasehold Mortgage shall so provide; except that the
Permitted Leasehold Mortgage may provide a manner for the disposition of such
proceeds, if any, otherwise payable directly to the Tenant (but not such
proceeds, if any, payable jointly to the Landlord and the Tenant or to the
Landlord, to the Facility Mortgagee or to a third-party escrowee) pursuant to
the provisions of this Master Lease.


(j)     Arbitration; Legal Proceedings. Landlord shall give prompt notice to
each Permitted Leasehold Mortgagee (for which notice has been properly provided
to Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this Master
Lease.


(k)     No Merger. The fee title to the Leased Property and the Leasehold Estate
of Tenant therein created by this Master Lease shall not merge but shall remain
separate and distinct, notwithstanding the acquisition of said fee title and
said Leasehold Estate by Landlord or by Tenant or by a third party, by purchase
or otherwise.


(l)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Section 35.1 hereof to the
address or fax number furnished Landlord pursuant to subsection (b) of this
Section 17.1, and those from the Permitted Leasehold Mortgagee to Landlord shall
be mailed to the address designated pursuant to the provisions of Section 35.1
hereof. Such notices, demands and requests shall be given in the manner
described in this Section 17.1 and in Section 35.1 and shall in all respects be
governed by the provisions of those sections.
(m)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under its Debt Agreement, and (ii) each Permitted Leasehold
Mortgagee agrees that Landlord’s liability to such Permitted Leasehold Mortgagee
hereunder howsoever arising shall be limited to and enforceable only against
Landlord’s interest in the Leased Property, and no recourse against Landlord
shall be had against any other assets of Landlord whatsoever.
(n)    Sale Procedure. If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Gaming Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee.
(o)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Master Lease.

55

--------------------------------------------------------------------------------



17.2     Landlord's Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due or within any cure period provided for herein, Landlord, without
waiving or releasing any obligation or default, may, but shall be under no
obligation to, make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s opinion, may be necessary or appropriate therefor. No such entry
shall be deemed an eviction of Tenant. All sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.


17.3     Landlord's Right to Cure Debt Agreement. Tenant agrees that each and
any agreement related to Material Indebtedness and any Debt Agreement (or the
principal or controlling agreement relating to such Material Indebtedness or
series of related Debt Agreements) will include a provision requiring the lender
or lenders thereunder (or the Representative of such lenders) to provide a copy
to Landlord of any notices issued by such lenders or the Representative of such
lenders to Tenant of a Specified Debt Agreement Default. In addition, Tenant
agrees that it will ensure that any such agreement related to Material
Indebtedness and any Debt Agreement (or the principal or controlling agreement
relating to such Material Indebtedness or series of related Debt Agreements)
includes a provision with the effect that should Tenant fail to make any payment
or to perform any act required to be made or performed under an agreement
related to Material Indebtedness or under the Debt Agreement when due or within
any cure period provided for therein (if any), Landlord may, subject to
applicable Gaming Regulations and the terms hereof, cure any such default by
making such payment to the applicable lenders or Representative or otherwise
performing such acts within the cure period thereunder (if any) for the account
of Tenant, to the extent such default is susceptible to cure by Landlord;
provided that Landlord’s right to cure such default shall not be any greater
than the rights of the obligors under such Material Indebtedness or Debt
Agreement to cure such default. Landlord and Tenant agree that all sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be for the account of Tenant and paid by Tenant to Landlord on demand.


ARTICLE XVIII


18.1     Sale of the Leased Property. Landlord shall not voluntarily sell all or
portions of the Leased Property (including via entering into a merger
transaction other than the Merger Transaction that is contemplated in the
Recitals hereof) during the Term without the prior written consent of Tenant,
which consent may not be unreasonably withheld. Notwithstanding the foregoing,
Tenant’s consent shall not be required for (A) any transfer to a Facility
Mortgagee contemplated under Article XXXI hereof which may include, without
limitation, a transfer by foreclosure brought by the Facility Mortgagee or a
transfer by deed in lieu of foreclosure (and the first subsequent sale by such
Facility Mortgagee to the extent the Facility Mortgagee has been diligently
attempting to expedite such first subsequent sale from the time it initiated
foreclosure proceedings taking into account the interest of such Facility
Mortgagee to maximize the proceeds of such sale), (B) a sale by Landlord of all
of the Leased Property to a single buyer or group of buyers, other than to an
operator, or an Affiliate of an operator, of Gaming Facilities (provided that
Landlord shall be permitted to sell all of the Leased Property to a real estate
investment trust even if such real estate investment trust is an Affiliate of an
operator), (C) a merger transaction or sale by Landlord or GLP involving all of
the Facilities, other than with an operator, or an Affiliate of an operator, of
Gaming Facilities (provided that Landlord or GLP shall be permitted to merge
with or sell all of the Leased Property to a real estate investment trust even
if such real estate investment trust is an Affiliate of an operator), (D) a
sale/leaseback transaction

56

--------------------------------------------------------------------------------



by Landlord with respect to any or all of the Leased Properties for financing
purposes, (E) any sale of all or a portion of the Leased Property or the
Facilities that does not change the identity of the Landlord hereunder,
including without limitation a participating interest in Landlord’s interest
under this Master Lease or a sale of Landlord’s reversionary interest in the
Leased Property, or (F) a sale or transfer to an Affiliate of GLP or a joint
venture entity in which GLP or its Affiliate is the managing member or partner.
Any sale by Landlord of all or any portion of the Leased Property pursuant to
this Section 18.1 shall be subject in each instance to all of the rights of
Tenant under this Master Lease and, to the extent necessary, any purchaser or
successor Landlord and/or other controlling persons must be approved by all
applicable gaming regulatory agencies to ensure that there is no material impact
on the validity of any of the Gaming Licenses or the ability of Tenant to
continue to use the Facilities for gaming activities in substantially the same
manner as immediately prior to Landlord’s sale.


ARTICLE XIX


19.1     Holding Over. If Tenant shall for any reason remain in possession of
the Leased Property of a Facility after the expiration or earlier termination of
the Term without the consent, or other than at the request, of Landlord, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Base Rent each month twice the monthly Base Rent applicable to the prior
Lease Year for such Facility, together with all Percentage Rent and Additional
Charges and all other sums payable by Tenant pursuant to this Master Lease.
During such period of month-to-month tenancy, Tenant shall be obligated to
perform and observe all of the terms, covenants and conditions of this Master
Lease, but shall have no rights hereunder other than the right, to the extent
given by law to month-to-month tenancies, to continue its occupancy and use of
the Leased Property of, and/or any Tenant Capital Improvements to, such
Facility. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Master Lease.


ARTICLE XX


20.1     Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord) is
assumed by Tenant, and except as otherwise provided herein no such event shall
entitle Tenant to any abatement of Rent.


ARTICLE XXI


21.1     General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify, save harmless and defend
Landlord from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Landlord by reason of: (i) any accident, injury
to or death of Persons or loss of or damage to property occurring on or about
the Leased Property or adjoining sidewalks under the control of Tenant; (ii) any
use, misuse, non-use, condition, maintenance or repair by Tenant of the Leased
Property; (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Master Lease; (iv) the non-performance of any of the terms
and provisions of any and all existing and future subleases of the Leased
Property to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; and (vi) the violation by Tenant of any Legal Requirement. Any amounts
which become payable by Tenant under this Article XXI

57

--------------------------------------------------------------------------------



shall be paid within ten (10) days after liability therefor is determined by a
final non appealable judgment or settlement or other agreement of the parties,
and if not timely paid shall bear interest at the Overdue Rate from the date of
such determination to the date of payment. Tenant, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Landlord. For purposes of this Article XXI, any acts or
omissions of Tenant, or by employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.


ARTICLE XXII


22.1     Subletting and Assignment. Tenant shall not, without Landlord’s prior
written consent, which, except as specifically set forth herein, may be withheld
in Landlord’s sole and absolute discretion, voluntarily or by operation of law
assign (which term includes any transfer, sale, encumbering, pledge or other
transfer or hypothecation) this Master Lease, sublet all or any part of the
Leased Property of any Facility or engage the services of any Person (other than
an Affiliate of Tenant that is also a Guarantor) for the management or operation
of any Facility (provided that the foregoing shall not restrict a transferee of
Tenant from retaining a manager necessary for such transferee’s satisfying the
requirement set forth in clause (a)(1) of the definition of “Discretionary
Transferee”). Tenant acknowledges that Landlord is relying upon the expertise of
Tenant in the operation of the Facilities and that Landlord entered into this
Master Lease with the expectation that Tenant would remain in and operate such
Facilities during the entire Term and for that reason, except as set forth
herein, Landlord retains sole and absolute discretion in approving or
disapproving any assignment or sublease. Any Change in Control shall constitute
an assignment of Tenant’s interest in this Master Lease within the meaning of
this Article XXII and the provisions requiring consent contained herein shall
apply.


22.2     Permitted Assignments. Notwithstanding the foregoing, and subject to
Section 40.1, Tenant may:
(i)     with Landlord’s prior written consent, which consent shall not be
unreasonably withheld, allow to occur or undergo a Change in Control (including
without limitation a transfer or assignment of this Master Lease to any third
party in conjunction with a sale by Tenant of all or substantially all of
Tenant’s assets relating to the Facilities);


(ii)     without Landlord’s prior written consent, assign this Master Lease or
sublease the Leased Property to Tenant’s Parent, a wholly-owned Subsidiary of
Tenant’s Parent or a wholly-owned Subsidiary of Tenant if all of the following
are first satisfied: (w) such Affiliate becomes a party to the Guaranty as a
Guarantor and in the case of an assignment of this Master Lease, becomes party
to and bound by this Master Lease; (x) Tenant remains fully liable hereunder;
(y) the use of the Leased Property continues to comply with the requirements of
this Master Lease; and (z) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment or sublease
and received an executed counterpart thereof; and


(iii)     without Landlord’s prior written consent:


(w) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”)
if a Person acquiring such beneficial ownership or control is (1) a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee

58

--------------------------------------------------------------------------------



does not have a Parent Company, such Discretionary Transferee has become a
Guarantor and provided a Guaranty on terms reasonably satisfactory to Landlord;


(x) undergo a Change in Control whereby a Person acquires beneficial ownership
and control of 100% of the Equity Interests in Tenant in connection with a
Change in Control that does not constitute a Tenant Parent COC or a Foreclosure
COC (such Change in Control, a “Tenant COC”) if (1) such Person is a
Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord, and (3)
the Adjusted Revenue to Rent Ratio with respect to all of the Facilities
(determined at the proposed effective time of the Change in Control) for the
then most recently preceding four (4) fiscal quarters for which financial
statements are available is at least 1.4:1;


(y) assign this Master Lease to any Person in an assignment that does not
constitute a Foreclosure Assignment if (1) such Person is a Discretionary
Transferee, (2) such Discretionary Transferee agrees in writing to assume the
obligations of the Tenant under this Master Lease without amendment or
modification other than as provided below, (3) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provided a Guaranty
on terms reasonably satisfactory to Landlord or, if such Discretionary
Transferee does not have a Parent Company, such Discretionary Transferee has
become a Guarantor and provided a Guaranty on terms reasonably satisfactory to
Landlord, and (4) the Adjusted Revenue to Rent Ratio with respect to all of the
Facilities (determined at the proposed effective time of the assignment) for the
then most recently preceding four (4) fiscal quarters for which financial
statements are available is at least 1.4:1; or


(z) (i) assign this Master Lease by way of foreclosure of the Leasehold Estate
or an assignment-in-lieu of foreclosure to any Person (any such assignment, a
“Foreclosure Assignment”) or (ii) undergo a Change in Control whereby a Person
acquires beneficial ownership and control of 100% of the Equity Interests in
Tenant as a result of the purchase at a foreclosure on a permitted pledge of the
Equity Interests in Tenant or an assignment in lieu of such foreclosure (a
“Foreclosure COC”) or (iii) effect the first subsequent sale or assignment of
the Leasehold Estate or Change in Control after a Foreclosure Assignment or a
Foreclosure COC whereby a Person so acquires the Leasehold Estate or beneficial
ownership and control of 100% of the Equity Interests in Tenant or the Person
who acquired the Leasehold Estate in connection with the Foreclosure Assignment,
in each case, effected by a Permitted Leasehold Mortgagee or a Permitted
Leasehold Mortgagee Foreclosing Party, to the extent such Permitted Leasehold
Mortgagee or Permitted Leasehold Mortgagee Designee has been diligently
attempting to expedite such first subsequent sale from the time it has initiated
foreclosure proceedings taking into account the interest of such Permitted
Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee in maximizing the
proceeds of such disposition if (1) such Person is a Discretionary Transferee,
(2) in the case of any Foreclosure Assignment, if such Discretionary Transferee
is not a Permitted Leasehold Mortgagee Designee such Discretionary Transferee
agrees in writing to assume the obligations of the Tenant under this Master
Lease without amendment or modification other than as provided below (which
written assumption, in the case of a Permitted Leasehold Mortgagee Foreclosing
Party, may be made by a Subsidiary of a Permitted Leasehold Mortgagee or a
Permitted Leasehold Mortgagee Designee) and (3) if such Discretionary Transferee
is not a Permitted

59

--------------------------------------------------------------------------------



Leasehold Mortgagee Foreclosing Party, the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
reasonably satisfactory to Landlord or, if such Discretionary Transferee does
not have a Parent Company, such Discretionary Transferee has become a Guarantor
and provided a Guaranty on terms reasonably satisfactory to Landlord;


provided that no such Change in Control or assignment referred to in this
Section 22.2(iii) shall be permitted without Landlord’s prior written consent
unless, and in which case such consent shall not be unreasonably withheld, (A)
the use of the Leased Property at the time of such Change in Control or
assignment and immediately after giving effect thereto is permitted by Section
7.2 hereof, and (B) Landlord in its reasonable discretion shall have approved
the form and content of all documents for such assignment and assumption and
received an executed counterpart thereof (provided no such approval shall be
required in the case of a Tenant Parent COC or a Tenant COC, so long as (A)
Tenant remains obligated under the Master Lease and the Guaranty remains in
effect except with respect to any release of Tenant’s Parent permitted
thereunder, (B) the requirements for a Guaranty from the Parent Company or
Discretionary Transferee under clause (w) or (x) above are met, and (C) any
modifications to this Master Lease required pursuant to the next succeeding
paragraph are made); and


(iv)     without Landlord’s prior written consent, pledge or mortgage its
Leasehold Estate to a Permitted Leasehold Mortgagee and permit a pledge of the
equity interests in Tenant to be pledged to a Permitted Leasehold Mortgagee.


Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2, such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent. After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable.


22.3     Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 40.1, (a) provided that no Event of Default shall have occurred
and be continuing, Tenant shall be permitted to sublease gaming operations to a
wholly-owned Subsidiary that becomes a Guarantor by executing the Guaranty in
form and substance reasonably satisfactory to Landlord, (b) the Specified
Subleases shall be permitted without any further consent from Landlord, and (c)
provided that no Event of Default shall have occurred and be continuing, Tenant
may enter into any sublease agreement without the prior written consent of
Landlord, provided, further that, (i) in either of clause (b) or (c), the
subleased space pursuant to such sublease will not be used for gaming purposes
(and any such space sublet for any gaming use will require Landlord’s prior
written consent, which consent may not be unreasonably withheld), except to the
extent permitted under the Specified Subleases; (ii) all sublease agreements
under clauses (b) and (c) of this Section 22.3 are made in the normal course of
the Primary Intended Use and to concessionaires or other third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use, except with respect to the Specified Subleases; (iii) each
sublease agreement under this Section 22.3 include a provision providing

60

--------------------------------------------------------------------------------



Landlord audit rights (subject to reasonable confidentiality obligations) to the
fullest extent necessary to determine Net Revenues hereunder, except with
respect to the Specified Subleases; and (iv) Landlord shall have the right to
reasonably approve the identity of any subtenants under this Section 22.3
(except with respect to subtenants under the Specified Subleases and any
permitted assignment by such subtenants with respect to such Specified Sublease)
that will be operating all or portions of the Leased Property for its Primary
Intended Use to ensure that all are adequately capitalized and competent and
experienced for the operations which they will be conducting. After an Event of
Default has occurred and while it is continuing, Landlord may collect rents from
any subtenant and apply the net amount collected to the Rent, but no such
collection shall be deemed (i) a waiver by Landlord of any of the provisions of
this Master Lease, (ii) the acceptance by Landlord of such subtenant as a tenant
or (iii) a release of Tenant from the future performance of its obligations
hereunder. If reasonably requested by Tenant in connection with a sublease
permitted under clause (c) above, Landlord and such sublessee shall enter into a
subordination, non-disturbance and attornment agreement with respect to such
sublease in a form reasonably satisfactory to Landlord (and if a Facility
Mortgage is then in effect, Landlord shall use reasonable efforts to cause the
Facility Mortgagee to enter into such subordination, non-disturbance and
attornment agreement).


22.4     Required Assignment and Subletting Provisions. Any assignment and/or
sublease must provide that:


(i)     in the case of a sublease, it shall be subject and subordinate to all of
the terms and conditions of this Master Lease;


(ii)     the use of the applicable Facility (or portion thereof) shall not
conflict with any Legal Requirement or any other provision of this Master Lease;


(iii)     except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this Master Lease or its sublease except insofar as the same would be
permitted if it were a sublease by Tenant under this Master Lease (it being
understood that any subtenant under Section 22.3(a) may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to a Permitted
Leasehold Mortgagee);


(iv)     in the case of a sublease, in the event of cancellation or termination
of this Master Lease for any reason whatsoever or of the surrender of this
Master Lease (whether voluntary, involuntary or by operation of law) prior to
the expiration date of such sublease, including extensions and renewals granted
thereunder, then, subject to Article XXXVI, at Landlord’s option, the subtenant
shall make full and complete attornment to Landlord for the balance of the term
of the sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord and the subtenant shall
waive the provisions of any law now or hereafter in effect which may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
Master Lease; and


(v)     in the event the subtenant receives a written notice from Landlord
stating that this Master Lease has been cancelled, surrendered or terminated,
then, subject to Article XXXVI, the subtenant shall thereafter be obligated to
pay all rentals accruing under said sublease directly to Landlord (or as
Landlord shall so direct); all rentals received from the subtenant by Landlord
shall be credited against the amounts owing by Tenant under this Master Lease.



61

--------------------------------------------------------------------------------



22.5     Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs
and expenses incurred in conjunction with the processing and documentation of
any assignment, subletting or management arrangement, including reasonable
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such sublease, assignment or management agreement is actually consummated.


22.6     No Release of Tenant’s Obligations; Exception. No assignment (other
than a permitted transfer pursuant to Section 22.2(i) or Section 22.2(iii)(y) or
Section 22.2(iii)(z)(1) or Section 22.2(iii)(z)(3), in connection with a sale or
assignment of the Leasehold Estate), subletting or management agreement shall
relieve Tenant of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder. The liability of Tenant and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Master Lease on
Tenant’s part to be performed or observed, shall not in any way be discharged,
released or impaired by any (i) stipulation which extends the time within which
an obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease, provided that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification or amendment of this Master Lease by
Landlord and any assignee of Tenant that is not an Affiliate of Tenant.


ARTICLE XXIII


23.1     Officer's Certificates and Financial Statements.


(a)     Officer's Certificate. Each of Landlord and Tenant shall, at any time
and from time to time upon receipt of not less than ten (10) Business Days’
prior written request from the other party hereto, furnish an Officer’s
Certificate certifying (i) that this Master Lease is unmodified and in full
force and effect, or that this Master Lease is in full force and effect as
modified and setting forth the modifications; (ii) the Rent and Additional
Charges payable hereunder and the dates to which the Rent and Additional Charges
payable have been paid; (iii) that the address for notices to be sent to the
party furnishing such Officer’s Certificate is as set forth in this Master Lease
(or, if such address for notices has changed, the correct address for notices to
such party); (iv) whether or not, to its actual knowledge, such party or the
other party hereto is in default in the performance of any covenant, agreement
or condition contained in this Master Lease (together with back-up calculation
and information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property; and (vi) responses to such other
questions or statements of fact as such other party, any ground or underlying
landlord, any purchaser or any current or prospective Facility Mortgagee or
Permitted Leasehold Mortgagee shall reasonably request. Landlord’s or Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgement by such failing party that, to such party’s knowledge, (x) this
Master Lease is unmodified and in full force and effect except as may be
represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this Master Lease; and (z) the other matters set forth in such request, if any,
are true and correct. Any such certificate furnished pursuant to this Article
XXIII may be relied upon by the receiving party and any current or prospective
Facility Mortgagee, Permitted Leasehold Mortgagee, ground or underlying landlord
or purchaser of the Leased Property. Each Guarantor or Tenant, as the case may
be, shall deliver a written notice within two (2) Business Days of obtaining
knowledge of the occurrence of a default hereunder. Such notice shall include a
detailed description of the default and the actions such Guarantor or Tenant has
taken or shall take, if any, to remedy such default.


(b)     Statements. Tenant shall furnish the following statements to Landlord:

62

--------------------------------------------------------------------------------





(i)     Within sixty-five (65) days after the end of Tenant Parent’s Fiscal
Years (commencing with the Fiscal Year ending [December 31, 201_]) or
concurrently with the filing by Tenant’s Parent of its annual report on Form
10-K with the SEC, whichever is earlier: (x) Tenant’s Parent’s Financial
Statements; (y) a certificate, executed by the chief financial officer or
treasurer of the Tenant’s Parent (a) certifying that no default has occurred
under this Master Lease or, if such a default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (b) setting forth the calculation of the
financial covenants set forth in Section 23.3 hereof in reasonable detail as of
such Fiscal Year (commencing with the Fiscal Year ending [December 31, 201_]);
and (z) a report with respect to Tenant’s Parent’s Financial Statements from
Tenant’s Parent’s accountants, which report shall be unqualified as to going
concern and scope of audit of Tenant’s Parent and its Subsidiaries (excluding
any qualification as to going concern relating to any debt maturities in the
twelve month period following the date of such audit or any projected financial
performance or covenant default in any Material Indebtedness or this Master
Lease in such twelve month period) and shall provide in substance that (a) such
consolidated financial statements present fairly the consolidated financial
position of Tenant’s Parent and its Subsidiaries as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
conformity with GAAP and (b) that the examination by Tenant’s Parent’s
accountants in connection with such Financial Statements has been made in
accordance with generally accepted auditing standards;


(ii)     Within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Tenant’s Parent’s Fiscal Year (commencing with the
fiscal quarter ending [______, 201_]) or concurrently with the filing by
Tenant’s Parent of its quarterly report on Form 10-Q with the SEC, whichever is
earlier, a copy of Tenant’s Parent’s Financial Statements for such period,
together with a certificate, executed by the chief financial officer or
treasurer of Tenant’s Parent (i) certifying that no default has occurred or, if
such a default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth the calculation of the financial covenants set forth in Section
23.3 hereof in reasonable detail as of such quarter, to the extent one complete
Test Period has been completed which has commenced following the date of this
Master Lease and (iii) certifying that such Financial Statements fairly present,
in all material respects, the financial position and results of operations of
Tenant’s Parent and its Subsidiaries on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);


(iii)     Promptly following Landlord’s request from time to time, (a) five-year
forecasts of Tenant’s income statement and balance sheet covering such quarterly
and annual periods as may be reasonably requested by Landlord, and in a format
consistent with Tenant Parent’s quarterly and annual financial statements filed
with the SEC, and such additional financial information and projections as may
be reasonably requested by Landlord in connection with syndications, private
placements, or public offerings of GLP’s or Landlord’s debt securities or loans
or equity or hybrid securities and (b) such additional information and unaudited
quarterly financial information concerning the Leased Property and Tenant as
Landlord or GLP may require for its ongoing filings with the SEC under both the
Securities Act and the Securities Exchange Act of 1934, as amended, including,
but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and registration
statements to be filed by Landlord or GLP during the Term of this Master Lease,
the Internal Revenue Service (including in respect of GLP’s qualification as a
“real estate investment trust” (within the meaning of Section 856(a) of the
Code)) and any other federal, state or local regulatory agency with jurisdiction
over GLP or its Subsidiaries subject to Section 23.1(c) below);



63

--------------------------------------------------------------------------------



(iv)    Within thirty-five (35) days after the end of each calendar month, a
copy of Tenant’s income statement for such month and Tenant’s balance sheet as
of the end of such month (which may be subject to quarterly and year-end
adjustments and the absence of footnotes); provided, however, that with respect
to each calendar quarter, Tenant shall provide such financial reports for the
final month thereof as soon as is reasonably practicable following the closing
of the books for such month and in sufficient time so that Landlord or its
Affiliate is able to include the operational results for the entire quarter in
its current Form 10-Q or Form 10-K (or supplemental report filed in connection
therewith);


(v)     Promptly Notice to Landlord of any action, proposal or investigation by
any agency or entity, or complaint to such agency or entity, (any of which is
called a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property;


(vi)     As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a capital and operating budget for each
Facility for that Fiscal Year; and


(vii)     Tenant further agrees to provide the financial and operational reports
to be delivered to Landlord under this Master Lease in such electronic format(s)
as may reasonably be required by Landlord from time to time in order to (i)
facilitate Landlord’s internal financial and reporting database and (ii) permit
Landlord to calculate any rent, fee or other payments due under Ground Leases.
Tenant also agrees that Landlord shall have audit rights with respect to such
information to the extent required to confirm Tenant’s compliance with the
Master Lease terms (including, without limitation, calculation of Net Revenues).


(c)     Notwithstanding the foregoing provisions of Section 23.1, Tenant shall
not be obligated (1) to provide information that is subject to the quality
assurance immunity or is subject to attorney-client privilege or the attorney
work product doctrine or (2) to provide information or assistance that could
give Landlord or its Affiliates a “competitive” advantage with respect to
markets in which GLP, Landlord or any of Landlord’s Affiliates and Tenant,
Tenant’s Parent or any of Tenant’s Affiliates might be competing at any time
(“Restricted Information”) it being understood that Restricted Information shall
not include revenue and expense information relevant to Landlord’s calculation
and verification of (i) the Escalation amount hereunder and (ii) Tenant’s
compliance with Section 23.3(a) hereof, provided that the foregoing information
shall be provided on a portfolio wide (as opposed to Facility by Facility)
basis, except where required by Landlord to be able to make submissions to, or
otherwise to comply with requirements of, gaming and other regulatory
authorities, in which case such additional information (including Facility by
Facility performance information) will be provided by Tenant to Landlord to the
extent so required (provided that Landlord shall in such instance first execute
a nondisclosure agreement in a form reasonably satisfactory to Tenant with
respect to such information). Landlord shall retain audit rights with respect to
Restricted Information to the extent required to confirm Tenant’s compliance
with the Master Lease terms (and GLP’s compliance with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory
requirements) and provided that appropriate measures are in place to ensure that
only Landlord’s auditors and attorneys (and not Landlord or GLP or any of
Landlord’s other Affiliates) are provided access to such information).   In
addition, Landlord shall not disclose any Restricted Information to any Person
or any employee, officer or director of any Person (other than GLP or a
Subsidiary of Landlord) that directly or indirectly owns or operates any gaming
business or is a competitor of Tenant, Tenant's Parent or any Affiliate of
Tenant.

64

--------------------------------------------------------------------------------





23.2     Confidentiality; Public Offering Information.


(a)     The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party. Each party agrees that neither such
party nor any of its Representatives acting on its behalf shall, during or
within five (5) years after the term of the termination or expiration of this
Master Lease, directly or indirectly use any Confidential Information of the
other party or disclose Confidential Information of the other party to any
person for any reason or purpose whatsoever, except as reasonably required in
order to comply with the obligations and otherwise as permitted under the
provisions of this Master Lease. Notwithstanding the foregoing, in the event
that a party or any of its Representatives is requested or becomes legally
compelled (pursuant to any legal, governmental, administrative or regulatory
order, authority or process) to disclose any Confidential Information of the
other party, it will, to the extent reasonably practicable and not prohibited by
law, provide the party to whom such Confidential Information belongs prompt
written notice of the existence, terms or circumstances of such event so that
the party to whom such Confidential Information belongs may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 23.2(a). In the event that such protective order or other remedy is
not obtained or the party to whom such Confidential Information belongs waives
compliance with this Section 23.2(a), the party compelled to disclose such
Confidential information will furnish only that portion of the Confidential
Information or take only such action as, based upon the advice of your legal
counsel, is legally required and will use commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished. The party compelled to disclose the
Confidential Information shall cooperate with any action reasonably requested by
the party to whom such Confidential Information belongs to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
to the Confidential Information.
  
(b)     Notwithstanding anything to the contrary in Section 23.2(a), Tenant
specifically agrees that Landlord may include financial information and such
information concerning the operation of the Facilities (1) which is approved by
Tenant in its sole discretion, (2) which is publicly available, (3) the Adjusted
Revenue to Rent Ratio, or (4) the inclusion of which is approved by Tenant in
writing, which approval may not be unreasonably withheld, in offering memoranda
or prospectuses or confidential information memoranda, or similar publications
or marketing materials, rating agency presentations, investor presentations or
disclosure documents in connection with syndications, private placements or
public offerings of GLP’s or Landlord’s securities or loans or securities or
loans of any direct or indirect parent entity of Landlord, and any other
reporting requirements under applicable federal and state laws, including those
of any successor to Landlord, provided that, with respect to matters permitted
to be disclosed solely under this clause (4), the recipients thereof shall be
obligated to maintain the confidentiality thereof pursuant to Section 23.2(a) or
pursuant to confidentiality provisions substantially similar thereto and to
comply with all federal, state and other securities laws applicable with respect
to such information. Unless otherwise agreed by Tenant, neither Landlord nor GLP
shall revise or change the wording of information previously publicly disclosed
by Tenant and furnished to Landlord or GLP or any direct or indirect parent
entity of Landlord pursuant to Section 23.1 or this Section 23.2 and Landlord’s
Form 10-Q or Form 10-K (or supplemental report filed in connection therewith)
shall not disclose the operational results of the Facilities prior to Tenant’s
Parent’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
Tenant’s Parent, Tenant or such Affiliate reports such information in a timely
manner consistent with historical practices and SEC disclosure requirements.
Tenant agrees to provide such other reasonable information and, if necessary,
participation in road shows and other presentations at Landlord’s or GLP’s sole
cost and expense, with respect to Tenant and its Leased Property to facilitate a
public or private debt or equity offering or syndication by Landlord or GLP or
any direct or indirect parent entity of Landlord or GLP or to satisfy GLP’s or
Landlord’s SEC disclosure requirements or the disclosure requirements of any
direct or indirect parent entity of Landlord or GLP. In

65

--------------------------------------------------------------------------------



this regard, Landlord shall provide to Tenant a copy of any information prepared
by Landlord to be published, and Tenant shall have a reasonable period of time
(not to exceed three (3) Business Days) after receipt of such information to
notify Landlord of any corrections.


23.3     Financial Covenants. (a) Tenant on a consolidated basis with respect to
all of the Facilities shall maintain an Adjusted Revenue to Rent Ratio
determined on the last day of any fiscal quarter on a cumulative basis for the
preceding Test Period (commencing with the Test Period ending on [December 31,
201_]) of at least 1.2:1.


(b)     In the event that Tenant does not satisfy at any time the Adjusted
Revenue to Rent Ratio set forth in Section 23.3(a), Tenant’s Parent shall not be
permitted to make any Restricted Payment until Tenant is in compliance with such
ratio in a subsequent period.


23.4    Landlord Obligations. Landlord acknowledges and agrees that certain of
the information contained in the Financial Statements may be non-public
financial or operational information with respect to Tenant and/or the Leased
Property. Landlord further agrees (i) to maintain the confidentiality of such
non-public information; provided, however, that notwithstanding the foregoing
and notwithstanding anything to the contrary in Section 23.2(a) hereof or
otherwise herein, Landlord shall have the right to share such information with
GLP and their respective officers, employees, directors, Facility Mortgagee,
agents and lenders party to material debt instruments entered into by GLP or
Landlord, actual or prospective arrangers, underwriters, investors or lenders
with respect to Indebtedness or Equity Interests that may be issued by GLP or
Landlord, rating agencies, accountants, attorneys and other consultants (the
“Landlord Representatives”), provided that such Landlord Representative is
advised of the confidential nature of such information and agrees, to the extent
such information is not publicly available, to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information and (ii) that
neither it nor any Landlord Representative shall be permitted to engage in any
transactions with respect to the stock or other equity or debt securities or
syndicated loans of Tenant or Tenant’s Parent based on any such non-public
information provided by or on behalf of Landlord or GLP (provided that this
provision shall not govern the provision of information by Tenant or Tenant’s
Parent). In addition to the foregoing, Landlord agrees that, upon request of
Tenant, it shall from time to time provide such information as may be reasonably
requested by Tenant with respect to Landlord’s capital structure and/or any
financing secured by this Master Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Master Lease under GAAP. In connection
therewith, Tenant agrees to maintain the confidentiality of any such non-public
information; provided, however, Tenant shall have the right to share such
information with Tenant’s Parent and their respective officers, employees,
directors, Permitted Leasehold Mortgagees, agents and lenders party to material
debt instruments entered into by Tenant or Tenant’s Parent, actual or
prospective arrangers, underwriters, investors or lenders with respect to
Indebtedness or Equity Interests that may be issued by Tenant or Tenant’s
Parent, rating agencies, accountants, attorneys and other consultants (the
“Tenant Representatives”) so long as such Tenant Representative is advised of
the confidential nature of such information and agrees, to the extent such
information is not publicly available, (i) to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information and (ii) not to
engage in any transactions with respect to the stock or other equity or debt
securities or syndicated loans of GLP or Landlord based on any such non-public
information provided by or on behalf of Tenant or Tenant’s Parent (provided that
this provision shall not govern the provision of information by Landlord or
GLP).


ARTICLE XXIV

66

--------------------------------------------------------------------------------





24.1     Landlord's Right to Inspect. Upon reasonable advance notice to Tenant,
Tenant shall permit Landlord and its authorized representatives to inspect its
Leased Property during usual business hours. Landlord shall take care to
minimize disturbance of the operations on the Leased Property, except in the
case of emergency.


ARTICLE XXV


25.1     No Waiver. No delay, omission or failure by Landlord to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance of full or partial payment of Rent during the
continuance of any default or Event of Default shall impair any such right or
constitute a waiver of any such breach or of any such term. No waiver of any
breach shall affect or alter this Master Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.


ARTICLE XXVI




26.1     Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord now or hereafter
provided either in this Master Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord of any one
or more of such rights, powers and remedies shall not preclude the simultaneous
or subsequent exercise by Landlord of any or all of such other rights, powers
and remedies.


ARTICLE XXVII


27.1     Acceptance of Surrender. No surrender to Landlord of this Master Lease
or of any Leased Property or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord, and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.




ARTICLE XXVIII


28.1     No Merger. There shall be no merger of this Master Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Leased Property.


ARTICLE XXIX


29.1     Conveyance by Landlord. If Landlord or any successor owner of the
Leased Property shall convey the Leased Property in accordance with Section 18.1
and the other terms of this Master Lease other than as security for a debt, and
the grantee or transferee expressly assumes all obligations of Landlord arising
after the date of the conveyance, Landlord or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of the Landlord under this Master Lease arising or accruing from and after the
date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.



67

--------------------------------------------------------------------------------



ARTICLE XXX


30.1     Quiet Enjoyment. So long as Tenant shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Master Lease
and fully perform its obligations hereunder, Tenant shall peaceably and quietly
have, hold and enjoy the Leased Property for the Term, free of any claim or
other action by Landlord or anyone claiming by, through or under Landlord, but
subject to all liens and encumbrances of record as of the Commencement Date or
thereafter provided for in this Master Lease or consented to by Tenant. No
failure by Landlord to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Master Lease or abate, reduce or make a
deduction from or offset against the Rent or any other sum payable under this
Master Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.


ARTICLE XXXI




31.1     Landlord's Financing. Without the consent of Tenant, Landlord may from
time to time, directly or indirectly, create or otherwise cause to exist any
Facility Mortgage upon the Leased Property or any portion thereof or interest
therein; provided, however, if Tenant has not consented to any such Facility
Mortgage entered into by Landlord after the Commencement Date, Tenant’s
obligations with respect thereto shall be subject to the limitations set forth
in Section 31.3. This Master Lease is and at all times shall be subject and
subordinate to any such Facility Mortgage which may now or hereafter affect the
Leased Property or any portion thereof or interest therein and to all renewals,
modifications, consolidations, replacements, restatements and extensions thereof
or any parts or portions thereof; provided, however, that the subjection and
subordination of this Master Lease and Tenant’s leasehold interest hereunder to
any Facility Mortgage shall be conditioned upon the execution by the holder of
each Facility Mortgage and delivery to Tenant of a nondisturbance and attornment
agreement substantially in the form attached hereto as Exhibit E and with
respect to any Facility Mortgage on any vessel or barge, Landlord shall be
required to deliver such nondisturbance and attornment agreement to Tenant from
each holder of a Facility Mortgage on such vessel or barge prior to the
recording or registration of such Facility Mortgage on such vessel or barge in a
manner that would, or the enforcement of remedies thereunder would, affect or
disturb the rights of Tenant under this Master Lease or the provisions of
Article XVII which benefit any Permitted Leasehold Mortgagee, in the case of any
Permitted Leasehold Mortgagee (provided that upon the request of Landlord such
nondisturbance and attornment agreement shall also incorporate subordination
provisions referenced above, as contemplated below, and be in substantially the
form attached hereto as Exhibit F, and be executed by Tenant as well as
Landlord), which will bind such holder of such Facility Mortgage and its
successors and assigns as well as any person who acquires any portion of the
Leased Property in a foreclosure or similar proceeding or in a transfer in lieu
of any such foreclosure or a successor owner of the Leased Property (each, a
“Foreclosure Purchaser”) and which provides that so long as there is not then
outstanding and continuing an Event of Default under this Master Lease, the
holder of such Facility Mortgage, and any Foreclosure Purchaser shall disturb
neither Tenant’s leasehold interest or possession of the Leased Property in
accordance with the terms hereof, nor any of its rights, privileges and options,
and shall give effect to this Master Lease, including the provisions of Article
XVII which benefit any Permitted Leasehold Mortgagee (as if such Facility
Mortgagee or Foreclosure Purchaser were the landlord under this Master Lease (it
being understood that if an Event of Default has occurred and is continuing at
such time such parties shall be subject to the terms and provisions hereof
concerning the exercise of rights and remedies upon such Event of Default
including the provisions of Articles XVI and XXXVI)). In connection with the
foregoing and at the request of Landlord, Tenant shall promptly execute a
subordination, nondisturbance and attornment agreement, in form and

68

--------------------------------------------------------------------------------



substance substantially in the form of Exhibit F or otherwise reasonably
satisfactory to Tenant, and the Facility Mortgagee or prospective Facility
Mortgagee, as the case may be, which will incorporate the terms set forth in the
preceding sentence. Except for the documents described in the preceding
sentences, this provision shall be self-operative and no further instrument of
subordination shall be required to give it full force and effect. If, in
connection with obtaining any Facility Mortgage for the Leased Property or any
portion thereof or interest therein, a Facility Mortgagee or prospective
Facility Mortgagee shall request (A) reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all such costs
and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Tenant hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Tenant’s monetary obligations under this Master Lease, (ii)
adversely increase Tenant’s non-monetary obligations under this Master Lease in
any material respect, or (iii) diminish Tenant’s rights under this Master Lease
in any material respect.


31.2     Attornment. If Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Facility Mortgage Documents (or in
lieu of such exercise), or otherwise by operation of law: (a) at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under this Master Lease or enter into a new lease substantially in the form of
this Master Lease with the new owner or superior lessor, and Tenant shall take
such actions to confirm the foregoing within ten (10) days after request; and
(b) the new owner or superior lessor shall not be (i) liable for any act or
omission of Landlord under this Master Lease occurring prior to such sale,
conveyance or termination; (ii) subject to any offset, abatement or reduction of
rent because of any default of Landlord under this Master Lease occurring prior
to such sale, conveyance or termination; (iii) bound by any previous
modification or amendment to this Master Lease or any previous prepayment of
more than one month’s rent, unless such modification, amendment or prepayment
shall have been approved in writing by such Facility Mortgagee (to the extent
such approval was required at the time of such amendment or modification or
prepayment under the terms of the applicable Facility Mortgage Documents) or, in
the case of such prepayment, such prepayment of rent has actually been delivered
to such new owner or superior lessor or in either case, such modification,
amendment or prepayment occurred before Landlord provided Tenant with notice of
the Facility Mortgage and the identity and address of the Facility Mortgagee; or
(iv) liable for any security deposit or other collateral deposited or delivered
to Landlord pursuant to this Master Lease unless such security deposit or other
collateral has actually been delivered to such new owner or superior lessor.


31.3     Compliance with Facility Mortgage Documents. (a) Tenant acknowledges
that any Facility Mortgage Documents executed by Landlord or any Affiliate of
Landlord may impose certain obligations on the “borrower” or other counterparty
thereunder to comply with or cause the operator and/or lessee of a Facility to
comply with all representations, covenants and warranties contained therein
relating to such Facility and the operator and/or lessee of such Facility,
including, covenants relating to (i) the maintenance and repair of such
Facility; (ii) maintenance and submission of financial records and accounts of
the operation of such Facility and related financial and other information
regarding the operator and/or lessee of such Facility and such Facility itself;
(iii) the procurement of insurance policies with respect to such Facility; and
(iv) without limiting the foregoing, compliance with all applicable Legal
Requirements relating to such Facility and the operation of the business
thereof. For so long as any Facility Mortgages encumber the Leased Property or
any portion thereof or interest therein, Tenant covenants and agrees, at its
sole cost and expense and for the express benefit of Landlord, to operate the
applicable Facility(ies) in strict compliance with the terms and conditions of
the Facility Mortgage Documents (other than payment of any indebtedness
evidenced or secured thereby) and to timely perform all of the obligations of
Landlord relating thereto, or to

69

--------------------------------------------------------------------------------



the extent that any of such duties and obligations may not properly be performed
by Tenant, Tenant shall cooperate with and assist Landlord in the performance
thereof (other than payment of any indebtedness evidenced or secured thereby);
provided, however, notwithstanding the foregoing, this Section 31.3(a) shall not
be deemed to, and shall not, impose on Tenant obligations which (i) increase
Tenant’s monetary obligations under this Master Lease, (ii) adversely increase
Tenant’s non-monetary obligations under this Master Lease in any material
respect, or (iii) diminish Tenant’s rights under this Master Lease in any
material respect. For purposes of the foregoing, any proposed implementation of
new financial covenants shall be deemed to diminish Tenant’s rights under this
Master Lease in a material respect (it being understood that Landlord may agree
to such financial covenants in any Facility Mortgage Documents and such
financial covenants will not impose obligations on Tenant). If any new Facility
Mortgage Documents to be executed by Landlord or any Affiliate of Landlord would
impose on Tenant any obligations under this Section 31.3(a), Landlord shall
provide copies of the same to Tenant for informational purposes (but not for
Tenant’s approval) prior to the execution and delivery thereof by Landlord or
any Affiliate of Landlord; provided, however, that neither Landlord nor its
Affiliates shall enter into any new Facility Mortgage Documents imposing
obligations on Tenant with respect to impounds that are more restrictive than
obligations imposed on Tenant pursuant to this Master Lease.


(b)     Without limiting or expanding Tenant’s obligations pursuant to Section
31.3(a), during the Term of this Master Lease, Tenant acknowledges and agrees
that, except as expressly provided elsewhere in this Master Lease, it shall
undertake at its own cost and expense the performance of any and all repairs,
replacements, capital improvements, maintenance items and all other requirements
relating to the condition of a Facility that are required by any Facility
Mortgage Documents or by Facility Mortgagee, and Tenant shall be solely
responsible and hereby covenants to fund and maintain any and all impound,
escrow or other reserve or similar accounts required under any Facility Mortgage
Documents as security for or otherwise relating to any operating expenses of a
Facility, including any capital repair or replacement reserves and/or impounds
or escrow accounts for taxes or insurance premiums (each a “Facility Mortgage
Reserve Account”); provided, however, this Section 31.3(b) shall not
(i) increase Tenant’s monetary obligations under this Master Lease, (ii)
adversely increase Tenant’s non-monetary obligations under this Master Lease in
any material respect, (iii) diminish Tenant’s rights under this Master Lease in
any material respect, or (iv) impose obligations to fund such reserve or similar
accounts in excess of amounts required under this Master Lease in respect of
reserve or similar accounts under the circumstances required under this Master
Lease; and provided, further, that any amounts which Tenant is required to fund
into a Facility Mortgage Reserve Account with respect to satisfaction of any
repair or replacement reserve requirements imposed by a Facility Mortgagee or
Facility Mortgage Documents shall be credited on a dollar for dollar basis
against the mandatory expenditure obligations of Tenant for such applicable
Facility(ies) under Section 9.1(e). During the Term of this Master Lease and
provided that no Event of Default shall have occurred and be continuing
hereunder, Tenant shall, subject to the terms and conditions of such Facility
Mortgage Reserve Account and the requirements of the Facility Mortgagee(s)
thereunder (and the related Facility Mortgage Documents), have access to and the
right to apply or use (including for reimbursement) to the same extent as
Landlord all monies held in each such Facility Mortgage Reserve Account for the
purposes and subject to the limitations for which such Facility Mortgage Reserve
Account is maintained, and Landlord agrees to reasonably cooperate with Tenant
in connection therewith. Landlord hereby acknowledges that funds deposited by
Tenant in any Facility Mortgage Reserve Account are the property of Tenant and
Landlord is obligated to return the portion of such funds not previously
released to Tenant within fifteen (15) days following the earlier of (x) the
expiration or earlier termination of this Master Lease with respect to such
applicable Facility, (y) the maturity or earlier prepayment of the applicable
Facility Mortgage and obligations secured thereby, or (z) an involuntary
prepayment or deemed prepayment arising out of the acceleration of the amounts
due to a Facility Mortgagee or secured under a Facility Mortgage as a result of
the exercise of remedies under the applicable Facility Mortgage or Facility
Mortgage Documents; provided, however, that the foregoing shall not be deemed or

70

--------------------------------------------------------------------------------



construed to limit or prohibit Landlord’s right to bring any damage claim
against Tenant for any breach of its obligations under this Master Lease that
may have resulted in the loss of any impound funds held by a Facility Mortgagee.


ARTICLE XXXII


32.1     Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be brought, kept,
used or disposed of in, on or about the Leased Property in quantities and for
purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the applicable
Facility or to the extent in existence at any Facility and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements. Tenant
shall not allow the Leased Property to be used as a waste disposal site or for
the manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements.


32.2     Notices. Tenant shall provide to Landlord, within five (5) Business
Days after Tenant’s receipt thereof, a copy of any notice, or notification with
respect to, (i) any violation of a Legal Requirement relating to Hazardous
Substances located in, on, or under the Leased Property or any adjacent
property; (ii) any enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the Leased
Property; (iii) any claim made or threatened by any Person against Tenant or the
Leased Property relating to damage, contribution, cost recovery, compensation,
loss, or injury resulting from or claimed to result from any Hazardous
Substance; and (iv) any reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property, including any
complaints, notices, warnings or assertions of violations in connection
therewith.


32.3     Remediation. If Tenant becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Leased Property or any adjacent property, or if Tenant, Landlord or the Leased
Property becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate the Leased
Property, Tenant shall immediately notify Landlord of such event and, at its
sole cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation. If Tenant fails to
implement and diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.


32.4     Indemnity. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Landlord) incurred in connection with, arising out
of, resulting from or incident to, directly or indirectly, before (except to the
extent first discovered after the end of the Term) or during (but not after) the
Term or such portion thereof during which the Leased Property is leased to
Tenant (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, release or other handling or disposition of any Hazardous
Substances from, in, on or about the Leased Property (collectively, “Handling”),
including the effects of such Handling of any Hazardous Substances on any Person
or property within or outside the boundaries of the Leased Property,

71

--------------------------------------------------------------------------------



(ii) the presence of any Hazardous Substances in, on, under or about the Leased
Property and (iii) the violation of any Environmental Law. “Environmental Costs”
include interest, costs of response, removal, remedial action, containment,
cleanup, investigation, design, engineering and construction, damages (including
actual and consequential damages) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, attorney’s fees,
expert fees, consultation fees, and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing.
Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Section 32.4 that is not cured within any applicable cure period, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses incurred by
Landlord in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (with respect to any period of time in which
Tenant or its Affiliate was in possession and control of the applicable Leased
Property) or during (but not after) the Term or such portion thereof during
which the Leased Property is leased to Tenant of the following:
(a)     in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;


(b)     in bringing the Leased Property into compliance with all Legal
Requirements; and


(c)     in removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property or off-site other
than in the ordinary course of the business conducted at the Leased Property and
in compliance with applicable Legal Requirements.


If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.
32.5     Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under this Article XXXII,
Landlord shall have the right, from time to time, during normal business hours
and upon not less than five (5) days written notice to Tenant, except in the
case of an emergency in which event no notice shall be required, to conduct an
inspection of the Leased Property to determine the existence or presence of
Hazardous Substances on or about the Leased Property. Landlord shall have the
right to enter and inspect the Leased Property, conduct any testing, sampling
and analyses it deems necessary and shall have the right to inspect materials
brought into the Leased Property. Landlord may, in its discretion, retain such
experts to conduct the inspection, perform the tests referred to herein, and to
prepare a written report in connection therewith. All reasonable costs and
expenses incurred by Landlord under this Section 32.5 shall be paid on demand as
Additional Charges by Tenant to Landlord. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion be intended as a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Master Lease.
The obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Master Lease.


ARTICLE XXXIII

72

--------------------------------------------------------------------------------





33.1     Memorandum of Lease. Landlord and Tenant shall enter into one or more
short form memoranda of this Master Lease, in form suitable for recording in
each county or other applicable location in which the Leased Property is
located. Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the expiration or earlier termination of the Term with
respect to the applicable Facility.


33.2     Tenant Financing. If, in connection with granting any Permitted
Leasehold Mortgage or entering into a Debt Agreement, Tenant shall reasonably
request (A) reasonable cooperation from Landlord, Landlord shall provide the
same at no cost or expense to Landlord, it being understood and agreed that
Tenant shall be required to reimburse Landlord for all such costs and expenses
so incurred by Landlord, including, but not limited to, its reasonable
attorneys’ fees, or (B) reasonable amendments or modifications to this Master
Lease as a condition thereto, Landlord hereby agrees to execute and deliver the
same so long as any such amendments or modifications do not (i) increase
Landlord’s monetary obligations under this Master Lease, (ii) adversely increase
Landlord’s non-monetary obligations under this Master Lease in any material
respect, (iii) diminish Landlord’s rights under this Master Lease in any
material respect, (iv) adversely impact the value of the Leased Property or (v)
adversely impact Landlord’s (or any Affiliate of Landlord’s) tax treatment or
position.
ARTICLE XXXIV


34.1     Expert Valuation Process.


(a)     In the event that the opinion of an “Expert” is required under this
Master Lease and Landlord and Tenant have not been able to reach agreement on
such Person after at least ten (10) days of good faith negotiations, then either
party shall each have the right to seek appointment of the Expert by the
“Appointing Authority,” as defined below, by writing to the Appointing Authority
and asking it to serve as the Appointing Authority and appoint the Expert. The
Appointing Authority shall appoint an Expert who is independent of the parties
and has at least ten (10) years of experience valuing commercial real estate
and/or in leasing or other matters, as applicable with respect to any of the
matters to be determined by the Expert.


(b)     The “Appointing Authority” shall be (i) the Institute for Conflict
Prevention and Resolution (also known as, and shall be defined herein as, the
“CPR Institute”), unless it is unable to serve, in which case the Appointing
Authority shall be (ii) the American Arbitration Association (“AAA”) under its
Arbitrator Select Program for non-administered arbitrations or whatever AAA
process is in effect at the time for the appointment of arbitrators in cases not
administered by the AAA, unless it is unable to serve, in which case (iii) the
parties shall have the right to apply to any court of competent jurisdiction to
appoint an Appointing Authority or an Expert in accordance with the court’s
power to appoint arbitrators. The CPR Institute and the AAA shall each be
considered unable to serve if it no longer exists, or if it no longer provides
neutral appointment services, or if it does not confirm (in form or substance)
that it will serve as the Appointing Authority within thirty (30) days after
receiving a written request from either Landlord or Tenant to serve as the
Appointing Authority, or if, despite agreeing to serve as the Appointing
Authority, it does not confirm its Expert appointment within sixty (60) after
receiving such written request. The Appointing Authority’s appointment of the
Expert shall be final and binding upon the parties. The Appointing Authority
shall have no power or authority except to appoint the Expert, and no rules of
the Appointing Authority shall be applied to the valuation or other
determination of the Expert other than the rules necessary for the appointment
of the Expert.



73

--------------------------------------------------------------------------------



(c)     Once the Expert is finally selected, either by agreement of the parties
or by confirmation to the parties from the Appointing Authority, the Expert will
determine the matter in question, by proceeding as follows:
 
In the case of an Expert required for any other purpose, including without
limitation under Section 13.2 and Section 36.2(a) hereof, each of Landlord and
Tenant shall have a period of ten (10) days to submit to the Expert its position
as to the Maximum Foreseeable Loss, as to the replacement cost of the Facilities
as of the date of the expiration of this Master Lease and as to the appropriate
per annum yield for leases between owners and operators of Gaming Facilities at
the time in question (or as to any other matter to be resolved by an Expert
hereunder), as the case may be, and any materials each of Landlord and Tenant
wishes the Expert to consider when determining such Maximum Foreseeable Loss,
replacement cost of the Facilities and the appropriate per annum yield for
leases between owners and operators of Gaming Facilities (or as to any other
matter to be resolved by an Expert hereunder), and the Expert will then make the
relevant determination, by a “baseball arbitration” proceeding with the Expert
limited to awarding only one or the other of the two positions submitted (and
not any position in between or other compromise or ruling not consistent with
one of the two positions submitted, except that in the case of a determination
in respect of a dispute under Section 36.2(a), the Expert in its discretion may
choose the position of one party with respect to the replacement cost of the
Facilities as of the date of the expiration of this Master Lease and the
position of the other party with respect to the appropriate per annum yield for
leases between owners and operators of Gaming Facilities at the time in
question), which shall then be binding on the parties hereto. The Expert, in his
or her sole discretion, shall consider any and all materials that he or she
deems relevant, except that there shall be no live hearings and the parties
shall not be permitted to take discovery. The Expert may submit written
questions or information requests to the parties, and the parties may respond
with written materials within a time frame agreed by the parties or, absent
agreement by the parties, set by the Expert.
(d)     All communications between a party and either the Appointing Authority
or the Expert shall also be copied to the other party. The parties shall
cooperate in good faith to facilitate the valuation or other determination by
the Expert.


(e)     The costs of any Appointing Authority or Expert engaged with respect to
any issue under Section 34.1(c) of this Master Lease shall be borne by the party
against whom the Expert rules on such issue. If Landlord pays such Expert or
Appointing Authority and is the prevailing party, such costs shall be Additional
Charges hereunder and if Tenant pays such Expert or Appointing Authority and is
the prevailing party, such costs shall be a credit against the next Rent payment
hereunder.


ARTICLE XXXV


35.1     Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

74

--------------------------------------------------------------------------------



To Tenant:
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (prior to consummation of the Merger Transaction):
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
And with copy to
(which shall not
constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (after the consummation of the Merger Transaction):
[__________ c/o]
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901
 
 
And with copy to
(which shall not
constitute notice):
 



or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.
ARTICLE XXXVI


36.1     Transfer of Tenant’s Property and Operational Control of the
Facilities. Upon the written request (an “End of Term Gaming Asset Transfer
Notice”) of Landlord either immediately prior to or in connection with the
expiration or earlier termination of the Term, or of Tenant in connection with a
termination of this Master Lease that occurs (i) either on the last date of the
Initial Term or the last date of any Renewal Term, or (ii) in the event Landlord
exercises its right to terminate this Master Lease or repossess the Leased
Property in accordance with the terms of this Master Lease and, provided that,
in each of the foregoing clauses (i) or (ii), Tenant complies with the
provisions of Section 36.3, Tenant shall transfer

75

--------------------------------------------------------------------------------



(or cause to be transferred) upon the expiration of the Term, or as soon
thereafter as Landlord shall request, the business operations conducted by
Tenant and its Subsidiaries at the Facilities (including, for the avoidance of
doubt, all Tenant’s Property relating to each of the Facilities other than
tradenames and trademarks, but including all customer lists and all other
Facility specific information and assets) to a successor lessee or operator (or
lessees or operators) of the Facilities (collectively, the “Successor Tenant”)
designated pursuant to Section 36.2 for consideration to be received by Tenant
(or its Subsidiaries) from the Successor Tenant in an amount equal to the fair
market value of such business operations conducted at the Facilities and
Tenant’s Property (including any Tenant Capital Improvements not funded by
Landlord in accordance with Section 10.3) (the “Gaming Assets FMV”) as
negotiated and agreed by Tenant and the Successor Tenant; provided, however,
that in the event an End of Term Gaming Asset Transfer Notice is delivered
hereunder, then notwithstanding the expiration or earlier termination of the
Term, until such time that Tenant transfers the business operations conducted at
the Facilities and Tenant’s Property to a Successor Tenant, Tenant shall (or
shall cause its Subsidiaries to) continue to (and Landlord shall permit Tenant
to maintain possession of the Leased Property to the extent necessary to)
operate the Facilities in accordance with the applicable terms of this Master
Lease and the course and manner in which Tenant (or its Subsidiaries) has
operated the Facilities prior to the end of the Term (including, but not limited
to, the payment of Rent hereunder). If Tenant and a potential Successor Tenant
designated by Landlord cannot agree on the Gaming Assets FMV within a reasonable
time not to exceed thirty (30) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder, then such Gaming Assets FMV shall be determined, and
Tenant’s transfer of Tenant’s Property to a Successor Tenant in consideration
for a payment in such amount shall be determined and transferred, in accordance
with the provisions of Section 36.2.


36.2     Determination of Successor Lessee and Gaming Assets FMV.


If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of Tenant’s Property to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.2(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of ten (10)
years (the “Successor Tenant Rent”) pursuant to a lease agreement containing
substantially the same terms and conditions of this Master Lease (other than, in
the case of a new lease at the end of the final Renewal Term, the terms of this
Article XXXVI, which will not be included in such new lease), (ii) second,
identifying and designating in accordance with the terms of Section 36.2(b), a
pool of qualified potential Successor Tenants (each, a “Qualified Successor
Tenant”) prepared to lease the Facilities at the Successor Tenant Rent and to
bid for the business operations (which will include a two (2) year transition
license for tradenames and trademarks used at the Facilities) conducted at the
Facilities and Tenant’s Property, and (iii) third, in accordance with the terms
of Section 36.2(c), determining the highest price a Qualified Successor Tenant
would agree to pay for Tenant’s Property and setting such highest price as the
Gaming Assets FMV in exchange for which Tenant shall be required to transfer
Tenant’s Property and Landlord will enter into a lease with such Qualified
Successor Tenant on substantially the same terms and conditions of this Master
Lease (other than, in the case of a new lease at the end of the final Renewal
Term, the terms of this Article XXXVI, which will not be included in such new
lease) through the remaining term of this Master Lease (assuming that this
Master Lease will not have terminated prior to its natural expiration at the end
of the final Renewal Term) or ten (10) years, whichever is greater for a rent
calculated pursuant to Section 36.2(a) hereof. Notwithstanding anything in the
contrary in this Article XXXVI, the transfer of Tenant’s Property will be
conditioned upon the Successor Tenant obtaining the Gaming Licenses or the
approval of the applicable regulatory agencies of the transfer of the Gaming
Licenses and any other gaming assets to the Successor Tenant and/or the issuance
of new gaming licenses as required by applicable Gaming Regulations and the
relevant regulatory agencies both with respect to operating and suitability
criteria, as the case may be.

76

--------------------------------------------------------------------------------



(a)     Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of ten (10) years and pursuant
to a lease containing substantially the same terms and conditions of this Master
Lease (other than, in the case of a new lease at the end of the final Renewal
Term, the terms of this Article XXXVI, which will not be included in such new
lease). If Landlord and Tenant cannot agree on the Successor Tenant Rent amount
within a reasonable time not to exceed sixty (60) days after receipt of an End
of Term Gaming Asset Transfer Notice hereunder, then the Successor Tenant Rent
shall be set as follows:


(i)     for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Master Lease for such period (assuming the
Master Lease will have not been terminated prior to its natural expiration); and


(ii)     for the period following the last day of the calendar month in which
the thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Master Lease.


(b)     Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three additional (for a total of up to four) potential
Qualified Successor Tenants prepared to lease the Facilities for the Successor
Tenant Rent, each of whom must meet the criteria established for a Discretionary
Transferee (and none of whom may be Tenant or an Affiliate of Tenant (it being
understood and agreed that there shall be no restriction on Landlord or any
Affiliate of Landlord from being a potential Qualified Successor Tenant), except
in the case of termination of the Master Lease on the last day of the calendar
month in which the thirty fifth (35th) anniversary of the Commencement Date
occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such party’s allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.2(c) below.


(c)     Determing Gaming Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.2(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property to the highest bidder.


36.3     Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent possible any disruption to the continued
orderly operation of the Facilities for its Primary Intended Use.
Notwithstanding the expiration or earlier termination of the Term and anything
to the contrary herein, unless Landlord consents to the contrary, until such
time that Tenant transfers Tenant’s Property and operational control of the
Facilities to a Successor Tenant in accordance with the provisions of this
Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance

77

--------------------------------------------------------------------------------



with the applicable terms of this Master Lease and the course and manner in
which Tenant (or its Subsidiaries) has operated the Facilities prior to the end
of the Term (including, but not limited to, the payment of Rent hereunder).
Concurrently with the transfer of Tenant’s Property to Successor Tenant,
Landlord and Successor Tenant shall execute a new master lease in accordance
with the terms as set forth in the final clause of the first sentence of Section
36.2 hereof.


ARTICLE XXXVII


37.1     Attorneys' Fees. If Landlord or Tenant brings an action or other
proceeding against the other to enforce or interpret any of the terms, covenants
or conditions hereof or any instrument executed pursuant to this Master Lease,
or by reason of any breach or default hereunder or thereunder, the party
prevailing in any such action or proceeding and any appeal thereupon shall be
paid all of its costs and reasonable outside attorneys’ fees incurred therein.
In addition to the foregoing and other provisions of this Master Lease that
specifically require Tenant to reimburse, pay or indemnify against Landlord’s
attorneys’ fees, Tenant shall pay, as Additional Charges, all of Landlord’s
reasonable outside attorneys’ fees incurred in connection with the enforcement
of this Master Lease (except to the extent provided above), including reasonable
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection therewith, and the collection of past due Rent.


ARTICLE XXXVIII


38.1     Brokers. Tenant warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Master Lease, and Tenant
shall indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.


ARTICLE XXXIX


39.1     Anti-Terrorism Representations. Tenant hereby represents and warrants
that neither Tenant, nor, to the knowledge of Tenant, any persons or entities
holding any legal or beneficial interest whatsoever in Tenant, are (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Tenant hereby represents and
warrants to Landlord that no funds tendered to Landlord by Tenant under the
terms of this Master Lease are or will be directly or indirectly derived from
activities that may contravene U.S. federal, state or international laws and
regulations, including anti-money laundering laws. If the foregoing
representations are untrue at any time during the Term and Landlord suffers
actual damages as a result thereof, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.


Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use

78

--------------------------------------------------------------------------------



or occupancy of the Leased Property. A breach of the representations contained
in this Section 39.1 by Tenant as a result of which Landlord suffers actual
damages shall constitute a material breach of this Master Lease and shall
entitle Landlord to any and all remedies available hereunder, or at law or in
equity.
ARTICLE XL


40.1     GLPI REIT Protection. (a) The parties hereto intend that Rent and other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Master Lease shall be interpreted consistent with
this intent.


(b)     Anything contained in this Master Lease to the contrary notwithstanding,
Tenant shall not without Landlord’s advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Leased Property on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or profits derived by the
business activities of the subtenant, assignee or manager or (y) any other
formula such that any portion of any amount received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto; (ii) furnish or render
any services to the subtenant, assignee or manager or manage or operate the
Leased Property so subleased, assigned or managed; (iii) sublet, assign or enter
into a management arrangement for the Leased Property to any Person (other than
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code)
of GLP) in which Tenant, Landlord or GLP owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in Section
856(d)(5) of the Code); or (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could cause any
portion of the amounts received by Landlord pursuant to this Master Lease or any
sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could cause any other income of Landlord to fail to qualify as income
described in Section 856(c)(2) of the Code. The requirements of this Section
40.1(b) shall likewise apply to any further subleasing by any subtenant.


(c)     Anything contained in this Master Lease to the contrary notwithstanding,
the parties acknowledge and agree that Landlord, in its sole discretion, may
assign this Master Lease or any interest herein to another Person (including
without limitation, a “taxable REIT subsidiary” (within the meaning of Section
856(l) of the Code)) in order to maintain Landlord’s status as a “real estate
investment trust” (within the meaning of Section 856(a) of the Code); provided,
however, Landlord shall be required to (i) comply with any applicable legal
requirements related to such transfer and (ii) give Tenant notice of any such
assignment; and provided, further, that any such assignment shall be subject to
all of the rights of Tenant hereunder.


(d)     Anything contained in this Master Lease to the contrary notwithstanding,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant’s possession or under Tenant’s control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of GLP’s “real estate investment trust”
(within the meaning of Section 856(a) of the Code) compliance requirements.
Anything contained in this Master Lease to the contrary notwithstanding, Tenant
shall take such reasonable action as may be requested by Landlord from time to
time in order to ensure compliance with the Internal Revenue Service requirement
that Rent allocable for purposes of Section 856 of the Code to personal
property, if any, at the beginning and end of a calendar year does not exceed
fifteen percent (15%) of the total Rent due hereunder as long as such compliance
does not (i) increase Tenant’s

79

--------------------------------------------------------------------------------



monetary obligations under this Master Lease or (ii) materially and adversely
increase Tenant’s non-monetary obligations under this Master Lease or (iii)
materially diminish Tenant’s rights under this Master Lease.


ARTICLE XL1


41.1     Survival. Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.


41.2     Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.


41.3     Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Master Lease shall be had against any other
assets of Landlord whatsoever). It is specifically agreed that no constituent
partner in Landlord or officer or employee of Landlord shall ever be personally
liable for any such judgment or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord, or any action not involving the personal
liability of Landlord. Furthermore, except as otherwise expressly provided
herein, in no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause.


41.4    Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.


41.5     Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL
RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF
POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH AS AN ACTION FOR
UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND
ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY IS LOCATED.


46.1     Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE

80

--------------------------------------------------------------------------------



DEALINGS OF LANDLORD AND TENANT WITH RESPECT TO THIS MASTER LEASE (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD
AND TENANT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT
EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.


41.7     Entire Agreement. This Master Lease and the Exhibits and Schedules
hereto constitute the entire and final agreement of the parties with respect to
the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the parties and, with respect to the provisions
set forth in Section 40.1, no such change or modification shall be effective
without the explicit reference to such section by number and paragraph. Landlord
and Tenant hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Leased Property are
merged into and revoked by this Master Lease.


41.8     Headings. All titles and headings to sections, subsections, paragraphs
or other divisions of this Master Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.


41.9     Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.


41.10     Interpretations. Both Landlord and Tenant have been represented by
counsel and this Master Lease and every provision hereof has been freely and
fairly negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.


41.11     Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.


41.12     Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable gaming authorities in connection with the
administration of their regulatory jurisdiction over Tenant’s Parent, Tenant and
its Subsidiaries, including the provision of such documents and other
information as may be requested by such gaming authorities relating to Tenant or
any of its Subsidiaries or to this Master Lease and which are within Landlord’s
reasonable control to obtain and provide.


41.13 Gaming Regulations. (a) Notwithstanding anything to the contrary in this
Master Lease, this Master Lease and any agreement formed pursuant to the terms
hereof are subject to the Gaming Regulations and the laws involving the sale,
distribution and possession of alcoholic beverages (the “Liquor Laws”). Without
limiting the foregoing, each of Tenant, Landlord, and each of Tenant’s or
Landlord’s successors and assigns acknowledges that (i) it is subject to being
called forward by the gaming authority or

81

--------------------------------------------------------------------------------



governmental authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Master Lease and any agreement formed pursuant to the terms hereof,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Regulations and Liquor Laws and only to the extent that required
approvals (including prior approvals) are obtained from the requisite
governmental authorities.


(b)     Notwithstanding anything to the contrary in this Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each gaming authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto,
including, without limitation, the provision of such documents or other
information as may be requested by any such gaming authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Master Lease or any agreement formed pursuant to the terms
hereof.


41.14     Certain Provisions of Nevada Law. Pursuant to Section 108.234 of the
Nevada Revised Statutes (as amended or supplemented from time to time, “NRS”),
to the extent the Leased Property is located in Nevada, Landlord hereby informs
Tenant that Tenant must comply with the requirements of NRS § 108.2403 and NRS
§ 108.2407. Tenant shall (a) take all actions necessary under laws of the State
of Nevada to ensure that no liens encumbering Landlord’s interest in the Leased
Property located in Nevada arise as a result of Capital Improvements by Tenant,
which actions shall include, without limitation, the recording of a notice of
posted security in the Office of the County Recorder of Clark County, Nevada, in
accordance with NRS § 108.2403(1)(a), and (b) either (i) establish a
construction disbursement account pursuant to NRS § 108.2403(1)(b)(1), or (ii)
furnish and record, in accordance with NRS § 108.2403(1)(b)(2), a surety bond
for the prime contract for such Capital Improvements at such Leased Property
that meets the requirements of NRS § 108.2415. Tenant shall notify Landlord of
the name and address of Tenant’s prime contractor who will be performing such
Capital Improvements as soon as it is known. Tenant shall notify Landlord
immediately upon the signing of any contract with the prime contractor for such
Capital Improvements or other construction, alteration or repair of any portion
of such Leased Property or any improvements to such Leased Property. Tenant may
not enter such Leased Property to begin any alteration or other work in such
Leased Property until Tenant has delivered evidence satisfactory to Landlord
that Tenant has complied with the terms of this Section 41.14. Failure by Tenant
to comply with the terms of this Section 41.14 shall permit Landlord to declare
an Event of Default. Further, Landlord shall have the right to post and maintain
any notices of non-responsibility.


41.15     Certain Provisions of Louisiana Law. For Facilities located in the
State of Louisiana, Landlord hereby waives and releases all liens and privileges
it may have now or hereafter on or against any personal property (e.g., movable
property under Louisiana law) now or hereafter located on or about the Leased
Property, whether such property is owned by Tenant or any other Person,
including without limitation the lessor's lien and privilege provided by
Louisiana Civil Code Articles 2707 - 2710.  This waiver and release shall be
self-operative.  However, Landlord shall, upon request of Tenant made from time
to time, execute instruments reasonably required to effect or confirm this
waiver and release.




[SIGNATURES ON FOLLOWING PAGE]



82

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.
LANDLORD:
[PINNACLE ENTERTAINMENT, INC.]


By: _________________
Name:
Title:

S - 1

--------------------------------------------------------------------------------







TENANT:
[PINNACLE ENTERTAINMENT OPCO ENTITY]




By: ___________________
Name:
Title:     
    



S - 2

--------------------------------------------------------------------------------






S - 3

--------------------------------------------------------------------------------



EXHIBIT A


LIST OF FACILITIES


 
 
Use
River City
St. Louis, MO
Dockside Gaming
Ameristar St. Charles
St. Charles, MO
Dockside Gaming
Ameristar Kansas City
Kansas City, MO
Dockside Gaming
Ameristar Council Bluffs
Council Bluffs, IA
Dockside Gaming
L'Auberge Baton Rouge
Baton Rouge, LA
Dockside Gaming
Ameristar Black Hawk
Black Hawk, CO
Land-based Gaming
Cactus Petes and Horseshu
Jackpot, NV
Land-based Gaming
Ameristar East Chicago
East Chicago, IN
Dockside Gaming
Belterra Resort
Florence, IN
Dockside Gaming
Boomtown Bossier City
Bossier City, LA
Dockside Gaming
L'Auberge Lake Charles
Lake Charles, LA
Dockside Gaming
Ameristar Vicksburg
Vicksburg, MS
Dockside Gaming
Boomtown New Orleans
Harvey, LA
Dockside Gaming




A - 1

--------------------------------------------------------------------------------



EXHIBIT B
LEGAL DESCRIPTIONS
See attached.



B - 1

--------------------------------------------------------------------------------



EXHIBIT C
GAMING LICENSES
Licensed Entity
Facility
State
Regulatory Authority
Regulatory Agency Address
Type of License
Pinnacle Entertainment, Inc.
Ameristar Black Hawk
CO
Colorado Division of Gaming
17301 W Colfax Ave, Ste 135
Golden, CO 80401
Change of Ownership Approval (02/19/2015)
Ameristar Casino Black Hawk, Inc.
d/b/a Ameristar Casino Resort Spa Black Hawk
Ameristar Black Hawk
CO
Colorado Division of Gaming
17301 W Colfax Ave, Ste 135
Golden, CO 80401
Retailer Type 2#14-50867
Operator Type 2#14-50868
Mfg/Dist Type 2 #14-54679
Pinnacle Entertainment, Inc.
Ameristar East Chicago
IN
Indiana Gaming Commission
East Tower, Ste 1600
101 W Washington St
Indianapolis, IN 46204
Transfer of Ownership Approval (06/27/2013)
Ameristar Casino East Chicago, LLC
d/b/a Ameristar East Chicago Hotel & Casino
Ameristar East Chicago
IN
Indiana Gaming Commission
East Tower, Ste 1600
101 W Washington St
Indianapolis, IN 46204
Casino Owners License
Belterra Resort Indiana, LLC
d/b/a  Belterra Casino Resort & Spa
Belterra Casino Resort & Spa
IN
Indiana Gaming Commission
East Tower, Ste 1600
101 W Washington St
Indianapolis, IN 46204
Casino Owners License #475
Pinnacle Entertainment, Inc.
Ameristar Casino Hotel Council Bluffs
IA
Iowa Racing & Gaming Commission
1300 Des Moines St, Ste 100
Des Moines, IA 50309
Stock Purchase Approval (06/06/2013)
Ameristar Casino Council Bluffs, Inc.
d/b/a Ameristar Casino Hotel Council Bluffs
Ameristar Casino Hotel Council Bluffs
IA
Iowa Racing & Gaming Commission
1300 Des Moines St, Ste 100
Des Moines, IA 50309
Gaming License
Pinnacle Entertainment, Inc.
All LA Facilities
LA
Louisiana Gaming Control Board
7901 Independence Blvd,
Building A
Baton Rouge, LA 70806
Found Suitable
PNK (BOSSIER CITY), Inc.
d/b/a Boomtown Bossier City
Boomtown Bossier City
LA
Louisiana Gaming Control Board
7901 Independence Blvd,
Building A
Baton Rouge, LA 70806
Gaming License #R016500701
Louisiana-1 Gaming, a Louisiana Partnership in Commendam
d/b/a Boomtown New Orleans
Boomtown New Orleans
LA
Louisiana Gaming Control Board
7901 Independence Blvd,
Building A
Baton Rouge, LA 70806
Gaming License #R012600196
PNK (Baton Rouge) Partnership
d/b/a L’Auberge Baton Rouge
L’Auberge Baton Rouge
LA
Louisiana Gaming Control Board
7901 Independence Blvd,
Building A
Baton Rouge, LA 70806
Gaming License #R011000801
PNK (LAKE CHARLES), L.L.C.
d/b/a L’Auberge Lake Charles Hotel & Casino
L’Auberge Lake Charles Hotel & Casino
LA
Louisiana Gaming Control Board
7901 Independence Blvd,
Building A
Baton Rouge, LA 70806
Gaming License #R011001707


C - 1

--------------------------------------------------------------------------------



Licensed Entity
Facility
State
Regulatory Authority
Regulatory Agency Address
Type of License
Pinnacle Entertainment, Inc.
Ameristar Casino Hotel
Vicksburg
MS
Mississippi Gaming Commission
620 North Street, Ste 200
Jackson, MS 39202
Registration of Pinnacle as the publicly trading parent of ACVI (06/20/2013)
Ameristar Casino Vicksburg, Inc.
d/b/a Ameristar Casino Hotel Vicksburg
Ameristar Casino Hotel Vicksburg
MS
Mississippi Gaming Commission
620 North Street, Ste 200
Jackson, MS 39202
Gaming License #959
Pinnacle Entertainment, Inc.
All MO Facilities
MO
Missouri Gaming Commission
3417 Knipp Drive
Jefferson City, MO 65109
Class A License #MGC161281
Ameristar Casino Kansas City, Inc.
d/b/a Ameristar Casino Hotel Kansas City
Ameristar Casino Hotel Kansas City
MO
Missouri Gaming Commission
3417 Knipp Drive
Jefferson City, MO 65109
Class B License #MGC156053
Ameristar Casino St. Charles, Inc.
d/b/a Ameristar Casino Resort Spa St. Charles
Ameristar Casino Resort Spa St. Charles
MO
Missouri Gaming Commission
3417 Knipp Drive
Jefferson City, MO 65109
Class B License #MGC156055
PNK (River City), LLC
d/b/a River City Casino
River City Casino
MO
Missouri Gaming Commission
3417 Knipp Drive
Jefferson City, MO 65109
Class B License #MGC304795
Pinnacle Entertainment, Inc.
Cactus Pete’s Resort Casino
and The Horseshu Hotel & Casino
NV
Nevada Gaming Commission/Nevada Gaming Control Board
1919 College Parkway
Carson City, NV 89706
Shelf Registration;
Registration of Pinnacle as the publicly traded parent company of CPI, Inc.
Cactus Petes, Inc.
d/b/a Cactus Pete’s Resort Casino
d/b/a The Horseshu Hotel & Casino
Cactus Pete’s Resort Casino
and The Horseshu Hotel & Casino
NV
Nevada Gaming Commission/Nevada Gaming Control Board
1919 College Parkway
Carson City, NV 89706
Nonrestricted Gaming:
Cactus Pete’s #00166-01
Horseshu #00198-06










C - 2

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF GUARANTY


This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the _____ day of ___________, 201_ by and between [_________], a __________,
____________, a ________________ and ____________, a ________________ (each,
“Guarantor”, and collectively, the “Guarantors”), and [___________________]
(“Landlord”).
RECITALS
A.    Landlord and [________________] (“Tenant”) have entered into that certain
Master Lease dated of even date herewith (as may be amended, restated,
supplemented, waived or otherwise modified from time to time, the “Master
Lease”). All capitalized terms used and not otherwise defined herein shall have
the same meanings given such terms in the Master Lease.
B.    Each Guarantor is an affiliate of the Tenant, will derive substantial
benefits from the Master Lease and acknowledges and agrees that this Guaranty is
given in accordance with the requirements of the Master Lease and that Landlord
would not have been willing to enter into the Master Lease unless such Guarantor
was willing to execute and deliver this Guaranty.
AGREEMENTS
NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees as follows:
1.    Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Master Lease, from and after the Commencement Date thereof,
each Guarantor hereby unconditionally and irrevocably guarantees, as a primary
obligor and not merely as a surety, (i) the payment when due of all Rent and all
other sums payable by Tenant under the Master Lease, and (ii) the faithful and
prompt performance when due of each and every one of the terms, conditions and
covenants to be kept and performed by Tenant and its Affiliates under the Master
Lease, including without limitation all indemnification obligations, insurance
obligations, and all obligations to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the Leased Property
covered by the Master Lease (collectively, the “Obligations”). In the event of
the failure of Tenant to pay any such Rent or other sums, or to render any other
performance required of Tenant and its Affiliates under the Master Lease, when
due or within any applicable cure period, each Guarantor shall forthwith perform
or cause to be performed all provisions of the Master Lease to be performed by
Tenant and its Affiliates thereunder, and pay all reasonable costs of collection
or enforcement and other damages that may result from the non-performance
thereof to the full extent provided under the Master Lease. As to the
Obligations, each Guarantor’s liability under this Guaranty is without limit
except as provided in Section 12 hereof. Each Guarantor agrees that its
guarantee provided herein constitutes a guarantee of payment when due and not of
collection.
2.    Survival of Obligations. The obligations of each Guarantor under this
Guaranty shall survive and continue in full force and effect notwithstanding:
(a)    any amendment, modification, or extension of the Master Lease pursuant to
its terms;

D - 1

--------------------------------------------------------------------------------



(b)    any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of the Master Lease or any other guarantor;
(c)    any substitution or release, in whole or in part, of any security for
this Guaranty which Landlord may hold at any time;
(d)    any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of the Master Lease or any security held by Landlord with
respect thereto, or any waiver of any such right, power or remedy;
(e)    any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;
(f)    any limitation of Tenant’s liability under the Master Lease or any
limitation of Tenant’s liability thereunder which may now or hereafter be
imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the Master
Lease or any term thereof;
(g)    subject to Section 13 hereof, any sale, lease, or transfer of all or any
part of any interest in any Facility or any or all of the assets of Tenant to
any other person, firm or entity other than to Landlord;
(h)    any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;
(i)    any extensions of time for performance under the Master Lease;
(j)    the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Master Lease by
operation of law or otherwise;
(k)    the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Master Lease to pay any money judgment;
(l)    the failure to give Guarantor any notice of acceptance, default or
otherwise;
(m)    any other guaranty now or hereafter executed by Guarantor or anyone else
in connection with the Master Lease;
(n)    any rights, powers or privileges Landlord may now or hereafter have
against any other person, entity or collateral; or
(o)    any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
3.    Primary Liability. The liability of Guarantor with respect to the Master
Lease shall be primary, direct and immediate, and Landlord may proceed against
Guarantor: (a) prior to or in lieu of proceeding against Tenant, its assets, any
security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Landlord. All rights and
remedies afforded to Landlord by reason of this Guaranty or by law are separate,
independent and cumulative, and the exercise of any rights or remedies shall not
in any way limit, restrict or prejudice the exercise of any other rights or
remedies.
In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights

D - 2

--------------------------------------------------------------------------------



hereunder shall not be exhausted by its exercise of any of its rights or
remedies or by any such action or by any number of successive actions until and
unless all indebtedness and Obligations the payment and performance of which are
hereby guaranteed have been paid and fully performed.
4.    Obligations Not Affected. In such manner, upon such terms and at such
times as Landlord in its sole discretion deems necessary or expedient, and
without notice to any Guarantor, Landlord may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Master Lease; or (c) release Tenant by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed, in
each case pursuant to the terms of the Master Lease. Any exercise or
non-exercise by Landlord of any right hereby given Landlord, dealing by Landlord
with any Guarantor or any other guarantor, Tenant or any other person, or
change, impairment, release or suspension of any right or remedy of Landlord
against any person including Tenant and any other guarantor will not affect any
of the Obligations of any Guarantor hereunder or give any Guarantor any recourse
or offset against Landlord.
5.    Waiver. With respect to the Master Lease, each Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:
(a)    any right to require Landlord to proceed against Tenant or any other
person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord’s power before proceeding against
such Guarantor or to require that Landlord cause a marshaling of Tenant’s assets
or the assets, if any, given as collateral for this Guaranty or to proceed
against Tenant and/or any collateral, including collateral, if any, given to
secure such Guarantor’s obligation under this Guaranty, held by Landlord at any
time or in any particular order;
(b)    any defense that may arise by reason of the incapacity or lack of
authority of any other person or persons;
(c)    notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or such Guarantor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Landlord or in connection with
any obligation hereby guaranteed;
(d)    any defense based upon an election of remedies by Landlord which destroys
or otherwise impairs the subrogation rights of such Guarantor or the right of
such Guarantor to proceed against Tenant for reimbursement, or both;
(e)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
(f)    any duty on the part of Landlord to disclose to such Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which such Guarantor intends to assume or has reason to believe that such
facts are unknown to such Guarantor or has a reasonable opportunity to
communicate such facts to Guarantor, it being understood and agreed that such
Guarantor is fully responsible for being and keeping informed of the financial
condition of Tenant and of all

D - 3

--------------------------------------------------------------------------------



circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;
(g)    any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of Section
1111(b)(2) of the federal Bankruptcy Code;
(h)    any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
(i)    all rights and remedies accorded by applicable law to guarantors,
including without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.
6.    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition and assets of the Tenant and
each other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder and agrees that the Landlord will
not have any duty to advise such Guarantor of information regarding such
circumstances or risks.
7.    No Subrogation. Until all Obligations of Tenant under the Master Lease
have been satisfied and discharged in full, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Landlord now has or
may hereafter have against Tenant and any benefit of, and any right to
participate in, any security now or hereafter held by Landlord with respect to
the Master Lease.
8.    Agreement to Comply with terms of Master Lease. Each Guarantor hereby
agrees (a) to comply with all terms of the Master Lease applicable to it, (b)
that it shall take no action, and that it shall not omit to take any action,
which action or omission, as applicable, would cause a breach of the terms of
the Master Lease and (c) that it shall not commence an involuntary proceeding or
file an involuntary petition in any court of competent jurisdiction seeking (i)
relief in respect of the Tenant or any of its Subsidiaries, or of a substantial
part of the property or assets of the Tenant or any of its Subsidiaries, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Tenant or any of its
Subsidiaries or for a substantial part of the property or assets of the Tenant
or any of its Subsidiaries.
9.    Agreement to Pay; Contribution; Subordination. Without limitation of any
other right of the Landlord at law or in equity, upon the failure of Tenant to
pay any Obligation when and as the same shall become due, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Landlord in cash
the amount of such unpaid Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Landlord under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Landlord in respect of this Guaranty and in
respect of the Master Lease. Upon payment by any Guarantor of any sums to the
Landlord as provided above, all rights of such Guarantor against the Tenant or
any other Guarantor arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall be subject to the
limitations set forth in this Section 9. If for any reason whatsoever Tenant or
any Guarantor now or hereafter becomes indebted to any Guarantor or any
Affiliate of any Guarantor, such indebtedness and all interest thereon shall at
all times be subordinate to Tenant’s obligation to Landlord to pay as and when
due in accordance with the terms of the Master Lease the guaranteed Obligations,
it being understood that each Guarantor and each Affiliate of any Guarantor
shall

D - 4

--------------------------------------------------------------------------------



be permitted to receive payments from the Tenant or any Guarantor on account of
such obligations except during the continuance of an Event of Default under the
Master Lease relating to failure to pay amounts due under the Master Lease.
During any time in which an Event of Default relating to failure to pay amounts
due under the Master Lease has occurred and is continuing under the Master Lease
(and provided that Guarantor has received written notice thereof), Guarantor
agrees to make no claim for such indebtedness that does not recite that such
claim is expressly subordinate to Landlord’s rights and remedies under the
Master Lease.
10.    Application of Payments. With respect to the Master Lease, and with or
without notice to Guarantor, Landlord, in Landlord’s sole discretion and at any
time and from time to time and in such manner and upon such terms as Landlord
deems appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of an Event of Default from Tenant or from
any other guarantor under any other instrument or realized from any security, in
such manner and order of priority as Landlord may determine, to any indebtedness
or other obligation of Tenant with respect to the Master Lease and whether or
not such indebtedness or other obligation is guaranteed hereby or is otherwise
secured, and (b) refund to Tenant any payment received by Landlord under the
Master Lease.
11.    Guaranty Default. Upon the failure of any Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence and during the
continuance of an Event of Default under the Master Lease, Landlord shall have
the right to bring such actions at law or inequity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.
12.    Maximum Liability. Each Guarantor and, by its acceptance of the
guarantees provided herein, Landlord, hereby confirms that it is the intention
of all such persons that the guarantees provided herein and the obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of each Guarantor hereunder. To effectuate
the foregoing intention, Landlord hereby irrevocably agrees that the obligations
of each Guarantor under this Guaranty shall be limited to the maximum amount as
will result in such obligations not constituting a fraudulent transfer or
conveyance.
13.    Release. A Guarantor (other than Tenant’s Parent) shall automatically be
released from its obligations hereunder (other than with respect to amounts then
due and payable by such Guarantor) upon the consummation of any transaction
permitted by the Master Lease, the result of which is that such Guarantor ceases
to be a Subsidiary of the Tenant; provided that the Landlord shall have
consented to such transaction to the extent such consent is required by the
terms of the Master Lease; and provided further that a Change in Control (and
any transaction related thereto) shall not be deemed to be permitted by the
Master Lease without Landlord consent except to the extent any actual or deemed
assignment under the Master Lease relating to such Change in Control is
permitted under the Master Lease; and provided further that no release of such
Guarantor shall be permitted or occur in a Foreclosure COC or a Foreclosure
Assignment.
Tenant’s Parent shall automatically be released from its obligations hereunder
(other than with respect to amounts then due and payable by Tenant’s Parent)
upon the consummation of any transaction permitted by the Master Lease, the
result of which is that the Tenant ceases to be a Subsidiary of Tenant’s Parent
and ceases to be owned by Tenant’s Parent; provided that the Landlord shall have
consented to such transaction to the extent such consent is required by the
terms of the Master Lease; and provided further that a Change in Control (and
any transaction related thereto) shall not be deemed to be permitted by the
Master Lease without Landlord consent except to the extent any actual or deemed
assignment under the Master Lease

D - 5

--------------------------------------------------------------------------------



relating to such Change in Control is permitted under the Master Lease; and
provided further that no release of Tenant’s Parent shall be permitted to occur
in a Foreclosure COC or Foreclosure Assignment.
14.    Additional Guarantors. Upon the execution and delivery by the Landlord
and any subsidiary of the Tenant that is required to become a party hereto
pursuant to the Master Lease of an instrument in the form of Appendix A hereto,
such subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other party to this
Guaranty. The rights and obligations of each party to this Guaranty shall remain
in full force and effect notwithstanding the addition of any new party to this
Guaranty.
15.    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:
To Guarantor:
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (prior to consummation of the Merger Transaction, as defined in the
Master Lease):
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
And with copy to
(which shall not
constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (after the consummation of the Merger Transaction, as defined in the
Master Lease):
[__________ c/o]
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901
 
 
And with copy to
(which shall not
constitute notice):
 




D - 6

--------------------------------------------------------------------------------



or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.
16.    Miscellaneous.
(a)    No term, condition or provision of this Guaranty may be waived except by
an express written instrument to that effect signed by Landlord. No waiver of
any term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to any Guarantor except by an express written
instrument to that effect signed by Landlord and the applicable Guarantor to
which such amendment or modification is to be effective.
(b)    If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
(c)    THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE
LEASED PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY
(I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH
RESPECT TO ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH
MUST BE GOVERNED BY THE LAWS OF THE STATE. EACH GUARANTOR CONSENTS TO IN
PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES
THAT ALL DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK. EACH GUARANTOR FURTHER CONSENTS
TO IN PERSONAM JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE
WITH RESPECT TO ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF
ANY OR ALL OF THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS
A NECESSARY PARTY. EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED
UPON IT UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH
THE TERMS HEREOF, LOCATED IN THE STATE.
(d)    EACH OF THE GUARANTORS, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD,
BY ITS ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY
REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH
OR ENFORCEMENT THEREOF.

D - 7

--------------------------------------------------------------------------------



(e)    In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 16(e).
(f)    Each Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Master Lease; and (iii) further represents that such
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against such Guarantor or Landlord, and as a whole,
giving effect to all of the terms, conditions and provisions hereof.
(g)    Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and any Guarantor, this Guaranty shall
constitute the entire agreement of each Guarantor with Landlord with respect to
the subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
any Guarantor unless expressed herein.
(h)    All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon each Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and assigns.
(i)    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.
(j)    This Guaranty may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.
[Signature Page to Follow]



D - 8

--------------------------------------------------------------------------------



EXECUTED as of the date first set forth above.
GUARANTOR:
By:        
Name:        
Title:        
LANDLORD:
By:        
Name:        
Title:    



S - 1

--------------------------------------------------------------------------------



Appendix A


SUPPLEMENT NO. ______ dated as of _____________ (this “Supplement”), to the
GUARANTY OF MASTER LEASE (as amended, restated, supplemented or replaced, the
“Guaranty”), dated as of _____ day of __________, 20__ by and between
____________, a ________________, ____________, a ________________ and
____________, a ________________ (each, “Guarantor”, and collectively, the
“Guarantors”) and [___________________] (“Landlord”).
A.    Reference is made to that certain Master Lease, dated as of ____________,
(the “Master Lease”), between Landlord and [__________________] (“Tenant”).
B.    Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Guaranty.
C.    The Guarantors have entered into the Guaranty in order to induce the
Landlord to enter into the Master Lease. Section 14 of the Guaranty provides
that additional Subsidiaries of the Tenant may become Guarantors under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned subsidiary of Tenant (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Master
Lease to become a Guarantor under the Guaranty.
Accordingly, Landlord and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 14 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder, and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct, in all material respects, on and as of the date hereof. Each
reference to a “Guarantor” in the Guaranty shall be deemed to include the New
Subsidiary. The Guaranty is hereby incorporated herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Landlord that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Landlord shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary, and (b) the Landlord has executed a counterpart
hereof.
SECTION 4.    Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.
SECTION 5.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining

Appendix A - 1

--------------------------------------------------------------------------------



provisions contained herein and in the Guaranty shall not in any way be affected
or impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Guaranty.
SECTION 8.    The New Subsidiary agrees to reimburse Landlord for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for Landlord.
IN WITNESS WHEREOF, the New Subsidiary and the Landlord have duly executed this
Supplement to the Guaranty as of the day and year first above written.
[NAME OF NEW SUBSIDIARY]
By:
_______________________________    

Name:
Title:
[______________],
as Landlord


By:
______________________________    

Name:
Title:







Appendix A - 2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT
This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is dated as of
_____________, and is by and among [LENDER], a [ ] [ ], having an address at [ ]
(together with its successors and assigns, “Lender” 1 ), and
[_________________], a ___________________, having an office at
_________________________ (“Tenant”).
WHEREAS, by a Master Lease (as amended, modified or otherwise supplemented, the
“Lease”) dated as of ____________, between [___________________] (“Landlord”)
(or Landlord’s predecessor in title) and Tenant, Landlord leased to Tenant a
portion of the Property, as said portion is more particularly described in the
Lease (such portion of the Property hereinafter referred to as the “Premises”);
WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”); 2 
WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;
WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and
WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and Lender has agreed not to disturb Tenant’s possessory rights
in the Premises under the Lease on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:
1.Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Premises, nor any of Tenant’s rights, privileges and
options under the terms of the Lease, , so long as Tenant is not in default
beyond any applicable grace period under any term, covenant or condition of the
Lease and (b) will be bound by the provisions of Article XVII of the Lease for
the benefit of each Permitted Leasehold Mortgagee.


1 
References to “Lender” may be modified to reflect an agent, trustee or other
representative acting for a group of lenders or debt holders.
2 
Subject to modification to reflect terms and type of financing secured by the
applicable mortgage.




E - 1

--------------------------------------------------------------------------------



In addition, Lender or any person prosecuting such rights and remedies agrees
that so long as the Lease has not been terminated on account of Tenant’s default
that has continued beyond applicable notice and cure periods, Lender or such
other person, as the case may be, shall not name or join Tenant as a defendant
in any exercise of Lender’s or such person’s rights and remedies arising upon a
default under the Mortgage unless applicable law requires Tenant to be made a
party thereto as a condition to proceeding against Landlord. In the latter case,
Lender or any person prosecuting such rights and remedies may join Tenant as a
defendant in such action only for such purpose and not to terminate the Lease or
otherwise adversely affect Tenant’s rights under the Lease or this Agreement in
such action.


2.If, at any time Lender (or any person, or such person’s successors or assigns,
who acquires the interest of Landlord under the Lease through foreclosure of the
Mortgage or otherwise) shall succeed to the rights of Landlord under the Lease
as a result of a default or event of default under the Mortgage, Tenant shall
attorn to and recognize such person so succeeding to the rights of Landlord
under the Lease (herein sometimes called “Successor Landlord”) as Tenant’s
landlord under the Lease, said attornment to be effective and self-operative
without the execution of any further instruments.


3.Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.


4.If Lender shall become the owner of the Property or the Property shall be sold
by reason of foreclosure or other proceedings brought to enforce the Mortgage or
if the Property shall be transferred by deed in lieu of foreclosure, Lender or
any Successor Landlord shall not be:


(a)liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior landlord (including
Landlord); or


(b)obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender or any
Successor Landlord succeeded to the interest of such landlord under the Lease;
or


(c)obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or


(d)subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or


(e)bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or

E - 2

--------------------------------------------------------------------------------



(f)bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Lender.


Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.
5.Tenant hereby represents, warrants, covenants and agrees to and with Lender:


(a)to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender of any term, covenant, condition or agreement to be performed by Landlord
or its designee under the Lease with the same force and effect as though
performed by Landlord. Tenant further agrees to afford Lender or its designee a
period of thirty (30) days beyond any period afforded to Landlord for the curing
of such default during which period Lender or its designee may elect (but shall
not be obligated) to seek to cure such default, or, if such default cannot be
cured within that time, then such additional time as may be necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings) during which period Lender or its designee may elect (but shall not
be obligated) to seek to cure such default, prior to taking any action to
terminate the Lease. If the Lease shall terminate for any reason, upon Lender’s
written request given within thirty (30) days after such termination, Tenant,
within fifteen (15) days after such request, shall execute and deliver to Lender
(or its designee to the extent constituting a permitted successor landlord under
the Lease) a new lease of the Premises for the remainder of the term of the
Lease and upon all of the same terms, covenants and conditions of the Lease;


(b)that Tenant is the sole owner of the leasehold estate created by the Lease;
and


(c)to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.


6.Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note 3 , and Lender shall have
no duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall specifically undertake such liability in writing or
Lender becomes and then only with respect to periods in which Lender becomes,
the fee owner of the Property.


7.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York 4.


3 


Subject to modification to reflect terms of debt.
4 


Subject to modification solely and to the extent the law of any jurisdiction in
which the Premises are located is required to govern the subordination of
Tenant’s interests in such jurisdiction.






E - 3

--------------------------------------------------------------------------------





8.This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note 5) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Permitted Leasehold Mortgagee (as defined
in the Lease) (for so long as such Permitted Leasehold Mortgagee (as defined in
the Lease) holds a Permitted Leasehold Mortgage (as defined in the Lease)) is an
intended third party beneficiary of Section 1(b) entitled to enforce the same as
if a party to this Agreement.


9.All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.


5 


 Subject to modification to reflect terms of debt.




E - 4

--------------------------------------------------------------------------------



To Lender:
[___________________]
[___________________]
[___________________]
[___________________]
 
 
With a copy to:
(that shall not
constitute notice)
[___________________]
[___________________]
[___________________]
[___________________]


 
 
To Tenant:
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (prior to consummation of the Merger Transaction, as defined in the
Master Lease):
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
And with copy to
(which shall not
constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (after the consummation of the Merger Transaction, as defined in the
Master Lease):
[__________ c/o]
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901
 
 
And with copy to
(which shall not
constitute notice):
 



10.If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage.

E - 5

--------------------------------------------------------------------------------



11.In the event Lender shall acquire Landlord’s interest in the Premises, Tenant
shall look only to the estate and interest, if any, of Lender in the Property
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money in the event of any
default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant’s use or occupancy of the Premises or any
claim arising under this Agreement.


12.If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.


13.This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.


[Remainder of Page Intentionally Left Blank]







E - 6

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SUBORDINATION, NONDISTURBANCE
AND ATTORNMENT AGREEMENT
This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _____________, and is by and among [LENDER], a [ ] [ ], having an
address at [ ] (together with its successors and assigns, “Lender” 11), [ ], a
Delaware corporation, having an office at [ ] (“Landlord”), and [ ], a
_________________, having an office at ________________ (“Tenant”).
WHEREAS, by a Master Lease (as amended, modified or supplemented, the “Lease”)
dated as of ___________________, between Landlord (or Landlord’s predecessor in
title) and Tenant, Landlord leased to Tenant a portion of the Property, as said
portion is more particularly described in the Lease (such portion of the
Property hereinafter referred to as the “Premises”);
WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”) 12;
WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;
WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and
WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and will subordinate the Lease to the Security Instruments and to
the lien thereof and, in consideration of Tenant’s delivery of this Agreement,
Lender has agreed not to disturb Tenant’s possessory rights in the Premises
under the Lease on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:




11 


References to “Lender” may be modified to reflect an agent, trustee or other
representative acting for a group of debt holders.
12 


Subject to modification to reflect terms and type of financing secured by the
applicable mortgage.


F - 1

--------------------------------------------------------------------------------



1.Tenant covenants, stipulates and agrees that the Lease and all of Tenant’s
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.


2.Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Premises, nor any of Tenant’s rights, privileges and
options under the terms of the Lease, so long as Tenant is not in default beyond
any applicable grace period under any term, covenant or condition of the Lease
and (b) will be bound by the provisions of Article XVII of the Lease for the
benefit of each Permitted Leasehold Mortgagee. In addition, Lender or any person
prosecuting such rights and remedies agrees that so long as the Lease has not
been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods, Lender or such other person, as the case may
be, shall not name or join Tenant as a defendant in any exercise of Lender’s or
such person’s rights and remedies arising upon a default under the Mortgage
unless applicable law requires Tenant to be made a party thereto as a condition
to proceeding against Landlord. In the latter case, Lender or any person
prosecuting such rights and remedies may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action.


3.If, at any time Lender (or any person, or such person’s successors or assigns,
who acquires the interest of Landlord under the Lease through foreclosure of the
Mortgage or otherwise) shall succeed to the rights of Landlord under the Lease
as a result of a default or event of default under the Mortgage, Tenant shall
attorn to and recognize such person so succeeding to the rights of Landlord
under the Lease (herein sometimes called “Successor Landlord”) as Tenant’s
landlord under the Lease, said attornment to be effective and self-operative
without the execution of any further instruments.


4.Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.


5.If Lender shall become the owner of the Property or the Property shall be sold
by reason of foreclosure or other proceedings brought to enforce the Mortgage or
if the Property shall be transferred by deed in lieu of foreclosure, Lender or
any Successor Landlord shall not be:

F - 2

--------------------------------------------------------------------------------



(a)liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior landlord (including
Landlord); or


(b)obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender or any
Successor Landlord succeeded to the interest of such landlord under the Lease;
or


(c)obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or


(d)subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or


(e)bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or


(f)bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Lender.


Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.
6.Tenant hereby represents, warrants, covenants and agrees to and with Lender:


(a)to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender or its designee of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. Tenant further agrees to afford Lender or the designee a
period of thirty (30) days beyond any period afforded to Landlord or its
designee for the curing of such default during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to cure such default (including but not limited to
commencement of foreclosure proceedings) during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
prior to taking any action to terminate the Lease. If the Lease shall terminate
for any reason, upon Lender’s written request given within thirty (30) days
after such termination, Tenant, within fifteen (15) days after such request,
shall execute and deliver to Lender (or its designee to the extent constituting
a permitted successor landlord under the Lease) a new lease of the Premises for
the remainder of the term of the Lease and upon all of the same terms, covenants
and conditions of the Lease


(b)that Tenant is the sole owner of the leasehold estate created by the Lease;
and

F - 3

--------------------------------------------------------------------------------



(c)to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.


7.Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note 13, and Lender shall have
no duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall specifically undertake such liability in writing or
Lender becomes and then only with respect to periods in which Lender becomes,
the fee owner of the Property


8.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. 14


9.This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note15 ) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Permitted Leasehold Mortgagee (as defined
in the Lease) (for so long as such Permitted Leasehold Mortgagee (as defined in
the Lease) holds a Permitted Leasehold Mortgage (as defined in the Lease)) is an
intended third party beneficiary of Section 2(b) entitled to enforce the same as
if a party to this Agreement.


10.All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.
































13 


Subject to modification to reflect terms of debt.
14 


Subject to modification solely and to the extent the law of any jurisdiction in
which the Premises are located is required to govern the subordination of
Tenant’s interests in such jurisdiction.
15 


Subject to modification to reflect terms of debt.


F - 4

--------------------------------------------------------------------------------





To Lender:
[___________________]
[___________________]
[___________________]
[___________________]
 
 
With a copy to:
(that shall not
constitute notice)
[___________________]
[___________________]
[___________________]
[___________________]


 
 
To Tenant:
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
With a copy to:
(that shall not
constitute notice)
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (prior to consummation of the Merger Transaction, as defined in the
Master Lease):
[___________________]
3980 Howard Hughes Parkway
Las Vegas, NV 89169
Attention: [___________________]
Facsimile: [___________________]
 
 
And with copy to
(which shall not
constitute notice):
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Evan R. Levy, Esq.
Facsimile: (917) 777-3889


 
 
To Landlord (after the consummation of the Merger Transaction, as defined in the
Master Lease):
[__________ c/o]
Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Attention: Chief Executive Officer
Facsimile: (610) 401-2901
 
 
And with copy to
(which shall not
constitute notice):
 



11.If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the

F - 5

--------------------------------------------------------------------------------



Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.


12.In the event Lender shall acquire Landlord’s interest in the Premises, Tenant
shall look only to the estate and interest, if any, of Lender in the Property
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money in the event of any
default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant’s use or occupancy of the Premises or any
claim arising under this Agreement.


13.If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.


14.This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.











F - 6

--------------------------------------------------------------------------------



EXHIBIT C




















SEPARATION AND DISTRIBUTION AGREEMENT


BY AND BETWEEN


[OPCO]


PINNACLE ENTERTAINMENT, INC.


AND,


SOLELY WITH RESPECT TO Article VIII,


GAMING AND LEISURE PROPERTIES, INC.
Dated [_____]





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
 
 
 
ARTICLE I
 
 
 
 
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
 
 
1.1


 
Certain Definitions
2
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
 
 
THE REORGANIZATION
 
 
 
 
 
 
 
2.1


 
Transfer of Assets; Assumption of Liabilities
11
2.2


 
OpCo Cash Payment
12
2.3


 
Assets
13
2.4


 
Liabilities
14
2.5


 
Transfer of Assets and Assumption of Liabilities from and After the Time of
Distribution
16
2.6


 
Approvals and Notifications
17
2.7


 
Responsibility for Liabilities
18
2.8


 
Disclaimer of Representations and Warranties
19
 
 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
 
 
THE DISTRIBUTION
 
 
 
 
 
3.1


 
Actions on or Prior to the Distribution Date
19
3.2


 
Conditions Precedent to Distribution
20
3.3


 
The Distribution
21
3.4


 
Corporate Name
21
 
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
 
 
ACCESS TO INFORMATION
 
 
 
 
 
 
 
4.1


 
Agreement for Exchange of Information
21
4.2


 
Ownership of Information
22
4.3


 
Compensation for Providing Information
22
4.4


 
Record Retention
22
4.5


 
Liability
22
4.6


 
Other Agreements Providing for Exchange of Information
22
4.7


 
Production of Witnesses; Records; Cooperation
23
4.8


 
Privileged Matters
23


i

--------------------------------------------------------------------------------





 
 
ARTICLE V
 
 
 
 
 
 
 
 
 
RELEASE AND INDEMNIFICATION
 
 
 
 
 
 
 
5.1


 
Release of Pre-Distribution Claims
25


5.2


 
General Indemnification by OpCo
26


5.3


 
General Indemnification by Pinnacle
27


5.4


 
Indemnification Obligations Net of Insurance Proceeds and Other Amounts
27


5.5


 
Procedures for Indemnification of Third Party Claims
27


5.6


 
Tax Procedures
29


5.7


 
Additional Matters
30


5.8


 
Remedies Cumulative; Limitation of Liability
31


5.9


 
Survival of Indemnities
31


 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
 
 
OTHER AGREEMENTS
 
 
 
 
 
6.1


 
Further Assurances
31


6.2


 
Confidentiality
32


6.3


 
Insurance Matters
34


6.4


 
Litigation; Cooperation
35


6.5


 
Tax Matters
36


6.6


 
Employee Matters
36


6.7


 
Compliance with Legal Requirements
36


 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
DISPUTE RESOLUTION
 
 
 
 
 
 
 
7.1


 
General Provisions
36


7.2


 
Arbitration
37


 
 
 
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
8.1


 
Corporate Power
38


8.2


 
Governing Law; Jurisdiction
39


8.3


 
Survival of Covenants
39


8.4


 
Force Majeure
39


8.5


 
Notices
39


8.6


 
Termination
40


8.7


 
Severability
40


8.8


 
Entire Agreement
40


8.9


 
Assignment; No Third-Party Beneficiaries
40




ii

--------------------------------------------------------------------------------



8.10


 
Specific Performance
41


8.11


 
Amendment
41


8.12


 
Rules of Construction
41


8.13


 
Counterparts
42


8.14


 
GLPI Guaranty
42




iii

--------------------------------------------------------------------------------



SCHEDULES
Schedule 1.1(a)
Pinnacle Contracts
Schedule 1.1(b)
Transfer Fee
Schedule 2.1(a)
Plan of Reorganization
Schedule 2.3(a)
Pinnacle Assets
Schedule 2.3(b)
OpCo Assets
Schedule 2.4(a)
Pinnacle Liabilities
Schedule 2.4(b)
OpCo Liabilities
Schedule 2.6(g)
Certain Leases
Schedule 6.4(a)(ii)
Pinnacle Assumed Actions
Schedule 6.4(b)(i)
Pinnacle Transferred Actions

EXHIBITS
Exhibit A
Form of Restrictive Declaration






iv

--------------------------------------------------------------------------------



SEPARATION AND DISTRIBUTION AGREEMENT
This SEPARATION AND DISTRIBUTION AGREEMENT, dated as of [_____] (this
“Agreement”), is by and between [OpCo], a Delaware corporation (“OpCo”),
Pinnacle Entertainment, Inc., a Delaware corporation (“Pinnacle”), and, solely
with respect to Article VIII, Gaming and Leisure Properties, Inc., a
Pennsylvania corporation (“GLPI”).
W I T N E S S E T H:
WHEREAS, Pinnacle, GLPI, and Gold Merger Sub, LLC, a Delaware limited liability
company (“Merger Sub”), have entered into that certain Agreement and Plan of
Merger, dated as July 20, 2015 (the “Merger Agreement”), providing for, among
other things, the merger of Pinnacle with and into Merger Sub, with Merger Sub
surviving such merger (the “Merger”) as a wholly-owned Subsidiary of GLPI;
WHEREAS, on the terms and subject to the conditions contained herein, prior to
the consummation of the Merger, Pinnacle shall separate its operations into an
independent publicly-traded company by means of the Distribution (as defined
below), all as more fully described in this Agreement and the agreements and
actions contemplated by this Agreement (the “Reorganization”);
WHEREAS, in order to effect the Reorganization, immediately prior to the
Effective Time (as defined in the Merger Agreement), Pinnacle shall distribute,
on a pro rata basis, all of the issued and outstanding shares of OpCo Common
Stock (as defined below) owned by Pinnacle to record holders of shares of common
stock, par value $0.10 per share (“Pinnacle Common Stock”), of Pinnacle (the
“Distribution”);
WHEREAS, in connection with the Merger and the agreements contemplated thereby,
including the Transactions (as defined below), Pinnacle, for the benefit of
OpCo, has entered into the Company Financing Commitment (as defined below) in
order to, among other things, make the OpCo Cash Payment (as defined below);
WHEREAS, the board of directors of Pinnacle (the “Pinnacle Board of Directors”)
has approved the Reorganization;
WHEREAS, it is a condition to the Merger that, prior to the Effective Time, the
Reorganization and Distribution be consummated in accordance with the terms of
this Agreement; and
WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Reorganization and the Distribution and to
set forth certain other agreements that will, following the Distribution, govern
certain matters relating to the Reorganization and the Distribution and the
relationship of Pinnacle, OpCo and their respective Affiliates.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:







1

--------------------------------------------------------------------------------



ARTICLE I


DEFINITIONS
1.1     Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1.1:
“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one (1) or more intermediaries, controls, is controlled by or is under
common control with such specified Person. For the purpose of this definition
and the definitions of “Pinnacle Group” and “OpCo Group,” “control” (including
with correlative meanings, “controlled by” and “under common control with”),
when used with respect to any specified Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or other interests, by contract, agreement, obligation, indenture,
instrument, lease, promise, arrangement, release, warranty, commitment,
undertaking or otherwise. It is expressly agreed that, from and after the Time
of Distribution and for purposes of this Agreement and the other Transaction
Documents, no member of the OpCo Group shall be deemed to be an Affiliate of any
member of the Pinnacle Group, and no member of the Pinnacle Group shall be
deemed to be an Affiliate of any member of the OpCo Group.
“Agreement” has the meaning set forth in the Preamble.
“Approval Costs” means any fees, costs or expenses associated with the obtaining
or making of the Required Approvals, other than the Transfer Fee.
“Approvals or Notifications” means any consents, waivers, approvals, permits or
authorizations to be obtained from, notices, registrations or reports to be
submitted to, or other filings to be made with, any third Person, including any
Governmental Authority.
“Assets” means, with respect to any Person, the assets, properties, claims and
rights (including goodwill) of such Person, wherever located (including in the
possession of vendors or other third Persons or elsewhere), of every kind,
character and description, whether real, personal or mixed, tangible, intangible
or contingent, in each case whether or not recorded or reflected or required to
be recorded or reflected on the books and records or financial statements of
such Person, including the following:
(a)all accounting and other books, records and files whether in paper,
microfilm, microfiche, computer tape or disc, magnetic tape, electronic or any
other form and including all architectural, structural, service manuals,
engineering and mechanical plans, electrical, soil, wetlands, environmental, and
similar reports, studies and audits in a Person’s possession or control;


(b)all office, hotel, casino, barge, showroom, restaurant, bar, convention,
meeting and other furniture, furnishings, fittings, appliances, equipment,
equipment manuals, slot machines, gaming tables and gaming paraphernalia
(including parts or inventories thereof), passenger/delivery vehicles, computer
hardware and IT hardware systems, reservations terminals, software, point of
sale equipment, two-way security radios and base station, machinery, spare
parts, apparatus, appliances, draperies, art work, carpeting, keys, building
materials, telephones and other communications equipment, televisions,

2

--------------------------------------------------------------------------------



maintenance equipment, tools, signs and signage, office supplies, engineering,
maintenance and cleaning supplies and other supplies of all kinds, stationery
and printing, linens (sheets, towels, blankets, napkins), uniforms, silverware,
glassware, chinaware, pots, pans and utensils, and food, beverage, alcoholic
beverage inventories and all other articles of tangible personal property;


(c)all interests in Real Property;


(d)(i) all interests in any capital stock or other equity interests of any
Subsidiary or any other Person, (ii) all bonds, notes, debentures or other
securities issued by any Subsidiary or any other Person, (iii) all loans,
advances or other extensions of credit or capital contributions to any
Subsidiary or any other Person and (iv) all other investments in securities of
any Person;


(e)all license agreements, leases of personal property, supplies, parts or
services and other contracts, agreements or commitments;


(f)all deposits, letters of credit and performance and surety bonds;


(g)all written (including in electronic form) or oral technical information,
data, specifications, research and development information, engineering drawings
and specifications, operating and maintenance manuals, and materials and
analyses prepared by consultants and other third Persons;


(h)all Intellectual Property and Technology;


(i)all Software;


(j)all cost information, sales data, customer lists, markers, supplier records,
customer and supplier lists, customer and vendor data, correspondence and lists,
product data and literature, artwork, design, formulations and specifications,
bookings, contracts, reservations, advertising, marketing and promotional
materials, telephone numbers, quality records and reports and other books,
records, studies, surveys, reports, plans and documents;


(k)all prepaid expenses, trade accounts and other accounts and notes receivable;


(l)all rights under contracts or agreements, all claims or rights against any
Person arising from the ownership of any Asset, all rights in connection with
any bids or offers and all claims, choses in action or similar rights, whether
accrued or contingent;


(m)all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution;


(n)all licenses, permits, approvals and authorizations which have been issued by
any Governmental Authority;


(o)all Cash and Cash Equivalents, bank accounts, lock boxes and other deposit
arrangements; and


(p)all interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.

3

--------------------------------------------------------------------------------



“Belterra Park” means PNK (Ohio), LLC, any of its Subsidiaries and any Assets
and Liabilities held therein, including any real property interest.
“Cash and Cash Equivalents” means, as of any date of determination, all cash and
cash equivalents determined in accordance with GAAP, all Restricted Cash and all
marketable securities.
“Closing Existing Indebtedness” means the amount of Existing Indebtedness as of
the Distribution Date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Financing Commitment” has the meaning set forth in the Merger
Agreement.
“CPR” means the International Institute for Conflict Prevention & Resolution.
“CPR Arbitration Rules” has the meaning set forth in Section 7.2(a).
“Delaware Courts” has the meaning set forth in Section 7.2(d).
“Dispute” has the meaning set forth in Section 7.1(a).
“Distribution” has the meaning set forth in the Recitals.
“Distribution Agent” means [•].
“Distribution Date” means the date on which the Distribution to Pinnacle’s
stockholders is effective.
“Effective Time” has the meaning set forth in the Merger Agreement.
“Employee Matters Agreement” means the Employee Matters Agreement in
substantially the form attached as Exhibit A to the Merger Agreement, to be
entered into by and between Pinnacle and OpCo on or prior to the Distribution
Date.
“Environmental Law” means any Law relating to pollution, protection or
restoration of or prevention of harm to the environment or natural resources,
including the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials or the protection of or prevention
of harm to human health and safety.
“Estimated Existing Indebtedness” means an amount of Existing Indebtedness equal
to three billion six hundred seventy five million dollars ($3,675,000,000).
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC thereunder, all as the same
shall be in effect at the time that reference is made.
“Existing Indebtedness” means (i) $850.0 million principal amount of 6.375%
Senior Notes issued by Pinnacle due 2021; (ii) $1.04 billion principal amount of
7.50% Senior Notes issued by Ameristar Casinos, Inc. due 2021; (iii) $325.0
million principal amount of 7.75% Senior Subordinated Notes issued by Pinnacle
due 2022; (iv) $350.0 million principal amount of 8.75% Senior Subordinated
Notes issued by Pinnacle due 2020 and (v) the aggregate principal amount of
obligations outstanding under the Amended and Restated Credit Agreement, dated
August 13, 2013, by and among Pinnacle, as borrower,

4

--------------------------------------------------------------------------------



the financial institutions party thereto as lenders, and JPMorgan Chase Bank,
N.A. as Administrative Agent; but excluding, for avoidance of doubt, any and all
accrued and unpaid interest on the items listed in clauses (i) through (v)
above.
“Fee Letter” shall have the meaning set forth in Section 2.2(f).
“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
reasonably have been foreseen by such party (or such Person), or, if it could
have reasonably been foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one (1) or more acts of terrorism or failure of energy sources. Notwithstanding
the foregoing, the receipt by a party of an unsolicited takeover offer or other
acquisition proposal, even if unforeseen or unavoidable and such party’s
response thereto shall not be deemed an event of Force Majeure.
“Form 10” means the registration statement on Form 10 filed by OpCo with the SEC
relating to the OpCo Common Stock, as amended from time to time.
“GLPI” has the meaning set forth in the Preamble.
“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
“Group” means the Pinnacle Group or the OpCo Group, as the context requires.
“Guaranteed Obligations” has the meaning set forth in Section 8.14(a).
“Hazardous Materials” means any chemical, material, substance, waste, pollutant,
emission, discharge, release or contaminant that could result in liability
under, or that is prohibited, limited or regulated by or pursuant to, any
Environmental Law, and any natural or artificial substance (whether solid,
liquid or gas, noise, ion, vapor or electromagnetic) which could cause harm to
human health or the environment, including petroleum, petroleum products and
byproducts, asbestos and asbestos-containing materials, urea formaldehyde foam
insulation, toxic mold, lead (including lead-based paint), electronic, medical
or infectious wastes, polychlorinated biphenyls, radon gas, radioactive
substances, chlorofluorocarbons and all other ozone-depleting substances.
“Indemnification Trust Agreement” means that certain Indemnification Trust
Agreement dated as of August 16, 2005 by and between Pinnacle Entertainment,
Inc. and Wilmington Trust Company and, as an additional party, Bruce Leslie, as
Beneficiaries’ Representative.
“Indemnified Party” has the meaning set forth in Section 5.4(a).
“Indemnifying Party” has the meaning set forth in Section 5.4(a).
“Indemnity Payment” has the meaning set forth in Section 5.4(a).
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records,

5

--------------------------------------------------------------------------------



books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data.
“Insurance Proceeds” means those monies (i) received by an insured from an
insurance carrier, (ii) paid by an insurance carrier on behalf of the insured or
(iii) received (including by way of set off) from any third Person in the nature
of insurance, contribution or indemnification in respect of any Liability; in
any such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.
“Intellectual Property” means all of the following whether arising under the
Laws of the United States or of any other foreign or multinational jurisdiction:
(i) patents, patent applications (including patents issued thereon) and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, substitutions, renewals, extensions and reexaminations of
any of the foregoing, and all rights in any of the foregoing provided by
international treaties or conventions, (ii) trademarks, service marks, brand
names, trade names, service names, trade dress, logos, slogans, symbols and
other source or business identifiers, including all goodwill associated with any
of the foregoing, and any and all common law rights in and to any of the
foregoing, registrations and applications for registration of any of the
foregoing, all rights in and to any of the foregoing provided by international
treaties or conventions, and all reissues, extensions and renewals of any of the
foregoing, (iii) Internet domain names, (iv) copyrightable works, copyrights,
moral rights, mask work rights, database rights, assumed names, corporate names,
fictitious names and design rights, in each case, other than Software, whether
or not registered, and all registrations and applications for registration of
any of the foregoing, and all rights in and to any of the foregoing provided by
international treaties or conventions, (v) confidential and proprietary
information, including trade secrets, invention disclosures, processes and
know-how, in each case, other than Software, and (vi) intellectual property
rights arising from or in respect of any Technology.
“IRS” means the United States Internal Revenue Service.
“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.
“Leased Property” has the meaning set forth in the Master Lease.
“Liabilities” means any and all debts, guarantees, liabilities, costs, expenses,
interest and obligations, whether accrued or fixed, absolute or contingent,
matured or unmatured, reserved or unreserved, or determined or determinable,
including those arising under any Law, claim (including any third Person product
liability claim), demand, Action, whether asserted or unasserted, or order,
writ, judgment, injunction, decree, stipulation, determination or award entered
by or with any Governmental Authority and those arising under any contract,
agreement, obligation, indenture, instrument, lease, promise, arrangement,
release, warranty, commitment or undertaking, or any fines, damages or equitable
relief that is imposed, in each case, including all costs and expenses relating
thereto.

6

--------------------------------------------------------------------------------



“Master Lease” means the Master Lease Agreement, in substantially the form
attached as Exhibit B to the Merger Agreement, to be entered into by Pinnacle
and OpCo as of the Time of Distribution.
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“Merger Sub” has the meaning set forth in the Recitals.
“National Securities Exchange” means a securities exchange that has registered
with the SEC under Section 6 of the Exchange Act, including the New York Stock
Exchange and NASDAQ.
“OpCo” has the meaning set forth in the Preamble.
“OpCo Assets” has the meaning set forth in Section 2.3(b).
“OpCo Assumed Actions” has the meaning set forth in Section 6.4(a)(i).
“OpCo Business” means the businesses and operations conducted prior to the Time
of Distribution by any member of the Pinnacle Group that are not included in the
Pinnacle Business, including the business of conducting gaming and hospitality
operations. For the avoidance of doubt, OpCo Business shall exclude any Pinnacle
Asset or Pinnacle Liability.
“OpCo Cash Payment” has the meaning set forth in Section 2.2.
“OpCo Common Stock” means shares of common stock, par value $[•] per share, of
OpCo.
“OpCo Confidential Information” has the meaning set forth in Section 6.2(a).
“OpCo Group” means OpCo, and each Person that is an Affiliate of OpCo
immediately after the Distribution Date or that becomes an Affiliate of OpCo
after the Distribution Date; provided, however, that no director, officer,
employee, agent or other representative of any of the foregoing who is a natural
person shall be deemed to be a member of the OpCo Group.
“OpCo Indemnified Parties” has the meaning set forth in Section 5.3.
“OpCo Liabilities” has the meaning set forth in Section 2.4(b).
“OpCo Transferred Actions” has the meaning set forth in Section 6.4(b)(ii).
“Parent REIT” has the meaning set forth in Section 5.6(a).
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, Governmental Authority or other entity.
“Pinnacle” has the meaning set forth in the Preamble.
“Pinnacle Assets” has the meaning set forth in Section 2.3(a).
“Pinnacle Assumed Actions” has the meaning set forth in Section 6.4(a)(ii).

7

--------------------------------------------------------------------------------



“Pinnacle Board of Directors” has the meaning set forth in the Recitals.
“Pinnacle Business” means the business of owning or leasing the Pinnacle Real
Property and owning and operating the Pinnacle Subsidiaries, provided, that for
the avoidance of doubt, the Pinnacle Business shall not include the business of
conducting gaming or hospitality operations, racetracks or other facilities
located at the Pinnacle Real Property and shall not include the business of
owning, leasing or operating Belterra Park (including the Real Property owned by
it or located therein). For the avoidance of doubt, Pinnacle Business shall
exclude any OpCo Asset or OpCo Liability.
“Pinnacle Common Stock” has the meaning set forth in the Recitals.
“Pinnacle Confidential Information” has the meaning set forth in Section 6.2(b).
“Pinnacle Contracts” means any contract, agreement, arrangement, commitment or
understanding listed or described on Schedule 1.1(a) (or any applicable
licenses, leases, addenda and similar arrangements thereunder as described on
Schedule 1.1(a)) and any other contract, agreement, arrangement, commitment or
understanding, whether or not in writing, that relates primarily to the Pinnacle
Business.
“Pinnacle Group” means Pinnacle and each Person that is an Affiliate of Pinnacle
immediately after the Distribution Date or that becomes an Affiliate of Pinnacle
after the Distribution Date; provided, however, that no director, officer,
employee, agent or other representative of any of the foregoing who is a natural
person shall be deemed a member of the Pinnacle Group.
“Pinnacle Indemnified Parties” has the meaning set forth in Section 5.2.
“Pinnacle Liabilities” has the meaning set forth in Section 2.4(a).
“Pinnacle Real Property” means all the Real Property of OpCo Group and Pinnacle
Group, other than Belterra Park and the OpCo Assets expressly set forth on
Schedule 2.3(b).
“Pinnacle Subsidiaries” means the entities intended to remain Subsidiaries of
Pinnacle in the Reorganization pursuant to the Plan of Reorganization.
“Pinnacle Transferred Actions” has the meaning set forth in Section 6.4(b)(i).
“Plan of Reorganization” has the meaning set forth in Section 2.1(a).
“Qualifying Income” has the meaning set forth in Section 5.6(a).
“Real Property” means all interests in real property of whatever nature, whether
as owner, mortgagee or holder of a Security Interest in real property, lessor,
sublessor, lessee, sublessee or otherwise, and including all buildings, vessels,
and barges located thereon or moored thereto, and all associated parking areas,
fixtures and all other improvements located on thereon, and including all
rights, benefits, privileges, tenements, hereditaments, covenants, conditions,
restrictions, easements and other appurtenances on such a real property or
otherwise appertaining to or benefitting the real property and/or the
improvements situated thereon, including all mineral rights, development rights,
air and water rights, subsurface rights, vested rights entitling, or prospective
rights which may entitle the owner of the real property to related easements,
land use rights, air rights, viewshed rights, density credits, water, sewer,
electrical or other utility service, credits and/or rebates, strips and gores
and any land lying in the bed of

8

--------------------------------------------------------------------------------



any street, road or alley, open or proposed, adjoining the real property, and
all easements, rights of way and other appurtenances used or connected with the
beneficial use or enjoyment of the real property.
“Record Date” means the close of business on the date to be determined by the
Pinnacle Board of Directors as the record date for the Distribution.
“REIT” has the meaning set forth in Section 5.6(a).
“Reorganization” has the meaning set forth in the Recitals.
“Representatives” has the meaning set forth in Section 6.2(a).
“Required Approvals” has the meaning set forth in Section 2.6(a).
“Restricted Cash” means cash in escrow accounts or which is otherwise subject to
any other contractual or legal restriction that impairs the ability of the owner
of such cash to freely transfer or use such cash for any lawful purpose.
“Restrictive Declarations” mean those certain restrictive declarations, to be
substantially in the form of Exhibit A attached hereto and made part hereof, to
be recorded against the undeveloped lands in Lake Charles, LA and Baton Rouge,
LA which constitute OpCo Assets, as listed on Schedule 2.3(b) hereto, which
restrictive declarations shall provide for access to the adjacent Leased
Property and restrict gaming use on such undeveloped land, as more specifically
provided for therein.
“SEC” means the United States Securities and Exchange Commission.
“Security Interest” means any mortgage, security interest, pledge, lien, charge,
claim, option, right to acquire, voting or other restriction, right-of-way,
covenant, condition, easement, encroachment, restriction on transfer, or other
encumbrance of any other nature.
“Software” means any and all (i) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow charts and other work
products used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) documentation, including user
manuals and other training documentation, relating to any of the foregoing.
“Special Damages” has the meaning set forth in Section 5.8.
“Specified REIT Requirements” has the meaning set forth in Section 5.6(a).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (i)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (A) the total combined voting power of all classes of voting securities of
such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.
“Tax” has the meaning set forth in the Tax Matters Agreement.

9

--------------------------------------------------------------------------------



“Tax Matters Agreement” means the Tax Matters Agreement, in substantially the
form attached as Exhibit D to the Merger Agreement, to be entered into by and
between OpCo, GLPI and Pinnacle on or prior to the Distribution Date.
“Technology” means all technology, designs, formulae, algorithms, procedures,
methods, discoveries, processes, techniques, ideas, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), apparatus, creations, improvements, works of authorship in any media,
confidential, proprietary or non-public information, and other similar
materials, and all recordings, graphs, drawings, reports, analyses and other
writings, and other tangible embodiments of the foregoing in any form whether or
not listed herein, in each case, other than Software.
“Third Party Claim” has the meaning set forth in Section 5.5(a).
“Time of Distribution” means the time at which the Distribution occurs on the
Distribution Date, which shall be determined by the Pinnacle Board of Directors.
“Transaction Documents” means this Agreement, the Master Lease, the Tax Matters
Agreement, the Employee Matters Agreement, the Restrictive Declarations and the
Transfer Documents.
“Transaction Expenses” means all of the OpCo Group’s and the Pinnacle Group’s
(as such group exists as of the Distribution) fees and expenses of legal
counsel, brokers, finders, consultants, experts, advisors and investment bankers
incurred by or on behalf of, or to be paid by, any such Person in connection
with the transactions contemplated by this Agreement, the Merger Agreement and
the other Transaction Documents (which, for avoidance of doubt, shall include
any Approval Costs but exclude the Transfer Fee, fees, costs or expenses
associated with the Company Financing Commitment, and any fees, costs or
expenses of GLPI (including with respect to any of its financing arrangements)
and any fees, expenses or costs with respect to the Existing Indebtedness).
“Transactions” means, collectively, (i) the Reorganization, (ii) the
Distribution and (iii) all other transactions contemplated by this Agreement or
any other Transaction Document.
“Transfer Documents” means the documents executed by OpCo, Pinnacle or their
applicable Affiliates or Subsidiaries in connection with the transactions
contemplated by Section 2.1(b), Section 2.1(c) and Section 2.5(b).
“Transfer Fee” means the costs set forth on Schedule 1.1(b).
“Year End Interest Amount” means the amount of accrued and unpaid interest in
respect of the Existing Indebtedness as of December 31, 2015 but excluding, for
the avoidance of doubt, any overdue interest and costs or penalties in respect
thereof accrued and unpaid as of December 31, 2015.



10

--------------------------------------------------------------------------------





ARTICLE II


THE REORGANIZATION


2.1     Transfer of Assets; Assumption of Liabilities.


(a)Prior to the Distribution, Pinnacle shall effect the steps of the plan and
structure set forth on Schedule 2.1(a) (such plan and structure being referred
to herein as the “Plan of Reorganization”), including:


(i)Pinnacle shall, and shall cause its applicable Subsidiaries to, assign,
transfer, convey and deliver to OpCo or certain Persons designated by OpCo who
are or will become members of the OpCo Group, and OpCo or such Persons shall
accept from Pinnacle and its applicable Subsidiaries, all of Pinnacle’s and such
Subsidiaries’ respective direct or indirect right, title and interest in and to
all OpCo Assets;


(ii)OpCo shall, and shall cause its applicable Subsidiaries to, assign,
transfer, convey and deliver to Pinnacle or certain Persons designated by
Pinnacle who are or will become members of the Pinnacle Group, and Pinnacle or
such Persons shall accept from OpCo and its applicable Subsidiaries, all of
OpCo’s and such Subsidiaries’ respective direct or indirect right, title and
interest in and to all Pinnacle Assets;


(iii)subject to Section 2.6(c), OpCo and certain Persons designated by OpCo who
are or will become members of the OpCo Group shall assume all the OpCo
Liabilities. OpCo and such Persons shall be responsible for all OpCo
Liabilities, regardless of when or where such OpCo Liabilities arose or arise,
or whether the facts on which they are based occurred prior to or subsequent to
the Distribution Date, regardless of where or against whom such OpCo Liabilities
are asserted or determined (including any OpCo Liabilities arising out of claims
made by Pinnacle’s or OpCo’s respective directors, officers, employees, agents,
Subsidiaries or Affiliates against any member of the Pinnacle Group or the OpCo
Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
Pinnacle Group or the OpCo Group, or any of their respective directors,
officers, employees, agents, Subsidiaries or Affiliates; and


(iv)subject to Section 2.6(c), Pinnacle and certain Persons designated by
Pinnacle who are or will become members of the Pinnacle Group shall assume all
the Pinnacle Liabilities. Pinnacle and such Persons shall be responsible for all
Pinnacle Liabilities, regardless of when or where such Pinnacle Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the Distribution Date, regardless of where or against whom such
Pinnacle Liabilities are asserted or determined (including any Pinnacle
Liabilities arising out of claims made by Pinnacle’s or OpCo’s respective
directors, officers, employees, agents, Subsidiaries or Affiliates against any
member of the Pinnacle Group or the OpCo Group) or whether asserted or
determined prior to the date hereof, and regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud or
misrepresentation by any member of the Pinnacle Group or the OpCo Group, or any
of their respective directors, officers, employees, agents, Subsidiaries or
Affiliates.

11

--------------------------------------------------------------------------------



(b)In furtherance of the assignment, transfer, conveyance and delivery of the
OpCo Assets and the assumption of the OpCo Liabilities in accordance with
Section 2.1(a)(i) and Section 2.1(a)(iii), on the date that such OpCo Assets are
assigned, transferred, conveyed or delivered or such OpCo Liabilities are
assumed (i) Pinnacle shall execute and deliver, and shall cause its Subsidiaries
to execute and deliver, such bills of sale, quitclaim deeds, stock powers,
certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of Pinnacle and its Subsidiaries’
(other than OpCo and its Subsidiaries) right, title and interest in and to the
OpCo Assets to OpCo and its Subsidiaries, and (ii) OpCo shall execute and
deliver, and shall cause its Subsidiaries to execute and deliver, such
assumptions of contracts and other instruments of assumption as and to the
extent necessary to evidence the valid and effective assumption of the OpCo
Liabilities by OpCo and its Subsidiaries.


(c)In furtherance of the assignment, transfer, conveyance and delivery of the
Pinnacle Assets and the assumption of the Pinnacle Liabilities in accordance
with Section 2.1(a)(ii) and Section 2.1(a)(iv), on the date that such Pinnacle
Assets are assigned, transferred, conveyed or delivered or such Pinnacle
Liabilities are assumed (i) OpCo shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, such bills of sale, quitclaim deeds, stock
powers, certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of OpCo’s and its Subsidiaries’
right, title and interest in and to the Pinnacle Assets to Pinnacle and its
Subsidiaries, and (ii) Pinnacle shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, such assumptions of contracts and other
instruments of assumption as and to the extent necessary to evidence the valid
and effective assumption of the Pinnacle Liabilities by Pinnacle and its
Subsidiaries.


(d)If at any time or from time to time (whether prior to or after the Time of
Distribution), any party hereto (or any member of such party’s respective
Group), shall receive or otherwise possess any Asset or Liability (including any
Intellectual Property or Technology) that is allocated to any other Person
pursuant to this Agreement or any other Transaction Document, such party shall,
as applicable, promptly transfer or accept, or cause to be transferred or
accepted, such Asset (including, with respect to the OpCo Assets, the funds to
be transferred to OpCo pursuant to Section 2.3(b)(vi) below) or Liability, as
the case may be, to the Person entitled to such Asset or responsible for such
Liability, as the case may be. Prior to any such transfer, the Person receiving,
possessing or responsible for such Asset or Liability shall be deemed to be
holding such Asset or Liability, as the case may be, in trust for any such other
Person.


(e)OpCo hereby waives compliance by each and every member of the Pinnacle Group
with the requirements and provisions of any “bulk-sale” or “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the OpCo Assets to any member of the OpCo
Group.


(f)Pinnacle hereby waives compliance by each and every member of the OpCo Group
with the requirements and provisions of any “bulk-sale” or “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the Pinnacle Assets to any member of the
Pinnacle Group.


2.2     OpCo Cash Payment. For purposes of this Agreement, the “OpCo Cash
Payment” shall mean a transfer from OpCo to Pinnacle or the applicable member of
the Pinnacle Group, as directed by Pinnacle, of an amount equal to $975,000,000
in connection with the Company Financing Commitment, as such amount may be
adjusted pursuant to this Section 2.2, such amount of which will, substantially

12

--------------------------------------------------------------------------------



concurrently with the consummation of the Distribution and the Merger, be used
by Pinnacle to satisfy a portion of the Liabilities under the Existing
Indebtedness; provided that:


(a)     in the event the Closing Existing Indebtedness exceeds the Estimated
Existing Indebtedness, the OpCo Cash Payment shall be increased on a
dollar-for-dollar basis by the amount of such difference;


(b)     the OpCo Cash Payment shall be reduced on a dollar-for-dollar basis by
(i) the aggregate amount of Medicare Taxes (as defined in the Employee Matters
Agreement), (ii) all Transaction Expenses up to and including either (A) thirty
two million dollars ($32,000,000) if the Distribution and the Merger are
completed on or prior to March 31, 2016 or (B) $25,000,000 if the Distribution
or the Merger is completed after March 31, 2016 and (iii) the Transfer Fee;


(c)    in the event the accrued and unpaid interest in respect of the Existing
Indebtedness as of the Time of Distribution exceeds the Year End Interest
Amount, the OpCo Cash Payment shall be increased on a dollar-for-dollar basis by
the amount of such difference;


(d)     in the event the Year End Interest Amount exceeds the amount of accrued
and unpaid interest in respect of the Existing Indebtedness as of the Time of
Distribution, the OpCo Cash Payment shall be decreased on a dollar-for-dollar
basis by the amount of such difference;


(e)     in the event the Estimated Existing Indebtedness exceeds the Closing
Existing Indebtedness, the OpCo Cash Payment shall be decreased on a
dollar-for-dollar basis by the amount of such difference; and


(f)     in the event the Distribution and the Merger have not been consummated
by December 31, 2015, the OpCo Cash Payment shall be increased on a
dollar-for-dollar basis by (x) the amount payable under Section 1(a)(1)(c) of
the Fee Letter dated as of July 20, 2015, among GLPI and JPMorgan Chase, N.A.,
J.P. Morgan Securities LLC, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (the “Fee Letter”), as in effect on such date and
(y) the amount of any comparable time-based fees payable after December 31, 2015
with respect to any commitment for Parent Alternate Financing (as such term is
defined in the Merger Agreement); provided that in no event shall the OpCo Cash
Payment be increased pursuant to this clause (f) by more than $3,375,000 in the
aggregate.


2.3     Assets.
(a) purposes of this Agreement, “Pinnacle Assets” shall mean (without
duplication):


(i)all Leased Property;


(ii)all Pinnacle Real Property;


(iii)all permits or authorizations necessary to operate the Pinnacle Business;


(iv)all issued and outstanding capital stock of, or other equity interests in,
the Pinnacle Subsidiaries;
(v)all Pinnacle Contracts;


(vi)the proceeds of the OpCo Cash Payment to be distributed from OpCo to
Pinnacle in accordance with the terms of this Agreement; (vii)    all Assets of
the OpCo Group

13

--------------------------------------------------------------------------------



or the Pinnacle Group that are expressly provided by this Agreement or any other
Transaction Document to be Pinnacle Assets; and


(vii)the Assets listed or described on Schedule 2.3(a).
Notwithstanding the foregoing, the Pinnacle Assets shall not in any event
include any Assets governed by the Tax Matters Agreement or the Employee Matters
Agreement.
(b)    For the purposes of this Agreement, “OpCo Assets” shall mean (without
duplication) all Assets of the OpCo Group or the Pinnacle Group as of the Time
of Distribution, other than the Pinnacle Assets, including:


(i)     all Intellectual Property, Software and Technology of any member of the
OpCo Group or the Pinnacle Group;


(ii)     all Cash and Cash Equivalents held by any member of the OpCo Group or
the Pinnacle Group (other than the proceeds of the OpCo Cash Payment), or that
any such member has or may have a right to, in each case, immediately prior to
the Time of Distribution;


(iii)    all Assets of the OpCo Group or the Pinnacle Group that are expressly
provided by this Agreement or any other Transaction Document to be OpCo Assets;


(iv)     the Assets listed or described on Schedule 2.3(b);


(v)     Belterra Park; and


(vi)     all funds distributed to Pinnacle under the Indemnification Trust
Agreement (or any renewal, substitute or similar agreement), including upon and
following the expiration of such agreement.
Notwithstanding the foregoing, the OpCo Assets shall not in any event include
any Assets governed by the Tax Matters Agreement or the Employee Matters
Agreement.
2.4     Liabilities.


(a)    For the purposes of this Agreement, “Pinnacle Liabilities” shall mean
(without duplication):


(i)     except as otherwise expressly set forth in any Transaction Document, all
Liabilities to the extent (A) relating to, arising out of or resulting from any
Pinnacle Assets or the Pinnacle Business and (B) arising after the Time of
Distribution;


(ii)    all Liabilities expressly provided by this Agreement or any other
Transaction Document to be assumed by Pinnacle or any member of the Pinnacle
Group;


(iii)     subject to Section 2.2, all Liabilities (including, for the avoidance
of doubt, breakage fees or other fees, costs or expenses) pursuant to the
Existing Indebtedness and in connection with the Parent Financing (as defined in
the Merger Agreement), if applicable; provided that for the avoidance of doubt,
any fees, costs or expenses in connection with the Company Financing (as such
term

14

--------------------------------------------------------------------------------



is defined in the Merger Agreement) shall not constitute Pinnacle Liabilities
(other than as provided in Section 2.4(a)(vi));


(iv)    all Liabilities arising under any Environmental Law or with respect to
Hazardous Materials in connection with, related to or associated with the
Pinnacle Assets, including any such Liabilities arising in connection with the
exposure to or release, discharge, emission or disposal or arrangement for same
of Hazardous Materials at, on, under, or migrating from or to the Pinnacle
Assets or at any third party properties, or with respect to actual or alleged
violations of Environmental Law, in each case solely to the extent that the
Liabilities arise and the facts on which they are based occur subsequent to the
Distribution Date;


(v)    the Transfer Fee (which, for the avoidance of doubt, shall be satisfied
as a reduction to the OpCo Cash Payment pursuant to Section 2.2(b));


(vi)     all Transaction Expenses up to and including either (i) thirty two
million dollars ($32,000,000) if the Distribution and the Merger are completed
on or prior to March 31, 2016 or (ii) $25,000,000 if the Distribution or the
Merger is completed after March 31, 2016 (which, for the avoidance of doubt,
shall be satisfied as a reduction to the OpCo Cash Payment pursuant to Section
2.2(b));


(vii)    the accrued and unpaid interest in respect of the Existing Indebtedness
(for the avoidance of doubt, the OpCo Cash Payment shall be adjusted pursuant to
Section 2.2(c)); and


(viii)     those Liabilities set forth on Schedule 2.4(a).
provided, however, that Pinnacle Liabilities shall not include any Liabilities
that are governed by the Tax Matters Agreement or Employee Matters Agreement.
(b)     For the purposes of this Agreement, “OpCo Liabilities” shall mean
(without duplication) all of the Liabilities of Pinnacle, OpCo or any member of
the OpCo Group or Pinnacle Group (as such group exists as of the Time of
Distribution), other than the Pinnacle Liabilities, including:


(i)     except as otherwise expressly set forth in any Transaction Document, all
Liabilities to the extent relating to, arising out of or resulting from any OpCo
Assets or the OpCo Business or Pinnacle Assets or the Pinnacle Business, arising
at or before the Time of Distribution (with respect to the Pinnacle Assets or
the Pinnacle Business) or whether arising before, at or after the Time of
Distribution (with respect to the OpCo Assets or the OpCo Business);


(ii)     all Liabilities expressly provided by this Agreement or any other
Transaction Document to be assumed by OpCo or any other member of the OpCo
Group;


(iii)    all Liabilities (including, for the avoidance of doubt, any related
interest or fees, costs or expenses) pursuant to the Company Financing
Commitment;


(iv)    all Liabilities of the Pinnacle Group (as such group exists as of the
Time of Distribution) in respect of stockholder and securities litigation and
the administration thereof relating to the Form 10 and the Transaction Documents
arising between the execution of the Merger Agreement and the Effective Time of
the Merger (excluding any Liabilities to the extent

15

--------------------------------------------------------------------------------



relating to information supplied by GLPI or any action or inaction by GLPI,
which for the avoidance of doubt shall be Pinnacle Liabilities);


(v)     all Transaction Expenses exceeding either (i) thirty two million dollars
($32,000,000) if the Distribution and the Merger are completed on or prior to
March 31, 2016 or (ii) twenty five million dollars ($25,000,000) if the
Distribution or the Merger is completed after March 31, 2016.


(vi)    all Liabilities arising under any Environmental Law or with respect to
Hazardous Materials including any such Liabilities arising in connection with
the exposure to or release, discharge, emission or disposal or arrangement for
same of Hazardous Materials at, on, under, or migrating from or to the Pinnacle
Assets or at any third party properties, or with respect to actual or alleged
violations of Environmental Law, except for those Liabilities expressly assumed
by Pinnacle pursuant to Section 2.4(a)(iv);


(vii)     those Liabilities set forth on Schedule 2.4(b); and


(viii)     any Liability of any member of the OpCo Group or the Pinnacle Group
(as such group exists as of the Time of Distribution) that is not to be
expressly assumed by a member of the Pinnacle Group pursuant to clauses (a)(i)
through (a)(vii) of Section 2.4(a) above.
provided, however, that OpCo Liabilities shall not include any Liabilities that
are governed by the Tax Matters Agreement or the Employee Matters Agreement.
2.5     Transfer of Assets and Assumption of Liabilities from and After the Time
of Distribution.


(a)     To the extent any Pinnacle Asset is transferred or assigned to, or any
Pinnacle Liability is assumed by, a member of the OpCo Group at the Time of
Distribution or is owned or held by a member of the OpCo Group after the Time of
Distribution, and to the extent any OpCo Asset (including any funds to be
transferred pursuant to Section 2.3(b)(vi)) is not transferred or assigned to,
or any OpCo Liability is not assumed by, a member of the OpCo Group at the Time
of Distribution or is owned or held by a member of the Pinnacle Group after the
Time of Distribution, from and after the Time of Distribution:


(i)     Opco or Pinnacle, as applicable, shall, and shall cause its applicable
Subsidiaries to, promptly assign, transfer, convey and deliver to the other
party or certain of its Subsidiaries designated by such party, and OpCo or
Pinnacle, or such Subsidiaries, as applicable, shall accept from Pinnacle or
OpCo and such applicable Subsidiaries, all of Pinnacle’s or OpCo’s or such
Subsidiaries’ respective right, title and interest in and to such Pinnacle or
OpCo Assets; and


(ii)     Pinnacle or OpCo, as applicable, or certain Subsidiaries of Pinnacle or
OpCo designated by such party, shall promptly accept, assume and agree
faithfully to perform, discharge and fulfill all such Liabilities of Pinnacle or
OpCo in accordance with their respective terms.


(b)     In furtherance of the assignment, transfer, conveyance and delivery of
Assets and the assumption of Liabilities set forth in this Section 2.5, and
without any additional consideration therefor: (A) the applicable party shall
execute and deliver, and shall cause its Subsidiaries to execute and

16

--------------------------------------------------------------------------------



deliver, such bills of sale, quitclaim deeds, stock powers, certificates of
title, assignments of contracts and other instruments of transfer, conveyance
and assignment as and to the extent necessary to evidence the transfer,
conveyance and assignment of all of such party’s and its Subsidiaries’ right,
title and interest in and to the applicable Assets to the other party and its
Subsidiaries, and (B) the applicable party shall execute and deliver such
assumptions of contracts and other instruments of assumption as and to the
extent necessary to evidence the valid and effective assumption of the
applicable Liabilities by such party.


2.6     Approvals and Notifications.


(a)     From and after the Time of Distribution, to the extent that the transfer
or assignment of any Asset, the assumption of any Liability, the Reorganization
or the Distribution requires any Approvals or Notifications (the “Required
Approvals”), the parties will use their reasonable best efforts to obtain or
make such Approvals or Notifications as soon as reasonably practicable.


(b)     If and to the extent that the valid, complete and perfected transfer or
assignment of any Assets or assumption of any Liabilities would be a violation
of applicable Law or require any Approvals or Notifications in connection with
the Reorganization, or the Distribution, that has not been obtained or made by
the Time of Distribution then, unless the parties hereto mutually shall
otherwise determine, the transfer or assignment of such Assets or the assumption
of such Liabilities, as the case may be, shall be automatically deemed deferred
and any such purported transfer, assignment or assumption shall be null and void
until such time as all legal impediments are removed or such Approvals or
Notifications have been obtained or made; provided, however, that if such legal
impediments are not removed, or such Approvals or Notifications are not obtained
or made, in each case by the second (2nd) anniversary of the Distribution Date,
then, unless the parties hereto mutually shall otherwise determine, all Assets
and Liabilities that are held by any member of the Pinnacle Group or the OpCo
Group, as the case may be, will be retained by such party indefinitely, and the
parties shall execute mutually acceptable documentation to such effect in
accordance with applicable Law. Notwithstanding anything in this Agreement to
the contrary, the funds to be transferred to OpCo pursuant to Section 2.3(b)(vi)
shall be transferred to OpCo as soon as reasonably practicable following any
distribution or distributions, as the case may be, of any such funds to
Pinnacle.


(c)    If any transfer or assignment of any Asset or any assumption of any
Liability intended to be transferred, assigned or assumed hereunder, as the case
may be, is not consummated on or prior to the Distribution Date, whether as a
result of the provisions of Section 2.6(b) or for any other reason, then,
insofar as reasonably possible, the party retaining such Asset or such
Liability, as the case may be, shall thereafter hold such Asset or Liability, as
the case may be, for the use and benefit of the party entitled thereto (at the
expense of such party entitled thereto) until such Asset or Liability is
transferred to the party entitled thereto or until such Asset or Liability is
retained by the other party pursuant to Section 2.6(b), whichever is sooner. In
addition, for such period, the member of the party retaining such Asset or such
Liability shall, insofar as reasonably possible and to the extent permitted by
applicable Law, treat such Asset or Liability in the ordinary course of business
in accordance with past practice and take such other actions as may be
reasonably requested by the party to whom such Asset is to be transferred or
assigned, or which will assume such Liability, as the case may be, in order to
place such party in a substantially similar position as if such Asset or
Liability had been transferred, assigned or assumed as contemplated hereby and
so that all the benefits and burdens relating to such Asset or Liability, as the
case may be, including use, risk of loss, potential for gain, and dominion,
control and command over such Asset or Liability, as the case may be, is to
inure from and after the Time of Distribution to such party.

17

--------------------------------------------------------------------------------



(d)    If and when the Approvals or Notifications, the absence of which caused
the deferral of transfer or assignment of any Asset or the deferral of
assumption of any Liability pursuant to Section 2.6(b), are obtained or made,
and, if and when any other legal impediments for the transfer or assignment of
any Asset or the assumption of any Liability have been removed, the transfer or
assignment of the applicable Asset or the assumption of the applicable
Liability, as the case may be, shall be effected in accordance with the terms of
this Agreement, the Merger Agreement and/or the applicable Transaction Document.


(e)    Any party retaining an Asset or Liability due to the deferral of the
transfer or assignment of such Asset or the deferral of the assumption of such
Liability, as the case may be, shall not be obligated, in connection with the
foregoing and unless the parties have executed documentation providing for such
asset or liability to be retained by such party pursuant to Section 2.6(b), to
expend any money unless the necessary funds are advanced (or otherwise made
available) by the party entitled to the Asset or Liability, other than
reasonable out-of-pocket expenses, attorneys’ fees and recording or similar
fees, all of which shall be promptly reimbursed by such party entitled to such
Asset or Liability.


(f)    To the extent any Pinnacle Asset intended to be subject to the Master
Lease is transferred to or retained by a member of the OpCo Group pursuant to
this Section 2.6, the rent payable under the Master Lease and the other
obligations of the tenant under the Master Lease with respect to such Pinnacle
Asset shall not be impacted by the transfer or retention of such Pinnacle Asset
to a member of the OpCo Group (and such rent and other obligations shall be
determined as if such Pinnacle Asset had been transferred or assigned to
Pinnacle or a member of the Pinnacle Group); provided, that if such Pinnacle
Asset is not transferred or assigned back to Pinnacle or a member of the
Pinnacle Group by the second (2nd) anniversary of the Distribution Date, then
the parties shall negotiate in good faith with respect to an alternative
arrangement to place the parties in substantially equivalent economic
circumstances with respect to the benefits and burdens of ownership of such
Pinnacle Asset as if such Pinnacle Asset had been transferred as contemplated
hereby.


(g)Notwithstanding anything herein to the contrary, the obligations of the
parties set forth in Section 2.1(d), this Section 2.6 and Section 2.7 shall
continue indefinitely (and shall not terminate on the second (2nd) anniversary
of the Time of Distribution) with respect to any Assets or Liability associated
with the leases specified on Schedule 2.6(g), the transfer of which has been
deferred pursuant to this Section 2.6.


2.7     Responsibility for Liabilities. If Pinnacle or OpCo is unable to obtain,
or to cause to be obtained, any consent, substitution, approval, amendment or
release required to transfer a Liability to the other party as required by this
Agreement or the other Transaction Documents, then until the second (2nd)
anniversary of the Time of Distribution, the applicable party shall continue to
be bound by such agreement, lease, license or other obligation or Liability and,
unless not permitted by the terms thereof or by Law, the other party shall, as
agent or subcontractor for such party, as the case may be, pay, perform and
discharge fully all the obligations or other Liabilities of such party
thereunder from and after the Time of Distribution. The party required to assume
such Liability pursuant to this Agreement or the other Transaction Documents
shall indemnify the other party, and hold the other party and its Group
harmless, against any Liabilities arising in connection therewith; provided,
that pursuant hereto the party required to assume such Liability pursuant to
this Agreement or the other Transaction Documents shall have no obligation to
indemnify any party that has engaged in any knowing and intentional violation of
Law, breach of contract, tort, fraud or misrepresentation in connection
therewith. The Indemnified Party shall cause each member of its Group without
further consideration, to pay and remit, or cause to be paid or remitted, to the
other party, promptly all money, rights and other consideration received by it
or any

18

--------------------------------------------------------------------------------



member of its Group in respect of such performance (unless any such
consideration is an Asset of such Group). If and when any such consent,
substitution, approval, amendment or release shall be obtained or the
obligations under such agreement, lease, license or other obligations or
Liabilities shall otherwise become assignable or able to be novated, the
Indemnified Party shall promptly assign, or cause to be assigned, all its
obligations and other Liabilities thereunder or any obligations of any member of
its Group to the other party without payment of further consideration and such
other party shall, without the payment of any further consideration, assume such
obligations in accordance with the terms of this Agreement and/or the applicable
Transaction Document.


2.8     Disclaimer of Representations and Warranties. EACH OF GLPI, PINNACLE (ON
BEHALF OF ITSELF AND EACH MEMBER OF THE PINNACLE GROUP) AND OPCO (ON BEHALF OF
ITSELF AND EACH MEMBER OF THE OPCO GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, NO PARTY TO
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT OR
DOCUMENT CONTEMPLATED BY THIS AGREEMENT, OR OTHERWISE, IS REPRESENTING OR
WARRANTING TO ANY OTHER PARTY HERETO OR THERETO IN ANY WAY AS TO THE ASSETS,
BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY OR
THEREBY, AS TO ANY APPROVALS OR NOTIFICATIONS REQUIRED IN CONNECTION HEREWITH OR
THEREWITH, AS TO THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY
OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY
DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY
ACTION OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO
THE LEGAL SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT
DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE
EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET
FORTH IN THIS AGREEMENT OR IN ANY TRANSACTION DOCUMENT, ALL SUCH ASSETS ARE
BEING TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL
PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE) AND THE
RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY
CONVEYANCE SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD TITLE,
FREE AND CLEAR OF ANY SECURITY INTEREST, AND (II) ANY NECESSARY APPROVALS OR
NOTIFICATIONS ARE NOT OBTAINED OR MADE OR THAT ANY REQUIREMENTS OF LAWS OR
JUDGMENTS ARE NOT COMPLIED WITH.


ARTICLE III


THE DISTRIBUTION


3.1     Actions on or Prior to the Distribution Date. Prior to the Distribution,
the following shall occur:
(a)     Filings. OpCo and Pinnacle shall prepare and, in accordance with
applicable Law, file with the SEC the Form 10, including amendments, supplements
and any such other documentation which is necessary or desirable to effectuate
the Distribution, and OpCo and Pinnacle shall each use reasonable best efforts
to obtain all necessary approvals from the SEC with respect thereto as soon as
practicable. OpCo shall prepare, file with the SEC and cause to become effective
any registration statements or amendments thereto required to effect the
establishment of, or amendments to, any employee benefit and other plans
necessary or appropriate in connection with the transactions

19

--------------------------------------------------------------------------------



contemplated by the Transaction Documents. OpCo and Pinnacle shall take all such
action as may be necessary or appropriate under the securities or “blue sky”
Laws of the states or other political subdivisions of the United States or of
other foreign jurisdictions in connection with the Distribution. Promptly after
receiving a request from Pinnacle, OpCo shall prepare and file, and shall use
reasonable best efforts to have approved and made effective, an application for
the original listing on a National Securities Exchange of the OpCo Common Stock
to be distributed in the Distribution.


(b)     The Distribution Agent. Pinnacle shall enter into a distribution agent
agreement with the Distribution Agent or otherwise provide instructions to the
Distribution Agent regarding the Distribution.
(c)     Transaction Documents. OpCo, Pinnacle and GLPI shall enter into the
Transaction Documents.


3.2     Conditions Precedent to Distribution. In no event shall the Distribution
occur unless each of the following conditions shall have been satisfied:


(a)     each of the conditions to the closing of the Merger Agreement set forth
in Article VI thereof shall have been fulfilled or waived by the party for whose
benefit such condition exists (other than those conditions that by their nature
can only be satisfied at such closing of the transactions contemplated by the
Merger Agreement; provided that such conditions are then capable of being
satisfied) and GLPI shall have confirmed to Pinnacle in writing that it is
prepared to consummate the Merger, subject only to the consummation of the
Distribution;


(b)    each of the other Transaction Documents shall have been duly executed and
delivered by the parties thereto, as applicable;


(c)     the Reorganization shall have been substantially completed in accordance
with the Plan of Reorganization;


(d)     the Form 10 filed with the SEC shall have been declared effective by the
SEC and no stop order suspending the effectiveness of the Form 10 shall be in
effect, no proceedings for such purpose shall be pending before or threatened by
the SEC, and the information statement shall have been mailed to holders of
Pinnacle Common Stock as of the Record Date;


(e)     prior to the Distribution Date, such registration statements on Form S-8
as are necessary to register the equity awards of OpCo held by or made available
to directors and employees of OpCo shall have been filed with the SEC;


(f)     all actions and filings with respect to the OpCo Common Stock necessary
under applicable federal, state or foreign securities or “blue sky” Laws and the
rules and regulations thereunder shall have been taken and, where applicable,
become effective or been accepted;


(g)    Opco shall have obtained an opinion from a nationally-recognized
valuation or accounting firm or investment bank, as to the adequacy of surplus
under Delaware law to effect the Distribution and the OpCo Cash Payment, and as
to the solvency of OpCo and Pinnacle after giving effect to the Distribution and
the OpCo Cash Payment in a form reasonably satisfactory to OpCo and Pinnacle;



20

--------------------------------------------------------------------------------



(h)     the OpCo Common Stock to be delivered in the Distribution shall have
been accepted for listing on a National Securities Exchange, subject to
compliance with applicable listing requirements; and


(i)     no injunction by any court or other tribunal of competent jurisdiction
shall have been entered and shall continue to be in effect and no Law shall have
been adopted or be effective preventing consummation of the Distribution or any
of the Transactions or the Merger.


3.3     The Distribution. Subject to the terms and conditions set forth in this
Agreement, (i) on or prior to the Distribution Date, Pinnacle shall deliver to
the Distribution Agent for the benefit of holders of record of Pinnacle Common
Stock on the Record Date book-entry transfer authorizations for such number of
the issued and outstanding shares of OpCo Common Stock necessary to effect the
Distribution, (ii) the Distribution shall be effective at the Time of
Distribution and (iii) Pinnacle shall instruct the Distribution Agent to
distribute, on or as soon as practicable after the Time of Distribution, to each
holder of record of Pinnacle Common Stock as of the Record Date, by means of a
pro rata distribution, such number of shares of OpCo Common Stock as shall be
determined by the Pinnacle Board of Directors (in its sole discretion) for every
one (1) Pinnacle Common Stock so held. For the avoidance of doubt, all issued
and outstanding shares of OpCo Common Stock held by Pinnacle shall be
distributed to holders of Pinnacle Common Stock as of the Record Date pursuant
to the prior sentence. Following the Distribution Date, (a) OpCo agrees to
provide all book-entry transfer authorizations for shares of OpCo Common Stock
that Pinnacle or the Distribution Agent shall require in order to effect the
Distribution and (b) the Restrictive Declarations shall be recorded against the
undeveloped lands in Lake Charles, LA and Baton Rouge, LA which constitute OpCo
Assets, as listed on Schedule 2.3(b) hereto.


3.4     Corporate Name. Substantially concurrently with the Time of
Distribution, Pinnacle shall execute, or shall cause the execution of, such
amended organizational documents with respect to each member of the Pinnacle
Group, as applicable, such that each member of Pinnacle Group, as applicable,
shall effect a change in its respective name to a name not containing any
Intellectual Property included in the OpCo Assets. Substantially concurrently
with the Time of Distribution, Pinnacle shall, and shall cause its Subsidiaries
to, file such amended organizational documents with the applicable Governmental
Authority and take all other necessary action to fulfill its obligations set
forth in this Section 3.4.


ARTICLE IV


ACCESS TO INFORMATION


4.1     Agreement for Exchange of Information. After the Time of Distribution
and until the seventh (7th) anniversary of the date of this Agreement, each of
Pinnacle and OpCo, on behalf of its respective Group, agrees to provide, or
cause to be provided, to the other Group, as soon as reasonably practicable
after written request therefor, any Information in the possession or under the
control of such respective Group which the requesting party reasonably needs for
the conduct of its business; provided, however, that in the event that any party
determines that any such provision of Information could be commercially
detrimental, competitively sensitive, violate any Law or agreement (including
any confidentiality provisions contained in any such agreement) or waive any
attorney-client privilege, the parties shall take all reasonable measures to
permit the compliance with such obligations in a manner that avoids any such
harm or consequence. For the avoidance of doubt, OpCo and Pinnacle shall be
permitted to retain copies or originals, as the case may be, of all documents
relating to the OpCo Business and the Pinnacle Business, respectively.



21

--------------------------------------------------------------------------------



4.2     Ownership of Information. Any Information owned by one Group that is
provided to a requesting party pursuant to Section 4.1 shall be deemed to remain
the property of the providing party, except where such Information is an Asset
of the requesting party pursuant to the provisions of this Agreement or any
other Transaction Document. Unless specifically set forth herein, nothing
contained in this Agreement shall be construed as granting or conferring rights
of license or otherwise in any Information requested or provided pursuant to
Section 4.1.


4.3     Compensation for Providing Information. The party requesting Information
agrees to reimburse the other party for the reasonable out-of-pocket costs and
expenses, if any, of creating, gathering and copying such Information to the
extent that such costs are incurred in connection with such other party’s
provision of Information in response to the requesting party.




4.4     Record Retention.


(a)    To facilitate the possible exchange of Information pursuant to this
Article IV and other provisions of this Agreement after the Time of
Distribution, the parties agree to use their commercially reasonable efforts to
retain all Information in their respective possession or control in accordance
with the policies or ordinary course practices of Pinnacle in effect on the
Distribution Date (including any Information that is subject to a “litigation
hold” issued by either party prior to the Distribution Date) or such other
policies or practices as may be reasonably adopted by the appropriate party
after the Time of Distribution until such Information is seven (7) years old or
until such later date as may be required by applicable Law.


(b)     No party will destroy, or permit any of its Subsidiaries to destroy, any
Information required to be retained by applicable Law.


(c)     In the event of either party’s or any of its Subsidiaries’ inadvertent
failure to comply with its applicable document retention policies as required
under this Section 4.4, such party shall be liable to the other party solely for
the amount of any monetary fines or penalties imposed or levied against such
other party by a Governmental Authority (which fines or penalties shall not
include any Liabilities asserted in connection with the claims underlying the
applicable Action, other than fines or penalties resulting from any claim of
spoliation) as a result of such other party’s inability to produce Information
caused by such inadvertent failure and, notwithstanding Section 5.2 and Section
5.3, shall not be liable to such other party for any other Liabilities.


4.5     Liability. No party shall have any liability to any other party in the
event that any Information exchanged or provided pursuant to this Agreement
which is an estimate or forecast, or which is based on an estimate or forecast,
is found to be inaccurate in the absence of willful misconduct by the party
providing such Information.


4.6     Other Agreements Providing for Exchange of Information.


(a)    The rights and obligations granted under this Article IV are subject to
any specific limitations, qualifications or additional provisions on the
sharing, exchange, retention or confidential treatment of Information set forth
in the Merger Agreement or any other Transaction Document.


(b)    Any party that receives, pursuant to a request for Information in
accordance with this Article IV, Information that is not relevant to its request
shall (i) either promptly destroy such

22

--------------------------------------------------------------------------------



Information or promptly return it to the providing party (at the receiving
party’s option) and (ii) promptly deliver to the providing party a certificate
certifying that such Information was destroyed or returned, as the case may be,
which certificate shall be signed by a duly authorized officer of the receiving
party.


(c)    When any Information provided by one Group to the other (other than
Information provided pursuant to Section 4.4) is no longer needed for the
purposes contemplated by this Agreement or any other Transaction Document or is
no longer required to be retained by applicable Law, the receiving party will
promptly, after request of the other party, either return to the other party all
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon).


4.7     Production of Witnesses; Records; Cooperation.


(a)    After the Time of Distribution, except in the case of an adversarial
Action by one party hereto (or any member of such party’s Group) against another
party hereto (or any member of such party’s Group) each party hereto shall use
its commercially reasonable efforts to make available to each other party, upon
written request, the former, current and future directors, officers, employees,
other personnel and agents of the members of its respective Group as witnesses
and any books, records or other documents within its control or which it
otherwise has the ability to make available, to the extent that any such Person
(giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with any Action in which the requesting
party may from time to time be involved, regardless of whether such Action is a
matter with respect to which indemnification may be sought hereunder. The
requesting party shall bear all reasonable out-of-pocket costs and expenses in
connection therewith.


(b)     If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the Indemnified Party shall use commercially
reasonable efforts to make available to such Indemnifying Party, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of the members of its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such Persons (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents that may reasonably
be required in connection with such defense, settlement or compromise, or the
prosecution, evaluation or pursuit thereof, as the case may be, and shall
otherwise cooperate in such defense, settlement or compromise, or such
prosecution, evaluation or pursuit, as the case may be. The Indemnifying Party
shall bear all reasonable out-of-pocket costs and expenses in connection
therewith.


(c)    For the avoidance of doubt, the provisions of this Section 4.7 are in
furtherance of the provisions of Section 4.1 and shall not be deemed to in any
way limit or otherwise modify the parties’ rights and obligations under Section
4.1.


4.8     Privleged Matters.


(a)    The parties recognize that legal and other professional services that
have been and will be provided prior to the Time of Distribution have been and
will be rendered for the collective benefit of each of the members of the
Pinnacle Group and the OpCo Group, and that each of the members of the Pinnacle
Group and the OpCo Group should be deemed to be the client with respect to such
services for

23

--------------------------------------------------------------------------------



the purposes of asserting all privileges which may be asserted under applicable
Law in connection therewith.


(b)    The parties agree as follows:


(i)Pinnacle shall be entitled, in perpetuity, to control the assertion or waiver
of all privileges in connection with any privileged Information that relates
solely to the Pinnacle Business and not to the OpCo Business, whether or not the
privileged Information is in the possession or under the control of any member
of the Pinnacle Group or any member of the OpCo Group. Pinnacle shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with any privileged Information that relates solely to any Pinnacle
Liabilities resulting from any Actions that are now pending or may be asserted
in the future, whether or not the privileged Information is in the possession or
under the control of any member of the Pinnacle Group or any member of the OpCo
Group; and


(ii)OpCo shall be entitled, in perpetuity, to control the assertion or waiver of
all privileges in connection with any privileged Information that relates solely
to the OpCo Business and not to the Pinnacle Business, whether or not the
privileged Information is in the possession or under the control of any member
of the OpCo Group or any member of the Pinnacle Group. OpCo shall also be
entitled, in perpetuity, to control the assertion or waiver of all privileges in
connection with any privileged Information that relates solely to any OpCo
Liabilities resulting from any Actions that are now pending or may be asserted
in the future, whether or not the privileged Information is in the possession or
under the control of any member of the OpCo Group or any member of the Pinnacle
Group.


(c)     Subject to the restrictions set forth in this Section 4.8, the parties
agree that they shall have a shared privilege, each with equal right to assert
or waive any such shared privilege, with respect to all privileges not allocated
pursuant to Section 4.8(b) and all privileges relating to any Actions or other
matters that involve both the Pinnacle Group and the OpCo Group and in respect
of which both parties have Liabilities under this Agreement, and that no such
shared privilege or immunity may be waived by either party without the consent
of the other party.


(d)     In the event of any Actions between Pinnacle and OpCo, or any members of
their respective Groups, either party may waive a privilege in which the other
party or member of such other party’s Group has a shared privilege, without
obtaining consent pursuant to Section 4.8(c); provided, that such waiver of a
shared privilege shall be effective only as to the use of Information with
respect to the Action between the parties and/or the applicable members of their
respective Groups, and shall not operate as a waiver of the shared privilege
with respect to any third Person.


(e)    If any dispute arises between Pinnacle and OpCo, or any members of their
respective Groups, regarding whether a privilege should be waived to protect or
advance the interests of either the Pinnacle Group or the OpCo Group, each party
agrees that it shall (i) negotiate with the other party in good faith, (ii)
endeavor to minimize any prejudice to the rights of the other party and (iii)
not unreasonably withhold, condition or delay consent to any request for waiver
by the other party. Further, each party specifically agrees that it will not
withhold its consent to the waiver of a privilege for any purpose except to
protect its own legitimate interests.


(f)    In furtherance of the parties’ agreement under this Section 4.8, Pinnacle
and OpCo shall, and shall cause applicable members of their respective Group to,
maintain their respective separate

24

--------------------------------------------------------------------------------



and joint privileges, including by executing joint defense and common interest
agreements where necessary or useful for this purpose.


ARTICLE V


RELEASE AND INDEMNIFICATION


5.1     Release of Pre-Distribution Claims.


(a)    Except as provided in (i) Section 5.1(c) and (ii) any Transaction
Document, effective as of the Time of Distribution, OpCo does hereby, for itself
and each other member of the OpCo Group, their respective Affiliates, successors
and assigns, and all Persons who at any time prior to the Time of Distribution
have been directors, officers, agents or employees of any member of the OpCo
Group (in each case, in their respective capacities as such), release and
forever discharge Pinnacle and the other members of the Pinnacle Group, their
respective Affiliates, successors and assigns, and all Persons who at any time
prior to the Time of Distribution have been shareholders, directors, officers,
agents or employees of any member of the Pinnacle Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at Law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of Law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Time of Distribution, including in
connection with the Transactions and all other activities to implement the
Reorganization, the Distribution and any of the other transactions contemplated
hereunder and under the other Transaction Documents.


(b)    Except as provided in (i) Section 5.1(c) and (ii) any Transaction
Document, effective as of the Time of Distribution, Pinnacle does hereby, for
itself and each other member of the Pinnacle Group, their respective Affiliates,
successors and assigns, and all Persons who at any time prior to the Time of
Distribution have been shareholders, directors, officers, agents or employees of
any member of the Pinnacle Group (in each case, in their respective capacities
as such), release and forever discharge OpCo, the other members of the OpCo
Group, their respective Affiliates, successors and assigns, and all Persons who
at any time prior to the Time of Distribution have been directors, officers,
agents or employees of any member of the OpCo Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at Law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of Law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Time of Distribution, including in
connection with the Transactions and all other activities to implement the
Reorganization, the Distribution and any of the other transactions contemplated
hereunder and under the other Transaction Documents.


(c)    Nothing contained in Section 5.1(a) or Section 5.1(b) shall impair any
right of any Person to enforce this Agreement or any other Transaction Document,
in each case in accordance with its terms. In addition, nothing contained in
Section 5.1(a) or Section 5.1(b) shall release any member of a Group from:


(i)    any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other

25

--------------------------------------------------------------------------------



Liability of any member of any Group under, this Agreement or any other
Transaction Document; or
(ii)     any Liability that the parties may have with respect to indemnification
or contribution pursuant to this Agreement or any of the other Transaction
Documents.
Further, nothing contained in Section 5.1(a) shall release Pinnacle from
indemnifying any past or present director, officer or employee of Pinnacle, OpCo
or their respective Affiliates, to the extent such director, officer or employee
is or becomes a named defendant in any Action with respect to which he or she
was or is entitled to such indemnification pursuant to then-existing
obligations.
(d)     Opco shall not make, and shall not permit any member of the OpCo Group
to make, any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification, against
Pinnacle or any member of the Pinnacle Group, or any other Person released
pursuant to Section 5.1(a), with respect to any Liabilities released pursuant to
Section 5.1(a). Pinnacle shall not, and shall not permit any member of the
Pinnacle Group, to make any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification
against OpCo or any member of the OpCo Group, or any other Person released
pursuant to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).


(e)     It is the intent of each of Pinnacle and OpCo, by virtue of the
provisions of this Section 5.1, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Time of Distribution, between or among OpCo or any member of the OpCo Group and
their respective directors, officers, agents or employees, on the one hand, and
Pinnacle or any member of the Pinnacle Group and their respective directors,
officers, agents or employees, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such members on or before the Distribution Date), except as expressly set forth
in Section 5.1(c).


5.2     General Indemnification by OpCo. Except as provided in Section 5.4, to
the fullest extent permitted by applicable Law, OpCo shall, and shall cause the
other members of the OpCo Group to, indemnify, defend and hold harmless
Pinnacle, each other member of the Pinnacle Group and each of their respective
past, present and future directors, officers, employees and agents, in each case
in their respective capacities as such, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Pinnacle
Indemnified Parties”), from and against any and all Liabilities of the Pinnacle
Indemnified Parties relating to, arising out of or resulting from, directly or
indirectly any of the following items (without duplication): (i) any OpCo
Liability, (ii) except to the extent it related to a Pinnacle Liability, any
guarantee, indemnification or contribution obligation, surety bond or other
credit support contract for the benefit of any member of the OpCo Group by any
member of the Pinnacle Group that survived following the Time of Distribution,
(iii) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in the Form 10 or the related information statement
(as amended or supplemented if OpCo shall have furnished any amendments or
supplements thereto), or any other filings with the SEC or Gaming Authorities
(as defined in the Merger Agreement) made in connection with the transactions
contemplated by this Agreement, the Merger Agreement or the Transaction
Documents, but excluding any such Liabilities to the extent relating to
information supplied by GLPI and included in the Form 10, the related
information statement or such other filings and (iv) except as provided in
Section 5.1, any and all Liabilities of the Pinnacle Indemnified Parties
relating to, arising out of or resulting from OpCo’s breach of this Agreement

26

--------------------------------------------------------------------------------



or any other Transaction Document (other than the Master Lease) in accordance
with the provisions of such applicable agreement.


5.3     General Indemnification by Pinnacle. Except as provided in Section 5.4,
to the fullest extent permitted by Law, Pinnacle shall and shall cause the other
members of the Pinnacle Group to, indemnify, defend and hold harmless OpCo, each
other member of the OpCo Group and each of their respective past, present and
future directors, officers, employees and agents, in each case in their
respective capacities as such, and each of the heirs, executors, successors and
assigns of any of the foregoing (collectively, the “OpCo Indemnified Parties”),
from and against any and all Liabilities of the OpCo Indemnified Parties
relating to, arising out of or resulting from, directly or indirectly any of the
following items (without duplication) (i) any Pinnacle Liability, (ii) except to
the extent it related to an OpCo Liability, any guarantee, indemnification or
contribution obligation, surety bond or other credit support contract for the
benefit of any member of the Pinnacle Group by any member of the OpCo Group that
survived following the Time of Distribution, (iii) any untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, with respect to all information supplied by
GLPI and included in the Form 10, related information statement or other filings
with the SEC or Gaming Authorities in connection with the transactions
contemplated by this Agreement, the Merger Agreement or Transaction Documents
and (iv) except as provided in Section 5.1, any and all Liabilities of the OpCo
Indemnified Parties relating to, arising out of or resulting from Pinnacle’s
breach of this Agreement or any other Transaction Document (other than the
Master Lease) in accordance with the provisions of such applicable agreement.


5.4     Indemnification Obligations Net of Insurance Proceeds and Other Amounts.


(a)     Any Liability subject to indemnification or contribution pursuant to
this Article V will be net of recoverable Insurance Proceeds. Accordingly, the
amount which any party (an “Indemnifying Party”) is required to pay to any
Person entitled to indemnification under this Article V (an “Indemnified Party”)
will be reduced by any Insurance Proceeds that are recoverable by or on behalf
of the Indemnified Party in respect of the related Liability, as applicable. If
an Indemnified Party receives a payment (an “Indemnity Payment”) required by
this Agreement from an Indemnifying Party in respect of any Liability and
subsequently receives Insurance Proceeds, then the Indemnified Party will pay to
the Indemnifying Party an amount equal to such Insurance Proceeds but not
exceeding the amount of the Indemnity Payment paid by the Indemnifying Party in
respect of such Liability.


(b)     An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification provisions hereof, have any subrogation rights with respect
thereto. The Indemnified Party shall use its commercially reasonable efforts to
seek to collect or recover any third-party Insurance Proceeds (other than
Insurance Proceeds under an arrangement where future premiums are adjusted to
reflect prior claims in excess of prior premiums) to which the Indemnified Party
is entitled in connection with any Liability for which the Indemnified Party
seeks indemnification pursuant to this Article V; provided, that the Indemnified
Party’s inability to collect or recover any such Insurance Proceeds shall not
limit the Indemnifying Party’s obligations hereunder.


5.5     Procedures for Indemnification of Third Party Claims.


(a)     If an Indemnified Party receives written notice that a Person (including
any Governmental Authority) that is not a member of the Pinnacle Group or the
OpCo Group has asserted any

27

--------------------------------------------------------------------------------



claim or commenced any Action (collectively, a “Third Party Claim”) that may
implicate an Indemnifying Party’s obligation to indemnify pursuant to Section
5.2 or Section 5.3, or any other Section of this Agreement or any other
Transaction Document, the Indemnified Party shall provide the Indemnifying Party
written notice thereof as promptly as practicable (and no later than twenty (20)
days or sooner, if the nature of the Third Party Claim so requires) after
becoming aware of the Third Party Claim. Such notice shall describe the Third
Party Claim in reasonable detail and include copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim. Notwithstanding the foregoing, the failure of an Indemnified Party
to provide notice in accordance with this Section 5.5(a) shall not relieve an
Indemnifying Party of its indemnification obligations under this Agreement,
except to the extent to which the Indemnifying Party is actually prejudiced by
the Indemnified Party’s failure to provide notice in accordance with this
Section 5.5(a).


(b)     Subject to this Section 5.5(b) and Section 5.5(c), an Indemnifying Party
may elect to control the defense of (and seek to settle or compromise), at its
own expense and with its own counsel, any Third Party Claim. Within thirty (30)
days after the receipt of notice from an Indemnified Party in accordance with
Section 5.5(a) (or sooner, if the nature of the Third Party Claim so requires),
the Indemnifying Party shall notify the Indemnified Party whether the
Indemnifying Party will assume responsibility for defending the Third Party
Claim and shall specify any reservations or exceptions to its defense. After
receiving notice of an Indemnifying Party’s election to assume the defense of a
Third Party Claim, whether with or without any reservations or exceptions with
respect to such defense, an Indemnified Party shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the Indemnified Party shall be
responsible for the fees and expenses of its counsel and, in any event, shall
cooperate with the Indemnifying Party in such defense and make available to the
Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
information and materials in such Indemnified Party’s possession or under such
Indemnified Party’s control relating thereto as are reasonably required by the
Indemnifying Party. If an Indemnifying Party has elected to assume the defense
of a Third Party Claim, whether with or without any reservations or exceptions
with respect to such defense, then such Indemnifying Party shall be solely
liable for all fees and expenses incurred by it in connection with the defense
of such Third Party Claim and shall not be entitled to seek any indemnification
or reimbursement from the Indemnified Party for any such fees or expenses
incurred during the course of its defense of such Third Party Claim, regardless
of any subsequent decision by the Indemnifying Party to reject or otherwise
abandon its assumption of such defense.


(c)     Notwithstanding Section 5.5(b), if any Indemnified Party shall in good
faith determine that there is an actual conflict of interest if counsel for the
Indemnifying Party represented both the Indemnified Party and Indemnifying
Party, then the Indemnified Party shall have the right to employ separate
counsel and to participate in (but not control) the defense, compromise, or
settlement thereof, and the Indemnifying Party shall bear the reasonable fees
and expenses of one (1) separate counsel for all Indemnified Parties.


(d)    If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnified Party of its
election within thirty (30) days after the receipt of notice from an Indemnified
Party as provided in Section 5.5(b), the Indemnified Party may defend the Third
Party Claim at the cost and expense of the Indemnifying Party. If the
Indemnified Party is conducting the defense against any such Third Party Claim,
the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all witnesses, information and materials in such Indemnifying Party’s
possession or under such Indemnifying Party’s control relating thereto as are
reasonably required by the Indemnified Party.



28

--------------------------------------------------------------------------------



(e)     Without the prior written consent of any Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed, no
Indemnified Party may settle or compromise, or seek to settle or compromise, any
Third Party Claim; provided, however, in the event that the Indemnifying Party
elects not to assume responsibility for defending a Third Party Claim or fails
to notify the Indemnified Party of its election within thirty (30) days after
the receipt of notice from the Indemnified Party as provided in Section 5.5(b),
the Indemnified Party shall have the right to settle or compromise such Third
Party Claim in its sole discretion. Without the prior written consent of any
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed, no Indemnifying Party shall consent to the entry of any judgment or
enter into any settlement of any pending or threatened Third Party Claim for
which the Indemnified Party is seeking or may seek indemnity pursuant to this
Section 5.5 unless such judgment or settlement is solely for monetary damages,
does not impose any expense or obligation on the Indemnified Party, does not
involve any finding or determination of wrongdoing or violation of law by the
Indemnified Party and provides for a full, unconditional and irrevocable release
of that Indemnified Party from all liability in connection with the Third Party
Claim.


5.6     Tax Procedures.


(a)     With respect to any period in which (x) Pinnacle has made or will make
an election to be taxed as a real estate investment trust within the meaning of
Section 856 of the Code (a “REIT”) or (y) Pinnacle is a “qualified REIT
subsidiary” (within the meaning of Section 856 of the Code) of a REIT (such
other REIT, the “Parent REIT”), notwithstanding any other provisions in this
Agreement, any payments to be made by OpCo to the Pinnacle Group pursuant to
Section 5.2 or Section 5.4 for any calendar year shall not exceed the sum of (i)
the amount that it is determined will not be gross income of Pinnacle or the
Parent REIT for purposes of the requirements of Sections 856(c)(2) and (3) of
the Code (the “Specified REIT Requirements”) for any period in which Pinnacle or
the Parent REIT has made any election to be taxed as a REIT, with such
determination to be set forth in an opinion of outside tax counsel selected by
Pinnacle or the Parent REIT, which opinion shall be reasonably satisfactory to
Pinnacle or the Parent REIT plus (ii) such additional amount that is estimated
can be paid to Pinnacle or the Parent REIT in such taxable year without causing
Pinnacle or the Parent REIT to fail to meet the Specified REIT Requirements,
determined (x) as if the payment of such amount did not constitute income
described in Sections 856(c)(2)(A) through (I) and 856(c)(3)(A) through (I) of
the Code (“Qualifying Income”) and (y) by taking into account any other payments
to Pinnacle or the Parent REIT during such taxable year that do not constitute
Qualifying Income, which determination shall be (A) made by independent tax
accountants to Pinnacle or the Parent REIT, and (B) submitted to and approved by
Pinnacle’s or the Parent REIT’s outside tax counsel, and (iii) in the event that
Pinnacle or the Parent REIT receives a ruling from the IRS to the effect that
Pinnacle or the Parent REIT’s receipt of the additional amount otherwise to be
paid under this Agreement either would constitute Qualifying Income or would be
excluded from gross income of Pinnacle or the Parent REIT for purposes of the
Specified REIT Requirements, the aggregate payments otherwise required to be
made pursuant to Section 5.2 or Section 5.4 (determined without regard to this
Section 5.6(a)) less the amount otherwise previously paid under clauses (i) and
(ii) above.


(b)     OpCo shall place the full amount of any payments otherwise to be made by
OpCo pursuant to Section 5.2 or Section 5.4 in a mutually agreed escrow account
upon mutually acceptable terms (which shall provide that (i) the amount in the
escrow account shall be treated as the property of OpCo, unless it is released
from such escrow account to any Pinnacle Indemnified Party), (ii) all income
earned upon the amount in the escrow account shall be treated as the property of
OpCo and reported, as and to the extent required by applicable Law, by the
escrow agent to the IRS, or any other taxing authority, on IRS Form 1099 or
1042S (or other appropriate form) as income earned by OpCo whether or not said
income has been distributed during such taxable year and (iii) any portion
thereof shall not be released to

29

--------------------------------------------------------------------------------



any Pinnacle Indemnified Party unless and until OpCo receives any of the
following: (A) a letter from Pinnacle’s or the Parent REIT’s independent tax
accountants indicating the amount that it is estimated can be paid at that time
to the Pinnacle Indemnified Parties without causing Pinnacle or the Parent REIT
to fail to meet the Specified REIT Requirements for the taxable year in which
the payment would be made, which determination shall be made by such independent
tax accountants or (B) an opinion of outside tax counsel selected by Pinnacle or
the Parent REIT, such opinion to be reasonably satisfactory to Pinnacle or the
Parent REIT, to the effect that, based upon a change in applicable Law after the
date on which payment was first deferred hereunder, receipt of the additional
amount otherwise to be paid pursuant to Section 5.2 or Section 5.4 either would
be excluded from gross income of Pinnacle or the Parent REIT for purposes of the
Specified REIT Requirements or would constitute Qualifying Income, in either of
which events OpCo shall pay to the applicable Pinnacle Indemnified Parties the
lesser of the unpaid amounts due pursuant to Section 5.2 or Section 5.4
(determined without regard to this Section 5.6) or the maximum amount stated in
the letter referred to in clause (iii)(A) above.


(c)    Any amount held in escrow pursuant to Section 5.6(b) for five (5) years
shall be released from such escrow to be used as determined by OpCo in its sole
and absolute discretion.


(d)    Pinnacle shall bear all costs and expenses with respect to the escrow.


(e)    OpCo shall cooperate in good faith to amend this Section 5.6 at the
reasonable request of Pinnacle in order to (i) maximize the portion of such
payment that may be distributed to Pinnacle hereunder without causing Pinnacle
or the Parent REIT to fail to meet the Specified REIT Requirements, (ii) improve
Pinnacle’s or the Parent REIT’s chances of securing a favorable ruling described
in this Section 5.6, or (iii) assist Pinnacle or the Parent REIT in obtaining a
favorable opinion from its outside tax counsel or determination from its tax
accountants as described in this Section 5.6. Pinnacle shall reimburse OpCo for
all reasonable out-of-pocket costs and expenses of such cooperation.


5.7     Additional Matters.


(a)    Indemnification or contribution payments in respect of any Liabilities
for which an Indemnified Party is entitled to indemnification or contribution
under this Article V shall be paid by the Indemnifying Party to the Indemnified
Party as such Liabilities are incurred upon demand by the Indemnified Party,
including reasonably satisfactory documentation setting forth the basis for the
amount of such indemnification or contribution payment, including documentation
with respect to calculations made and consideration of any Insurance Proceeds
that actually reduce the amount of such Liabilities. The indemnity and
contribution agreements contained in this Article V shall remain operative and
in full force and effect, regardless of (i) any investigation made by or on
behalf of any Indemnified Party and (ii) the knowledge by the Indemnified Party
of Liabilities for which it might be entitled to indemnification or contribution
hereunder.


(b)     Any claim for indemnification under this Agreement which does not result
from a Third Party Claim shall be asserted by written notice given by the
Indemnified Party to the applicable Indemnifying Party describing such claim in
reasonable detail and including copies of all notices and documents (including
court papers) received by the Indemnified Party relating to such claim. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30)-day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment. If such
Indemnifying Party does not respond within such thirty (30)-day period or
rejects such claim in whole or in part, such Indemnified Party shall be free to
pursue such remedies as may be available to such party as

30

--------------------------------------------------------------------------------



contemplated by this Agreement and the other Transaction Documents without
prejudice to its continuing rights to pursue indemnification or contribution
hereunder.


(c)     If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.


(d)     In an Action in which the Indemnifying Party is not a named defendant,
if either the Indemnified Party or Indemnifying Party shall so request, the
parties shall endeavor to substitute the Indemnifying Party for the named
defendant if they conclude that substitution is desirable and practical. If such
substitution or addition cannot be achieved for any reason or is not requested,
the named defendant shall allow the Indemnifying Party to manage the Action as
set forth in this Section 5.7(d), and the Indemnifying Party shall fully
indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or
settlement.


(e)     For all Tax purposes, Pinnacle and OpCo agree to treat (i) any payment
required by this Agreement (other than payments with respect to interest
accruing after the Time of Distribution) as either a contribution by Pinnacle to
OpCo or a distribution by OpCo to Pinnacle, as the case may be, occurring
immediately prior to the Time of Distribution or as a payment of an assumed or
retained Liability, and (ii) any payment of interest as taxable or deductible,
as the case may be, to the party entitled under this Agreement to retain such
payment or required under this Agreement to make such payment, in either case
except as otherwise required by applicable Law.


5.8     Remedies Cumulative; Limitations of Liability. The rights provided in
this Article V shall be cumulative and, subject to the provisions of Article
VII, shall not preclude assertion by any Indemnified Party of any other rights
or the seeking of any and all other remedies against any Indemnifying Party.
Notwithstanding the foregoing, neither OpCo or its Affiliates, on the one hand,
nor Pinnacle or its Affiliates, on the other hand, shall be liable to the other
for any special, indirect, punitive, exemplary, remote, speculative or similar
damages in excess of compensatory damages (collectively, “Special Damages”) of
the other arising in connection with the Transactions (provided, that any such
liability with respect to a Third Party Claim shall be considered direct
damages).


5.9     Survival of Indemnities. The rights and obligations of each of Pinnacle
and OpCo and their respective Indemnified Parties under this Article V shall
survive the sale or other transfer by any party of any Assets or businesses or
the assignment by it of any Liabilities, including the Merger and the
transactions contemplated thereby.


ARTICLE VI


OTHER AGREEMENTS


6.1     Further Assurances.



31

--------------------------------------------------------------------------------



(a)     In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto will cooperate with each other and use
(and will cause their respective Subsidiaries and Affiliates to use) reasonable
best efforts, prior to, on and after the Distribution Date, to take, or to cause
to be taken, all actions, and to do, or to cause to be done, all things
reasonably necessary on its part under applicable Law or contractual obligations
to consummate and make effective the transactions contemplated by this
Agreement, including the Transactions, and the other Transaction Documents. In
furtherance of such efforts, prior to the Time of Distribution, Pinnacle may
adjust or modify the Plan of Reorganization from time to time as it determines
is advisable to effect the Reorganization, provided that no such adjustment or
modification that would reasonably be expected to adversely affect Pinnacle or
GLPI from and after the Distribution shall be implemented without GLPI’s prior
written consent (which consent shall not be unreasonably, withheld, conditioned
or delayed).


(b)    Without limiting the foregoing, prior to, on and after the Distribution
Date, each party hereto shall, subject to Section 2.6(a), cooperate with the
other parties, and without any further consideration, but at the expense of the
requesting party from and after the Time of Distribution, to execute and
deliver, or use its reasonable best efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to obtain or make any Approvals or Notifications from or with any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument, and to take all such other actions as such party
may reasonably be requested to take by any other party hereto from time to time,
consistent with the terms of this Agreement and the other Transaction Documents,
in order to effectuate the provisions and purposes of this Agreement and the
other Transaction Documents and the transfers of the Assets and the assignment
and assumption of the Liabilities and the other transactions contemplated hereby
and thereby, including the Transactions. Without limiting the foregoing, each
party will, at the reasonable request, cost and expense of any other party, take
such other actions as may be reasonably necessary to vest in such other party
good and marketable title to the Assets allocated to such party under this
Agreement or any of the other Transaction Documents, free and clear of any
Security Interest except as contemplated by any Transaction Document or, solely
in the case of OpCo Assets, as contemplated by any of the Company Financing
Commitment.


(c)    At or prior to the Time of Distribution, Pinnacle and OpCo in their
respective capacities as direct and indirect shareholders of their respective
Subsidiaries, shall each ratify any actions that are reasonably necessary or
desirable to be taken by OpCo or any other Subsidiary of Pinnacle or OpCo, as
the case may be, to effectuate the transactions contemplated by this Agreement,
including the Transactions.


6.2     Confidentiality.


(a)    From and after the Time of Distribution, subject to Section 6.2(c) and
except as contemplated by or otherwise provided in this Agreement or any other
Transaction Document, Pinnacle shall not, and shall cause its Affiliates and
officers, directors, employees, and other agents and representatives, including
attorneys, agents, customers, suppliers, contractors, consultants and other
representatives of any Person providing financing (collectively,
“Representatives”), not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than Representatives of such party or of its
Affiliates who reasonably need to know such information in providing services to
any member of the Pinnacle Group, any OpCo Confidential Information. If any
disclosures are made to any member of the Pinnacle Group in connection with any
services provided to a member of the OpCo Group under this Agreement or any
other Transaction Document, then the OpCo Confidential Information so disclosed
shall be used only as required in connection with the receipt of such services.
Pinnacle shall use the same

32

--------------------------------------------------------------------------------



degree of care to prevent and restrain the unauthorized use or disclosure of the
OpCo Confidential Information by any of its Representatives as it currently uses
for its own confidential information of a like nature, but in no event less than
a reasonable standard of care. For purposes of this Section 6.2(a), any
Information, material or documents relating to the OpCo Business currently or
formerly conducted, or proposed to be conducted, by any member of the OpCo Group
furnished to, or in possession of, Pinnacle, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by Pinnacle or its
officers, directors and Affiliates, that contain or otherwise reflect such
information, material or documents is referred to herein as “OpCo Confidential
Information.” OpCo Confidential Information does not include, and there shall be
no obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by
Pinnacle not otherwise permissible hereunder, (ii) Pinnacle can demonstrate
became available to Pinnacle after the Time of Distribution from a source other
than Pinnacle, OpCo or their Affiliates or (iii) is developed independently by
Pinnacle without reference to the OpCo Confidential Information; provided,
however, that, in the case of clause (ii), the source of such information was
not known by Pinnacle to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, OpCo or any
member of the OpCo Group with respect to such information.


(b)     From and after the Time of Distribution, subject to Section 6.2(c) and
except as contemplated by this Agreement or any other Transaction Document, OpCo
shall not, and shall cause its Affiliates and their respective Representatives,
not to, directly or indirectly, disclose, reveal, divulge or communicate to any
Person other than Representatives of such party or of its Affiliates who
reasonably need to know such information in providing services to OpCo or any
member of the OpCo Group, any Pinnacle Confidential Information. If any
disclosures are made to any member of the OpCo Group in connection with any
services provided to a member of the OpCo Group under this Agreement or any
other Transaction Document, then the Pinnacle Confidential Information so
disclosed shall be used only as required in connection with the receipt of such
services. The OpCo Group shall use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the Pinnacle Confidential
Information by any of their Representatives as they use for their own
confidential information of a like nature, but in no event less than a
reasonable standard of care. For purposes of this Section 6.2(b), any
Information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by Pinnacle or any of its
Affiliates (other than any member of the OpCo Group) furnished to, or in
possession of, any member of the OpCo Group, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by OpCo, any member
of the OpCo Group or their respective officers, directors and Affiliates, that
contain or otherwise reflect such information, material or documents is
hereinafter referred to as “Pinnacle Confidential Information.” Pinnacle
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure by any member of
the OpCo Group not otherwise permissible hereunder, (ii) OpCo can demonstrate
became available to OpCo after the Time of Distribution from a source other than
OpCo, Pinnacle or their respective Affiliates or (iii) is developed
independently by such member of the OpCo Group without reference to the Pinnacle
Confidential Information; provided, however, that, in the case of clause (ii),
the source of such information was not known by OpCo to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Pinnacle or its Affiliates with respect to
such information.


(c)    If Pinnacle or its Affiliates, on the one hand, or OpCo or its
Affiliates, on the other hand, are requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to

33

--------------------------------------------------------------------------------



applicable Law to disclose or provide any OpCo Confidential Information or
Pinnacle Confidential Information, as applicable, the Person receiving such
request or demand shall use commercially reasonable efforts to provide the other
party with written notice of such request or demand as promptly as practicable
under the circumstances so that such other party shall have an opportunity to
seek an appropriate protective order. The party receiving such request or demand
agrees to take, and cause its representatives to take, at the requesting party’s
expense, all other reasonable steps necessary to obtain confidential treatment
by the recipient. Subject to the foregoing, the party that received such request
or demand may thereafter disclose or provide any OpCo Confidential Information
or Pinnacle Confidential Information, as the case may be, to the extent required
by such Law (as so advised by counsel) or by lawful process or such Governmental
Authority.
    
(d)    Each of Pinnacle and OpCo acknowledges that it and the other members of
its Group may have in their possession confidential or proprietary information
of third Persons that was received under confidentiality or non-disclosure
agreements with such third Person prior to the Distribution Date. Pinnacle and
OpCo each agrees that it will hold, and will cause the other members of its
Group and their respective Representatives to hold, in strict confidence the
confidential and proprietary information of third Persons to which it or any
other member of its respective Group has access, in accordance with the terms of
any agreements entered into prior to the Distribution Date between or among one
(1) or more members of the applicable party’s Group and such third Persons to
the extent disclosed to such party.


6.3     Insurance Matters.


(a)     Pinnacle acknowledges and agrees, on its own behalf and on behalf of
each of the members of the Pinnacle Group, that, from and after the Time of
Distribution, neither Pinnacle nor any members the Pinnacle Group shall have any
rights to or under any of OpCo’s or the OpCo Group’ insurance policies.


(b)     At the Time of Distribution, all insurance policies (and rights and
obligations thereunder) of any member of OpCo Group or Pinnacle Group, shall be
retained by or transferred to a member of OpCo Group, as applicable, other than
the insurance policies acquired prior to the Time of Distribution by and in the
name of Pinnacle or its Subsidiaries pursuant to Section 6.3(c) hereof.


(c)     At the Time of Distribution, Pinnacle shall, at GLPI’s cost, have in
effect all insurance policies required to comply with Pinnacle’s statutory and
contractual obligations and such other insurance policies (with such terms,
conditions and limits) as are reasonably necessary or customary for companies
operating a business similar to the Pinnacle Business. Such insurance policies
include, in addition to any policies required pursuant to and in accordance with
the Master Lease Agreement, general liability, commercial auto liability,
workers’ compensation, employers liability, product liability, employment
practices liability, employee dishonesty/crime, directors’ and officers’
liability and fiduciary liability.


(d)     Neither OpCo nor any member of the OpCo Group shall have any obligation
to secure extended reporting for any claims under any of OpCo’s or the OpCo
Group claims-made or occurrence-reported liability policies for any acts or
omissions by Pinnacle or any member of the Pinnacle Group incurred prior to the
Time of Distribution.


(e)    This Agreement shall not be considered as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of either

34

--------------------------------------------------------------------------------



OpCo or any member of the OpCo Group in respect of any of the OpCo insurance
policies and programs or any other contract or policy of insurance.


6.4     Litigation; Cooperation.


(a)     Assumed Actions.


(i)     As of the Time of Distribution, OpCo shall assume and thereafter, except
as provided in Article V, be responsible for the administration of all
Liabilities that may result from the OpCo Assumed Actions and all fees and costs
relating to the defense of the OpCo Assumed Actions, including attorneys’ fees
and costs incurred after the Time of Distribution. “OpCo Assumed Actions” means
all Actions in existence as of the Distribution Date in which any member of the
OpCo Group, the Pinnacle Group (as such group exists as of the Time of
Distribution) or any Affiliate of a member of the OpCo Group or the Pinnacle
Group (as such group exists as of the Time of Distribution) is a defendant other
than the Pinnacle Assumed Actions.


(ii)     As of the Time of Distribution, Pinnacle shall assume and thereafter,
except as provided in Article V, be responsible for the administration of all
Liabilities that may result from the Pinnacle Assumed Actions and all fees and
costs relating to the defense of the Pinnacle Assumed Actions, including
attorneys’ fees and costs incurred after the Time of Distribution. “Pinnacle
Assumed Actions” means those Actions listed on Schedule 6.4(a)(ii).


(b)     Transferred Actions.


(i)     OpCo shall transfer the Pinnacle Transferred Actions to Pinnacle, and
Pinnacle shall receive and have the benefit of all of the proceeds of such
Pinnacle Transferred Actions. “Pinnacle Transferred Actions” means those Actions
in which any member of the OpCo Group, the Pinnacle Group (as of the Time of
Distribution) or any Affiliate of a member of the OpCo Group or the Pinnacle
Group (as of the Time of Distribution) is a plaintiff or claimant that are
listed on Schedule 6.4(b)(i).


(ii)     Pinnacle shall transfer the OpCo Transferred Actions to OpCo, and OpCo
shall receive and have the benefit of all of the proceeds of such OpCo
Transferred Actions. “OpCo Transferred Actions” means those Actions in which any
member of the OpCo Group, the Pinnacle Group (as of the Time of Distribution) or
any Affiliate of a member of the OpCo Group or Pinnacle Group (as of the Time of
Distribution) is a plaintiff other than the Pinnacle Transferred Actions.


(c)    (i)    Pinnacle agrees that at all times from and after the Time of
Distribution if a Third Party Claim relating primarily to the Pinnacle Business
is commenced naming both Pinnacle and OpCo as defendants thereto, then Pinnacle
shall use its commercially reasonable efforts to cause OpCo to be removed from
such Third Party Claim; provided, that, if Pinnacle is unable to cause OpCo to
be removed from such Third Party Claim, Pinnacle and OpCo shall cooperate and
consult to the extent necessary or advisable with respect to such Third Party
Claim.


(ii)     OpCo agrees that at all times from and after the Time of Distribution
if a Third Party Claim relating primarily to the OpCo Business is commenced
naming both Pinnacle and OpCo as defendants thereto, then OpCo shall use its
commercially reasonable efforts to cause Pinnacle to be removed from such Third
Party Claim; provided, that, if OpCo is unable to cause

35

--------------------------------------------------------------------------------



Pinnacle to be removed from such Third Party Claim, Pinnacle and OpCo shall
cooperate and consult to the extent necessary or advisable with respect to such
Third Party Claim.


(iii)Pinnacle and OpCo agree that at all times from and after the Time of
Distribution if a Third Party Claim which does not relate primarily to the OpCo
Business or the Pinnacle Business is commenced naming both Pinnacle (or any
member of the Pinnacle Group) and OpCo (or any member of the OpCo Group) as
defendants thereto, then Pinnacle and OpCo shall cooperate fully with each
other, maintain a joint defense (in a manner that would preserve for both
parties and their respective Affiliates any attorney-client privilege, joint
defense or other privilege with respect thereto) and consult each other to the
extent necessary or advisable with respect to such Third Party Claim.


6.5     Tax Matters. Pinnacle, GLPI and OpCo shall enter into the Tax Matters
Agreement on or prior to the Distribution Date. To the extent that any
representations, warranties, covenants or agreements between the parties with
respect to Taxes or other Tax matters are set forth in the Tax Matters
Agreement, such Taxes and other Tax matters shall be governed exclusively by the
Tax Matters Agreement and not by this Agreement.


6.6     Employee Matters. Pinnacle, GLPI and OpCo shall enter into the Employee
Matters Agreement on or prior to the Distribution Date. To the extent that any
representations, warranties, covenants or agreements between the parties with
respect to employment matters are set forth in the Employee Matters Agreement,
such employment matters shall be governed exclusively by the Employee Matters
Agreement and not by this Agreement.


6.7     Compliance with Legal Requirements. After the Time of Distribution, each
of OpCo and Pinnacle covenants and agrees that it will comply in all material
respects with all legal requirements and regulations applicable to it that have
been enacted by a Governmental Authority as a condition to or otherwise in
connection with the Distribution.


ARTICEL VII


DISPUTE RESOLUTION


7.1     General Provisions.


(a)     Any dispute, controversy or claim arising out of or relating to this
Agreement or the other Transaction Documents (other than the Master Lease), or
the validity, interpretation, breach or termination thereof, or arising out of
or related to the relationship and/or duties of the parties created by this
Agreement or the transactions contemplated hereby (whether arising out of
contract, tort, equity or statute) (a “Dispute”), shall be resolved in
accordance with the procedures set forth in this Article VII, which shall be the
sole and exclusive procedures for the resolution of any such Dispute unless
otherwise specified in the applicable Transaction Document or in this Article
VII below.


(b)     Commencing with a request contemplated by Section 7.2 set forth below,
all communications between the parties or their representatives in connection
with the attempted resolution of any Dispute shall, to the greatest extent
permitted by applicable law, be deemed to have been delivered in furtherance of
a Dispute settlement and shall, to the greatest extent permitted by applicable
law, be exempt from discovery and production, and shall not be admissible into
evidence for any reason (whether as an admission or otherwise), in any arbitral
or other proceeding for the resolution of any Dispute.

36

--------------------------------------------------------------------------------





(c)     By agreeing to arbitration, the parties hereto do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court pursuant to Section 7.2(f), the arbitral
tribunal shall have full authority to grant provisional remedies and to direct
the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect.


(d)     THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO (I) SPECIAL DAMAGES,
AS DEFINED HEREIN (PROVIDED, THAT LIABILITY FOR ANY SUCH SPECIAL DAMAGES, AS
DEFINED HEREIN, WITH RESPECT TO ANY THIRD PARTY CLAIM SHALL BE CONSIDERED DIRECT
DAMAGES) AND (II) TRIAL BY JURY IN ANY LITIGATION PERMITTED HEREUNDER.


(e)     The specific procedures set forth in this Article VII below, including
the time limits referenced therein, may be modified by agreement of both of the
parties in writing.


(f)     All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Article
VII are pending.


7.2     Arbitration.


(a)     In the event of any Dispute, either party may (i) pursuant to its rights
under Section 8.10, submit a request for interim or preliminary injunctive
relief to an arbitral tribunal appointed pursuant to Section 7.2(b) (provided,
that, if the tribunal shall not have been constituted, either party may seek
interim relief either before a special arbitrator, as provided for in Rule 14 of
the CPR Arbitration Rules, or before any court of competent jurisdiction) if, in
the reasonable opinion of such party, such interim injunctive relief is
necessary to preserve its rights pending resolution of the Dispute, and (ii)
submit such Dispute to be finally resolved by binding arbitration, in each case,
pursuant to the CPR Rules for Non-Administered Arbitration as then in effect
(the “CPR Arbitration Rules”).


(b)     The arbitral tribunal will be composed of three arbitrators appointed in
the manner provided by the CPR Arbitration Rules.


(c)     The seat of arbitration shall be Wilmington, Delaware.


(d)     The arbitral tribunal will have the right to award, on an interim basis,
or include in the final award, any relief which it deems proper in the
circumstances, including money damages (with interest on unpaid amounts from the
due date), final, complete, interim, or interlocutory relief, including specific
performance or any other form of injunctive relief and attorneys’ fees and
costs; provided, that the arbitral tribunal will not award and shall not be
empowered to award any Special Damages. By agreeing to arbitration, the parties
hereto do not intend to deprive any court of its jurisdiction to issue a
pre-arbitral injunction, pre-arbitral attachment, or other order in aid of
arbitration proceedings. In any such action, Pinnacle and OpCo each
unconditionally and irrevocably (i) consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery located in Wilmington, Delaware,
or where such court does not have jurisdiction, the state or federal court
located within the County of New Castle in the State of Delaware (“Delaware
Courts”); (ii) waives, to the fullest extent it may effectively do so, any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens or any

37

--------------------------------------------------------------------------------



right of objection to jurisdiction on account of its place of incorporation or
domicile, which it may now or hereafter have to the bringing of any such action
or proceeding in any Delaware Court; (iii) consents to service of process in the
manner provided for notices in Section 8.5 below, or in any other manner
permitted by applicable law; and (IV) WAIVES ANY RIGHT TO TRIAL BY JURY. Without
prejudice to such provisional remedies as may be available under the
jurisdiction of a court pursuant to this Section 7.2(d), the arbitral tribunal
shall have full authority to grant provisional remedies and to direct the
parties to request that any court or a special arbitrator modify or vacate any
temporary or preliminary relief issued by such court or special arbitrator, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect.


(e)    So long as either party has a timely claim to assert, the agreement to
arbitrate Disputes set forth in this Section 7.2 will continue in full force and
effect subsequent to, and notwithstanding the completion, expiration or
termination of, this Agreement.


(f)     A party obtaining an order of interim injunctive relief may enter
judgment upon such award in any court of competent jurisdiction. The final award
in an arbitration pursuant to this Article VII shall be conclusive and binding
upon the parties, and a party obtaining a final award may enter judgment upon
and enforce such award in any court of competent jurisdiction.


(g)    It is the intent of the parties that the agreement to arbitrate Disputes
set forth in this Section 7.2 shall be interpreted and applied broadly such that
all reasonable doubts as to arbitrability of a Dispute shall be decided in favor
of arbitration.


(h)     If a Dispute includes both arbitrable and nonarbitrable claims,
counterclaims or defenses, the parties shall arbitrate all such arbitrable
claims, counterclaims or defenses and shall concurrently litigate, subject to
and in accordance with Section 8.2, all such nonarbitrable claims, counterclaims
or defenses.


(i)     The parties agree that the Federal Arbitration Act, 9 U.S.C. §§ 1 et
seq., shall govern any arbitration between the parties pursuant to this Section
7.2.


(j)     Each party shall bear its own fees, costs and expenses and shall bear an
equal share of the expenses of the arbitration, including the fees, costs and
expenses of the arbitrator; provided, in the case of any Disputes relating to
the parties’ rights and obligations with respect to indemnification under
Article V, the substantially prevailing party shall be entitled to reimbursement
by the other party of its reasonable out-of-pocket fees and expenses (including
attorneys’ fees) incurred in connection with the arbitration.


ARTICLE VIII


MISCELLANEOUS


8.1     Corporate Power. Pinnacle represents on behalf of itself and on behalf
of other members of the Pinnacle Group, and OpCo represents on behalf of itself
and on behalf of other members of the OpCo Group, as follows:


(a) each such Person has the requisite corporate power and authority and has
taken all corporate action necessary in order to execute, deliver and perform
each of this Agreement and each other

38

--------------------------------------------------------------------------------



Transaction Document to which it is a party and to consummate the transactions
contemplated hereby and thereby, including the Transactions; and


(b)     this Agreement and each Transaction Document to which it is a party has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms thereof.


8.2     Governing Law; Jurisdiction. This Agreement and, unless expressly
provided therein, each other Transaction Document, shall be governed by and
construed and interpreted in accordance with the Laws of the State of Delaware
which might compel the applications of the law of another jurisdiction.


8.3     Survival of Covenants. Except as expressly set forth in any other
Transaction Document, the covenants and other agreements contained in this
Agreement and each other Transaction Document, and liability for the breach of
any obligations contained herein or therein, shall survive each of the
Reorganization and the Distribution and shall remain in full force and effect.


8.4     Fore Majeure. No party hereto (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement or, unless otherwise
expressly provided therein, any other Transaction Document, so long as and to
the extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure.
A party claiming the benefit of this provision shall, as soon as reasonably
practicable after the occurrence of any such event, (i) notify the other parties
of the nature and extent of any such Force Majeure condition and (ii) use due
diligence to remove any such causes and resume performance under this Agreement
as soon as feasible.
8.5     Notices. All notices, requests, claims, demands and other communications
under this Agreement and, to the extent applicable and unless otherwise provided
therein, under each of the other Transaction Documents shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile or
electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.5):
If to GLPI, Pinnacle or a member of the Pinnacle Group, to:


Gaming and Leisure Properties, Inc.
825 Berkshire Blvd., Suite 400
Wyomissing, Pennsylvania 19610
Facsimile:    (610) 401-2901
Email:        bmoore@glpropinc.com
Attention:    Brandon J. Moore
with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019

39

--------------------------------------------------------------------------------



Attn:        Daniel A. Neff
Gregory E. Ostling
Email:        DANeff@wlrk.com
GEOstling@wlrk.com
Telephone:    (212) 403-1000
Facsimile:    (212) 403-2000
if to OpCo:
[•]
with a copy to:


Skadden, Arps, Slate, Meagher & Flom, LLP
Four Times Square
New York, NY 10036
Attn:        Stephen F. Arcano
Neil P. Stronski
Email:        stephen.arcano@skadden.com
neil.stronski@skadden.com
Telephone:    (212) 735-3000
Facsimile:    (212) 735-2000


8.6     Termination. Notwithstanding any provision to the contrary, if the
Merger Agreement has been terminated in accordance with its terms, this
Agreement may be terminated and the Distribution abandoned at any time prior to
the Time of Distribution by and in the sole discretion of Pinnacle without the
prior approval of any Person, including OpCo. In the event of such termination,
this Agreement shall become void and no party, or any of its officers and
directors shall have any liability to any Person by reason of this Agreement.
After the Time of Distribution, this Agreement may not be terminated except by
an agreement in writing signed by each of the parties to this Agreement.


8.7     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement,
including the Transactions, be consummated as originally contemplated to the
greatest extent possible.


8.8     Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement (including the Schedules and Exhibits hereto)
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement.


8.9     Assignment; No Third-Party Beneficiaries. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto. Except as provided in Article V with

40

--------------------------------------------------------------------------------



respect to Indemnified Parties, this Agreement is for the sole benefit of the
parties to this Agreement and members of their respective Group and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.\


8.10     Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement
or any other Transaction Document, the party or parties who are or are to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) of its rights under
this Agreement or such Transaction Document, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the parties to this
Agreement.


8.11     Amendment. Except as provided in Section 8.14, this Agreement may be
amended or modified only by a written instrument signed by OpCo and Pinnacle
which, unless the Merger Agreement has been terminated in accordance with its
terms, shall not become effective unless GLPI has provided its prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed; provided, that it shall be deemed reasonable for GLPI to withhold its
consent to any amendment which would be adverse to GLPI in GLPI’s good faith
determination). No waiver by any party of any provision of this Agreement shall
be effective unless explicitly set forth in writing and executed by the party so
waiving; provided, that unless the Merger Agreement has been terminated in
accordance with its terms, no party may waive any provision of this Agreement
without GLPI’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed; provided, that it shall be deemed reasonable
for GLPI to withhold its consent to any amendment which would be adverse to GLPI
in GLPI’s good faith determination). The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.


8.12     Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires, (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement unless otherwise specified, (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto, (iv) references to “$”
shall mean U.S. dollars, (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified, (vi) the word “or” shall not be exclusive, (vii) references
to “written” or “in writing” include in electronic form, (viii) unless the
context requires otherwise, references to “party” shall mean Pinnacle or OpCo,
as appropriate, and references to “parties” shall mean Pinnacle and OpCo (except
that with reference to Article VII and Article VIII, “parties” shall mean
Pinnacle, OpCo and, to the extent applicable in the context, GLPI, and to the
extent applicable, “party” shall mean Pinnacle or OpCo or GLPI, as applicable),
(ix) provisions shall apply, when appropriate, to successive events and
transactions, (x) the table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (xi) Pinnacle and OpCo have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or burdening either party

41

--------------------------------------------------------------------------------



by virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement, and (xii) a reference to any Person includes
such Person’s successors and permitted assigns.


8.13     Counterparts. This Agreement may be executed in counterparts, and by
the different parties to each such agreement in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (.PDF) shall be as effective as delivery of a manually executed
counterpart of any such Agreement.


8.14     GLPI Guaranty.


(a)     GLPI hereby guarantees unconditionally and as a primary obligation, for
the benefit of OpCo, the due performance by Pinnacle of its obligations under
the Transaction Documents following the Effective Time (the “Guaranteed
Obligations”). If Pinnacle fails to perform any such obligation, GLPI, upon
written request of OpCo, shall, or shall cause Pinnacle to, perform such
obligations promptly upon receipt of such request. This guaranty shall apply
regardless of any amendments, variations, alterations, waivers or extensions to
this Agreement, except to the extent any of the foregoing modifies the
application thereof. For the avoidance of doubt, this guaranty of this Section
8.14 shall only be effective from and after the Effective Time.


(b)     GLPI hereby waives any and all notice of the creation, renewal,
extension or accrual of the Guaranteed Obligations and notice of or proof of
reliance by OpCo upon this Section 8.14 or acceptance of this Section 8.14. The
Guaranteed Obligation conclusively shall be deemed to have been created,
contracted or incurred in reliance upon this Section 8.14, and all dealings
between OpCo, on the one hand, and Pinnacle, on the other, likewise conclusively
shall be presumed to have been had or consummated in reliance upon this Section
8.14. When pursuing its rights and remedies hereunder against GLPI, OpCo shall
be under no obligation to pursue such rights and remedies it may have against
Pinnacle or any other Person for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by OpCo to pursue such other rights
or remedies or to collect any payments from Pinnacle or any such other Person or
to realize upon or to exercise any such right of offset shall not relieve GLPI
of any liability hereunder.


(c)     GLPI expressly and irrevocably waives any election of remedies by OpCo,
promptness, diligence, acceptance hereof, presentment, demand, protest and any
notice of any kind not provided for herein or not required to be provided to
Pinnacle under or in connection with this Agreement, other than defenses that
are available to Pinnacle hereunder. OpCo acknowledges and agrees that GLPI
shall be entitled to all rights, remedies and benefits of Pinnacle hereunder
following the Time of Distribution. GLPI acknowledges that it will receive
substantial direct and indirect benefits from the transaction contemplated by
this Agreement and that the waivers set forth in this Section 8.14 are made
knowingly in contemplation of such benefits.


(d)     GLPI represents and warrants that (i) it is duly incorporated, validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania, (ii) it has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement solely for
purposes of this Section 8.14 and this Agreement has been duly executed and
delivered by it and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid and binding obligation of GLPI,
enforceable against GLPI in accordance with its terms (except as may be limited
by bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization,
preference or similar laws of general applicability relating to or affecting the
rights of creditors generally and subject to general

42

--------------------------------------------------------------------------------



principles of equity (regardless of whether enforcement is sought in equity or
at law)) and (iii) the execution, delivery and performance of this Agreement
does not contravene any law to which GLPI is subject or result in any breach of
any contract to which GLPI is a party, other than such contravention or breach
that would not be material to GLPI or limit its ability to carry out the terms
and provisions of this Agreement solely for purposes of this Section 8.14.


(e)     OpCo agrees that its rights in respect of any claim or liability under
this Agreement asserted by it against GLPI shall be limited solely to
satisfaction out of, and enforcement against, the assets of GLPI and the
Pinnacle Group, and OpCo covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any of GLPI’s former, current or future
directors, officers, agents, or stockholders or any former, current or future
directors, officers, agents, employees, general or limited partners, members,
managers or stockholders of any of the foregoing, as such, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable law.


(f)    No amendment, supplement or modification to this Section 8.14 shall be
made without the written agreement of GLPI.
[The remainder of this page is intentionally left blank.]



43

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.
PINNACLE ENTERTAINMENT, INC.
By:_____________________________        
Name:
Title:
[OPCO]
By:______________________________            
Name:
Title:
Solely with respect to Article VIII
GAMING AND LEISURE PROPERTIES, INC.
By:______________________________            
Name:
Title:
















































[Signature Page to Separation and Distribution Agreement]



--------------------------------------------------------------------------------



EXHIBIT D
















 
 
 
 
 



TAX MATTERS AGREEMENT
DATED AS OF JULY 20, 2015


BY AND AMONG
PINNACLE ENTERTAINMENT, INC.,
AND
GAMING AND LEISURE PROPERTIES, INC.
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



TAX MATTERS AGREEMENT
THIS TAX MATTERS AGREEMENT, dated as of July 20, 2015 (this “Agreement”), is by
and among Pinnacle Entertainment, Inc., a Delaware corporation (“Pinnacle”) and
Gaming and Leisure Properties, Inc., a Pennsylvania corporation (“GLPI”). Each
of OpCo (as defined below), Pinnacle, and GLPI is sometimes referred to herein
as a “Party” and, collectively, as the “Parties.”
WHEREAS, the board of directors of Pinnacle has determined, among other things,
that it is in the best interests of Pinnacle's stockholders (i) to create a new
publicly traded company (“OpCo”) that shall own the OpCo Assets, and distribute,
on a pro rata basis, all of the issued and outstanding shares of the common
stock of OpCo (the “OpCo Common Stock”) to Pinnacle's stockholders and (ii) to
merge, pursuant to the terms of the Agreement and Plan of Merger by and among
Pinnacle, GLPI and Merger Sub (as defined below), dated as of July 20, 2015 (the
“Merger Agreement”), with and into a newly formed Subsidiary of GLPI, which will
be a Delaware limited liability company (“Merger Sub”), with Merger Sub
surviving such merger (the “Merger”) as a wholly-owned Subsidiary of GLPI;
WHEREAS, Pinnacle, OpCo and GLPI will enter into the Separation Agreement, a
form of which is attached to the Merger Agreement (the “Separation Agreement”),
pursuant to which, among other things (i) (a) Pinnacle will, and will cause its
Subsidiaries to, transfer the OpCo Assets to OpCo and its Subsidiaries, (b) OpCo
or certain of its Subsidiaries will assume certain liabilities of Pinnacle; and
(c) OpCo will distribute, directly or indirectly, to Pinnacle the proceeds of an
OpCo borrowing of $975 million, as such amount may be adjusted pursuant to the
Separation Agreement (the transactions described in this clause (i), together
with certain related transactions, the “Reorganization”); and (ii) Pinnacle will
distribute, on a pro rata basis, all of the issued and outstanding shares of the
OpCo Common Stock to the holders of the issued and outstanding shares, par value
one-tenth of one dollar ($0.10) per share, of Pinnacle (“Pinnacle Common Stock”
and such distribution, the “Distribution”);
WHEREAS, Pinnacle, GLPI and Merger Sub have entered into the Merger Agreement
pursuant to which Pinnacle will merge with and into Merger Sub, with Merger Sub
surviving the Merger as a wholly owned Subsidiary of GLPI; and
WHEREAS, in connection with the Reorganization and the Merger, the Parties wish
to provide for the payment of Tax liabilities and entitlement to Refunds,
allocate responsibility for, and cooperation in, the filing of Tax Returns, and
provide for certain other matters relating to Taxes.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:
ARTICLE I


DEFINITIONS


Section 1.01     General. As used in this Agreement, the following terms shall
have the following meanings:


“Accounting Firm” has the meaning set forth in Section 3.02(a).
“Adjustment” means an adjustment of any item of income, gain, loss, deduction,
credit or any other item affecting Taxes of a taxpayer pursuant to a Final
Determination.
“Agreement” has the meaning set forth in the preamble to this Agreement.

1

--------------------------------------------------------------------------------



“Assumptions” means, collectively, that (i) Pinnacle had U.S. federal net
operating loss carryforwards of $631,643,714 as of the close of the taxable year
ended December 31, 2014; (ii) Pinnacle had general business tax credits of
$19,766,633 as of the close of the taxable year ended December 31, 2014; (iii)
Pinnacle’s net operating loss carryforwards and general business credits
described in clauses (i) and (ii) will, to the extent not otherwise utilized
during a Pre-Closing Period (but only to the extent contemplated by clause (v)),
be available to offset taxable gain recognized in connection with the
Transactions for regular U.S. federal income tax purposes (disregarding for
these purposes any alternative minimum tax that may apply) and , in connection
with such availability to offset such taxable gain, will not be subject to any
limitation for regular U.S. federal income tax purposes including, but not
limited to, any limitation imposed by Section 382 or Section 383 of the Code
(disregarding for these purposes any limitations that may apply for alternative
minimum tax purposes); (iv) Pinnacle had an adjusted U.S. federal income tax
basis of $1,167,572,672 in the OpCo Assets as of the close of the taxable year
ended December 31, 2014; and (v) for U.S. federal income tax purposes, (A)
Pinnacle’s taxable income for the taxable year ended December 31, 2015
(excluding any taxable income attributable to the Transactions, any Section
481(a) Adjustment, and any Adjustment otherwise made that results in a change to
the applicable recovery period of any of the Specified Assets to 39 years under
Section 168(a) of the Code for Pre-Closing Periods or the portion of any
Straddle Period ending on the Closing Date, the “Pinnacle 2015 Operating Taxable
Income”) will not exceed the Adjusted Operating Taxable Income Cap and (B)
Pinnacle’s taxable income for the portion of the taxable year beginning January
1, 2016 and ending on the Closing Date (excluding any taxable income
attributable to the Transactions, any Section 481(a) Adjustment, and any
Adjustment otherwise made that results in a change to the applicable recovery
period of any of the Specified Assets to 39 years under Section 168(a) of the
Code for Pre-Closing Periods or the portion of any Straddle Period ending on the
Closing Date) will not exceed the excess of (x) the Adjusted Operating Taxable
Income Cap over (y) the Pinnacle 2015 Operating Taxable Income, provided,
however, that the limitation contained in this clause (v)(B) shall not apply in
the event that the Closing has not occurred on or before March 31, 2016. For
purposes of this definition, “Adjusted Operating Taxable Income Cap” means the
sum of (A) $195 million and (B) the excess of (x) actual 2015 EBITDA (as
reported in the Company Financial Statements (as that term is defined in the
Merger Agreement)) over (y) $621,672,000.
“Barges” means, collectively, Ameristar Casino Hotel Vicksburg, Ameristar Casino
Hotel Kansas City, River City Casino Hotel, Ameristar Casino Resort Spa St.
Charles, L’Auberge Casino & Hotel Baton Rouge, and L’Auberge Casino Resort Lake
Charles.
“Closing Date” means the date on which the Merger is consummated.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commissioner” shall mean the Commissioner of the IRS.
“Controlling Party” has the meaning set forth in Section 5.03.
“Distribution” has the meaning set forth in the recitals to this Agreement.
“Effective Time” has the meaning set forth in the Merger Agreement.
“Employee Matters Agreement” has the meaning set forth in the Separation
Agreement.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (ii) a final settlement with the IRS, a closing agreement or accepted
offer in

2

--------------------------------------------------------------------------------



compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period, (iii) any allowance of a refund or credit in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(iv) any other final resolution, including by reason of the expiration of the
applicable statute of limitations or the execution of a pre-filing agreement
with the IRS or other Taxing Authority.
“GLPI” has the meaning set forth in the preamble to this Agreement.
“GLPI Entity” means any Subsidiary of GLPI immediately after the Effective Time,
including members of the Pinnacle Group.
“GLPI Group” means, individually or collectively, as applicable, GLPI and any
GLPI Entity.
“GLPI Returns” has the meaning set forth in Section 3.01.
“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (i) net income, profits, gains or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (ii) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (i).
“IRS” means the U.S. Internal Revenue Service.
“IRS Ruling” has the meaning set forth in Section 6.03 of this Agreement.
“IRS Submission” has the meaning set forth in Section 6.03.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).
“Merger” has the meaning set forth in the recitals to this Agreement.
“Merger Agreement” has the meaning set forth in the recitals to this Agreement.
“Merger Sub” has the meaning set forth in the recitals to this Agreement.
“Non-Controlling Party” has the meaning set forth in Section 5.03.
“OpCo” has the meaning set forth in the preamble to this Agreement.
“OpCo Assets” has the meaning set forth in the Separation Agreement.
“OpCo Common Stock” has the meaning set forth in the recitals to this Agreement.
“OpCo Entity” means any Subsidiary of OpCo immediately after the Effective Time.
“OpCo Group” means, individually or collectively, as the case may be, OpCo and
any OpCo Entity.
“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

3

--------------------------------------------------------------------------------



“Pinnacle” has the meaning set forth in the preamble to this Agreement.
“Pinnacle Entity” means any Subsidiary of Pinnacle immediately after the
Effective Time.
“Pinnacle Group” means, individually or collectively, as the case may be,
Pinnacle and any Pinnacle Entity.
“Pinnacle Returns” has the meaning set forth in Section 3.01.
“Person” has the meaning set forth in the Separation Agreement.
“Post-Closing Period” means any taxable period beginning after the Closing Date.
“Pre-Closing Period” means any taxable period ending on or before the Closing
Date.
“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.
from time to time, compounded daily on the basis of a year of 365 or 366 (as
applicable) days and actual days elapsed.
“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund by the Party otherwise required to pay such amount.
“Riverboats” means Ameristar Casino Hotel East Chicago, Belterra Casino Resort,
Ameristar Casino Hotel Council Bluffs, Boomtown Casino & Hotel Bossier City, and
Boomtown Casino & Hotel New Orleans.
“Reorganization” has the meaning set forth in the recitals to this Agreement.
“Required Party” has the meaning set forth in Section 2.07.
“Ruling Request” has the meaning set forth in Section 6.03.
“Section 336(e) Election” has the meaning set forth in Section 6.01.
“Section 481(a) Adjustments” has the meaning set forth in Section 6.02.
“Separation Agreement” has the meaning set forth in the recitals.
“Specified Assets” means, collectively, the Riverboats and the Barges.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
“Subsidiary” has the meaning set forth in the Separation Agreement.
“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, net income, gross income,
gross receipts, excise, real property, personal property, sales, use, service,
service use, license, lease, capital stock, transfer, recording, franchise,
business organization, occupation,

4

--------------------------------------------------------------------------------



premium, gaming, environmental, windfall profits, profits, customs, duties,
payroll, wage, withholding, social security, employment, unemployment,
insurance, severance, workers compensation, stamp, alternative minimum,
estimated, value added, ad valorem, escheat, unclaimed property, and other
taxes, charges, fees, duties, levies, imposts, or other similar assessments,
(ii) any interest, penalties or additions attributable thereto and (iii) all
liabilities in respect of any items described in clauses (i) or (ii) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).
“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses, any other
losses, deductions, credits or other comparable items, and asset basis, that
could affect a Tax liability for any taxable period.
“Tax Matter” has the meaning set forth in Section 7.01.
“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.
“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).
“Time of Distribution” has the meaning set forth in the Separation Agreement.
“Transaction Documents” has the meaning set forth in the Separation Agreement.
“Transactions” means the Reorganization, the Distribution, the Merger, and the
other transactions contemplated by the Transaction Documents and the Merger
Agreement.
“Transfer Taxes” has the meaning set forth in Section 2.05.
“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).
“U.S.” means the United States of America.
Section    1.02     Additional Definitions. Capitalized terms not defined in
this Agreement shall have the meanings ascribed to them in the Separation
Agreement.



5

--------------------------------------------------------------------------------



ARTICLE II


ALLOCATION OF TAX LIABILITIES


Section 2.01     General Rule. OpCo shall be liable for, and shall indemnify and
hold harmless the Pinnacle Group and the GLPI Group from and against any
liability for, Taxes that are allocated to OpCo under this Article II. GLPI
shall be liable for, and shall indemnify and hold harmless the OpCo Group from
and against any liability for, Taxes that are allocated to GLPI under this
Article II.


Section 2.02     Liability for Taxes. Except as otherwise provided in this
Article II, (i) OpCo shall be liable for any Taxes (a) of the Pinnacle Group for
Pre-Closing Periods or the portion of any Straddle Period ending on the Closing
Date and (b) of the OpCo Group, and (ii) GLPI shall be liable for any Taxes of
the Pinnacle Group for any Post-Closing Period or the portion of any Straddle
Period beginning the day after the Closing Date.


Section 2.03     Distribution Taxes. GLPI shall be liable for the excess of (a)
the amount of any Income Taxes imposed on any member of the OpCo Group or the
Pinnacle Group with respect to Pre-Closing Periods beginning on or after January
1, 2015, or the portion of any Straddle Period ending on or before the Closing
Date, over (b) the amount of such Income Taxes that would have been imposed with
respect to such Pre-Closing Periods (or the portion of any Straddle Period
ending on or before the Closing Date), determined as if the Transactions had not
occurred (but such Pre-Closing Periods otherwise ended on the date such
Pre-Closing Periods actually ended); provided, however, that notwithstanding
anything to the contrary contained herein, the aggregate amount of Taxes for
which GLPI is liable pursuant to this Section 2.03 shall not exceed the
aggregate amount of Income Taxes for which GLPI would have been liable pursuant
to this Section 2.03 (without regard to this proviso) had the Assumptions been
accurate in all respects. For purposes of this Section 2.03, in determining the
limitation on GLPI’s liabilities hereunder, clause (iii) of the Assumptions
shall be modified to factor in 50% of any utilization of or reduction in U.S.
federal net operating loss carryforwards or general business tax credits of
Pinnacle resulting from or attributable to either (i) the Section 481(a)
Adjustments, or (ii) any Adjustment otherwise made that results in a change to
the applicable recovery period of any of the Specified Assets to 39 years under
Section 168(a) of the Code for Pre-Closing Periods or the portion of any
Straddle Period ending on the Closing Date.


Section 2.04     Section 481(a) Adjustments and Associated Taxes.


(a)Without duplication of any amount for which OpCo is liable under Section
2.02, OpCo shall be liable for 50% of any Income Taxes resulting from (i) the
Section 481(a) Adjustments, or (ii) any Adjustment otherwise made that results
in a change to the applicable recovery period of any of the Specified Assets to
39 years under Section 168(a) of the Code for Pre-Closing Periods or the portion
of any Straddle Period ending on the Closing Date.


(b)Without duplication of any amount for which GLPI is liable under Section
2.03, GLPI shall be liable for 50% of any Income Taxes resulting from (i) the
Section 481(a) Adjustments, or (ii) any Adjustment otherwise made that results
in a change to the applicable recovery period of any of the Specified Assets to
39 years under Section 168(a) of the Code for Pre-Closing Periods or the portion
of any Straddle Period ending on the Closing Date.



6

--------------------------------------------------------------------------------



Section 2.05     Transfer Taxes. GLPI shall be liable for any excise, sales,
use, transfer (including real property transfer), stamp, documentary, filing,
recordation and other similar Taxes (collectively, “Transfer Taxes”) imposed
with respect to the Transactions.


Section 2.06     Indemnity Payments.


(a) If a Party (or one or more of its Subsidiaries) is required under applicable
Tax Law to pay to a Taxing Authority a Tax that the other Party (the “Required
Party”) is liable for under this Agreement, the Required Party shall reimburse
the other Party within twenty (20) days of delivery by the other Party to the
Required Party of an invoice for the amount due, accompanied by evidence of
payment and a statement detailing the Taxes paid and describing in reasonable
detail the particulars relating thereto. The reimbursement shall include
interest on the Tax payment computed at the Prime Rate based on the number of
days from the date of the payment to the Taxing Authority to the date of
reimbursement under this Section 2.06.


(b) For all Tax purposes, the Parties agree to treat (a) any payment required by
this Agreement (other than payments with respect to interest accruing after the
Time of Distribution) as either a contribution by Pinnacle to OpCo or a
distribution by OpCo to Pinnacle, as the case may be, occurring immediately
prior to the Time of Distribution or as a payment of an assumed or retained
liability, and (b) any payment of interest as taxable or deductible, as the case
may be, to the Party entitled under this Agreement to retain such payment or
required under this Agreement to make such payment, in either case except as
otherwise required by applicable Law.


Section 2.07     Allocations for Straddle Periods. For purposes of this Article
II, the portion of Taxes of a Straddle Period allocable to the portion of such
Straddle Period ending on the Closing Date shall be determined (i) in the case
of Income Taxes, via a “closing of the books” as of the Closing Date (with
deductions determined on a time basis, such as depreciation, allocated to the
period prior to and after the “closing of the books” on a daily basis consistent
with the principles set forth in clause (ii)), and (ii) in the case of other
Taxes, by comparing the number of days in such Straddle Period up to and
including the Closing Date to the total number of days in such Straddle Period
and allocating on a pro-rata basis.


Section 2.08    Post-Closing Actions. Notwithstanding anything to the contrary
contained herein, OpCo shall not be liable for any Taxes attributable to any
actions undertaken by the Pinnacle Group on the Closing Date but after the
Effective Time.


ARTICLE III


PREPARATION AND FILING OF TAX RETURNS
Section 3.01     Pre-Closing Period and Straddle Period Tax Returns. OpCo shall
prepare and file when due (including extensions) any Tax Returns of the Pinnacle
Group or the OpCo Group for Pre-Closing Periods and any Tax Returns of the OpCo
Group for Straddle Periods (“Pinnacle Returns”). OpCo shall prepare any such
Pinnacle Returns that are Tax Returns of the Pinnacle Group for Pre-Closing
Periods in a manner that is consistent with past practice and in accordance with
Schedule A. GLPI shall prepare and file when due (including extensions) any Tax
Returns of the Pinnacle Group for Straddle Periods (“GLPI Returns”). The Parties
shall provide, and shall cause their Subsidiaries to provide, reasonable
assistance and cooperation to one another with respect to the preparation and
filing of Tax Returns.



7

--------------------------------------------------------------------------------



Section 3.02     Review of Tax Returns.


(a)    At least sixty (60) days prior to the due date for filing any Pinnacle
Return, OpCo shall provide a draft of such Pinnacle Return to GLPI for its
review and comment, to the extent (i) such Pinnacle Return relates to Taxes for
which GLPI would reasonably be expected to be liable under this Agreement, or
(ii) GLPI reasonably determines that it must inspect such Tax Return to confirm
compliance with the terms of this Agreement. OpCo shall consider in good faith
any comments made by GLPI with respect to such Tax Return. The Parties shall
negotiate in good faith to resolve all disputed issues. Any disputes that the
Parties are unable to resolve shall be resolved by a nationally recognized
independent public accounting firm (the “Accounting Firm”). The Parties shall
require the Accounting Firm to resolve all disputes no later than thirty (30)
days after the submission of such dispute to the Accounting Firm, but in no
event later than the due date for filing the applicable Pinnacle Return and
agree that all decisions by the Accounting Firm with respect thereto shall be
final and conclusive and binding on the Parties. OpCo and GLPI shall equally
share all fees and any other charges of the Accounting Firm.


(b)    At least sixty (60) days prior to the due date for filing any GLPI
Return, GLPI shall provide a draft of such GLPI Return to OpCo for its review
and comment, to the extent (i) such GLPI Return relates to Taxes for which OpCo
would reasonably be expected to be liable under this Agreement, or (ii) OpCo
reasonably determines that it must inspect such Tax Return to confirm compliance
with the terms of this Agreement. GLPI shall consider in good faith any comments
made by OpCo with respect to such Tax Return. The Parties shall negotiate in
good faith to resolve all disputed issues. Any disputes that the Parties are
unable to resolve shall be resolved by the Accounting Firm. The Parties shall
require the Accounting Firm to resolve all disputes no later than thirty (30)
days after the submission of such dispute to the Accounting Firm, but in no
event later than the due date for filing the applicable GLPI Return and agree
that all decisions by the Accounting Firm with respect thereto shall be final
and conclusive and binding on the Parties. OpCo and GLPI shall equally share all
fees and any other charges of the Accounting Firm.


Section 3.03     Transfer Tax Returns. Notwithstanding anything to the contrary
herein, Tax Returns relating to Transfer Taxes shall be prepared and filed when
due (including extensions) by the Person obligated to file such Tax Returns
under applicable Law. The Parties shall provide, and shall cause their
Subsidiaries to provide, assistance and cooperation to one another with respect
to the preparation and filing of such Tax Returns.


Section 3.04     Distribution Tax Reporting. The Parties shall cause the
Distribution to be reported to holders of Pinnacle Common Stock on IRS Form
1099-DIV. The Parties shall not take any position on any U.S. federal or state
income tax return or take any other U.S. tax reporting position that is
inconsistent with the treatment of the Distribution as a distribution to which
Section 301 of the Code applies, except as otherwise required by applicable Law.
ARTICLE IV


REFUNDS, CARRYBACKS, AND AMENDMENTS


Section 4.01     Refunds.


(a)    GLPI shall be entitled to all Refunds of Taxes for which GLPI is
responsible pursuant to Article II, and OpCo shall be entitled to all Refunds of
Taxes for which OpCo is responsible pursuant to Article II. A Party receiving a
Refund to which the other Party is entitled pursuant to this

8

--------------------------------------------------------------------------------



Agreement shall pay the amount to which such other Party is entitled within ten
(10) days after the receipt of the Refund by the Party otherwise required to pay
such amount.


(b)    To the extent that the amount of any Refund under this Section 4.01 is
later reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall
be allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01, and an appropriate adjusting payment shall be made.


Section 4.02     Carrybacks. Unless OpCo consents in writing, no carryback of
any loss, credit or other Tax Attribute from any Post-Closing Period shall be
made to a Pre-Closing Period of any member of the Pinnacle Group.


Section 4.03     Amended Tax Returns. Unless required by a Final Determination,
or unless OpCo consents in writing, such consent not to be unreasonably
withheld, conditioned, or delayed, GLPI shall not be permitted to amend any
Pinnacle Returns.


ARTICLE V


TAX PROCEEDINGS


Section 5.01     Notice. OpCo, on the one hand, and GLPI, on the other hand,
shall provide prompt notice to the other of any written communication from a
Taxing Authority regarding any pending Tax audit, assessment or proceeding or
other Tax Proceeding of which it becomes aware related to Taxes for which it is
indemnified by the other Party hereunder or for which it may be required to
indemnify the other Party hereunder. Such notice shall attach copies of the
pertinent portion of any written communication from a Taxing Authority and
contain factual information (to the extent known) describing any asserted Tax
liability in reasonable detail and shall be accompanied by copies of any notice
and other documents received from any Taxing Authority in respect of any such
matters. If an indemnified party has knowledge of an asserted Tax liability with
respect to a matter for which it is to be indemnified hereunder and such party
fails to give the indemnifying party prompt notice of such asserted Tax
liability, such failure shall not relieve the indemnifying party of any
liability and/or obligation which it may have to the indemnified party under
this Agreement except to the extent that the indemnifying party was actually
harmed by such failure.


Section 5.02     Control. OpCo shall have exclusive control over any Tax
Proceeding relating to a Pre-Closing Period and any Tax Proceeding of the OpCo
Group relating to a Straddle Period, in each case subject to Section 5.03. GLPI
shall have exclusive control over any Tax Proceeding relating to any Tax
Proceeding of the Pinnacle Group relating to a Straddle Period, subject to
Section 5.03.


Section 5.03     Settlement and Participation Rights. The Party in control of a
Tax Proceeding, as determined under Section 5.02 (the “Controlling Party”),
shall have the sole right to contest, litigate, compromise and settle such Tax
Proceeding, without obtaining the prior consent of whichever of OpCo or GLPI is
not the Controlling Party (the “Non-Controlling Party”). Notwithstanding the
foregoing, with respect to any Tax Proceeding relating to Taxes for which the
Non-Controlling Party may be liable hereunder or which would reasonably be
expected to have an adverse effect on the Non-Controlling Party:


(a)     (i) The Controlling Party shall keep the Non-Controlling Party informed
in a timely manner of all substantive actions taken or proposed to be taken by
the Controlling Party in such Tax Proceeding with respect to such Taxes; (ii)
the Controlling Party shall timely provide the Non-Controlling Party copies of
any written materials relating to such Tax Proceeding received from any Taxing
Authority

9

--------------------------------------------------------------------------------



with respect to such Taxes; (iii) the Controlling Party shall timely provide the
Non-Controlling Party with copies of any correspondence or filings submitted to
any Taxing Authority or judicial authority in connection with such Taxes in such
Tax Proceeding; (iv) the Controlling Party shall consult with the
Non-Controlling Party and offer the Non-Controlling Party a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such potential Taxes in such Tax Proceeding; (v)
the Controlling Party shall defend such Tax Proceeding diligently and in good
faith; and (vi) the Controlling Party shall not settle any such Tax Proceeding
without the prior written consent of the Non-Controlling Party, which shall not
be unreasonably withheld, conditioned or delayed. The failure of the Controlling
Party to take any action specified in the preceding sentence shall not relieve
the Non-Controlling Party of any liability and/or obligation which it may have
to the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure.


(b) The Controlling Party shall provide the Non-Controlling Party with written
notice reasonably in advance of, and the Non-Controlling Party shall have the
right to attend, any formally scheduled meetings with Taxing Authorities or
hearings or proceedings before any judicial authorities in connection with any
potential adjustment in any such Tax Proceeding. The failure of the Controlling
Party to provide any notice specified in this Section 5.03(b) to the
Non-Controlling Party shall not relieve the Non-Controlling Party of any
liability and/or obligation which it may have to the Controlling Party under
this Agreement except to the extent that the Non-Controlling Party was actually
harmed by such failure.


ARTICLE VI


CERTAIN TAX MATTERS


Section 6.01     Section 336(e) Election. The Parties agree that Pinnacle shall
timely make an election under Section 336(e) of the Code (and any similar
provision of any U.S. state or local jurisdiction) and Treasury Regulation
Section 1.336-2(j) (a “Section 336(e) Election”) with respect to the
Distribution in accordance with Treasury Regulation Section 1.336-2(h). OpCo
shall prepare and timely file such forms as may be contemplated by applicable
Tax Law or administrative practice to effect such Section 336(e) Election. OpCo
shall determine the allocation of amounts to be reflected on such forms in its
reasonable discretion; provided, however that Pinnacle (and, after the Effective
Time, GLPI) shall have the opportunity to review such allocation, and the
Parties shall negotiate in good faith to resolve any disputed issues. The
Parties shall not and shall not permit any of their respective Subsidiaries to,
take any position for Tax purposes inconsistent with the relevant Section 336(e)
Election or the allocations described in the preceding sentence, except as may
be required pursuant to a Final Determination.
 
Section 6.02     Section 481(a) Adjustments. The Parties agree that, prior to
the Closing Date, Pinnacle shall file an application under Revenue Procedure
2015-13 (as modified by Revenue Procedure 2015-33) for consent of the
Commissioner to change Pinnacle's method of accounting for depreciation of the
Barges under section 168(a) of the Code to a method of depreciating the Barges
over a period of 39 years. Further, in the event that Pinnacle obtains the IRS
Ruling with respect to the Riverboats, the Parties agree that Pinnacle shall
promptly file an application for consent of the Commissioner to change
Pinnacle's method of accounting for depreciation of the Riverboats under section
168(a) of the Code to a method of depreciating the Riverboats over a period of
39 years. Any adjustments required under Section 481(a) of the Code (and any
similar provision of any U.S. state or local jurisdiction) with respect to the
changes in method of accounting referred to in this Section 6.02 are
collectively referred to as the “Section 481(a) Adjustments”. The Parties agree
that OpCo shall cause Pinnacle to make an “eligible acquisition transaction
election” on the tax return filed with respect to the final Pre-Closing Period
pursuant to Section 7.03(3)(d) of Revenue Procedure 2015-13 with respect to each
of the Section 481(a) Adjustments.

10

--------------------------------------------------------------------------------





Section 6.03     IRS Ruling. Pinnacle has submitted to the IRS a request (the
“Ruling Request”) for a private letter ruling from the IRS (the “IRS Ruling”) to
the effect that the Barges and the Riverboats will qualify as real property for
purposes of Section 856(c) of the Code. Until the Closing Date (and, after the
Closing Date, in the sole discretion of GLPI), Pinnacle shall use its
commercially reasonable efforts to obtain the IRS Ruling and, in consultation
with GLPI, shall prepare and submit to the IRS supplemental materials relating
thereto that Pinnacle determines are necessary or appropriate to obtain the IRS
Ruling (each, an “IRS Submission”). Pinnacle shall provide GLPI with a
reasonable opportunity to review and comment on each material IRS Submission and
shall consider any such comments in good faith. Pinnacle shall provide GLPI with
copies of each IRS Submission as filed with the IRS promptly following the
filing thereof. Pinnacle shall use its commercially reasonable efforts to notify
GLPI and GLPI’s representatives of any substantive communications with the IRS
regarding any material issue arising with respect to the Ruling Request. The
Parties acknowledge that the obtaining of the IRS Ruling is not a condition to
the consummation of any of the Transactions. The Parties further acknowledge
that Pinnacle shall not revoke the Ruling Request or otherwise cease attempting
to obtain the IRS Ruling (including, for clarification, the portion of the IRS
Ruling relating to the Riverboats) without the consent of GLPI, such consent not
to be unreasonably withheld, conditioned or delayed.


ARTICLE VII


COOPERATION


Section 7.01     General Cooperation. The Parties shall each cooperate fully
(and each shall cause its respective Subsidiaries to cooperate fully) with all
reasonable requests in writing from another Party hereto, or from an agent,
representative or advisor to such Party, in connection with the preparation and
filing of Tax Returns, claims for Refunds, Tax Proceedings, and calculations of
amounts required to be paid pursuant to this Agreement, in each case, related or
attributable to or arising in connection with Taxes of any of the Parties
(including matters related to a Party’s qualification as a “real estate
investment trust” under the Code) or their respective Subsidiaries covered by
this Agreement and the establishment of any reserve required in connection with
any financial reporting (a “Tax Matter”). Such cooperation shall include the
provision of any information reasonably necessary or helpful in connection with
a Tax Matter and shall include, without limitation, at each Party’s own cost:
(a)    the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;


(b)     the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;


(c)the use of the Party’s reasonable best efforts to obtain any documentation in
connection with a Tax Matter; and


(d)the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.



11

--------------------------------------------------------------------------------



Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.
Section 7.02     Retention of Records. OpCo and GLPI shall retain or cause to be
retained all Tax Returns, schedules and work papers, and all material records or
other documents relating thereto in their possession, until sixty (60) days
after the expiration of the applicable statute of limitations (including any
waivers or extensions thereof) of the taxable periods to which such Tax Returns
and other documents relate or until the expiration of any additional period that
any Party reasonably requests, in writing, with respect to specific material
records and documents. A Party intending to destroy any material records or
documents shall provide the other Party with reasonable advance notice and the
opportunity to copy or take possession of such records and documents. The
Parties hereto will notify each other in writing of any waivers or extensions of
the applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.


ARTICLE VIII


MISCELLANEOUS


Section 8.01     Dispute Resolution. Except as otherwise specified herein, any
dispute between the Parties as to any matter covered by this Agreement shall be
resolved pursuant to Article VII of the Separation Agreement.


Section 8.02     Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between OpCo or an OpCo Entity, on
the one hand, and GLPI or a GLPI Entity, on the other (other than this Agreement
or any other Transaction Document), shall be or shall have been terminated no
later than the Effective Time and, after the Effective Time, none of OpCo or an
OpCo Entity, or GLPI or a GLPI Entity shall have any further rights or
obligations under any such Tax sharing, indemnification or similar agreement.


Section 8.03     Interest on Late Payments. With respect to any payment between
the Parties pursuant to this Agreement not made by the due date set forth in
this Agreement for such payment, the outstanding amount will accrue interest at
a rate per annum equal to the rate in effect for underpayments under
Section 6621 of the Code from such due date to and including the earlier of the
ninetieth (90th) day or the payment date and thereafter will accrue interest at
a rate per annum equal to 9%.


Section 8.04     Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.


Section 8.05     Termination. This Agreement may not be terminated except by an
agreement in writing signed by each of the Parties to this Agreement; provided,
that if the Merger Agreement has been terminated in accordance with its terms,
this Agreement may be terminated in the sole discretion of Pinnacle without the
prior approval of any Person, including GLPI.


Section 8.06     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall

12

--------------------------------------------------------------------------------



negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner.


Section 8.07     Joinder of OpCo. Promptly following the formation of Opco,
Pinnacle shall cause OpCo to execute a joinder to this Agreement in a form
reasonably agreed to by Pinnacle and GLPI.


Section 8.08     Entire Agreement. Except as otherwise expressly provided in
this Agreement, this Agreement constitutes the entire agreement of the Parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of the Parties hereto with respect to the subject matter of this Agreement.


Section 8.09     Assignment; No Third-Party Beneficiaries. This Agreement shall
not be assigned by any Party without the prior written consent of the other
Party hereto. This Agreement is for the sole benefit of the Parties to this
Agreement and their respective Subsidiaries and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.


Section 8.10     Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.


Section 8.11     Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires; (b) references to
the terms Article, Section, paragraph, clause, Exhibit and Schedule are
references to the Articles, Sections, paragraphs, clauses, exhibits and
schedules of this Agreement unless otherwise specified; (c) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words refer to this
entire Agreement, including the Schedules and Exhibits hereto; (d) references to
“$” shall mean U.S. dollars; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive;
(g) references to “written” or “in writing” include in electronic form;
(h) provisions shall apply, when appropriate, to successive events and
transactions; (i) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (j) Pinnacle and GLPI have each participated in the negotiation
and drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement; and (k) a reference to any
Person includes such Person’s successors and permitted assigns.


Section 8.12     Counterparts. This Agreement may be executed in counterparts
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement.



13

--------------------------------------------------------------------------------



Section 8.13     Coordination with the Employee Matters Agreement. To the extent
any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.


Section 8.14     Effective Date. This Agreement shall, apart from Section 6.02
and Section 6.03, become effective only upon the occurrence of the Merger.
Sections 6.02 and 6.03 shall become effective as of the date of this Agreement.



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


PINNACLE ENTERTAINMENT, INC.
By    /s/ John A. Godfrey
Name:    John A. Godfrey
Title:    Executive Vice President, Secretary and General Counsel


GAMING AND LEISURE PROPERTIES, INC.
By    /s/ Brandon J. Moore
Name:    Brandon J. Moore
Title:    Senior Vice President and General Counsel








































































[Signature Page to Tax Matters Agreement]



--------------------------------------------------------------------------------





SCHEDULE A


Except as otherwise required by applicable Law, the following costs and expenses
shall be deducted by Pinnacle in the Pre-Closing Period:


(1) any payments made by GLPI, pursuant to Sections 2.5(b) and (c) of the Merger
Agreement, in respect of Adjusted Pinnacle Options or Adjusted Pinnacle RSUs;
and


(2) any payments of debt breakage costs in connection with the termination and
repayment of obligations and the redemption of notes pursuant to Section 5.14 of
the Merger Agreement.



16